


Exhibit 10.4


Execution Counterpart


PURCHASE AND SALE AGREEMENT
THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) dated effective the 12th day
of September, 2014 (the “Effective Date”), by and between LEROY SPRINGS &
COMPANY, INC., a South Carolina not-for-profit corporation (“Seller”), and IC
MYRTLE BEACH LLC, a Delaware limited liability company (“Buyer”). Capitalized
terms used in the Recitals below, not otherwise defined therein, have the
meanings ascribed to them in this Agreement.
RECITALS
WHEREAS, this Agreement is made and entered into with reference to the following
facts:
A.    Seller is the fee owner of the development commonly known as the
Springmaid Beach Resort and Conference Center, as more fully described herein.
B.    Buyer desires to purchase, and Seller desires to sell, the Property on the
terms and conditions set forth in this Agreement.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, the receipt and sufficiency of which are hereby
acknowledged, Buyer and Seller agree as follows:
1.DEFINITIONS. For purposes of this Agreement, the following terms shall have
the following meanings:
1.1    “Accounts Receivable” means (a) all accounts receivable of the Hotel
and/or the Property, and (b) the Guest Ledger.
1.2    “Adjusted Purchase Price” means the net balance of the Purchase Price, to
be paid in accordance with Section 2.2 herein, after deducting the Deposit plus
any interest accrued thereon, and after taking into account adjustments which
may be applicable for (a) prorations and adjustments in accordance with
Section 9 herein and (b) the allocation of closing costs in accordance with
Section 10 herein.
1.3    “Affiliated Entity” means (i) any entity that controls Buyer, that is
under common control with Buyer, or that is controlled by Buyer; (ii) any entity
which results from a merger, acquisition or consolidation with Buyer; or (iii)
any person or entity which acquires substantially all of the assets of Buyer.
1.4    “Assignment of Intangible Property” means the Assignment and Assumption
of Intangible Property, to be duly executed and delivered by Seller and Buyer in
accordance with Sections 3.2 and 3.3 herein, assigning to Buyer all of Seller’s
right, title and interest in and to the Intangible Property pertaining to the
Property (but only to the extent any such items are transferable by Seller),
with Buyer assuming same. The Assignment of Intangible Property shall be in the
form of, and upon the terms contained in, Exhibit “A” attached hereto.
1.5    “Assignment of Leases” means the Assignment and Assumption of Leases,
Campground Leases, Equipment Leases and Service Contracts, to be duly executed
by Seller and Buyer in accordance with Sections 3.2 and 3.3 herein, assigning to
Buyer all of Seller’s



--------------------------------------------------------------------------------



right, title and interest in and to the Assumed Contracts pertaining to the
Property, with Buyer assuming same. The Assignment of Leases shall be in the
form of, and upon the terms contained in, Exhibit “B” attached hereto.
1.6    “Assignment of Management Agreement” means the Assignment and Assumption
of Management Agreement, to be duly executed by Seller and Buyer in accordance
with Sections 3.2 and 3.3 herein, assigning to Buyer all of Seller’s right,
title and interest in and to the Management Agreement, with Buyer assuming same.
The Assignment of Management Agreement shall be in the form of, and upon the
terms contained in, Exhibit “C-1” attached hereto.
1.7    “Assignment of Trademark Rights” means the Assignment and Assumption of
Trademark Rights and Domain Names, to be duly executed by Seller and Buyer in
accordance with Sections 3.2 and 3.3 herein, assigning to Buyer all of Seller’s
right, title and interest in and to the Trade Names, with Buyer assuming same.
The Assignment of Trademark Rights shall be in the form of, and upon the terms
contained in, Exhibit “C-2” attached hereto.
1.8    “Assumed Contract” has the meaning set forth in Section 5.1.2 herein.
1.9    “Bartered Arrangements” means the arrangements entered into between
Seller and certain suppliers of goods, services and materials pursuant to which
Seller has agreed to grant free or reduced room rates to such suppliers in
exchange for free or reduced priced goods, services or materials.
1.10    “Bill of Sale” means the Bill of Sale, to be duly executed and delivered
by Seller and Buyer in accordance with Sections 3.2 and 3.3 herein, conveying to
Buyer all of the Personal Property pertaining to the Property. The Bill of Sale
shall be in the form of, and upon the terms contained in, Exhibit “D” attached
hereto.
1.11    “Broker” means CBRE, Inc.
1.12    “Business Day” means any day other than Saturday, Sunday or any federal
holiday.
1.13    “Buyer Indemnitees” has the meaning set forth in Section 12.1 herein.
1.14    “Buyer’s Closing Certificate” means a certificate of Buyer stating that
the warranties and representations of Buyer contained in this Agreement are true
and correct in all material respects as of the Closing, except as otherwise set
forth in such certificate. The Buyer’s Closing Certificate shall be in the form
of, and upon the terms contained in, Exhibit “E” attached hereto, subject to
revisions made by Buyer prior to the Closing Date to address changes in
circumstances.
1.15    “Campground Leases” means all leases, subleases, licenses, concessions
and similar agreements granting a real property interest to any other Person for
the use or occupancy of any portion of the Real Property designated for
campground or recreational vehicle parking.
1.16    “Charitable Commitments” means certain commitments that Seller has made
to charitable organizations in connection with the Property.

-2-

--------------------------------------------------------------------------------




1.17    “Claims” means any and all of Seller’s right, title and interest in, to
and under any and all claims Seller may have against any third parties which
relate or may relate to the Property and/or the use, operation and maintenance
thereof, including, without limitation, any and all claims Seller may have
under, against or with respect to Rebates and Refunds and any insurance
companies and/or their agents with respect to any Insurance claims relating to
the Property and/or the use, operation and maintenance thereof (other than those
relating to the Accounts Receivable which are aged thirty (30) days or older as
of the Closing and any liability Insurance claims that Seller has against third
parties for Losses arising out of events occurring prior to Closing
(collectively, the “Excluded Claims”)).
1.18    “Closing” means the satisfaction of all conditions set forth in
Section 7 herein, the disbursement of the Deposit and Adjusted Purchase Price by
Escrow Holder to Seller and the consummation of the other transactions
contemplated under this Agreement.
1.19    “Closing Date” means the date on which the Closing actually occurs.
1.20    “Closing Schedules” mean any and all updates to each of the Schedules
attached hereto, so that the same are true and correct as of the Closing Date,
all as required pursuant to the terms of this Agreement to be delivered by
Seller in connection with the Closing.
1.21    “Code” means the United States Internal Revenue Code of 1986, as
amended.
1.22    “Consumable Inventory” means all merchandise, food and beverages
(including without limitation merchandise, food and beverages located in guest
rooms) at the Property and/or used in connection with the operation of the
Property.
1.23    “Contract(s)” has the meaning set forth in Section 5.1.2 herein.
1.24    “Deed” means the Special Warranty Deed, to be duly executed,
acknowledged and delivered in recordable form by Seller in accordance with
Section 3.2 herein, conveying to Buyer good and marketable title to the Real
Property, subject only to the Permitted Exceptions. The Deed shall be in the
form of, and upon the terms contained in, Exhibit “F-1” attached hereto.
1.25    “Deposit” means collectively, (a) the amount of Three Hundred Thousand
and 00/100 Dollars ($300,000.00) to be delivered as provided in Section 2.1
herein (the “First Deposit”), and (b) the additional amount of Seven Hundred
Thousand and 00/100 Dollars ($700,000.00) to be delivered as provided in Section
2.1 herein (the “Second Deposit”).
1.26    “Disclosure Schedule” has the meaning set forth in Section 4.1 herein.
1.27    “Due Diligence Period” means the thirty-five (35) day-period commencing
on the Effective Date and ending at 5:00 p.m. (Eastern Time) on October 17,
2014.
1.28    “Equipment Leases” means the leases of equipment used by Seller in the
operation of the Property.
1.29    “Escrow” means the escrow established with Escrow Holder for the
consummation of the transactions contemplated herein, in accordance with this
Agreement and the Escrow Agreement.

-3-

--------------------------------------------------------------------------------




1.30    “Escrow Agreement” means that certain Escrow Agreement, dated as of the
date hereof, among Escrow Holder, Seller and Buyer, attached hereto as Exhibit
“G.”
1.31    “Escrow Holder” means Commonwealth Land Title Insurance Company.
1.32    “Excluded Claims” has the meaning set forth in Section 1.17 herein.
1.33    “Excluded Personal Property” means that certain Personal Property which
is being retained by Seller and not conveyed hereunder, as set forth on
Schedule 1.33 attached hereto.
1.34    “FF&E” shall mean any and all fixtures, furniture and equipment used in
connection with the operation of the Property and owned by Seller on the Closing
Date.
1.35    “Financial Statements” means the Historic Financial Statements and the
Interim Financial Statements.


1.36    “General Assignment of Rights” means the General Assignment and
Assumption of Rights, to be duly executed and delivered by Seller and Buyer in
accordance with Sections 3.2 and 3.3 herein, conveying to Buyer all of Seller’s
right, title and interest in and to any business or businesses operated on the
Property or provision of services to any of such businesses (including, without
limitation, any right to use, possess or receive revenues, rents, fees,
management fees, profits, income or compensation of any kind derived therefrom)
from and after the Closing, with Buyer assuming same. The General Assignment of
Rights is to be in the form of, and upon the terms contained in, Exhibit “H”
attached hereto.
1.37    “General Survival Period” has the meaning set forth in Section 14.3.2
herein.
1.38    “Gift Certificates” means all gift certificates issued by Seller with
respect to the Property that are outstanding as of the Closing Date.
1.39    “Governmental Regulations” means any local, state, and federal laws,
ordinances, rules, requirements, resolutions, policy statements and regulations
(including, without limitation, those relating to land use, subdivision, zoning,
environmental, labor relations, notification of sale, Hazardous Materials,
occupational health and safety, water, earthquake, hazard reduction, building
codes, fire codes and taxes) bearing on the construction, development,
alteration, rehabilitation, maintenance, use, operation, or sale of the
Property.
1.40    “Guest Ledger” means any accounts receivable of registered guests who
have not checked out and who are occupying rooms at the Hotel as of the Transfer
Time.
1.41    “Hazardous Materials” means any hazardous or toxic substance, material
or waste, whether in solid, semisolid, liquid or gaseous form, which is or
becomes regulated by any local governmental authority, any agency of the State
of South Carolina, or any agency of the United States Government. The term
“Hazardous Materials” includes, without limitation, any material or substance
which (a) contains petroleum or any petroleum by-products, (b) contains
asbestos, (c) contains urea formaldehyde foam insulation, (d) is designated as a
“hazardous substance” pursuant to Section 311 of the Federal Water Pollution
Control Act (33 U.S.C. Sec. 1317), (e) is defined as a “hazardous waste”
pursuant to Section 1004 of the Federal Resource Conversation and Recovery Act,
42 U.S.C. Sec. 6901 (42 U.S.C. Sec. 6903), or (f) is defined as a

-4-

--------------------------------------------------------------------------------




“hazardous substance” pursuant to Section 101 of the Comprehensive Environmental
Response, Compensation and Liability Act, 42 U.S.C. Sec. 9601 (42 U.S.C. Sec.
9601). Each reference to a statute or law in this definition shall be deemed to
include any amendments thereto which are enacted from time to time.
1.42    “Historic Financial Statements” means the unaudited statements of
financial position of the Property as of December 31, 2011, December 31, 2012
and December 31, 2013, and the related statements of activities and cash flows
for each such year then ended.
1.43    “Hotel” means the resort hotel and conference center operated at the
Property, which is commonly known as the “Springmaid Beach Resort and Conference
Center.”
1.44    “House Funds” means cash on hand at the Hotel as of the Transfer Time.
1.45    “Improvements” means all buildings, structures, lodging facilities,
fixtures, and other improvements situated on, at or under the Land or placed on,
attached to, or forming a part of any of such improvements.
1.46    “Indemnification Claim” has the meaning set forth in Section 12.4.1
herein.
1.47    “Indemnitee” has the meaning set forth in Section 12.4.1 herein.
1.48    “Indemnitor” has the meaning set forth in Section 12.4.1 herein.
1.49    “Insurance” means all of Seller’s hazard, rent loss, business
interruption, automobile, liability and other insurance policies currently in
effect and pertaining to the Property and/or the operation of the Property.
1.50    “Intangible Property” means all of Seller’s right, title and interest in
and to any and all intangible personal property owned by Seller and/or used by
Seller in connection with the ownership, construction, development, use and/or
operation of the Property, including, without limitation, the Reservation
Agreements and Deposits, the Intellectual Property, the Licenses and Permits,
the Records and Plans, the Claims, the Rebates or Refunds, and the Warranties,
customer lists, computer software, telephone numbers for the Hotel, web site and
e-mail addresses for the Hotel and the goodwill associated therewith; provided,
however, Intangible Property shall not include any of the Excluded Personal
Property.
1.51    “Intellectual Property” means any and all intellectual property owned by
Seller or licensed to Seller and used by Seller in connection with the Property
including, but not limited to, the Trade Names, logos, slogans and other
trademarks or service marks owned or used by or licensed to Seller and
associated exclusively with the Property.
1.52    “Interim Financial Statements” means the unaudited statements of
financial position of the Property as of June 30, 2014, and the related
statements of activities and cash flows for the six (6) months then ended.
1.53    “Inventory” means, collectively, the Supply Inventory and the Consumable
Inventory.
1.54    “Investigations” has the meaning set forth in Section 8.1 herein.

-5-

--------------------------------------------------------------------------------




1.55    “Land” means, collectively, that certain real property located in Horry
County, South Carolina, consisting of approximately thirty (30) acres as more
particularly described on Exhibit “I”, to be updated and finalized upon
completion and acceptance of the Survey as provided in Section 6.1 below,
together with all rights, privileges and easements appurtenant to such real
property, including, without limitation, all minerals, oil, gas, and other
hydrocarbon substances in, on and under such real property, as well as all
development rights, and air rights, relating to such real property and any other
easements appurtenant to such real property.
1.56    “Leases” means all leases, subleases, licenses, concessions and similar
agreements granting a real property interest to any other Person for the use or
occupancy of any portion of the Real Property, except for the Campground Leases.
1.57    “Licenses and Permits” means all of Seller’s right, title, interests,
privileges, benefits and remedies in, to and under all authorizations,
approvals, permits, licenses, agreements, variances, tentative maps, final maps,
plans and specifications and land use entitlements held by Seller and/or
relating to the Real Property or the Personal Property (e.g., all building
permits and certificates of occupancy).
1.58    “Lists” has the meaning set forth in Section 4.1.29 herein.
1.59    “Losses” means any actual (and not contingent) claims, demands,
liabilities, damages, losses, liens, penalties, costs or expenses, including,
without limitation, reasonable attorneys’ fees and expenses and court costs;
provided, that “Losses” shall not include any consequential, special, indirect,
incidental, punitive or exemplary damages or lost profits.
1.60    “Management Agreement” means that certain Management Agreement dated
January 1, 2011 by and between Seller and the Property Manager, a copy of which
is attached hereto as Schedule 1.60.
1.61    “Material Contracts” means: (a) those Contracts pursuant to which
payments that are made or received by Seller exceed $15,000.00 per year; or (b)
those Contracts that are for a term of more than 60 days; or (c) Campground
Leases.
1.62    “Motor Vehicles” means any and all vehicles owned or leased by Seller
and used in connection with the operation of the Property, including, but not
limited to, those motor vehicles set forth on Schedule 1.62 attached hereto.
1.63    “Nonassignable Contract” has the meaning set forth in Section 5.2.2
herein.
1.64    “Notice of Disapproval” has the meaning set forth in Section 8.2.1
herein.
1.65    “Notices to Tenants” means notices from Seller and Buyer to all tenants
who are parties to any of the Leases pertaining to the Property or the
Campground Leases whereby such tenants are notified that the Property has been
transferred by Seller to Buyer, and instructing them to pay any and all rents
and other sums payable under such Leases and Campground Leases from and after
the Closing directly to Buyer or, or as otherwise directed by Buyer, in the form
of Exhibit “J” attached hereto or in such form as may be prescribed by a lender
providing financing to Buyer to acquire the Property and is reasonably
acceptable to Seller.

-6-

--------------------------------------------------------------------------------




1.66    “Notices to Vendors” means notices from Seller to all vendors under
Assumed Contracts whereby such vendors are notified that the operation of the
Hotel has been transferred to Buyer in substantially the form of Exhibit “K”
attached hereto.
1.67    “OFAC” has the meaning set forth in Section 4.1.29 herein.
1.68    “Other Revenues” means all revenues earned from the operation of the
Property, other than Room Revenues, including, without limitation, revenues from
the sale of food, the sale of alcoholic and nonalcoholic beverages, rental of
meeting and banquet rooms, telephone sales, valet and parking services, gift
shop revenue, miniature golf revenues, pier operation revenues, watermedia
workshops revenues, revenues related to Campground Leases, offsite event ticket
sales, craft show booth rental fees, and other similar revenues, together with
any sales tax or other taxes thereon.
1.69    “Order” and “Orders” have the meaning set forth in Section 4.1.29
herein.
1.70    “Permitted Exceptions” has the meaning set forth in Section 6.1 herein.
1.71    “Person” means any natural person, corporation, general or limited
partnership, limited liability company, association, joint venture, trust,
estate, governmental authority or other legal entity, in each case whether in
its own or a representative capacity.
1.72    “Personal Property” means all personal property owned by Seller, except
for the Excluded Personal Property, located on or in or used by Seller in
connection with the Property, including, but not limited to, printing materials
and stationery, advertising and promotional literature, Motor Vehicles,
Inventory, FF&E, menu stock, upholstery material, computer equipment,
reservation terminals, cash registers, telephone system, televisions, carpets
and chests, desks, chairs, bookcases, tables, curtains, hangings, pictures,
sofas, couches, chinaware, glassware, silverware, ornaments, kitchen utensils,
bars, bar fixtures, safes, stoves, ranges, refrigerators, radios, electrical
equipment, lamps, mirrors, heating and lighting fixtures and equipment, steam
and hot water boilers, engines, generators, ice machines, cooling systems, air
conditioning machines, fire prevention and extinguishing apparatus, elevators
and fittings, laundry machines, individual motor drives for machines, pipes,
radiators, bathtubs, plumbing fixtures, gas and electric fixtures, and all
similar and related articles located in the bedrooms, sitting rooms, bathrooms,
boudoirs, halls, closets, kitchens, dining facilities, convention space, bar
rooms, offices, lobbies, balconies, and other portions of the Property.
1.73    “Post Closing Claims” has the meaning set forth in Section 14.4.2
herein.
1.74    “Post Closing Escrow Account” has the meaning set forth in Section
14.4.1 herein.
1.75    “Post Closing Escrow Agreement” means the Post Closing Escrow Agreement
attached hereto as Exhibit “O”.
1.76    “Post Closing Escrow Amount” has the meaning set forth in Section 14.4.1
herein.
1.77    “Preliminary Schedule of Adjustments” has the meaning set forth in
Section 9.11.1 herein.

-7-

--------------------------------------------------------------------------------




1.78    “Property” means the Hotel, the Real Property, the Personal Property,
the Intangible Property and the Contracts.
1.79    “Property Manager” means Charlestowne Springmaid, LLC, a South Carolina
limited liability company.
1.80    “Purchase Price” means the sum of Forty Million Dollars ($40,000,000).
1.81    “Quit Claim Deed” means the Quit Claim Deed, to be duly executed,
acknowledged and delivered in recordable form by Seller in accordance with
Section 3.2 herein, conveying to Buyer all right, title and interest, if any, to
the Quit Claim Land held by Seller as of the Closing Date. The Quit Claim Deed
shall be in the form of, and upon the terms contained in, Exhibit “F-2” attached
hereto.
1.82    “Quit Claim Land” means (i) that certain approximately fifty-seven foot
(57’) wide parking area adjacent to the northern boundary of the Land and used
by the public as parking for the pier that is part of the Improvements and
(ii) the area on which the ground mounted entrance sign for the Hotel is
located.
1.83    “Real Property” means the Land and the Improvements.
1.84    “Rebates or Refunds” means any and all refunds, rebates, reimbursements
or other similar payments made to Seller relating directly to the Property and
not Seller itself after the Closing Date in connection with or as a result of
(a) taxes previously paid by Seller with respect to the Property or any portion
thereof, except for income taxes paid by Seller as a result of income earned
from the operation of the Property, (b) fees paid by Seller to any governmental
agency with jurisdiction over the Property or any portion thereof or with
respect to the development or operation of the Property or any portion thereof,
or (c) any other amounts paid by or on behalf of Seller to third parties in
connection with the ownership, maintenance and/or operation of the Property,
including, but not limited to, any and all deposits paid by or on behalf of
Seller to utility companies, governmental entities and any other third parties
serving the Property.
1.85    “Records and Plans” means (a) all books and records maintained by Seller
in connection with the ownership, development, construction, maintenance or
operation of the Property, (b) all preliminary, final and “as built” plans and
specifications respecting the Property which are in Seller’s possession or are
under Seller’s reasonable control, and (c) all structural reviews, renovation
plans and specifications, architectural drawings, and engineering, soil,
seismic, geologic and architectural reports, studies and certificates and other
documents pertaining to the Property which are within the possession of Seller
or are under Seller’s reasonable control.
1.86    “Rejected Contracts” has the meaning set forth in Section 5.1.2 herein.
1.87    “Reservation Agreements and Deposits” means all guest, banquet room and
meeting room and restaurant reservation agreements executed by Seller and all
deposits made thereunder for periods after the Closing Date.
1.88    “Retained Contract(s)” has the meaning set forth in Section 5.1.2
herein.
1.89    “Room Revenues” means all revenues from the rental of guest rooms of the
Hotel (but excluding any items included in the definition of Other Revenues),
including, without

-8-

--------------------------------------------------------------------------------




limitation, cancellation fees, no-show revenues, resort fee revenues and
rollaway bed revenues, together with any sales or other taxes thereon collected
by Seller.
1.90    “Scheduled Closing Date” has the meaning set forth in Section 3.5
herein.
1.91    “Seller Indemnitees” has the meaning set forth in Section 12.2 herein.
1.92    “Seller’s Affiliates” has the meaning set forth in Section 8.4 herein.
1.93    “Seller’s Closing Certificate” means a certificate of Seller stating
that the warranties and representations of Seller contained in this Agreement
are true and correct in all material respects as of the Closing Date, except as
otherwise set forth in such certificate. The Seller’s Closing Certificate shall
be in the form of, and upon the terms contained in, Exhibit “L” attached hereto,
subject to revisions made by Seller prior to the Closing Date to address changes
in circumstances.
1.94    “Seller’s Payables” means the accounts payable with respect to which
Seller agrees to be fully responsible for the payment after the Closing Date.
1.95    “Service Contracts” means the maintenance contracts, service contracts,
marketing contracts, warranties, guarantees and any other similar obligations,
commitments or arrangements, together with all supplements, amendments and
modifications thereto (whether written or oral), relating to the marketing,
operation, maintenance or enjoyment of the Property.
1.96     “Supply Inventory” means any and all china, glassware, silverware,
linens, uniforms, works of art (except as provided on Schedule 1.33),
stationery, fuel, materials and supplies (including but not limited to guest
room, office, cleaning and maintenance supplies) and any and all other similar
items used or intended for use (but not sale) in connection with the use,
ownership, operation or maintenance of the Property.
1.97    “Survey” means that certain survey to be prepared by Robert L. Bellamy &
Associates, Inc. in accordance with ALTA/ACSM Minimum Standard Detail
Requirements for Land Title Surveys, certified to Buyer and Seller, their
respective affiliates and Buyer’s lender and the Title Company and to be
attached hereto as Exhibit “M.”
1.98    “Tax Clearance Certificate” has the meaning set forth in Section 7.1.3
herein.
1.99    “Tax Survival Period” has the meaning set forth in Section 14.3.2
herein.
1.100    “Title Commitment” means collectively the initial and any revised
commitments for ALTA owner’s title insurance policies to be issued by the Title
Company and to be obtained by Seller and provided to Buyer in accordance with
Sections 6.1 and 6.2 herein.
1.101    “Title Company” means Commonwealth Land Title Insurance Company.
1.102    “Title Policy” has the meaning set forth in Section 3.5.5 herein.
1.103    “Trade Names” means the trade names owned by Seller and used
exclusively with respect to the Property including, without limitation, the
names “Springmaid Beach Resort and Conference Center,” “Springmaid Beach,”
“Springmaid Beach Resort”, “Springmaid

-9-

--------------------------------------------------------------------------------




Beach Campground”, “Springmaid Pier,” “Marlins Restaurant,” “BARnacles Bar &
Grill,” “The Back Porch Pool Bar & Grill,” “Bart’s Buddies Kids Club,” “Harbor
Oaks Golf Clubhouse,” “Harbor Oaks Arcade,” “Harbor Oaks Golf”, “Live Oak,”
“Live Oak Lazy River,” “Live Oak Tot Pool,” “Cypress Spouting Seal Pool,”
“Palmetto Lazy River,” “Palmetto Tot Pool with Rainmaker”, “Springmaid
Watermedia Workshops”, “Fish Tales General Store”, “The Tackle Box”; provided,
however, for purposes of this Agreement, the term Trade Names shall not include
any trade names, logos, slogans, trademarks, service marks or other forms of
property bearing the names “LSC,” “Leroy Springs,” “The Springs Company,” “Clear
Springs,” “Springmaid,” “Springs,” or “Leroy Springs & Co.” (except as expressly
set forth in this Section 1.103).
1.104    “Transfer Documents” means the Deed, the Quit Claim Deed, Bill of Sale,
the Assignment of Leases, the Assignment of Intangible Property, the Assignment
of Management Agreement, the Assignment of Trademark Rights, and the General
Assignment of Rights.
1.105    “Transfer Time” means 12:01 a.m. Eastern Time on the Closing Date.
1.106    “Transferor’s Certificate” means the certificate, to be duly executed
by Seller under penalty of perjury and delivered by Seller in accordance with
Section 3.2 herein, certifying that Seller is not a “foreign person” in
accordance with the provisions of Section 1445 of the Code and any similar
provisions of applicable state law. The Transferor’s Certificate shall be in the
form of, and upon the terms contained in Exhibit “N-1” attached hereto.
1.107    “Transferor’s Certificate - South Carolina” means the affidavit (Form
I-295), to be duly executed by Seller under penalty of perjury and delivered by
Seller in accordance with Section 3.2 herein, certifying that Seller is a
“resident corporation” of South Carolina in accordance with the provisions of
Section 12-6-30 et seq of the South Carolina Code of Laws, and for the purposes
of Section 12-8-580(C) of the South Carolina Code of Laws and South Carolina
Revenue Advisory Bulletin #02-6. The Transferor’s Certificate - South Carolina
shall be in the form of, and upon the terms contained in Exhibit “N-2” attached
hereto.
1.108    “Unpermitted Exceptions” has the meaning set forth in Section 6.1
herein.
1.109    “Warranties” means all third party warranties and guarantees relating
to the Property.
2. PURCHASE PRICE. Seller agrees to sell to Buyer, and Buyer agrees to purchase
from Seller, the Property in accordance with the terms, and subject to the
conditions, of this Agreement, for the Purchase Price. The Purchase Price for
the Property shall be paid as follows:
2.1    Deposit.
2.1.1    Buyer shall deposit the First Deposit with Escrow Holder not later than
one (1) Business Day after the Effective Date. Failure of Buyer to make the
First Deposit in accordance with this Section 2.1 shall permit Seller to
immediately terminate this Agreement upon written notice to Buyer.
2.1.2    Not later than two (2) Business Days following the expiration of the
Due Diligence Period (unless Buyer has delivered by such date a “Notice of
Disapproval” pursuant to Section 8.2.1 herein), Buyer shall deliver (via wire
transfer) the Second Deposit to the Escrow Holder. Once Buyer has delivered the
Second Deposit to Escrow Holder, Escrow Holder shall

-10-

--------------------------------------------------------------------------------




provide Seller and Buyer with written notice confirming such delivery, whereupon
both the First Deposit and the Second Deposit shall be deemed “earned” by Seller
and non-refundable to Buyer, except: (a) in the event of a default by Seller
hereunder which continues beyond the expiration of any applicable notice and
cure period provided herein, (b) in the event of a failure to satisfy the
conditions to close set forth in Section 7.1 herein, or (c) as set forth in
Section 13.1 or Section 13.2 herein. The Deposit, in all respects, shall be held
and disbursed in accordance with the terms of this Agreement and the Escrow
Agreement. Escrow Holder shall invest the Deposit in an interest-bearing account
with a responsible institutional lender approved by Buyer and Seller, and the
interest will become part of the Deposit. Buyer’s tax identification number is
38-3937980 and Seller’s tax identification number is 57-0344121.
2.2    Balance of Purchase Price. On or before the Closing Date, Buyer shall
deliver to Escrow Holder an amount equal to the Adjusted Purchase Price, in cash
or other immediately available funds.
2.3    Allocation of Purchase Price. Seller and Buyer agree that the Purchase
Price shall be allocated among the Hotel, the Real Property, the Personal
Property, and the Intangible Property as shown on Schedule 2.3. Buyer and Seller
agree to file their respective tax returns, reports and forms in a manner
consistent with this Section 2.3.
3.ESCROW; CLOSING.
3.1    Opening of Escrow. Simultaneously with the mutual execution and delivery
of this Agreement, the parties shall deposit with Escrow Holder a fully executed
counterpart of this Agreement. This Agreement and the Escrow Agreement shall
constitute joint escrow instructions to Escrow Holder.
3.2    By Seller. On or before the Closing Date, Seller shall deliver or cause
to be delivered to Escrow Holder the following items, duly executed and, where
appropriate, acknowledged by Seller (Buyer acknowledges, however, that the
assignment of certain of the Licenses and Permits are restricted by Governmental
Regulations and, therefore, Seller’s obligation to assign such items shall
extend only to such Licenses and Permits that are not so restricted by
Governmental Regulations):
3.2.1    The Deed.
3.2.2    The Quit Claim Deed.
3.2.3    The Bill of Sale.
3.2.4    The Assignment of Intangible Property.
3.2.5    The Assignment of Leases.
3.2.6    The General Assignment of Rights.
3.2.7    The Assignment of Trademark Rights.
3.2.8    The Assignment of Management Agreement.

-11-

--------------------------------------------------------------------------------




3.2.9    The Preliminary Schedule of Adjustments and any closing statement
requested by Escrow Holder.
3.2.10    The Notices to Tenants.
3.2.11    The Notices to Vendors.
3.2.12    The Transferor’s Certificate.
3.2.13    The Transferor’s Certificate - South Carolina.
3.2.14    The Seller’s Closing Certificate.
3.2.15    The Post Closing Escrow Agreement.
3.2.16    Such resolutions, authorizations, certificates of good standing and/or
other corporate documents relating to Seller as are reasonably required by Buyer
and/or Title Company in connection with the transactions contemplated under this
Agreement.
3.2.17     The Tax Clearance Certificate.
3.2.18    Any real estate tax affidavits or other transfer tax declarations,
forms or similar documents required in connection with any tax imposed under any
Governmental Regulations.
3.3    By Buyer. On or before the Closing Date, Buyer will deliver or cause to
be delivered to Escrow Holder the following items, duly executed and, where
appropriate, acknowledged by Buyer.
3.3.1    The Deposit and the Adjusted Purchase Price, which will have been
delivered in accordance with Sections 2.1 and 2.2 herein.
3.3.2    Such resolutions, certificates of good standing and/or other limited
liability company documents relating to Buyer as are reasonably required by
Seller and/or Title Company in connection with the transactions contemplated
under this Agreement.
3.3.3    The Buyer’s Closing Certificate.
3.3.4    The Bill of Sale.
3.3.5    The Assignment of Intangible Property.
3.3.6    The Assignment of Leases.
3.3.7    The General Assignment of Rights.
3.3.8    The Assignment of Trademark Rights.
3.3.9    The Assignment of Management Agreement.
3.3.10    The Preliminary Schedule of Adjustments and any closing statement
requested by Escrow Holder.

-12-

--------------------------------------------------------------------------------




3.3.11    The Notices to Tenants.
3.3.12    The Post Closing Escrow Agreement.
3.3.13     A letter of direction to Escrow Holder authorizing Escrow Holder to
disburse the Post Closing Escrow Amount to the Post Closing Escrow Account, and
the remainder of the Adjusted Purchase Price and the Deposit to Seller.
3.4    By Buyer and Seller. Buyer and Seller will each deposit into the Escrow
such other instruments consistent with this Agreement as are reasonably required
to effectuate the transactions contemplated under this Agreement.
3.5    Closing. The definition of “Scheduled Closing Date” means on or before
the thirtieth (30th) calendar day following the last calendar day of the Due
Diligence Period.
3.5.1    Recordation. Escrow Holder shall record in the applicable Public
Records of Horry County, South Carolina, the Deed, the Quit Claim Deed, and any
other documents deposited in Escrow which are to be recorded.
3.5.2    Funds. Escrow Holder shall deliver to Seller the Adjusted Purchase
Price and the Deposit, less the Post Closing Escrow Amount.
3.5.3    Documents to Seller. Escrow Holder shall deliver to Seller all
documents (or copies thereof), agreements and certificates delivered into Escrow
by Buyer under Section 3.3 herein.
3.5.4    Documents to Buyer. Escrow Holder shall deliver to Buyer the documents
(or copies thereof), agreements and certificates delivered into Escrow by Seller
under Section 3.2 herein.
3.5.5    Title Policy. Title Company shall deliver to Buyer originals of the
standard ALTA owner’s title insurance policies issued by Title Company based on
the Title Commitment (the “Title Policy”) insuring Buyer’s fee simple title to
the Property in the amount of the Purchase Price, subject only to the Permitted
Exceptions.
3.6    Deliveries Outside of Escrow. Seller shall deliver to Buyer the following
items pertaining to the Property outside of Escrow as of the Closing (and shall
deliver final Closing Schedules at least two (2) Business Days prior to the
Closing Date).
3.6.1    A schedule of Seller’s Payables, prepared as of the Closing Date,
certified by Seller to be true, correct and complete as of the date of
preparation;
3.6.2    The Closing Schedules;
3.6.3    All keys, lock combinations and entrance cards to all doors on all
Improvements, and keys and lock combinations to all Personal Property, which
keys shall be properly tagged for identification;
3.6.4    All current real estate and personal property tax bills and any other
assessments for the Property in Seller’s possession or under its control;

-13-

--------------------------------------------------------------------------------




3.6.5    Baggage, laundry, and other personal property of Hotel guests checked
or left in the care of Seller by transient hotel guests (other than property in
guest rooms or safe deposit boxes) together with a list thereof prepared and
certified by Seller to be true, correct and complete as of the date of
preparation;
3.6.6    Possession of the Property (subject to the Leases, the Campground
Leases, the Equipment Leases and the Permitted Exceptions);
3.6.7    Letters to all applicable credit card companies to change over billing
as of the Transfer Time;
3.6.8    To the extent not already completed prior to the Closing Date as set
forth in Section 9.3 herein, letters to all applicable utility companies to
change over billing as of the Transfer Time;
3.6.9    All originals (or copies if originals are not available) of the Assumed
Contracts, the Licenses and Permits, the Reservation Agreements and Deposits (to
the extent paper originals or copies of such Reservation Agreements and Deposits
exist, as more particularly described in Section 4.1.17 herein), and the Records
and Plans which shall be located at the Hotel on the Closing Date and deemed to
be delivered to Buyer upon delivery of possession of the Property;
3.6.10    Certificates of title and/or other documents necessary or appropriate
to convey title to the Motor Vehicles to Buyer;
3.6.11    Such agreements, affidavits or other documents as may be reasonably
required by the Title Company from Seller to issue the Title Policy and which
are reasonably acceptable to Seller; and
3.6.12    Any other documents or instruments as may be reasonably requested by
Buyer to consummate the transaction contemplated by this Agreement and which are
reasonably acceptable to Seller.
3.7    Reportable Real Estate.
3.7.1    In order to assure compliance with the requirements of Section 6045 of
the Code and any related reporting requirements of the Code, Escrow Holder
agrees to assume all responsibilities for information reporting required under
Section 6045(e) of the Code, and Seller and Buyer hereby designate Escrow Holder
as the person to be responsible for all information reporting under
Section 6045(e) of the Code.
3.7.2    Seller and Buyer each hereby agree: (a) to provide to Escrow Holder all
information and certifications regarding such party, as reasonably requested by
Escrow Holder or otherwise required to be provided by a party to the transaction
described herein under Section 6045 of the Code, and (b) to provide to Escrow
Holder such party’s taxpayer identification number and a statement in such form
as may be requested by Escrow Holder, signed under penalties of perjury, stating
that the taxpayer identification number supplied by such party to Escrow Holder
is correct.

-14-

--------------------------------------------------------------------------------




4.REPRESENTATIONS AND WARRANTIES.
4.1    Seller’s Representations and Warranties. Seller makes the following
representations and warranties to Buyer, upon which warranties and
representations Buyer has relied and will continue to rely, all of which are
true and correct in all material respects as of the Effective Date, except as
may be set forth in Schedule 4.1 attached hereto (the “Disclosure Schedule”),
and will be true and correct in all material respects as of the Closing Date,
except as may be set forth in Seller’s Closing Certificate, both of which shall
list any exceptions to the representations and warranties in this Section 4 by
the corresponding section or subsection number, as appropriate. The Property
shall be conveyed to Buyer “AS IS, WHERE IS” subject only to the representations
and warranties contained herein and in any of the Transfer Documents, and in the
Exhibits hereto. All Seller representations and warranties set forth herein, as
well as any statements limited to the “knowledge” or “actual knowledge” of
Seller, shall be limited to the actual knowledge of Timothy W. Patterson, the
President and CEO of Seller, William G. Taylor, a Director of Seller, Charles
King, the General Manager of the Property, and Darrell Walters, the Director of
Engineering of Seller.
4.1.1    Organization. Seller is duly organized, validly existing and in good
standing under the laws of the State of South Carolina. The execution and
delivery of this Agreement and the other documents contemplated by this
Agreement by Seller, and the performance by Seller of the obligations under this
Agreement and the other documents contemplated in this Agreement (a) are within
the power of Seller; (b) have been duly authorized by all requisite corporate
action; (c) will not violate any provision of law, any order of any court or
agency of government, any charter documents of Seller, or any indenture,
agreement or any other instrument to which Seller is a party, (d) will not
require any consent or approval of any Person that has not been obtained prior
to Closing, and (e) will not result in the creation or imposition of any lien or
encumbrance on the Property or any portion thereof.
4.1.2    Non-foreign Person. Seller is not a “foreign person” as that term is
defined in Section 1445(f) of the Code and the applicable provisions of the
applicable state, if any, and the regulations issued thereunder, as amended, or
any successor thereto. Seller is a “resident” of South Carolina in accordance
with the provisions of Section [12-6-80] of the South Carolina Code of Laws, and
for the purposes of Section [12-8-50(c)] of the South Carolina Code of Laws and
South Carolina Revenue Advisory Bulletin #02-6.
4.1.3    Personal Property Owner; FF&E. (a) at Closing, Seller will have good
and valid title to all Personal Property, which in each case will be free and
clear of any adverse claim of any kind whatsoever, including, without
limitation, any liens, encumbrances or security interests (other than Permitted
Exceptions), and (b) the FF&E includes, without limitation, those items set
forth in Schedules 4.1.3, 4.1.3(a), 4.1.3(b), 4.1.3(c), 4.1.3(d) and 4.1.3(e)
attached hereto.
4.1.4    No Prior Transfers. Seller has not transferred, by sale, assignment or
otherwise, to any Person, all or any portion of any right, title or interest
which it may have in and to the Property, except as disclosed by the Permitted
Exceptions and as may be otherwise provided herein.
4.1.5    Agreements.
4.1.5.1    Seller has not entered into any contracts for deed, land contracts or
any oral or written agreements or other executory agreements whatsoever for the

-15-

--------------------------------------------------------------------------------




assignment or transfer of any portion(s) of the Property in effect or in
existence with respect to the Property, except those set forth as Permitted
Exceptions and as may be otherwise provided herein. There are no unwaived rights
of first refusal or options to purchase or lease the Property or any portion
thereof.
4.1.5.2    Except for the Leases, the Campground Leases, the Management
Agreement, the Permitted Exceptions, the Reservation Agreements and Deposits,
the Charitable Commitments and Gift Certificates and the Bartered Arrangements,
Seller has not entered into any oral or written agreements or executory
agreements for the use and occupancy of the Property. There are no tenants or
occupants of the Property except (i) the General Manager of the Property who
resides with his family in the “Hallman House” located on the Property and
certain employees of the Management Company who reside in that certain portion
of the Property more commonly known as the “general store building,” (ii) room
guests of the Hotel and (iii) tenants under the Leases and the Campground Leases
4.1.5.3    There are no management, franchise, service, maintenance, advance
booking, brokerage agreements, equipment leases, obligations, liabilities,
commitments or arrangements, written or oral, entered into by Seller, with
respect to the Property, except for the Management Agreement, the Service
Contracts, Reservation Agreements and Deposits, the Charitable Commitments and
Gift Certificates, the Bartered Arrangements and the Equipment Leases.
4.1.6    No Litigation. There is no actual or, to Seller’s knowledge, threatened
suit, action or legal, administrative, arbitration or other proceeding or
governmental investigation involving the Property (including, without
limitation, the Claims, the Leases, or the Campground Leases) that would have a
material adverse effect on the Property or Buyer. There are no judgments,
decrees, or orders against Seller relating to the Property.
4.1.7    Notice of Violations. (a) To Seller’s knowledge, the Property is being
operated in material compliance with all Governmental Regulations and, (b)
Seller has not received written notice of any outstanding and uncured
violations, past or present, of any Governmental Regulations or Permitted
Exceptions.
4.1.8    Licenses and Permits. (a) Schedule 4.1.8 contains a true, correct and
complete list of all of the material Licenses and Permits, and (b) true and
complete copies of each License and Permit have been delivered to Buyer
(including all amendments, modifications and other agreements related thereto).
The Licenses and Permits are all in full force and effect and are all of the
material licenses and permits required from all governmental authorities having
jurisdiction over the Property for the use and operation of the Property;
provided, however, Buyer acknowledges that a ground-mounted identification sign
for the Hotel located along Springmaid Boulevard at South Ocean Boulevard has
been installed on the property of an adjacent property owner, and Seller has no
easement or license for the installation, use or maintenance of such sign.
Seller has not received written notice of any violations or defaults that exist
under any Licenses and Permits which have not been cured as of the Effective
Date.
4.1.9    Access. To Seller’s knowledge, (a) no change has been proposed in the
route, grade or width of any public street or road adjacent to the Real
Property; (b) all curb cut and street opening permits or licenses required for
vehicular access to and from the Real Property from any adjoining public street
have been obtained and paid for and are in full force and effect; and (c) there
is no pending or threatened governmental proceeding which would limit or result
in the termination of the Property’s existing access to and from public streets
or roads.

-16-

--------------------------------------------------------------------------------




4.1.10    Management Agreement. The Management Agreement is in full force and
effect, without modification. No uncured default of which notice has been
provided or received exists under the Management Agreement on the part of
Seller, or to Seller’s knowledge, on the part of the Property Manager.
4.1.11    Insolvency. There are no attachments, execution proceedings,
assignments for the benefit of creditors, insolvency, bankruptcy, reorganization
or other proceedings pending or, to Seller’s knowledge, threatened against
Seller, nor are any such proceedings contemplated by Seller.
4.1.12    Brokers. There are no brokers, commissions or finder’s fees payable by
Seller in connection with the Leases or the Campground Leases, any extension of
the Leases or the Campground Leases, increases in rent under the Leases or the
Campground Leases, or the transaction contemplated by this Agreement, except as
disclosed in Section 10.4 herein.
4.1.13    Condemnation Proceedings. Seller has not received written notice of
any condemnation or eminent domain proceeding pending or, to Seller’s knowledge,
threatened against the Property or any part thereof.
4.1.14    Service Contracts.
4.1.14.1    To Seller’s knowledge, (a) Schedules 4.1.14, 4.1.14(a) and 4.1.14(b)
contain a true, correct and complete list of all of the Service Contracts other
than those which are Material Contracts, (b) true and complete copies (to the
extent available) of each such Service Contract (other than those which are
Material Contracts) have been delivered to Buyer (including all amendments,
modifications and other agreements related thereto), and (c) such Service
Contracts (other than those which are Material Contracts) are in full force and
effect, without modification.
4.1.14.2     (a) Schedules 4.1.14, 4.1.14(a) and 4.1.14(b) contain a true,
correct and complete list of all Service Contracts which are Material Contracts,
(b) true and complete copies (to the extent available) of each Service Contract
which is a Material Contract have been delivered to Buyer (including all
amendments, modifications and other agreements related thereto), and (c) each
Service Contract which is a Material Contract is in full force and effect,
without modification.
4.1.14.3    No uncured default of which notice has been provided or received
exists under any Service Contract on the part of Seller or, to Seller’s
knowledge, on the part of any other party thereto.
4.1.15    Leases. (a) Schedule 4.1.15(a) contains a true, correct and complete
list of all of the Leases, (b) Schedule 4.1.15(b) contains a true, correct and
complete list of all of the Campground Leases, (c) true and complete copies of
each such Lease and Campground Lease have been delivered to Buyer (including all
amendments, modifications and other agreements related thereto), (d) such Leases
and Campground Leases are in full force and effect, without modification, and
(e) all security and other deposits of any type, if any, required under the
Leases and the Campground Leases, to the extent delivered, are being held by
Seller or the Property Manager. No uncured default of which notice has been
provided or received exists under any Lease or Campground Lease on the part of
Seller or, to Seller’s knowledge, on the part

-17-

--------------------------------------------------------------------------------




of any other party thereto. Leasing commissions with respect to the Leases or
the Campground Leases, if any, have been paid by Seller.
4.1.16    Equipment Leases. (a) Schedule 4.1.16 contains a true, correct and
complete list of all of the Equipment Leases, (b) true and complete copies of
each such Equipment Lease have been delivered to Buyer (including all
amendments, modifications and other agreements related thereto), (c) such
Equipment Leases are in full force and effect, without modification. No uncured
default of which notice has been provided or received exists under any Equipment
Lease on the part of Seller or, to Seller’s knowledge, on the part of any other
party thereto.
4.1.17    Reservation Agreements and Deposits. (a) Schedules 4.1.17 and
4.1.17(a) contain a true, correct and complete list of all of the Reservation
Agreements and Deposits, and (b) such Reservation Agreements and Deposits are in
full force and effect, without modification. No uncured default of which notice
has been provided or received exists under any Reservation Agreement and Deposit
on the part of Seller or, to Seller’s knowledge, on the part of any other party
thereto.
4.1.18    Charitable Commitments and Gift Certificates. (a) Schedule 4.1.18
contains a true, correct and complete list of all of the Charitable Commitments
and all of the Gift Certificates, and (b) such Charitable Commitments and Gift
Certificates are in full force and effect, without modification. No uncured
default of which notice has been provided or received exists under any
Charitable Commitment or Gift Certificate on the part of Seller or, to Seller’s
knowledge, on the part of any other party thereto.
4.1.19    Bartered Arrangements. (a) Schedule 4.1.19 contains a true, correct
and complete list of all of the Bartered Arrangements, and (b) such Bartered
Arrangements are in full force and effect, without modification. No uncured
default of which notice has been provided or received exists under any Bartered
Arrangement on the part of Seller or, to Seller’s knowledge, on the part of any
other party thereto.
4.1.20    Hazardous Materials. The Property is in compliance in all material
respects with all applicable Governmental Regulations relating to Hazardous
Materials. To Seller’s knowledge, other than (a) Hazardous Materials used in the
ordinary course of maintaining, cleaning and operating the Property in
commercially reasonable amounts, (b) Hazardous Materials used as fuels,
lubricants or otherwise in connection with vehicles, machinery and equipment
located on the Property in accordance with Seller’s normal business practices
and (c) such Hazardous Materials as may be identified on Schedule 4.1.20, no
Hazardous Materials are present on, under or in the Property. Except as may be
set forth on Schedule 4.1.20, there are no above ground or underground storage
tanks located on the Property.
4.1.21    Financial Statements. Seller has made available the Financial
Statements which are true, accurate and correct in all material respects and
have been prepared in accordance with the Uniform System of Accounts for the
Lodging Industry (Tenth Revised Edition, 2006), published by the American Hotel
and Lodging Association, applied on a consistent basis with the past practices
of Seller throughout the periods covered thereby, and fairly present in all
material respects the financial condition of the Property and the results of
operations for the periods covered thereby; provided, that the Financial
Statements are subject to normal, recurring year-end adjustments and lack notes.
To Seller’s knowledge, Seller does not have any material debts, liabilities or
obligations of any kind related to the Property which are not reflected in the
Financial Statements or, as applicable, in the notes thereto, other than current
liabilities incurred in the

-18-

--------------------------------------------------------------------------------




ordinary course of business since June 30, 2014 or liabilities under executory
contracts which have been disclosed to Buyer.
4.1.22    Insurance. Schedules 4.1.22, 4.1.22(a), 4.1.22(b), 4.1.22(c) and
4.1.22(d) contain a true, correct and complete list of each type and amount of
Insurance coverage in effect with respect to the Property.
4.1.23    Taxes.
4.1.41.1    Seller has paid all taxes in accordance with applicable Governmental
Regulations in connection with the operation of the Property, including, without
limitation, employer withholding taxes, sales and use taxes, occupancy taxes,
real property taxes and personal property taxes.
4.1.41.2    Seller has not received written notice of (a) any non-compliance
with applicable Governmental Regulations which remains uncured relating to the
payment and withholding of taxes in connection with the operation of the
Property, including, without limitation, employer withholding taxes, sales and
use taxes, occupancy taxes, real property taxes and personal property taxes,
(b) any special tax assessment relating to the Property or any portion thereof,
or (c) any audit for any taxes relating to the Property which has not been
resolved or completed. Seller is currently not contesting any taxes related to
the Property.
4.1.24    Intellectual Property.
4.1.24.1    Schedule 4.1.24 contains a true, correct and complete list of the
Intellectual Property.
4.1.24.2    Seller is the sole owner of the Trade Names and there is no license
or other agreement under which any of the Trade Names may be used by a Person
other than Seller.
4.1.24.3    None of the Trade Names has been pledged, mortgaged, assigned,
transferred, or otherwise, and no Person other than Seller has any rights or
interests in the Trade Names.
4.1.24.4    None of the Trade Names are registered with the United States Patent
and Trademark Office.
4.1.24.5    Seller has received no written notice that the Seller’s use of the
Trade Names infringes or misappropriates the rights of any other Person.
4.1.25    Structural Defects. Seller has received no written notices or written
reports of any structural defects in or at the Property that have not been cured
4.1.26    Employees.
4.1.26.1    Seller does not employ any employees who provide services at the
Property (“Employees”) and all Employees are employed by Property Manager or its
affiliates.

-19-

--------------------------------------------------------------------------------




4.1.26.2    To Seller’s knowledge, Property Manager is in material compliance
with all applicable Governmental Regulations respecting the employment at the
Property of its current and former Employees and their terms and conditions of
employment, including, without limitation, wages, compensation, hours, overtime,
leaves, vacation, disability, workers compensation, occupational health and
safety, plant closings, mass layoffs, discrimination, privacy, unemployment
insurance, benefits and taxes.
4.1.26.3    (a) Neither Seller nor Property Manager is presently, nor has been
in the past, a party to, or bound by, any collective bargaining agreement, union
contract, or similar agreement with respect to any current or former Employees,
(b) there is no material labor dispute, work stoppage (sympathetic or
otherwise), hand billing, picketing, or strike pending or, to Seller’s
knowledge, threatened, against Seller or Property Manager with respect to the
Property, and (c) neither Seller nor Property Manager has received any written
notice of any charge of unfair labor practices at the Property and, to Seller’s
knowledge, no such charge has been threatened.
4.1.27    Permitted Exceptions.
4.1.27.1    There exists no circumstance or state of facts that constitutes a
default by Seller under, or by the other Person to, any of the documents
evidencing the Permitted Exceptions, or that would, with the passage of time or
the giving of notice, or both, constitute such a default.
4.1.27.2    No other Person who is party to any of the documents evidencing the
Permitted Exceptions has given written notice to Seller or Manager of any
defenses, set-offs or claims in connection with any of such Permitted
Exceptions.
4.1.28    Liquor Licenses. All liquor licenses in force with respect to the
Property are held and maintained solely in the name of Seller. No other Person
holds nor maintains any liquor licenses with respect to the Property.
4.1.29    OFAC. Seller is in compliance with the requirements of Executive Order
No. 133224, 66 Fed. Reg. 49079 (Sept. 25, 2001) (the “Order”) and other similar
requirements contained in the rules and regulations of the Office of Foreign
Assets Control, Department of the Treasury (“OFAC”) and in any enabling
legislation or other Executive Orders or regulations in respect thereof (the
Order and such other rules, regulations, legislation, or orders are collectively
called the “Orders”). Neither Seller nor any beneficial owner of Seller:
4.1.29.1    is listed on the Specially Designated Nationals and Blocked Persons
List maintained by OFAC pursuant to the Order and/or on any other list of
terrorists or terrorist organizations maintained pursuant to any of the rules
and regulations of OFAC or pursuant to any other applicable Orders (such lists
are collectively referred to as the “Lists”);
4.1.29.2    is a Person who has been determined by competent authority to be
subject to the prohibitions contained in the Orders; or
4.1.29.3    is owned or controlled by, or acts for or on behalf of, any Person
on the Lists or any other Person who has been determined by competent authority
to be subject to the prohibitions contained in the Orders.
4.1.30    Quit Claim Land. Seller expressly makes no representations or
warranties whatsoever with respect to the Quit Claim Land including, without
limitation, (a) the

-20-

--------------------------------------------------------------------------------




status of title to the Quit Claim Land, or (b) the nature and extent of any
right-of-way, possession, lien, encumbrance, license, reservation, condition or
otherwise as to the Quit Claim Land for the benefit of the Property.
4.2    Buyer’s Representations and Warranties. Buyer makes the following
representations and warranties to Seller, upon which warranties and
representations Seller has relied and will continue to rely, all of which are
true and correct in all material respects as of the Effective Date and will be
true and correct in all material respects as of the Closing Date, except as may
be set forth in Buyer’s Closing Certificate: Buyer is duly organized, validly
existing and in good standing under the laws of Delaware. The execution and
delivery of this Agreement and the other documents contemplated in this
Agreement by Buyer and the performance by Buyer of the obligations under this
Agreement and the other documents contemplated in this Agreement (a) are within
the power of Buyer; (b) have been duly authorized by all requisite action on the
part of Buyer; (c) will not violate any provision of law, any order of any court
or agency of government, the charter documents of Buyer, or any indenture,
agreement or any other Instrument to which Buyer is a party; and (d) will not
require any consent or approval of any Person that has not been obtained prior
to Closing. Neither Buyer nor any beneficial owner of Buyer is listed in any of
the Lists, is subject to the prohibitions contained in the Orders or is owned or
controlled by, or acts for or on behalf of, any Person on the Lists or any other
Person who has been determined by competent authority to be subject to the
prohibitions contained in the Orders. Buyer acknowledges Seller’s
representations with respect to the Quit Claim Land in Section 4.1.30, including
the fact that Seller disclaims any right, title or interest in the Quit Claim
Land, and that Seller has previously notified Buyer of its lack of title to the
Quit Claim Land.
5.SELLER’S OBLIGATIONS.
5.1    Pre-Closing Obligations. Seller hereby covenants to Buyer, upon which
covenants Buyer has relied and will continue to rely, that for the period from
the Effective Date through and including the Closing Date:
5.1.1    Further Liens and Encumbrances. Seller will not subject the Property to
any additional liens, encumbrances, covenants, conditions, easements, rights of
way or similar matters of record after the Effective Date without the consent of
Buyer (not to be unreasonably withheld, conditioned or delayed).
5.1.2    Leases; Other Contracts.
5.1.2.1    Seller will not hereafter enter into or issue any Lease, Campground
Lease, Equipment Lease, Service Contracts, Charitable Commitments, Gift
Certificates or Bartered Arrangements affecting the Property (any such item
being hereinafter called a “Contract”; collectively, “Contracts”) except (a) in
the ordinary course of business prior to the expiration of the Due Diligence
Period provided any such Contract shall not be in effect for any period after
December 31, 2014; (b) for Contracts entered into in the ordinary course of
business that do not constitute Material Contracts; (c) Approved Campground
Leases (as defined below); (d) watermedia workshop service contracts with a term
that ends on or prior to November 11, 2017; and (e) to the extent the
immediately preceding clauses (a), (b), (c) and (d) do not apply, with the prior
written consent of Buyer, which consent shall not be unreasonably withheld,
conditioned or delayed.
5.1.2.2    Seller will not hereafter modify, extend, renew, terminate, replace
or otherwise change any of the Management Agreement or the Contracts except (a)
for

-21-

--------------------------------------------------------------------------------




Contracts that do not constitute Material Contracts; (b) immaterial
modifications, amendments or changes that do not increase or decrease the
duration of the term of any Contract or the amounts payable thereunder or (c)
with the prior written consent of Buyer, which consent shall not be unreasonably
withheld, conditioned or delayed.
5.1.2.3    Buyer shall assume all Contracts pertaining to the Property which are
(i) assignable by Seller and (ii) not objected to by Buyer, in writing, prior to
the expiration of the Due Diligence Period (each, an “Assumed Contract”);
provided that, Buyer shall not assume any of the Contracts which are described
on Schedule 5.1.2 attached hereto and are being retained by Seller, including,
without limitation, any global contracts of Seller that also pertain to assets
not related to the Property (“Retained Contracts”), and such Retained Contracts
will not constitute Assumed Contracts and Buyer shall not incur any liability or
obligation under such Retained Contracts. Without the prior written consent of
Buyer, Seller shall not terminate any of the Assumed Contracts. Regarding all
Contracts which are not Assumed Contracts or Retained Contracts (each, a
“Rejected Contract”), Seller shall be obligated to use good faith efforts to
terminate or deliver notice of termination with respect to any such Rejected
Contract, unless doing so would result in Seller incurring termination fees in
connection therewith which neither Seller nor Buyer is willing to pay, in which
case such Rejected Contract shall be reclassified as an Assumed Contract, and
Buyer shall be notified within five (5) Business Days of Seller’s receipt of
written notice from Buyer of which Contracts Buyer intends to assume and/or
reject that such Rejected Contract has been reclassified as an Assumed Contract.
With respect to all Rejected Contracts that Seller agrees to use good faith
efforts to terminate, Seller, at Seller’s sole cost and expense, shall use good
faith efforts to effect such termination as of the Closing Date and, to the
extent such Rejected Contract is terminated by Seller, shall provide written
evidence that the Rejected Contracts have been terminated effective as of the
Closing Date.
5.1.3    Reservation Agreements and Deposits. Buyer shall assume all Reservation
Agreements and Deposits at Closing. Buyer authorizes Seller to continue to
accept reservations for guest rooms, meeting rooms, restaurant and banquet
facilities for periods after the Closing Date, provided: (a) Seller shall not
accept any such reservations for periods after April 30, 2016; (b) the terms and
conditions of any such reservations are at current fair market value or
otherwise are in the ordinary course of business; and (c) Buyer acknowledges
that prior to the Effective Date, Seller has accepted such reservations for
periods up to April 30, 2017. Accordingly, Buyer agrees to honor all such
reservations in accordance with their terms, provided that such reservations are
disclosed on the Closing Schedules or Buyer has the opportunity to inspect the
underlying Reservation Agreements and Deposits at the Hotel as provided in
Section 4.1.17 herein. Buyer shall indemnify and hold Seller harmless from and
against any and all Losses suffered by Seller as a result of Buyer’s failure to
comply with the terms of this Section 5.1.3.
5.1.4    Property Management and Operation. Seller shall cause the Property to
be maintained and operated in a good and businesslike manner consistent with
past practices of Seller and the terms of the Management Agreement. In
accomplishing the foregoing, Seller agrees either itself or to cause the
Property Manager, as applicable, by way of example, but not limitation, to:
(a) maintain inventories at levels consistent with the normal operation of the
Hotel, adjusted for occupancy and seasonality; (b) promptly notify Buyer in
writing of any casualty, condemnation or other material, adverse change in the
Property of which Seller becomes aware of or receives notice of following the
Effective Date; (c) maintain in full force and effect all existing Insurance
pertaining to the Property and/or the operation of the Hotel; (d) maintain
existing Licenses and Permits and renew the same, as necessary; (e) not dispose
of any items of Personal Property, including, but not limited to, Motor
Vehicles, furniture, fixtures, machinery and equipment, except in the ordinary
course of business; provided, that Buyer’s prior written consent (not to be
unreasonably

-22-

--------------------------------------------------------------------------------




withheld, conditioned or delayed) shall be required for disposal of Personal
Property after the expiration of the Due Diligence Period, unless such items of
Personal Property are of de minimis value or are replaced, before Closing, with
similar items of at least equal suitability, quality and value, free and clear
of any liens, encumbrances or security interests; (f) after the expiration of
the Due Diligence Period, not perform, nor permit the performance of, any
material alterations, renovations or improvements to the Real Property in excess
of $150,000.00 without Buyer’s prior written consent (not to be unreasonably
withheld, conditioned or delayed); (g) honor all room reservations and banquet
facility reservations in the normal and ordinary course of business and continue
to market and manage the Hotel in the ordinary course of business consistent
with past practice; (h) provide copies of all written default notices, notices
of lawsuits and notices of violations affecting the Property (including any
notices from governmental authorities) promptly upon receipt by Seller; (i) not
knowingly take any action that would result in a failure to comply in all
material respects with all Governmental Regulations applicable to the Property;
(j) cause the Property Manager to maintain staffing so as to continue to provide
the same level of service at the Hotel and use reasonable efforts to preserve
the good relations of the suppliers, customers and other Persons related to the
Property with whom Seller has business relations; and (k) use commercially
reasonable efforts to notify Buyer of the occurrence of any event which in
Seller’s reasonable opinion would make Seller’s representations and warranties
contained in Section 4.1 herein not true and correct. Promptly following the
Effective Date, Seller and Buyer shall each use commercially reasonable efforts
to negotiate in good faith on a mutually agreeable form of Campground Lease for
any Campground Leases to be entered into after the Effective Date and which are
effective on or after January 1, 2015 (including a mutually agreed upon rate
structure) (such Campground Leases and rates being referred to herein as
“Approved Campground Leases”).
5.1.5    Prepayments. Seller shall not accept (a) any prepaid rents, security
deposits or other deposits under any of the Leases, or (b) any deposits made
with respect to reservations for guest rooms, meeting rooms, restaurants and
banquet facilities for dates after the Closing Date, unless the same are
transferred or credited to Buyer on the Closing Date.
5.1.6    Taxes. Seller shall pay or shall cause to be paid when due all taxes in
accordance with applicable Governmental Regulations in connection with the
operation of the Property, including, without limitation, employer withholding
taxes, sales and use taxes, occupancy taxes, real property taxes and personal
property taxes which are due and payable through the Closing Date, other than
those taxes which are to be prorated in accordance with the provisions of
Section 9.6 or Section 9.7.
5.1.7    Cooperation with Representatives. In addition to the provisions of
Section 5.2 herein, Seller shall, at no material cost to Seller, cooperate with
Buyer and its accountants, counsel and/or other representatives in providing
information and materials pertaining to the operation and marketing of the
Property. Without limiting the generality of the foregoing, Seller shall,
without charge to Buyer, allow a representative or representatives of Buyer
access to the Property for the purpose of (a) meeting with and interviewing (i)
the Property Manager’s Regional Manager, (ii) the Property Manager’s General
Manager, (iii) the Property Manager’s Director of Sales and Marketing, (iv) the
Property Manager’s Maintenance Director, (v) the Seller’s Director of
Engineering, (vi) the Property Manager’s Food and Beverage Director and (vii)
the Property Manager’s Executive Housekeeper; provided, that with respect to the
preceding clauses (vi) and (vii), such access shall be provided only after
Buyer’s Deposit has become fully “earned” by Seller and non-refundable to Buyer;
provided, further, that Seller and the Property Manager shall have the right to
have a representative present at all such meetings described in this clause

-23-

--------------------------------------------------------------------------------




(a); and (b) performing such investigations and analyses of the Property as
Buyer may reasonably require, subject to the requirements of Section 8.1 herein.
5.2    Additional Obligations of Seller. In addition to any other obligations of
Seller that will survive Closing, Seller agrees as follows:
5.2.1    Assistance With Obtaining Rebates or Refunds, Licenses and Permits, and
Claims. Seller shall, at no cost, expense or liability to Seller, cooperate with
and assist Buyer in obtaining the Rebates and Refunds and assignments of the
Licenses and Permits or issuance of new Licenses and Permits, and in collection
of the Claims and the respective proceeds therefrom, including, but not limited
to, making records available to Buyer to facilitate processing and collection of
such Claims, and Seller shall, prior and subsequent to the Closing Date, execute
any and all instruments which Buyer may require to effectuate the transfer to
Buyer of all of the foregoing (but only to the extent transferable).
5.2.2     Required Consents for Assumed Contracts. Certain of the Assumed
Contracts may not, by their terms, be freely assignable or assigned to Buyer by
Seller without the consent of a third party. Seller shall endeavor to obtain
such necessary consents of such third parties for the assignment of the Assumed
Contracts. To the extent that such consents are not obtained for an Assumed
Contract (“Nonassignable Contract”), if and to the extent requested by Buyer,
Seller shall use reasonable efforts to (but without being obligated to incur
costs or expenses) (a) provide to Buyer, the benefits under any such
Nonassignable Contract, (b) cooperate in any reasonable and lawful arrangement
designed to provide such benefits to Buyer, and (c) enforce, at the written
request of Buyer, for the account of Buyer, any rights of Seller under the
affected Nonassignable Contract (including the right to elect to terminate such
Nonassignable Contract in accordance with the terms thereof upon the direction
of Buyer). Buyer shall cooperate with Seller in order to enable Seller to
provide the benefits contemplated by the immediately preceding sentence to
Buyer. Buyer shall perform the obligations of Seller arising under the affected
Nonassignable Contracts, but only if and to the extent that Seller provides to
Buyer the benefits thereof pursuant to this Section 5.2.2. Buyer shall have no
liability or obligation for any Nonassignable Contract not assumed by Buyer and
from which Buyer does not receive a benefit.
6.TITLE.
6.1     On or before September 16, 2014, Seller shall deliver to Buyer the
initial Title Commitment and the Survey. As used herein, “Permitted Exceptions”
shall mean and include taxes and assessments for the then-current year (which
shall be prorated in accordance with Section 9.6 hereof), and matters referenced
in the final Title Commitment and/or shown on the Survey and any other matters
of record (except for any such matters that Seller expressly agrees to cure
prior to Closing as aforesaid), as set forth in Section 6.2 below.
Notwithstanding the foregoing, Seller will be obligated to cure exceptions to
title to the Real Property relating to (a) mortgage liens or other monetary
liens caused by Seller during its ownership of the Real Property, (b) mechanics’
liens caused by Seller, and (c) delinquent tax liens (collectively, the
“Unpermitted Exceptions”).
6.2    Buyer shall have ten (10) Business Days after receipt of the initial
Title Commitment and/or Survey to object to any material matters disclosed
therein (“Buyer’s Initial Objections to Title”). Seller shall respond in writing
to Buyer’s Initial Objections to Title in writing within five (5) Business Days
of Seller’s receipt thereof, and Seller’s failure to do so shall be deemed as
notice to Buyer of its election not to cure any of the title or survey
objections set forth in Buyer’s Initial Objections to Title, except for the
Unpermitted Exceptions which Seller shall be

-24-

--------------------------------------------------------------------------------




obligated to cure. If Seller elects to cure any other title or survey matters to
which Buyer objects pursuant to this Section 6.2, Seller shall perform such cure
in a manner reasonably acceptable to Buyer and the Title Company prior to
Closing and shall thereupon deliver a revised Title Commitment to the Buyer. If
Seller elects not to cure any other title or survey matters to which Buyer
objects pursuant to this Section 6.2 (other than the Unpermitted Exceptions
which Seller is obligated to cure), Buyer may terminate this Agreement (such
termination right to be exercised, if at all, within five (5) Business Days
after receipt of notice from Seller that Seller elects not to cure one or more
of such title or survey objections) by delivering written notice thereof to
Seller, whereupon this Agreement shall terminate, the Deposit and any interest
thereon shall be returned to Buyer and the parties hereto shall have no further
obligations hereunder, except as may otherwise be expressly set forth herein. If
Seller elects not to cure any such title and survey matters as provided herein,
and if Buyer does not elect to terminate this Agreement as provided herein, such
matters that Seller does not agree to cure shall be deemed waived by Buyer and
shall be Permitted Exceptions and set forth in the final revised Title
Commitment.
6.3    Seller will deliver any releases and/or execute any affidavits, waivers,
sworn statements or indemnities that may reasonably be required by the Title
Company in order to allow the Title Company to issue the Title Policy without
any Unpermitted Exceptions, including, without limitation, an Owner’s Affidavit
of Possession and any other items required on Schedule B-1 of each of the Title
Commitments.
6.4    At Closing, Seller shall convey to Buyer (a) indefeasible, good and
marketable legal and equitable fee simple title to the Real Property by Special
Warranty Deed, free and clear of any and all liens, restrictions, encumbrances
and easements, subject only to the Permitted Exceptions; and (b) Seller’s right,
title, and interest (if any) to the Quit Claim Land by Quit Claim Deed.
6.5    The Intellectual Property acquired by Buyer at Closing shall include the
marks “Springmaid Beach Resort and Conference Center,” “Springmaid Beach” and
“Springmaid Pier” and such other marks as may be set forth on Schedule 4.1.24
attached hereto. In the event that Buyer elects to operate the Hotel without
incorporating any of such marks for a period of eighteen (18) consecutive
months, then Buyer shall, within thirty (30) days following the end of such
eighteenth (18th) month, assign the rights to such marks back to Seller. The
provisions of this Section 6.5 shall survive Closing.
7.CONDITIONS PRECEDENT/CONCURRENT TO CLOSING.
7.1    Buyer’s Conditions. Buyer shall not be required to close the transaction
provided for under this Agreement, unless and until each and every one of the
following conditions in this Section 7.1 has been fulfilled in all material
respects or waived by Buyer. If such conditions are not satisfied by the date
which is fifteen (15) Business Days after the Scheduled Closing Date, such
failure shall be deemed to be a failure by Seller to perform Seller’s
obligations and Buyer shall be permitted to pursue the remedies available to
Buyer under Section 14.1 herein, which remedies shall be Buyer’s sole available
remedies in connection with this Agreement and which Buyer must pursue, if at
all, within ninety (90) days after the expiration of the foregoing fifteen (15)
Business Day period. Notwithstanding anything to the contrary contained herein,
the failure by Buyer to pursue such remedies in the timeframe specified in the
preceding sentence shall constitute an irrevocable waiver by Buyer of its
ability to pursue such remedies.
7.1.1    Representations, Warranties and Covenants of Seller. Seller shall have
duly and timely performed in all material respects each and every covenant to be

-25-

--------------------------------------------------------------------------------




performed by Seller under this Agreement and the representations and warranties
made by Seller that are set forth in this Agreement shall be true and correct as
of the Closing Date in all material respects, except as may be set forth in the
Seller’s Closing Certificate.
7.1.2    Seller’s Deliveries. Seller shall have duly and timely delivered to
Escrow Holder and/or Buyer all of the items described in Section 3.2 and
Section 3.6 herein.
7.1.3    Tax Clearance Certificate. Buyer has received a Certificate of Tax
Compliance from the South Carolina Department of Revenue as contemplated in
Section 12-54-124 of the South Carolina Code of Laws indicating that, as of a
date not more than thirty (30) days prior to the Closing Date, all taxes then
due from the operation of the Hotel have been paid (the “Tax Clearance
Certificate”).
7.1.4    No Adverse Proceedings or Governmental Regulation. No litigation or
other court action shall have been commenced seeking to obtain an injunction or
other relief from such court to enjoin the consummation of the transaction
described in this Agreement, and no preliminary or permanent injunction or other
order, decree or ruling shall have been issued by a court of competent
jurisdiction or by any governmental authority, would make illegal or invalid or
otherwise prevent the consummation of the transaction described in this
Agreement. No Governmental Regulation shall have been enacted that would make
illegal or invalid or otherwise prevent the consummation of the transaction
described in this Agreement.
7.1.5    Material Changes. The Closing Schedules and the Seller’s Closing
Certificate shall not contain any: (a) new disclosures that would have a
material adverse effect on Buyer’s ability to operate, own and/or lease the
Property after the Closing; or (b) Material Contracts (other than those
permitted pursuant to Section 5.1.2.1).
7.2    Seller’s Conditions. Seller shall not be required to close the
transaction provided for under this Agreement, unless and until each and every
one of the following conditions in this Section 7.2 has been fulfilled in all
material respects or waived by Seller. If such conditions are not satisfied by
the date which is fifteen (15) Business Days after the Scheduled Closing Date,
then Seller’s sole remedy shall be to pursue the remedies available to Seller
under Section 14.2 herein, which remedies shall be Seller’s sole available
remedies in connection with this Agreement and which Seller must pursue, if at
all, within ninety (90) days after the expiration of the foregoing fifteen (15)
Business Day period. Notwithstanding anything to the contrary contained herein,
the failure by Seller to pursue such remedies in the timeframe specified in the
preceding sentence shall constitute an irrevocable waiver by Seller of its
ability to pursue such remedies.
7.2.1    Representations, Warranties and Covenants of Buyer. Buyer shall have
duly and timely performed in all material respects each and every covenant to be
performed by Buyer under this Agreement and the representations and warranties
made by Buyer that are set forth in this Agreement shall be true and correct as
of the Closing in all material respects, except as may be set forth in the
Buyer’s Closing Certificate.
7.2.2    Buyer’s Deliveries. Buyer shall have duly and timely delivered to
Escrow Holder all of the items described in Section 3.3 of this Agreement.
7.2.3    No Adverse Proceedings or Governmental Regulations. No litigation or
other court action shall have been commenced seeking to obtain an injunction or
other relief from such court to enjoin the consummation of the transaction
described in this Agreement,

-26-

--------------------------------------------------------------------------------




and no preliminary or permanent injunction or other order, decree or ruling
shall have been issued by a court of competent jurisdiction or by any
governmental authority, would make illegal or invalid or otherwise prevent the
consummation of the transaction described in this Agreement. No Governmental
Regulation shall have been enacted that would make illegal or invalid or
otherwise prevent the consummation of the transaction described in this
Agreement.
8.DUE DILIGENCE PERIOD.
8.1    Matters to Be Reviewed.
Buyer will have until 5:00 p.m. (Eastern Time) on the expiration date of the Due
Diligence Period to conduct, review and approve or disapprove any and all
inspections, investigations, tests, studies (including feasibility studies and
other economic models) and appraisals as Buyer may have elected to make or
obtain with respect to the Property and/or the operation and financial condition
of the Hotel (collectively, the “Investigations”), including, without
limitation, title and survey analysis, financial analyses of the books and
records, environmental studies, structural and mechanical investigations,
appraisals, and analyses of the Property’s compliance with Governmental
Regulations.
In addition to any documentation provided to Buyer in accordance with the terms
of this Agreement, during the Due Diligence Period, Seller shall have the
continuous obligation to reasonably cooperate with Buyer to make available for
Buyer’s inspection copies of certain documentation pertaining to the Property
which Buyer may reasonably request, including, without limitation, the
Management Agreement, Leases, Campground Leases, Service Contracts, Equipment
Leases, Reservation Agreements and Deposits, Charitable Commitments and Gift
Certificates, Bartered Arrangements, Licenses and Permits, Records and Plans,
documentation and/or information related to the Personal Property and
Intellectual Property, documentation and/or information related to Claims,
Rebates or Refunds and Warranties, financial documentation and/or information,
or any other related information, documents and agreements (if any) pertaining
to the Property which are reasonably requested by Buyer.
During the Due Diligence Period, Buyer shall have the right to enter upon the
Property for the purpose of performing the Investigations, provided (a) Buyer
shall give Seller not less than one (1) day advance written notice requesting
such entry (and Seller shall promptly (as is commercially reasonable under the
circumstances) respond to each such entry request from Buyer), (b) such notice
shall include sufficient information to permit Seller to review the scope of the
proposed Investigations, and (c) Buyer shall not permit any borings, drillings
or samplings to be done on the Property without Seller’s prior written consent,
which consent may be withheld in Seller’s reasonable discretion. Any entry upon
the Property and all Investigations shall be during Seller’s normal business
hours and at the sole risk and expense of Buyer, and shall not interfere with
the activities on or about the Property. Buyer shall:
(i)    promptly repair any damage to the Property resulting from any such
Investigations and replace, refill and regrade any holes made in, or excavations
of, any portion of the Property used for such Investigations so that the
Property shall be in the same general condition that it existed in prior to such
Investigations;
(ii)    fully comply with all Governmental Regulations applicable to the
Investigations and all other activities undertaken in connection therewith;

-27-

--------------------------------------------------------------------------------




(iii)    permit Seller to have a representative present during all
Investigations undertaken hereunder;
(iv)    take all actions and implement all protections necessary to ensure that
all actions taken in connection with the Investigations, and the equipment,
materials, and substances generated, used or brought onto the Property, (a) pose
no threat to the safety or health of Persons or the environment, (b) cause no
damage to the Property or other property of Seller or other Persons, (c) do not
materially interfere with Seller’s operation of the Hotel and (d) comply with
the terms and provisions set forth in Section 17.9 herein;
(v)    require its consultants to maintain or cause to be maintained, at Buyer’s
expense, a policy of comprehensive general public liability insurance, with a
broad form contractual liability endorsement covering Buyer’s indemnification
obligations contained herein and with a combined single limit of not less than
$1,000,000 per occurrence for bodily injury and property damage and $2,000,000
in the aggregate, insuring Seller as an additional insured, against any injuries
or actual damages to Persons or property that may result from or are related to
Buyer’s activities upon the Property, all of which insurance shall be on an
“occurrence form” and otherwise in such forms and with an insurance company
reasonably acceptable to Seller, and deliver evidence of such insurance policy
to Seller prior to the first entry on the Property;
(vi)    not allow the Investigations or any and all other activities undertaken
by Buyer to result in any liens, judgment or other encumbrances for work
performed on Buyer’s behalf being filed or recorded against the Property, and
Buyer, shall, at its sole cost and expense, promptly discharge of record any
such liens or encumbrances that are so filed or recorded (including, without
limitation, liens for services, labor or materials furnished); and
(vii)    indemnify, defend and protect Seller, Seller’s Affiliates, Property
Manager and its employees, agents and representatives and hold each of them
harmless from and against any and all Losses related to repairing damage to
Improvements or bodily harm to Persons or removal of liens, to the extent
arising out of Buyer’s activities upon the Property, but specifically excluding
any damages and expenses to the extent arising out of the gross negligence or
willful misconduct of Seller, Seller’s Affiliates or their agents (including
Property Manager and its employees, agents and representatives), contractors,
employees or representatives and/or any pre-existing conditions at the Property
or matters revealed by or during the Investigations, except to the extent that
the Investigations worsen or exacerbate any such condition or matter.
The indemnification provisions of this Section 8.1 shall survive the termination
of this Agreement and the Closing. For purposes of this Section 8.1, the
activities of any consultant, or other third party retained by Buyer in
connection with the Investigation shall be deemed to be included within the term
“Buyer.”
8.2    Notice of Disapproval.
8.2.1    Buyer may elect to terminate the transaction contemplated herein for
any reason or no reason by notifying Seller in writing (the “Notice of
Disapproval”) on or before the expiration of the Due Diligence Period of Buyer’s
desire to not close the transactions contemplated herein and to terminate the
Agreement. If Buyer fails to timely deliver a Notice of Disapproval on or before
the expiration of the Due Diligence Period, Buyer shall be conclusively deemed
to have approved the transactions contemplated herein, and in such case, Buyer
shall pay and deliver the Second Deposit to Escrow Holder not later than two (2)
Business Days following the expiration of the Due Diligence Period. If Buyer
fails to deliver the Second Deposit to Escrow

-28-

--------------------------------------------------------------------------------




Holder within two (2) Business Days following the expiration of the Due
Diligence Period, then Seller shall be entitled to terminate this Agreement,
whereupon the First Deposit and interest thereon shall be immediately delivered
to Seller, and all rights and obligations of the parties existing hereunder
shall terminate and be of no further force or effect, except any rights and
obligations which are expressly stated to survive the termination of this
Agreement.
8.2.2    If Buyer timely delivers a Notice of Disapproval, then (i) the First
Deposit and any interest accrued thereon will be returned to Buyer, (ii) Buyer
shall deliver to Seller a copy of each of the property condition survey report,
the Phase I report and any report with respect to the physical condition of the
pier or the elevators commissioned by Buyer that are related to the Property and
(iii) all rights and obligations of the parties existing hereunder shall
terminate and be of no further force or effect, except any rights and
obligations which are expressly stated to survive the termination of this
Agreement.
8.3    Continued Access. In the event (i) Buyer has not terminated this
Agreement pursuant to Section 8.2 herein or (ii) Seller has not terminated this
Agreement pursuant to Section 8.2.2 herein, Buyer shall have the continued right
to access the Property following the expiration of the Due Diligence Period and
until the Closing, provided Buyer complies in all respects with the foregoing
requirements set forth in Section 8.1 herein with respect to Buyer’s entry upon
the Property.
8.4    As Is. This Agreement and the Transfer Documents contain all the terms of
the agreement entered into between the parties as of the Effective Date, and
Buyer acknowledges that, except as otherwise provided in this Agreement and the
Transfer Documents, neither Seller nor any of Seller’s affiliates, constituent
members, agents, representatives, members or board (collectively, “Seller’s
Affiliates”) has made any representations or held out any inducements to Buyer,
and Seller hereby specifically disclaims any representations, oral or written,
past, present or future, other than those specifically set forth in this
Agreement, the Transfer Documents, and the Exhibits and Schedules hereto and
thereto (as applicable). Without limiting the generality of the foregoing,
except as otherwise provided in this Agreement, the Transfer Documents, or in
the Exhibits and Schedules hereto and thereto (as applicable), Buyer has not
relied on any representations or warranties, and neither Seller nor any of
Seller’s Affiliates has or is willing to make any representations or warranties
(other than the representations and warranties in this Agreement, the Transfer
Documents, or in the Exhibits or Schedules hereto and thereto (as applicable)),
express or implied, as to (a) the status of title to the Property, (b) the
Contracts, Personal Property, Intangible Property, Equipment Leases or Leases,
(c) the Licenses and Permits, (d) the current or future real estate tax
liability, assessment or valuation of the Property; (e) the potential
qualification of the Property for any and all benefits conferred by any
Governmental Regulations whether for subsidies, special real estate tax
treatment, insurance, mortgages or any other benefits, whether similar or
dissimilar to those enumerated; (f) the compliance of the Property in its
current or any future state of applicable Governmental Regulations or any
violations thereof, including, without limitation, those relating to access for
the handicapped, environmental or zoning matters, and the ability to obtain a
change in the zoning or a variance in respect to the Property, and
non-compliance, if any, with zoning Governmental Regulations; (g) the nature and
extent of any right-of-way, possession, lien, encumbrance, license, reservation,
condition or otherwise; (h) the availability of any financing for the purchase,
alteration, rehabilitation or operation of the Property from any source,
including, without limitation, any government authority or any lender; (i) the
current or future use of the Property, including, without limitation, use for
commercial, manufacturing or general office purposes; (j) the present and future
condition and operating state of any Personal Property and the present or future
structural and physical condition of the Improvements, their suitability for
rehabilitation or

-29-

--------------------------------------------------------------------------------




renovation, or the need for expenditures of capital improvements, repairs or
replacements thereof; (k) the viability or financial condition of any tenant;
(l) the status of the market in which the Property is located; (m) the actual or
projected income or operating expenses of the Property; or (n) the availability
and cost of property and casualty insurance with respect to the Property.
9.PRORATIONS AND ADJUSTMENTS. The following matters and items shall be
apportioned between Seller and Buyer or, where applicable, credited in total to
a particular party; provided that there shall be no prorations between the
parties except as expressly provided herein, and any portion of the Property
pertaining to the Property that is not addressed below shall be assigned,
delivered and/or credited to Buyer without any adjustment to the Purchase Price:
9.1    Inventory. Buyer is obtaining from Seller, as of the Transfer Time, all
Inventory located at the Property or used in the operation of the Hotel, and
there will be no prorations or adjustments therefor.
9.2    Room Revenues: Other Revenues. (a) Buyer shall be entitled to all Other
Revenues pertaining to the Property earned from and after the Transfer Time, and
(b) Seller shall pay to Buyer, as applicable, on the Closing Date, an amount
equal to the sum of the following items pertaining to the Property: (i) one-half
(1/2) of the Room Revenues (after deducting any occupancy tax that Seller or
Buyer (as applicable) is obligated to pay to any governmental authority) for the
night of the Closing Date, (ii) the value of any complimentary rooms (based upon
the market rate for each room), and any complimentary food or beverages (based
upon the advertised rate for each food and beverage), which Buyer is obligated
to provide for periods after the Transfer Time, (iii) without duplication of
amounts in the foregoing clause (ii), the stated value of all outstanding
Charitable Commitments and Gift Certificates, (iv) all prepaid deposits under
the Reservation Agreements and Deposits made to Seller for dates after the
Transfer Time and (v) any other amounts received by Seller for the provision of
rooms, goods, facilities or services after the Transfer Time. Notwithstanding
anything to the contrary in the Agreement (other than item (i) of the preceding
sentence), Seller and Buyer shall be entitled to recovery of the Accounts
Receivable pertaining to the Property as follows: (a) with respect to any
Accounts Receivable which are aged thirty (30) days or older as of Closing,
Seller shall retain the right to collect such Accounts Receivable and Buyer
shall have no rights in or obligation to assist Seller in collecting such
Accounts Receivable but will remit to Seller on a monthly basis any such
Accounts Receivable that Buyer receives; and (b) with respect to any Accounts
Receivable which are aged less than thirty (30) days as of Closing, at Closing
such Accounts Receivable shall be purchased by Buyer at face value and such
Accounts Receivable purchased by Buyer shall be assigned from Seller to Buyer.
9.3    Utilities. Prior to the Closing Date, Seller shall notify all utility
companies servicing the Property of the anticipated change in ownership of the
Property and request that all billings after the Transfer Time be made to Buyer
at the Hotel address. Utility meters will be read, to the extent that the
utility company will do so, during the daylight hours on the Closing Date, with
charges prior to the Transfer Time paid by Seller and charges thereafter paid by
Buyer. Charges for utilities which are unmetered, or charges for the meters
which have not been read on the Closing Date, will be prorated between Buyer and
Seller as of the Transfer Time based upon the most recent utility billings and
adjusted as necessary post-Closing in the final schedule of adjustments as
contemplated in Section 9.10. All utility deposits made by Seller shall be
assigned to Buyer and credited to Seller at Closing, unless posted in the form
of a letter of credit, in which event Seller’s letter of credit shall be
returned to Seller. Buyer acknowledges that it may be required to post utility
deposits in excess of those required of Seller.

-30-

--------------------------------------------------------------------------------




9.4    Assumed Contracts. All Assumed Contracts shall be assigned to Buyer as of
the Closing Date, and all payments under all of the Assumed Contracts shall be
prorated as of the Transfer Time. Seller shall pay to Buyer on the Closing Date
the amount of all prepaid deposits (together with any interest earned thereon)
under all of the Assumed Contracts made to Seller for dates after the Transfer
Time. With respect to the Leases that constitute Assumed Contracts, all rent and
other charges shall be prorated as of the Transfer Time, and Seller shall pay to
Buyer, on the Closing Date the amount of any prepaid rents made to Seller with
respect to periods after the Transfer Time and any security deposits or other
deposits under any such Leases, together with any interest earned thereon. Buyer
shall use good faith efforts to collect any delinquent rentals payable by
tenants under such Leases and payable relative to the period prior to Closing
and shall remit such amounts to Seller. All sums collected by Buyer after the
Closing Date will be applied first to current amounts owed by the tenant to
Buyer and then to any delinquent rentals owed by such tenant to Seller to the
extent that Buyer receives any sums from such tenant in excess of the current
amount of rent owed by such tenant to Buyer.
9.5    Accounts Payable and Expenses. All accounts payable and expenses related
to the operation of the Property which have accrued before the Transfer Time
(including, without limitation, Seller’s Payables) and/or that are payable under
the Rejected Contracts or the Retained Contracts shall be paid by Seller, and
Seller shall defend, indemnify and hold Buyer and the Buyer Indemnitees harmless
from and against any and all Losses suffered by Buyer or any Buyer Indemnitee as
a direct result of Seller’s failure to pay such accrued accounts payable and
accrued expenses and/or any amounts payable under the Rejected Contracts or the
Retained Contracts. All accounts payable and expenses arising after the Transfer
Time which are incurred under the Assumed Contracts or at the direction of Buyer
will be the responsibility of Buyer and Buyer shall defend, indemnify, and hold
Seller and the Seller Indemnitees harmless from any Losses incurred by Seller
and the Seller Indemnitees as a direct result of the failure by Buyer to pay
such accrued accounts payable and accrued expenses. The indemnity provided in
this Section 9.5 shall survive Closing.
9.6    Property Taxes. Seller shall pay general real estate and ad valorem
personal property taxes pertaining to the Property for all periods prior to the
Transfer Time. In addition, Seller shall pay all special taxes or assessments
payable pertaining to the Property prior to the Transfer Time, except that in
the case of special taxes or assessments which may be paid in installments,
Seller shall pay only those installments payable relative to the period prior to
the Transfer Time. All general real estate and ad valorem personal property
taxes pertaining to the Property for the year in which the Closing occurs,
together with all installments of special taxes or assessments payable during
the year in which the Closing occurs, shall be prorated as of the Transfer Time
on a calendar year basis (and any refunds of taxes and assessments, whether
based on tax appeals or otherwise, shall be prorated based on whether same
relate to the period prior to or after the Transfer Time). If property tax bills
or other bills are not available at Closing, proration shall be based on the
prior tax year and adjusted post-Closing when actual bills are available as
contemplated in Section 9.10.
9.7    Other Taxes. Seller shall be responsible for any hotel occupancy taxes,
business and occupation taxes, gross receipts taxes, sales taxes and other
similar taxes payable or accrued prior to the Transfer Time, and Seller shall
defend, indemnify and hold Buyer and the Buyer Indemnitees harmless from and
against any and all Losses suffered by Buyer or any Buyer Indemnitee as a direct
result of Seller’s failure to pay such accrued taxes. Buyer shall be responsible
for all such taxes payable or accruing after the Transfer Time, and Buyer shall
defend, indemnify, and hold Seller and the Seller Indemnitees harmless from any
Losses incurred by

-31-

--------------------------------------------------------------------------------




Seller and the Seller Indemnitees as a direct result of Buyer’s failure to pay
such taxes. The indemnity provided in this Section 9.7 shall survive Closing.
9.8    Management Agreement. All amounts accrued but unpaid, and not otherwise
apportioned in this Agreement, arising under the Management Agreement (including
any incentive fees) shall be paid by Seller at Closing or credited to the
Purchase Price. If any such amounts are not ascertainable at Closing, the Seller
and Buyer shall estimate an amount for Closing, the final amounts shall be
determined as soon as practicable after Closing.
9.9    Cash and Coin-Operated Equipment. Seller shall receive a credit for all
House Funds which shall be transferred to Buyer at Closing. Seller shall remove
all monies from vending machines, laundry machines, pay telephones and other
coin-operated equipment as of the Transfer Time and shall retain all monies
collected therefrom as of the Transfer Time, and Buyer shall be entitled to any
monies collected therefrom after the Transfer Time.
9.10    Method of Proration. All prorations will be made as of the Transfer Time
based on a 365-day year.
9.11    Preliminary Schedule of Adjustments.
9.11.1    All prorations and credits shall be based on a schedule prepared in
good faith by Seller at least two (2) Business Days prior to Closing, and
approved in writing by Buyer, using the latest bills or estimates made by Seller
from information available (“Preliminary Schedule of Adjustments”). If any
supplemental billing is issued or new information learned with respect to any of
the foregoing prorations or credits, the same shall be adjusted and prorated
between Seller and Buyer as soon as reasonably possible after the Closing. In
any event, to the fullest extent possible, Seller and Buyer shall jointly
prepare a final schedule of adjustments within sixty (60) Business Days after
the Closing Date and either party owing the other a sum of money shall pay such
sum within ten (10) Business Days after such final schedule is prepared.
Notwithstanding the foregoing, in the event that, at any time within twelve (12)
months following the Closing Date, either party discovers any items which should
have been included in the final schedule of adjustments but was omitted
therefrom or which was included on the final schedule of adjustments but which
needs further adjustment, such items shall be adjusted in the same manner as if
their existence had been known at the time of the preparation of the final
schedule of adjustments.
9.11.2    The provisions of this Section 9.11 shall survive Closing.
9.12    Rebates or Refunds. After Closing, Seller shall deliver to Buyer any
applicable Rebates or Refunds pertaining to the Property as and when received by
Seller.
10.COSTS AND EXPENSES. Closing costs shall be allocated as follows:
10.1    Seller. Seller shall pay: (i) the costs of examination of title to the
Property and issuance of the Title Commitment in favor of Buyer and the base
title insurance premium required to insure Buyer’s interest in the Property (but
not the costs of any special coverage, endorsements or any lender’s title
insurance coverage); (ii) the costs associated with the Survey (iii) the cost of
the South Carolina Deed Recording Fee (and any other documentary or revenue
stamps or other recording costs required to be paid in connection with the
recording of the Deed); (iv) recording costs for instruments to be recorded in
connection with the release of any mortgages, deeds of trust and other monetary
liens and encumbrances on, or relating to, the

-32-

--------------------------------------------------------------------------------




Property and the costs related to the removal of any other title or survey
matters related to the Property that Seller agrees to cure; and (v) the
investment banking fee payable to Broker.
10.2    Buyer. Buyer shall pay: (i) the costs of any special title insurance
coverage, title endorsements and the premium for any lender’s title insurance
coverage associated with the issuance of the Title Policy; (ii) any finder’s fee
owed to a broker or agent other than to the Broker; and (iii) all other due
diligence costs incurred by Buyer.
10.3    Other Closing Costs. Buyer and Seller will each pay its own legal and
professional fees and fees of other consultants incurred by Buyer and Seller,
respectively. All other closing costs and expenses will be allocated between
Buyer and Seller in accordance with the customary practice in the county in
which the Property is located.
10.4    Brokerage Commission. Seller shall be solely responsible for paying any
brokerage commission due to the Broker. Seller hereby represents and warrants to
Buyer that Seller has made no statement or representation nor entered into any
agreement with a broker, salesman or finder (other than Broker) in connection
with the transactions contemplated by this Agreement. Buyer hereby represent and
warrant to Seller that Buyer has not entered into any agreement with a broker,
salesman or finder in connection with the transactions contemplated by this
Agreement. In the event of a claim for any brokers’ or finders’ fees or
commissions in connection with the negotiation or execution of this Agreement or
the transactions contemplated hereby, Seller shall indemnify, hold harmless and
defend Buyer from and against any Losses related to any statement or
representation or agreement alleged to have been made by Seller, and Buyer shall
indemnify, hold harmless and defend Seller from and against any Losses related
to any statement, representation or agreement alleged to have been made by
Buyer. The provisions of this Section 10.4 shall survive termination of this
Agreement or Closing.
11.CLOSING AND POSSESSION.
11.1    Delivery of Possession. Simultaneously with the Closing, Seller shall
deliver possession and enjoyment of the Property, together with the Personal
Property, Intangible Property and Assumed Contracts pertaining to such Property,
to Buyer, subject to the Leases, the Campground Leases, the Equipment Leases and
the Permitted Exceptions.
11.2    Effectuate Transfers. To the extent pertaining to the Property, Seller
shall perform such further obligations or tasks as are necessary to effectuate
the conveyance of the Real Property and the Personal Property and the assignment
(to the extent assignable) of the Intangible Property and the Assumed Contracts.
12.GENERAL INDEMNIFICATION.
12.1    Subject to the terms of Article 14 herein, Seller will defend,
indemnify, protect and hold Buyer and its members and managers, and their
respective officers, directors, members, managers, agents, shareholders,
representatives, employees, attorneys, affiliates, beneficiaries, subsidiaries,
successors and assigns (collectively, the “Buyer Indemnitees”) harmless from and
against:
12.1.1    Any and all Losses related to the operation of the Property prior to
the Closing Date, including, without limitation, Losses related to the Leases
and the Claims pertaining to the Property arising from acts or omissions of
Seller, its agents or employees prior to the Closing Date, including, but not
limited to, all liabilities and obligations for which Seller would

-33-

--------------------------------------------------------------------------------




have been, or will be, liable had Seller not transferred the Property to Buyer
pursuant to this Agreement;
12.1.2    Any and all Losses arising from any breach of the warranties,
representations, covenants and agreements of Seller contained in this Agreement
which are not discovered by Buyer prior to Closing; and
12.1.3    Any and all Losses arising under any brokerage agreement or relating
to any claim by any broker, agent or other Person claiming a commission or other
form of compensation in connection with the transactions contemplated by this
Agreement by reason of any acts of Seller.
The foregoing indemnification by Seller shall survive Closing; provided that
except as set forth in Section 14.3.2 the indemnification obligation in
Section 12.1.2 shall terminate on the date which is twelve (12) months after the
date of Closing.
12.2    Subject to the terms of Article 14 herein, Buyer will defend, indemnify
and hold the Seller and its officers, directors, members, agents, shareholders,
representatives, employees, attorneys, affiliates, beneficiaries, subsidiaries,
successors and assigns (collectively, the “Seller Indemnitees”) harmless from
and against:
12.2.1    Any and all Losses related to the operation of the Property on or
after the Closing Date, including, without limitation, Losses related to the
Leases and Claims pertaining to the Property arising from acts or omissions of
Buyer, its agents or employees on or after the Closing Date; and
12.2.2    Any and all Losses arising from any breach of the warranties,
representations, covenants and agreements of Buyer contained in this Agreement
which are not discovered by Seller prior to Closing.
The foregoing indemnification by Buyer shall survive Closing; provided that the
indemnification obligation in Section 12.2.2 shall terminate on the date which
is twelve (12) months after the date of Closing.
12.3    The indemnities set forth above are in addition to Seller’s and Buyer’s
other indemnification obligations contained elsewhere in this Agreement.
12.4    Indemnification Procedure.
12.4.1    Notice of Indemnification Claim. If any of the Seller Indemnitees or
Buyer Indemnitees (as the case may be) (each, an “Indemnitee”) is entitled to
defense or indemnification under this Agreement (each, an “Indemnification
Claim”), the party required to provide defense or indemnification to such
Indemnitee (the “Indemnitor”) shall not be obligated to defend, indemnify and
hold harmless such Indemnitee unless and until such Indemnitee provides written
notice to such Indemnitor promptly after such Indemnitee has actual knowledge of
any facts or circumstances on which such Indemnification Claim is based. The
written notice shall describe in reasonable detail such facts and circumstances
underlying such Indemnification Claim.
12.4.2    Resolution of Indemnification Claim Involving Third-Party Claim. If
the Indemnification Claim involves a claim by a third party, the Indemnitor
shall have the right (but not the obligation) to assume the defense of such
claim, at its cost and expense, and

-34-

--------------------------------------------------------------------------------




shall use good faith efforts consistent with prudent business judgment to defend
such claim, provided that (i) the counsel for the Indemnitor who shall conduct
the defense of the claim shall be reasonably satisfactory to the Indemnitee
(unless selected by Indemnitor’s insurance company), (ii) the Indemnitee, at its
cost and expense, may participate in, but shall not control, the defense of such
claim, and (iii) the Indemnitor shall not enter into any settlement or other
agreement which requires any performance by the Indemnitee, other than the
payment of money which shall be paid by the Indemnitor. The Indemnitee shall not
enter into any settlement agreement with respect to the Indemnification Claim,
without the Indemnitor’s prior written consent, which consent may be withheld in
Indemnitor’s sole discretion. If the Indemnitor elects not to assume the defense
of such claim, the Indemnitee shall have the right to retain the defense of such
claim and shall use good faith efforts consistent with prudent business judgment
to defend such claim in an effective and cost-efficient manner.
13.CONDEMNATION AND DESTRUCTION.
13.1    Eminent Domain or Taking. If proceedings under a power of eminent domain
relating to the Property or any part thereof are commenced prior to the Closing
Date, Seller shall promptly inform Buyer in writing.
13.1.1    Except with respect to de minimis takings that have no material
adverse effect on the earnings or operation of the Property (as determined by
Buyer in its reasonable discretion), Buyer may elect to terminate this Agreement
by notice in writing sent within fifteen (15) Business Days of Seller’s written
notice to Buyer, in which case the Deposit and any interest thereon, will be
returned to Buyer and neither party hereto shall have any further obligation to
or rights against the other except any rights or obligations of either party
which are expressly stated to survive termination of this Agreement.
13.1.2    If Buyer does not elect to terminate this Agreement, this transaction
will be consummated as described in the Agreement and any award or settlement
payable with respect to such proceeding and not previously applied to the
restoration of the Property will be paid or assigned to Buyer at Closing.
13.2    Damage or Destruction. If, prior to the Closing Date, any part of the
Property is damaged or destroyed by earthquake, wind, flood, landslide, fire or
other casualty, Seller will promptly inform Buyer of such fact in writing and
advise Buyer as to the extent of the damage.
13.2.1    If any or all such damage or destruction exceeds $1,500,000.00 (as
determined by Buyer in its good faith, reasonable discretion), Buyer shall have
the option to terminate this Agreement upon written notice to the Seller given
not later than fifteen (15) Business Days after receipt of Seller’s written
notice to Buyer advising of such damage or destruction.
13.2.2    If this Agreement is so terminated, the Deposit shall be returned to
Buyer, together with any interest thereon, and neither party hereto shall have
any further obligation to or rights against the other except any rights or
obligations of either party which are expressly stated to survive termination of
this Agreement.
13.2.3    If Buyer does not timely exercise this option to terminate this
Agreement, or if the casualty does not exceed $1,500,000.00, the transaction
will be consummated as described in this Agreement and any insurance proceeds
payable with respect to such damage or destruction (including business
interruption or loss of rental income insurance allocable to any

-35-

--------------------------------------------------------------------------------




period after the Closing) and not previously applied to the restoration of the
Property along with any insurance deductible payable by Seller will be paid or
assigned to Buyer at Closing. Notwithstanding anything to the contrary herein,
to the extent that there is a casualty at the Property and Seller maintains
business interruption or loss of rental income insurance, following the Closing,
at Buyer’s request, Seller shall, to the extent permitted by any such policy,
keep such policies in full force and effect and Seller shall pay over any
proceeds relating to same to Buyer. Buyer shall be responsible for payment of
any portion of the premium payable and necessary to keep such policies in full
force and effect.
14.REMEDIES.
14.1    Buyer’s Remedies Generally. IN THE EVENT THE CLOSING FAILS TO OCCUR
BECAUSE OF SELLER’S BREACH OF THIS AGREEMENT OR FAILURE TO PERFORM ANY OF
SELLER’S OBLIGATIONS UNDER THIS AGREEMENT WHICH FAILURE IS NOT CURED WITHIN FIVE
(5) BUSINESS DAYS OF RECEIPT OF WRITTEN NOTICE THEREOF FROM BUYER, THEN BUYER
SHALL HAVE THE RIGHT TO TERMINATE THIS AGREEMENT UPON WRITTEN NOTICE TO SELLER.
UPON SUCH TERMINATION, (i) SELLER SHALL IMMEDIATELY RETURN, OR CAUSE ESCROW
HOLDER TO RETURN, TO BUYER THE DEPOSIT AND ANY INTEREST THEREON ALONG WITH ANY
AND ALL DOCUMENTS AND OTHER FUNDS THERETOFORE DEPOSITED OR PAID BY BUYER WITH
INTEREST THEREON, (ii) BUYER SHALL DELIVER TO SELLER A COPY OF EACH OF THE
PROPERTY CONDITION SURVEY REPORT, THE PHASE I REPORT AND ANY REPORT WITH RESPECT
TO THE PHYSICAL CONDITION OF THE PIER OR THE ELEVATORS COMMISSIONED BY BUYER AND
RELATED TO THE PROPERTY AND (iii) NEITHER PARTY HERETO SHALL HAVE ANY FURTHER
OBLIGATION TO OR RIGHTS AGAINST THE OTHER EXCEPT ANY RIGHTS OR OBLIGATIONS OF
EITHER PARTY WHICH ARE EXPRESSLY STATED TO SURVIVE TERMINATION OF THIS AGREEMENT
AND SELLER SHALL REIMBURSE BUYER FOR BUYER’S ACTUAL, VERIFIABLE (i.e.,
DOCUMENTED), THIRD-PARTY, OUT-OF-POCKET EXPENSES (NOT TO EXCEED TWO HUNDRED
THOUSAND AND NO/100 DOLLARS ($200,000.00) IN THE AGGREGATE FOR BUYER) INCURRED
IN EVALUATING THE PROPERTY, ARRANGING FINANCING TO ACQUIRE THE PROPERTY AND THE
NEGOTIATION OF THIS AGREEMENT. ALTERNATIVELY, NOTWITHSTANDING SUCH FAILURE OF
CONDITION AND/OR SELLER’S BREACH, BUYER MAY ELECT TO PROCEED WITH THE
TRANSACTIONS CONTEMPLATED HEREUNDER OR PURSUE SPECIFIC PERFORMANCE AGAINST
SELLER, AS THE ONLY OTHER REMEDIES AVAILABLE TO BUYER. IN NO EVENT SHALL SELLER
BE LIABLE TO BUYER FOR ANY MONETARY DAMAGES.
14.2    No Remedy If Buyer Had Knowledge. Notwithstanding anything contained
herein to the contrary, if any of the representations or warranties of Seller
that survive Closing contained in this Agreement or in any document or
instrument delivered in connection herewith are false or inaccurate, or Seller
is in breach or default of any of its obligations under this Agreement that
survive Closing, and if Buyer shall have had knowledge of the false or
inaccurate representations or warranties or other breach or default but Buyer
nonetheless closes the transactions hereunder, then Seller shall have no
liability or obligation respecting such false or inaccurate representations or
warranties or other breach or default (and any cause of action resulting
therefrom shall terminate upon the Closing).
14.3    Survival of Claims; Limitation on Recovery. In addition, notwithstanding
anything to the contrary contained in this Agreement or any documents executed
in connection herewith:

-36-

--------------------------------------------------------------------------------




14.3.1    (a) if, following the Closing, Buyer first obtains actual knowledge
that any representations or warranties made by Seller (as same may be modified
pursuant to the terms of this Agreement) were false or inaccurate as of the
Closing or that Seller breached any of its obligations (whether express or
implied) under this Agreement (or any document or certificate executed or
delivered in connection herewith), then as Buyer’s sole remedy Buyer shall be
entitled to bring a claim pursuant to Section 12.1; and (b) Seller’s maximum
aggregate liability for all Losses under this Agreement (including claims
brought by Buyer pursuant to Section 12.1) shall not exceed $1,500,000.00;
provided, however, any amounts payable by Seller pursuant to the provisions of
Section 9.5, Section 9.6, Section 9.7, Section 9.8, Section 9.11, or Section
10.4 shall not be included in calculating Seller’s maximum aggregate liability
under this Section 14.3.1.
14.3.2    Notwithstanding the provisions of Section 14.3.1, Buyer shall have no
right to recover from, or proceed against, Seller by reason of Seller’s breach
of any representations, warranties, covenants or other obligations (whether
express or implied) of Seller under this Agreement (or any document or
certificate executed or delivered in connection herewith) upon the expiration of
twelve (12) months after the Closing (the “General Survival Period”) except: (a)
with respect to Seller’s breach of the representations and warranties in Section
4.1.23 and/or Seller’s covenants in Section 5.1.6 which shall survive until the
expiration of the third (3rd) anniversary of the Closing Date (the “Tax Survival
Period”); and (b) to the extent Buyer or any of its successors or assigns
notifies Seller in writing alleging a breach of any of the foregoing on or
before the end of the General Survival Period or the Tax Survival Period, as
applicable; provided, if such allegation is not addressed to Buyer’s
satisfaction prior to the end of the General Survival Period or the Tax Survival
Period, as applicable, Buyer must file a complaint with respect to such alleged
breach in a court of competent jurisdiction on or before ninety (90) days
following the end of the General Survival Period or the Tax Survival Period, as
applicable.
14.3.3    No agent, advisor, representative, affiliate, employee, director,
partner, member, beneficiary, investor, servant, shareholder, subsidiary,
trustee or other Person acting on Seller’s behalf or otherwise related to or
affiliated with Seller shall have any personal liability, directly or
indirectly, under or in connection with this Agreement or any agreement made or
entered into under or pursuant to the provisions of this Agreement, or any
amendment or amendments to any of the foregoing made at any time or times,
heretofore or hereafter, and Buyer and its successors and assigns shall look
solely to Seller’s assets for the payment of any claim or for any performance,
and Buyer, on behalf of itself and its successors and assigns, hereby waive any
and all claims, actions and the like for such personal liability. The provisions
of this Article 14 shall survive Closing or sooner termination of this
Agreement.
14.4    Post Closing Escrow Agreement.
14.4.1    At Closing, Seller and Purchaser shall instruct the Escrow Holder to
withhold from the proceeds due Seller the sum of One Million Dollars
($1,000,000) (the “Post Closing Escrow Amount”), and to deposit the Post Closing
Escrow Amount into a separate interest-earning escrow account (the “Post Closing
Escrow Account”) to be held in escrow by Escrow Holding and disbursed in
accordance with the terms and conditions set forth in the Post Closing Escrow
Agreement.
14.4.2    The Post-Closing Escrow Amount shall secure claims (“Post Closing
Claims”) made or to be made by Buyer in accordance with the provisions of
Section 12.1 and Section 14.3. The escrow fee, if any, charged by the Escrow
Holder for holding the Post Closing Escrow Account shall be borne equally by the
parties.

-37-

--------------------------------------------------------------------------------




14.5    Seller’s Remedies. IF BUYER DEFAULTS UNDER THIS AGREEMENT AND SUCH
DEFAULT IS NOT CURED WITHIN FIVE (5) BUSINESS DAYS OF RECEIPT OF WRITTEN NOTICE
THEREOF FROM SELLER, THEN SELLER, AS ITS SOLE AND EXCLUSIVE REMEDY, MAY
TERMINATE THIS AGREEMENT BY NOTIFYING BUYER THEREOF AND RECEIVE OR RETAIN THE
THEN-CURRENT DEPOSIT DUE HEREUNDER (WHETHER OR NOT THE FULL AMOUNT OF SAME HAS
BEEN DEPOSITED WITH ESCROW HOLDER) AS LIQUIDATED DAMAGES AND NEITHER PARTY
HERETO SHALL HAVE ANY FURTHER OBLIGATION TO OR RIGHTS AGAINST THE OTHER EXCEPT
ANY RIGHTS OR OBLIGATIONS OF EITHER PARTY WHICH ARE EXPRESSLY STATED TO SURVIVE
TERMINATION OF THIS AGREEMENT. THE PARTIES AGREE THAT SELLER WILL SUFFER DAMAGES
IN THE EVENT OF BUYER’S DEFAULT ON ITS OBLIGATIONS. ALTHOUGH THE AMOUNT OF SUCH
DAMAGES IS DIFFICULT OR IMPOSSIBLE TO DETERMINE, THE PARTIES AGREE THAT THE
AMOUNT OF THE DEPOSIT IS A REASONABLE ESTIMATE OF SELLER’S LOSS IN THE EVENT OF
BUYER’S DEFAULT. THUS, SELLER SHALL ACCEPT AND RETAIN THE DEPOSIT AS LIQUIDATED
DAMAGES BUT NOT AS A PENALTY. SUCH LIQUIDATED DAMAGES SHALL CONSTITUTE SELLER’S
SOLE AND EXCLUSIVE REMEDY; PROVIDED, HOWEVER, SELLER’S RECEIPT OF SUCH
LIQUIDATED DAMAGES AMOUNT FOLLOWING A DEFAULT BY BUYER SHALL BE INDEPENDENT OF
AND SHALL NOT NULLIFY, LIMIT OR RELIEVE BUYER OF SUCH PARTY’S INDEMNIFICATION
OBLIGATIONS UNDER THIS AGREEMENT WHICH ARE EXPRESSLY STATED TO SURVIVE
TERMINATION.
Notwithstanding anything contained herein to the contrary, if any of the
representations or warranties of Buyer that survive Closing contained in this
Agreement or in any document or instrument delivered in connection herewith are
false or inaccurate, or Buyer is in breach or default of any of its obligations
under this Agreement that survive Closing, and if Seller shall have had
knowledge of the false or inaccurate representations or warranties or other
breach or default but Seller nonetheless closes the transactions hereunder, then
Buyer shall have no liability or obligation respecting such false or inaccurate
representations or warranties or other breach or default (and any cause of
action resulting therefrom shall terminate upon the Closing).
SELLER AND BUYER ACKNOWLEDGE THAT THEY HAVE READ AND UNDERSTAND PROVISIONS OF
THE FOREGOING ARTICLE 14 AND BY THEIR INITIALS IMMEDIATELY BELOW AGREE TO BE
BOUND BY ITS TERMS.


/s/ Authorized Signatory                /s/ Authorized Signatory            
Buyer                            Seller


15.MANAGEMENT AGREEMENT.
15.1    Prior to the expiration of the Due Diligence Period, Buyer shall provide
Seller with a written notice as to whether Buyer accepts or rejects the
Management Agreement. If Buyer fails to provide such written notice to Seller
prior to the end of the Due Diligence Period, Buyer shall be deemed to have
rejected the Management Agreement.
15.2    If Buyer provides a written notice to Seller prior to the end of the Due
Diligence Period informing Seller that Buyer accepts the Management Agreement,
Buyer shall assume the Management Agreement at Closing subject to the provisions
thereof, and shall be responsible for all fees and expenses that arise or accrue
from and after the Closing.

-38-

--------------------------------------------------------------------------------




15.3    If Buyer provides a written notice to Seller prior to the end of the Due
Diligence Period informing Seller that Buyer rejects the Management Agreement,
or if Buyer is deemed to have rejected the Management Agreement, Seller shall
terminate the Management Agreement and shall deliver the Property to Buyer at
Closing free and clear of the Management Agreement.
16.NOTICE. All notices, requests, demands or documents which are required or
permitted to be given or served hereunder shall be in writing and (a) delivered
personally, (b) delivered by a nationally recognized overnight courier (i.e.,
Federal Express), or (c) transmitted by facsimile (with a “hard” copy to follow
by one of the methods in (a) or (b) above), addressed as follows:
To Seller at:    Leroy Springs & Company, Inc.
2201 Old Nation Road
Fort Mill, South Carolina 29715
Attention: Timothy W. Patterson
Facsimile No. 803-547-1008
Telephone No. 803-437-1200


with a copy to:    William G. Taylor
The Springs Company
104 Springs Street
Lancaster, South Carolina 29720
Facsimile No. 803-286-3295
Telephone No. 803-286-3051


and with a copy to:    K&L Gates LLP
214 North Tryon Street, 47th Floor
Charlotte, North Carolina 28202
Attention: Raleigh A. Shoemaker and Alexander F. Watson
Facsimile No. 704-353-3157
Telephone No. 704-331-7400


To Buyer at:    c/o Integrated Capital LLC
1100 Santa Monica Blvd., Suite 360
Los Angeles, California 90025
Attention: Kenneth H. Fearn
Facsimile No. 310-575-8885
Telephone No. 310-575-8801, ext. 100


with a copy to:    Perkins Coie LLP
131 S. Dearborn Ct., Suite 1700
Chicago, Illinois 60603
Attention: Daniel G.M. Marre
Facsimile No. 312-324-9632
Telephone No. 312-324-8632

-39-

--------------------------------------------------------------------------------




    
To Title Company:    c/o Commonwealth Land Title Insurance Company
1911 Gadsden St.
Columbia, South Carolina 29201
Attention: Marybeth Meyers or Cynthia Ouzts
    Facsimile No. 803-765-0446
Telephone No. 803-794-1488


To Escrow Holder:    c/o Commonwealth Land Title Insurance Company
1911 Gadsden St.
Columbia, South Carolina 29201
Attention: Marybeth Meyers or Cynthia Ouzts
    Facsimile No. 803-765-0446
Telephone No. 803-794-1488
Notice shall be deemed to have been delivered only upon actual delivery to the
intended addressee in the case of either personal, courier, or facsimile
delivery. The addresses for purposes of this paragraph may be changed by giving
written notice of such change in the manner provided herein for giving notices.
Unless and until such written notice is delivered, the latest information stated
by written notice, or provided herein if no written notice of change has been
delivered, shall be deemed to continue in effect for all purposes hereunder.
17.MISCELLANEOUS.
17.1    Survival. The recitals set forth at the beginning of this Agreement are
deemed incorporated herein. Except as otherwise specifically provided herein,
the covenants, acknowledgements, agreements and indemnities contained in this
Agreement and the Exhibits, or in any of the documents or agreements executed
and/or delivered and/or exchanged pursuant to the terms of this Agreement, shall
survive Closing, and shall not be deemed to have merged or terminated upon the
Closing.
17.2    Parties in Interest. As and when used herein, the terms “Seller” and
“Buyer” mean and include, in this Agreement, their respective successors and
permitted assigns.
17.3    Section Headings. The headings of sections are inserted only for
convenience and shall in no way define, describe or limit the scope of intent of
any provision of this Agreement.
17.4    No Oral Modifications. This Agreement supersedes any and all oral and
written agreements between the parties hereto regarding the Property which are
prior in time to this Agreement. This Agreement may not be amended or modified
except in writing executed by all parties hereto; provided that either party may
waive the satisfaction or performance of any conditions or agreements contained
in this Agreement which are for its exclusive benefit so long as such waiver is
in writing and delivered to the other party hereto and to Escrow Holder. As part
of the consideration for this Agreement, Seller and Buyer agree that they will
not assert or claim in any action or arbitration with respect to this Agreement
that any term of this Agreement was modified in any respect, including by course
of conduct, course of dealing, any waiver or estoppel, except by a written
amendment to this Agreement signed by Buyer and Seller or a written waiver
signed by the party for whose benefit such condition or agreement inures.

-40-

--------------------------------------------------------------------------------




17.5    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto, and their respective successors and assigns, and
no other party shall be a beneficiary hereunder.
17.6    Advice of Counsel. Buyer acknowledges that (a) Seller has not made any
representation as to the federal or state tax implications relating to the
transactions contemplated herein; (b) Buyer has thoroughly read and reviewed the
terms and provisions of this Agreement and the Exhibits attached hereto and is
familiar with the terms of this Agreement; (c) the terms and provisions
contained in this Agreement are clearly understood by Buyer and have been fully
and unconditionally consented to by it; (d) Buyer has had full benefit and
advice of counsel of its own selection in regard to understanding the terms,
meaning and effect of this Agreement; (e) the execution of this Agreement and of
the Transfer Documents is done freely, voluntarily, with full knowledge, and
without duress; and (f) in executing this Agreement, Buyer is relying on no
other representations, either written or oral, express or implied, made to it by
Seller, except for those representations contained herein and in the Exhibits.
17.7    Attorneys’ Fees. If any party to this Agreement shall bring any action
or proceeding for any relief against the other, declaratory or otherwise,
arising out of this Agreement, the losing party against whose interest the
judgment or decisions is rendered shall pay to the prevailing party a reasonable
sum for attorneys’ fees and costs incurred in bringing or defending such action
or proceeding and/or enforcing any judgment granted therein, all of which shall
be deemed to have accrued upon the commencement of such action or proceeding and
shall be paid whether or not such action or proceeding is prosecuted to final
judgment. Any judgment or order entered in such action or proceeding shall
contain a specific provision providing for the recovery of attorneys’ fees and
costs, separate from the judgment, incurred in enforcing such judgment. For the
purposes of this section, attorneys’ fees shall include, without limitation,
fees incurred in the following: (a) post-judgment motions; (b) contempt
proceedings; (c) garnishment, levy, and debtor and third party examinations; (d)
discovery; and (e) bankruptcy litigation. This Section is intended to be
expressly severable from the other provisions of this Agreement, is intended to
survive any judgment and is not to be deemed merged into the judgment. This
Section will survive Closing or any termination of this Agreement.
17.8    Governing Law. This Agreement will be governed by, interpreted under,
and construed and enforced in accordance with the laws of the State of South
Carolina.
17.9    Confidentiality. Unless otherwise agreed to in writing by Seller and
Buyer agree that:
17.9.1    Each party will keep confidential the terms of this Agreement. Buyer
shall further keep confidential information discovered by Buyer during its Due
Diligence Period investigations (other than information which is deemed “public
information”), including, but not limited to, the Hotel’s average daily rate,
average occupancy rate, management and all fees and expenses, any disclosures or
representations made by Seller, and such matters which are set forth on the
exhibits and schedules attached hereto; provided, Buyer may disclose such
information to its advisors, agents, lenders or proposed assignees (provided
such Persons agree to be bound by this confidentiality covenant).
17.9.2    Prior to Closing, no party hereto shall issue any public announcement
or press release without first obtaining the approval of the other parties
hereto which approval shall not be unreasonably withheld. Following the Closing,
each of Seller and Buyer may without the other party’s consent disclose the fact
of the transfer of the Property, the

-41-

--------------------------------------------------------------------------------




stated Purchase Price, and the identity of the Seller or the Buyer (as the case
may be); provided, that Seller’s prior approval (which shall not be unreasonably
withheld) shall be required solely with respect to any references to, and
description of, Seller contained in any public announcement or press release
issued by Buyer on or after the Closing Date.
17.9.3    The nondisclosure restrictions in Sections 17.9.1 and 17.9.2 shall not
apply (a) after the Closing Date, (b) to information which is or becomes
generally available to the public other than as a result of a disclosure by a
party hereto (or Persons to whom it makes disclosure of such information) or
becomes available to a party hereto on a nonconfidential basis from a Person not
subject to confidentiality restrictions with respect to that information, (c) in
response to any lawful process or subpoena or other valid or enforceable order
of a court of competent jurisdiction (with notice to the other party), (d) if
required under applicable Governmental Regulations, including, but not limited
to, federal and state securities laws, and (e) in connection with any litigation
arising out of this Agreement or the transactions contemplated hereunder.
17.9.4    The provisions of this Section 17.9 will survive Closing or any
termination of this Agreement.
17.10    References. References to Sections, Subsections, Exhibits, Schedules,
etc. shall be construed as references to Sections, Subsections, Exhibits,
Schedules, etc. of this Agreement unless otherwise specified. The word
“including” means “including without limitation.”
17.11    Severability. The invalidity, illegality or unenforceability of any
provision of this Agreement shall not affect the enforceability of any other
provision of this Agreement, all of which shall remain in full force and effect.
17.12    Time of the Essence. Time is of the essence of this Agreement and of
the obligations required hereunder; provided, however, that notwithstanding
anything to the contrary in this Agreement, if the time period for the
performance of any covenant or obligation, satisfaction of any condition or
delivery of any notice or item required under this Agreement shall expire on a
day other than a Business Day, such time period shall be extended automatically
to the next Business Day.
17.13    Non-Waiver. No delay or failure by any party to exercise any right
hereunder, and no partial or single exercise of any such right, shall constitute
a waiver of that or any other right, unless otherwise expressly provided herein.
17.14    Assignment. Notwithstanding anything to the contrary contained in this
Agreement, Buyer shall have no right to assign this Agreement to any entity that
is not an Affiliated Entity, without the prior written consent of Seller, which
consent may be withheld in Seller’s sole and absolute discretion (i.e., Seller’s
consent is not required for an assignment of this Agreement by Buyer to an
Affiliated Entity, provided such Affiliated Entity assumes in writing all
obligations of Buyer under this Agreement). Additionally, in the event of any
assignment of this Agreement, Buyer shall remain liable for any pre-closing or
post-closing obligations hereunder, and shall also be liable on a joint and
several basis with respect to all assumption agreements, indemnifications and
similar understandings made by such assignee or in respect to the Closing.
17.15    Facsimile. The parties hereto and their respective successors and
assigns are hereby authorized to rely upon the signatures of each Person on this
Agreement which are delivered electronically (by facsimile transmission, in
portable document format, or otherwise) as

-42-

--------------------------------------------------------------------------------




constituting a duly authorized, irrevocable, actual, current delivery of this
Agreement with original ink signatures of each Person.
17.16    Further Assurances. Buyer and Seller agree to execute all documents and
instruments reasonably required in order to consummate the purchase and sale
contemplated in this Agreement.
17.17    Counterparts. This Agreement may be executed in any number of
counterparts and each such counterpart shall be deemed to be an original, but
all of which, when taken together, shall constitute one Agreement.
17.18    Exclusivity. From and after the Effective Date, Seller hereby agrees
not to enter into any “back-up” purchase contracts for the Property; provided,
however, the foregoing limitation shall not prohibit Seller from receiving
unsolicited offers for the Property from other interested parties, provided
Seller shall not engage in any discussions with such interested parties (and
shall terminate all such discussions with any interested parties as of the
Effective Date), and at no time shall the terms and conditions of this Agreement
be disclosed to any third parties, subject to the provisions of Section 17.9
herein.


[Signatures on Next Page]



-43-

--------------------------------------------------------------------------------




Buyer and Seller have executed this Agreement as of the date first written
above.
SELLER:
 
BUYER:
 
 
 
 
 
 
 
LEROY SPRINGS & COMPANY, INC.,
 
IC MYRTLE BEACH LLC
a South Carolina not-for-profit corporation
 
a Delaware limited liability company
 
 
 
 
 
 
 
 
 
By:
IC Myrtle Beach Manager LLC, a
By:
/s/ Timothy W. Patterson
 
 
Delaware limited liability company, its
Name:
Timothy W. Patterson
 
 
Manager
Title:
President/CEO
 
 
 
 
 
 
 
 
By:
/s/ Authorized Signatory
 
 
 
 
Name:
Authorized Signatory
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
Agreed and accepted
 
 
 
 
 
 
 
 
 
ESCROW HOLDER:
 
 
 
 
 
 
 
 
 
COMMONWEALTH LAND TITLE
 
 
 
INSURANCE COMPANY
 
 
 
 
 
 
 
 
 
By:
/s/ Cynthia Hall Ouzts
 
 
 
Name:
Cynthia Hall Ouzts
 
 
 
Title:
Vice-President, State Counsel





--------------------------------------------------------------------------------




EXHIBITS
Exhibit A
Form of Assignment of Intangible Property
Exhibit B
Form of Assignment of Leases
Exhibit C-1
Form of Assignment of Management Agreement
Exhibit C-2
Form of Assignment of Trademark Rights
Exhibit D
Form of Bill of Sale
Exhibit E
Form of Buyer’s Closing Certificate
Exhibit F-1
Form of Deed
Exhibit F-2
Form of Quit Claim Deed
Exhibit G
Escrow Agreement
Exhibit H
Form of General Assignment of Rights
Exhibit I
Description of Land
Exhibit J
Form of Notice to Tenants
Exhibit K
Form of Notice to Vendors
Exhibit L
Form of Seller’s Closing Certificate
Exhibit M
Survey
Exhibit N-1
Form of Transferor’s Certificate
Exhibit N-2
Form of Transferor’s Certificate - South Carolina
Exhibit O
Post Closing Escrow Agreement
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------




EXHIBIT A
FORM OF ASSIGNMENT OF INTANGIBLE PROPERTY
See attached.

A-1

--------------------------------------------------------------------------------




ASSIGNMENT AND ASSUMPTION OF INTANGIBLE PROPERTY
THIS ASSIGNMENT AND ASSUMPTION OF INTANGIBLE PROPERTY (this “Assignment”) is
made as of the _____ day of _________________, 2014 (the “Effective Date”), by
and between LEROY SPRINGS & COMPANY, INC., a South Carolina not-for-profit
corporation (“Seller”), and IC MYRTLE BEACH LLC, a Delaware limited liability
company (“Buyer”).
RECITALS
A.    Seller is the owner in fee simple of the hotel commonly known as the
SPRINGMAID BEACH RESORT AND CONFERENCE CENTER (the “Hotel”), located in Horry
County, South Carolina, on the real property described in Exhibit I attached to
the Purchase Agreement (as defined below).
B.    Seller entered into that certain Purchase and Sale Agreement with Buyer,
dated September ___, 2014 (as may have been amended, the “Purchase Agreement”),
pursuant to which Seller agreed to convey its interest in the Property (which
includes, without limitation, the Hotel) and assets related thereto, and Buyer
agreed to purchase the Property and assets related thereto, on the terms and
conditions stated in the Purchase Agreement.
C.    In connection with the Purchase Agreement, Seller desires to assign to
Buyer, and Buyer now desires to accept from Seller, the assignment of all of
Seller’s right, title and interest in and to the Intangible Property, subject to
the terms and conditions set forth below.
NOW, THEREFORE, Seller and Buyer agree as follows:
1.    Defined Terms. All capitalized terms used herein shall be defined as those
terms are used in the Purchase Agreement, unless otherwise defined herein.
2.    Assignment. In consideration of Ten ($10.00) Dollars in hand paid by Buyer
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged , Seller hereby sells, assigns, transfers and conveys to
Buyer (to the extent assignable or transferable), effective as of the Effective
Date, all of Seller’s right, title and interest in and to the Intangible
Property including, without limitation, the Reservation Agreements and Deposits
described in Appendix A attached hereto, the Intellectual Property described in
Appendix B attached hereto and the Licenses and Permits described in Appendix C
attached hereto.
3.    Assumption. Buyer hereby accepts the foregoing assignment and agrees to
assume and perform all of Seller’s obligations relating to such Intangible
Property assigned herein to be performed from and after the Effective Date (and
expressly excluding those liabilities and obligations which have accrued or
arisen prior to the Effective Date).
4.    Further Assurances. Seller hereby covenants that it will, at any time and
from time to time upon written request therefor, execute and deliver to Buyer,
its nominees, successors and/or assigns, any new or confirmatory instruments and
do and perform any other acts which Buyer, its



--------------------------------------------------------------------------------




nominees, successors and/or assigns, may reasonably request in order to fully
assign and transfer to and vest in Buyer, its nominees, successors and/or
assigns, and protect its and/or their rights, title and interest in and
enjoyment of, all of the assets of Seller intended to be transferred and
assigned hereby, or to enable Buyer, its nominees, successors and/or assigns, to
realize upon or otherwise enjoy any such assets.
5.    Purchase Agreement Controls. This Assignment is executed and delivered
pursuant to the Purchase Agreement and in all respect is subject to the
covenants, representations, warranties and other provisions thereof. No
provision set forth in this Assignment shall be deemed to enlarge, alter or
amend the terms or provisions of the Purchase Agreement. In the event of any
conflict between the provisions of this Assignment and the provisions of the
Purchase Agreement, the provisions of the Purchase Agreement shall control.
6.    Binding Effect. This Assignment shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and assigns,
and no other party shall be a beneficiary hereunder.
7.    Governing Law. This Assignment shall be governed by, interpreted under,
and construed and enforced in accordance with the laws of the State of South
Carolina. Each of the parties hereto acknowledges and agrees that the laws of
the State of South Carolina were freely chosen by Buyer and Seller.
8.    Counterparts. This Assignment may be executed in one or more counterparts,
each of which shall be deemed to be an original Assignment, but all of which
shall constitute but one and the same Assignment.
Signatures appear on following page



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have duly executed this Assignment as of the day
and year first above written.


SELLER:


LEROY SPRINGS & COMPANY, INC.,
a South Carolina not-for-profit corporation
By:
 
Name:
 
Title:
 



BUYER:


IC MYRTLE BEACH LLC,
a Delaware limited liability company


By:    IC Myrtle Beach Manager LLC, a
Delaware limited liability company
its Manager
By:
 
Name:
 
Title:
 




--------------------------------------------------------------------------------




Appendix A
Reservation Agreements and Deposits



--------------------------------------------------------------------------------




Appendix B
Intellectual Property



--------------------------------------------------------------------------------




Appendix C
Licenses and Permits



--------------------------------------------------------------------------------




EXHIBIT B
FORM OF ASSIGNMENT OF LEASES
See attached.



B-1

--------------------------------------------------------------------------------




ASSIGNMENT AND ASSUMPTION OF ASSUMED CONTRACTS
THIS ASSIGNMENT AND ASSUMPTION OF ASSUMED CONTRACTS (this “Assignment”) is made
as of the _____ day of ______________, 2014 (the “Effective Date”), by LEROY
SPRINGS & COMPANY, INC., a South Carolina not-for-profit corporation (“Seller”),
and IC MYRTLE BEACH LLC, a Delaware limited liability company (“Buyer”).
RECITALS
A.    Seller is the owner in fee simple of the hotel commonly known as the
SPRINGMAID BEACH RESORT AND CONFERENCE CENTER (the “Hotel”), located in Horry
County, South Carolina, on the real property described in Exhibit I attached to
the Purchase Agreement (as defined below).
B.    Seller entered into that certain Purchase and Sale Agreement with Buyer,
dated September ___, 2014 (as may have been amended, the “Purchase Agreement”),
pursuant to which Seller agreed to convey its interest in the Property (which
includes, without limitation, the Hotel) and assets related thereto, and Buyer
agreed to purchase the Property and assets related thereto, on the terms and
conditions stated in the Purchase Agreement.
C.    In connection with the Purchase Agreement, Seller desires to assign to
Buyer, and Buyer now desires to accept from Seller, the assignment of all of
Seller’s right, title and interest in and to the Assumed Contracts pertaining to
the Property in accordance with the terms and conditions set forth below.
NOW, THEREFORE, Seller and Buyer agree as follows:
1.    Defined Terms. All capitalized terms used herein shall be defined as those
terms are used in the Purchase Agreement, unless otherwise defined herein,
unless otherwise defined herein.
2.    Assignment. In consideration of Ten ($10.00) Dollars in hand paid by Buyer
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Seller hereby sells, assigns, transfers and conveys to
Buyer, effective as of the Effective Date, all of Seller’s right, title and
interest in and to all Assumed Contracts pertaining to the Property including,
without limitation, the following Assumed Contracts: (a) the Leases described on
Appendix A attached hereto, (b) the Campground Leases described on Appendix B
attached hereto, (c) the Equipment Leases described on Appendix C attached
hereto, (d) the Service Contracts described on Appendix D attached hereto, (e)
the Charitable Commitments and Gift Certificates described on Appendix E
attached hereto, and (f) the Bartered Arrangements described on Appendix F
attached hereto.
3.    Assumption. Buyer hereby accepts the foregoing assignment and agrees to
assume and perform all of Seller’s obligations relating to the aforementioned
Assumed Contracts pertaining to the Property assigned herein to be performed
from and after the Effective Date (and expressly excluding those liabilities and
obligations which have accrued or arisen prior to the Effective Date).


--------------------------------------------------------------------------------




4.    Further Assurances. Seller hereby covenants that it will, at any time and
from time to time upon written request therefor, execute and deliver to Buyer,
its nominees, successors and/or assigns, any new or confirmatory instruments and
do and perform any other acts which Buyer, its nominees, successors and/or
assigns, may reasonably request in order to fully assign and transfer to and
vest in Buyer, its nominees, successors and/or assigns, and protect its and/or
their rights, title and interest in and enjoyment of, all of the assets of
Seller intended to be transferred and assigned hereby, or to enable Buyer, its
nominees, successors and/or assigns, to realize upon or otherwise enjoy any such
assets.
5.    Purchase Agreement Controls. This Assignment is executed and delivered
pursuant to the Purchase Agreement and in all respect is subject to the
covenants, representations, warranties and other provisions thereof. No
provision set forth in this Assignment shall be deemed to enlarge, alter or
amend the terms or provisions of the Purchase Agreement. In the event of any
conflict between the provisions of this Assignment and the provisions of the
Purchase Agreement, the provisions of the Purchase Agreement shall control.
6.    Binding Effect. This Assignment shall be binding upon and shall inure to
the benefit of the parties hereto, and their respective successors and assigns,
and no other party shall be a beneficiary hereunder.
7.    Governing Law. This Assignment shall be governed by, interpreted under,
and construed and enforced in accordance with the laws of the State of South
Carolina. Each of the parties hereto acknowledges and agrees that the laws of
the State of South Carolina were freely chosen by Buyer and Seller.
8.    Counterparts. This Assignment may be executed in one or more counterparts,
each of which shall be deemed to be an original Assignment, but all of which
shall constitute but one and the same Assignment.
Signatures appear on following page




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have duly executed this Assignment as of the day
and year first above written.


SELLER:


LEROY SPRINGS & COMPANY, INC.,
a South Carolina not-for-profit corporation
By:
 
Name:
 
Title:
 



BUYER:


IC MYRTLE BEACH LLC,
a Delaware limited liability company


By:    IC Myrtle Beach Manager LLC, a
Delaware limited liability company
its Manager
By:
 
Name:
 
Title:
 


--------------------------------------------------------------------------------




Appendix A
The Leases


--------------------------------------------------------------------------------




Appendix B
The Campground Leases


--------------------------------------------------------------------------------




Appendix C
The Equipment Leases


--------------------------------------------------------------------------------




Appendix D
The Service Contracts


--------------------------------------------------------------------------------




Appendix E
Charitable Commitments and Gift Certificates


--------------------------------------------------------------------------------




Appendix F
Bartered Arrangements


--------------------------------------------------------------------------------




EXHIBIT C-1
FORM OF ASSIGNMENT OF MANAGEMENT AGREEMENT
See attached.



C-1

--------------------------------------------------------------------------------




ASSIGNMENT AND ASSUMPTION OF MANAGEMENT AGREEMENT
THIS ASSIGNMENT AND ASSUMPTION OF MANAGEMENT AGREEMENT (this “Assignment”) is
made as of the _____ day of ______________, 2014 (the “Effective Date”), by and
between LEROY SPRINGS & COMPANY, INC., a South Carolina not-for-profit
corporation (“Seller”), and IC MYRTLE BEACH LLC, a Delaware limited liability
company (“Buyer”).
RECITALS
A.    Seller is the owner in fee simple of the hotel commonly known as the
SPRINGMAID BEACH RESORT AND CONFERENCE CENTER (the “Hotel”), located in Horry
County, South Carolina, on the real property described in Exhibit I attached to
the Purchase Agreement (as defined below).
B.    Seller entered into that certain Purchase and Sale Agreement with Buyer,
dated September ___, 2014 (as may have been amended, the “Purchase Agreement”),
pursuant to which Seller agreed to convey its interest in the Property (which
includes, without limitation, the Hotel) and assets related thereto, and Buyer
agreed to purchase the Property and assets related thereto, on the terms and
conditions stated in the Purchase Agreement.
C.    In connection with the Purchase Agreement, Seller desires to assign to
Buyer, and Buyer now desires to accept from Seller, the assignment of all of
Seller’s right, title and interest in and to the Management Agreement which
pertains to the Property, subject to the terms and conditions set forth below.
NOW, THEREFORE, Seller and Buyer agree as follows:
1.    Defined Terms. All capitalized terms used herein shall be defined as those
terms are used in the Purchase Agreement, unless otherwise defined herein.
2.    Assignment. In consideration of Ten ($10.00) Dollars in hand paid by Buyer
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged , Seller hereby sells, assigns, transfers and conveys to
Buyer (to the extent assignable or transferable), effective as of the Effective
Date, all of Seller’s right, title and interest in and to that certain
Management Agreement by and between Leroy Springs & Company, Inc., as Owner, and
Charlestowne Springmaid, LLC, as Operator, dated January 1, 2011, a copy of
which is attached hereto as Appendix A.
3.    Assumption. Buyer hereby accepts the foregoing assignment and agrees to
assume and perform all of Seller’s obligations relating to the Management
Agreement assigned herein to be performed from and after the Effective Date.
4.    Further Assurances. Seller hereby covenants that it will, at any time and
from time to time upon written request therefor, execute and deliver to Buyer,
its nominees, successors and/or assigns, any new or confirmatory instruments and
do and perform any other acts which Buyer, its nominees, successors and/or
assigns, may reasonably request in order to fully assign and transfer to and
vest in Buyer, its nominees, successors and/or assigns, and protect its and/or
their rights, title


--------------------------------------------------------------------------------




and interest in and enjoyment of, the Management Agreement intended to be
transferred and assigned hereby.
5.    Purchase Agreement Controls. This Assignment is executed and delivered
pursuant to the Purchase Agreement and in all respect is subject to the
covenants, representations, warranties and other provisions thereof. No
provision set forth in this Assignment shall be deemed to enlarge, alter or
amend the terms or provisions of the Purchase Agreement. In the event of any
conflict between the provisions of this Assignment and the provisions of the
Purchase Agreement, the provisions of the Purchase Agreement shall control.
6.    Binding Effect. This Assignment shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and assigns,
and no other party shall be a beneficiary hereunder.
7.    Governing Law. This Assignment shall be governed by, interpreted under,
and construed and enforced in accordance with the laws of the State of South
Carolina. Each of the parties hereto acknowledges and agrees that the laws of
the State of South Carolina were freely chosen by Buyer and Seller.
8.    Counterparts. This Assignment may be executed in one or more counterparts,
each of which shall be deemed to be an original Assignment, but all of which
shall constitute but one and the same Assignment.
Signatures appear on following page


--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have duly executed this Assignment as of the day
and year first above written.


SELLER:


LEROY SPRINGS & COMPANY, INC.,
a South Carolina not-for-profit corporation
By:
 
Name:
 
Title:
 



BUYER:


IC MYRTLE BEACH LLC,
a Delaware limited liability company


By:    IC Myrtle Beach Manager LLC, a
Delaware limited liability company
its Manager
By:
 
Name:
 
Title:
 


--------------------------------------------------------------------------------




ACKNOWLEDGEMENT OF OPERATOR
Charlestowne Springmaid, LLC, the Operator under that certain Management
Agreement by and between Leroy Springs & Company, Inc., as Owner, and
Charlestowne Springmaid, LLC, as Operator, dated January 1, 2011, a copy of
which is attached hereto as Appendix A, acknowledges the within Assignment and
Assumption of the Management Agreement by and between Owner, as Seller, and IC
MYRTLE BEACH LLC, a Delaware limited liability company as Buyer.
IN WITNESS WHEREOF, the Operator has duly executed this Acknowledgement as of
the ______day of ______________, 2014.
OPERATOR:
CHARLESTOWNE SPRINGMAID, LLC,
a South Carolina limited liability company
By:
 
Name:
 
Title:
 


--------------------------------------------------------------------------------




Appendix A
Management Agreement
See attached.


--------------------------------------------------------------------------------




EXHIBIT C-2
FORM OF ASSIGNMENT OF TRADEMARK AND DOMAIN NAME RIGHTS
THIS ASSIGNMENT AND ASSUMPTION OF TRADEMARK RIGHTS (this “Assignment”) is made
as of the _____ day of ______________, 2014 (the “Effective Date”), by LEROY
SPRINGS & COMPANY, INC., a South Carolina not-for-profit corporation
(“Assignor”), and IC MYRTLE BEACH LLC, a Delaware limited liability company
(“Assignee”).
WHEREAS, Assignor owns common law trademark rights in the marks that are the
subject of this assignment of trademark and domain name rights agreement (this
"Trademark and Domain Name Assignment"), as shown in Appendix A (collectively,
these rights shall be referred to as the "Trademarks");
WHEREAS, Assignor owns rights in certain domain names that are the subject of
this Trademark and Domain Name Assignment as shown in Appendix B (collectively,
these rights shall be referred to as the “Domain Names”)
WHEREAS, pursuant to the terms of that certain Purchase and Sale Agreement dated
as of August __, 2014 by and between Assignor and Assignee (the "Purchase and
Sale Agreement"), Assignor has agreed to assign to Assignee all right, title,
and interest in and to the Trademarks (and the portion of the business to which
the Trademarks pertain), together with the goodwill associated therewith.
NOW, THEREFORE, for the consideration set forth in the Purchase and Sale
Agreement and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:
1.    Assignor does hereby sell, assign, and transfer to Assignee, all rights,
title, and interest in and to the Trademarks and the goodwill and common law
rights appurtenant thereto, the portion of the business associated therewith,
and the right to sue and recover for damages and profits for past infringements
thereof, and Assignee does hereby accept this assignment.
2.    Assignor does hereby sell, assign, and transfer to Assignee, all rights,
title, and interest in and to the Domain Names and the goodwill and common law
rights appurtenant thereto, the portion of the business associated therewith,
and the right to sue and recover for damages and profits for past infringements
thereof, and Assignee does hereby accept this assignment.
3.    Assignor hereby warrants that it has not pledged, mortgaged, assigned,
transferred, or otherwise granted any rights or interests in the Trademarks to
any third party.
4.    Assignor agrees to execute and deliver all instruments and documents and
do such additional acts as Assignee may deem necessary or desirable to evidence,
record, and perfect the assignment and recordation of the rights being assigned
hereunder.
5.    This agreement shall inure to the benefit of and be binding upon Assignee
and Assignor and their respective heirs, successors, and assigns.


--------------------------------------------------------------------------------




6.    This Trademark Assignment shall be governed by and construed in accordance
with the laws of the state of South Carolina, USA, without reference to
principles of conflicts of law.
7.    Assignor hereby covenants that it will, at any time and from time to time
upon written request therefor, execute and deliver to Assignee, its nominees,
successors and/or assigns, any new or confirmatory instruments and do and
perform any other acts which Assignee, its nominees, successors and/or assigns,
may reasonably request in order to fully assign and transfer to and vest in
Assignee, its nominees, successors and/or assigns, and protect its and/or their
rights, title and interest in and enjoyment of, all of the Trademarks and Domain
Names intended to be transferred and assigned hereby, or to enable Assignee, its
nominees,successors and/or assigns, to realize upon or otherwise enjoy any such
assets.
[signatures appear on the next page]


--------------------------------------------------------------------------------




Signed this _____ day of __________ 2014.


ASSIGNOR:
 
ASSIGNEE
 
 
 
 
 
 
LEROY SPRINGS & COMPANY, INC.,
 
IC MYRTLE BEACH LLC
a South Carolina not-for-profit corporation
 
a Delaware limited liability company
 
 
 
 
 
 
By:
 
 
By:
IC Myrtle Beach Manager LLC, a
Name:
 
 
 
Delaware limited liability company, its
Title:
 
 
 
Manager
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
 
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 


--------------------------------------------------------------------------------




APPENDIX A


Common Law Trademarks


SPRINGMAID BEACH RESORT AND CONFERENCE CENTER
SPRINGMAID BEACH
SPRINGMAID BEACH RESORT
SPRINGMAID BEACH CAMPGROUND
SPRINGMAID PIER
MARLINS RESTAURANT
BARNACLES BAR & GRILL
THE BACK PORCH POOL BAR & GRILL
BART’S BUDDIES KIDS CLUB
HARBOR OAKS GOLF CLUBHOUSE
HARBOR OAKS ARCADE
HARBOR OAKS GOLF
SPRINGMAID WATERMEDIA WORKSHOPS
LIVE OAK
LIVE OAK LAZY RIVER
LIVE OAK TOT POOL
CYPRESS SPOUTING SEAL POOL
PALMETTO LAZY RIVER
PALMETTO TOT POOL WITH RAINMAKER
FISH TALES GENERAL STORE
THE TACKLE BOX




--------------------------------------------------------------------------------




APPENDIX B


Domain Names


www.springmaidbeach.com
www.springmaidpier.com
www.springmaidwatermedia.com
www.springmaidpier.com




--------------------------------------------------------------------------------




EXHIBIT D
FORM OF BILL OF SALE
See attached.



E-1

--------------------------------------------------------------------------------




BILL OF SALE
THIS BILL OF SALE (this “Bill of Sale”) is made and entered into as of the ____
day of ______________, 2014, by LEROY SPRINGS & COMPANY, INC., a South Carolina
not-for-profit corporation (“Seller”), and IC MYRTLE BEACH LLC, a Delaware
limited liability company (“Buyer”).
A.    Seller is the owner in fee simple of the hotel commonly known as the
SPRINGMAID BEACH RESORT AND CONFERENCE CENTER (the “Hotel”), located in Horry
County, South Carolina, on the real property described in Exhibit I attached to
the Purchase Agreement (as defined below).
B.    Seller entered into that certain Purchase and Sale Agreement with Buyer,
dated September ___, 2014 (as may have been amended, the “Purchase Agreement”),
pursuant to which Seller agreed to convey its interest in the Property (which
includes, without limitation, the Hotel) and assets related thereto, and Buyer
agreed to purchase the Property and assets related thereto, on the terms and
conditions stated in the Purchase Agreement.
C.    In connection with the Purchase Agreement, the parties hereto desire for
the ownership of the Personal Property which pertains to the Property to be
transferred to Buyer.
D.    All capitalized terms used herein shall be defined as those terms are used
in the Purchase Agreement, unless otherwise defined herein.
NOW, THEREFORE, in consideration of the sum of $10.00 and other good and
valuable consideration, receipt of which is hereby acknowledged, it is agreed as
follows:
1.    Seller hereby sells, transfers, assigns and conveys to Buyer all of
Seller’s right, title and interest in and to the Personal Property which
pertains to the Property, including, without limitation, the FF&E described on
Appendix A attached hereto and the Motor Vehicles described on Appendix B
attached hereto, subject to the retention by Seller of the Excluded Personal
Property described on Appendix C attached hereto.
2.    Other than as expressly provided in the Purchase Agreement, the sale and
conveyance by Seller to Buyer of all right, title and interest of Seller in and
to the Personal Property which pertains to the Property is made without
representation or warranty, express or implied, and Buyer acknowledges that
Buyer is taking and assuming responsibility for such Personal Property in its
current “AS IS, WHERE IS” condition.
3.    Seller hereby covenants that it will, at any time and from time to time
upon written request therefor, execute and deliver to Buyer, its nominees,
successors and/or assigns, any new or confirmatory instruments and do and
perform any other acts which Buyer, its nominees, successors and/or assigns, may
reasonably request in order to fully assign and transfer to and vest in Buyer,
its nominees, successors and/or assigns, and protect its and/or their rights,
title and interest in and enjoyment of, all of the assets of Seller intended to
be transferred and assigned hereby, or to enable Buyer, its nominees, successors
and/or assigns, to realize upon or otherwise enjoy any such assets.


--------------------------------------------------------------------------------




4.    This Bill of Sale is executed and delivered pursuant to the Purchase
Agreement and in all respect is subject to the covenants, representations,
warranties and other provisions thereof. No provision set forth in this Bill of
Sale shall be deemed to enlarge, alter or amend the terms or provisions of the
Purchase Agreement. In the event of any conflict between the provisions of this
Bill of Sale and the provisions of the Purchase Agreement, the provisions of the
Purchase Agreement shall control.
5.    This Bill of Sale shall be binding upon and shall inure to the benefit of
Buyer and Seller, and their respective heirs, legal representatives, successors
and assigns.
6.    This Bill of Sale will be governed by, interpreted under, and construed
and enforced in accordance with the laws of the State of South Carolina.
7.    This Bill of Sale may be executed in one or more counterparts, each of
which shall be deemed to be an original Bill of Sale, but all of which shall
constitute but one and the same Bill of Sale.
Signatures appear on following page


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have duly executed this Assignment as of the day
and year first above written.


SELLER:


LEROY SPRINGS & COMPANY, INC.,
a South Carolina not-for-profit corporation
By:
 
Name:
 
Title:
 



BUYER:


IC MYRTLE BEACH LLC,
a Delaware limited liability company


By:    IC Myrtle Beach Manager LLC, a
Delaware limited liability company
its Manager
By:
 
Name:
 
Title:
 


--------------------------------------------------------------------------------




Appendix A
FF&E


--------------------------------------------------------------------------------




Appendix B
Motor Vehicles


--------------------------------------------------------------------------------




Appendix C
Excluded Personal Property


--------------------------------------------------------------------------------




EXHIBIT E
FORM OF BUYER’S CLOSING CERTIFICATE
See attached.



E-1

--------------------------------------------------------------------------------




BUYER’S CLOSING CERTIFICATE
THIS BUYER’S CLOSING CERTIFICATE (“Buyer’s Closing Certificate”) is made and
entered into as the _____ day of ______________, 2014 (the “Closing Date”), by
IC MYRTLE BEACH LLC, a Delaware limited liability company (“Buyer”). Unless
otherwise defined herein, or unless the context otherwise requires, capitalized
terms used herein shall have the meanings assigned to them in the Purchase
Agreement (as defined below).
WHEREAS, LEROY SPRINGS & COMPANY, INC., a South Carolina not-for-profit
corporation (“Seller”), and Buyer entered into that certain Purchase and Sale
Agreement dated September ___, 2014 (as may have been amended, the “Purchase
Agreement”), pursuant to which Seller agreed to convey its interest in the
Property (which includes, without limitation, the Springmaid Beach Resort and
Conference Center) and assets related thereto, and Buyer agreed to purchase the
Property and assets related thereto, on the terms and conditions stated in the
Purchase Agreement; and
WHEREAS, Seller and Buyer are closing the sale and purchase of the Property and
assets related thereto as contemplated by the Purchase Agreement as of the
Closing Date.
NOW, THEREFORE, in connection with the closing of such sale, Buyer makes the
following certification to Seller regarding its representations and warranties:
Buyer hereby certifies that the representations and warranties made to Seller,
and upon which Seller has relied, contained in Paragraph 4.2 of the Purchase
Agreement, are true and correct in all material respects as of the Closing Date,
except as follows:
 
 
 
 
 
 
 
 
 
 

Signature appears on following page


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have duly executed this Assignment as of the day
and year first above written.


BUYER:


IC MYRTLE BEACH LLC,
a Delaware limited liability company


By:    IC Myrtle Beach Manager LLC, a
Delaware limited liability company
its Manager
By:
 
Name:
 
Title:
 





--------------------------------------------------------------------------------




EXHIBIT F-1
FORM OF DEED
See attached.





F-1

--------------------------------------------------------------------------------




EXHIBIT F
STATE OF SOUTH CAROLINA
SPECIAL WARRANTY DEED
COUNTY OF HORRY
KNOW ALL MEN BY THESE PRESENTS, that LEROY SPRINGS & COMPANY, INC., a South
Carolina not-for-profit corporation (hereinafter referred to as “Grantor”), for
and in consideration of Ten and No/100 Dollars ($10.00) and other good and
valuable consideration (the receipt whereof is hereby acknowledged) to Grantor
in hand paid at and before the sealing of these presents by IC MYRTLE BEACH LLC,
a Delaware limited liability company (hereinafter referred to as “Grantee”), has
granted, bargained, sold and conveyed, and by these presents does grant,
bargain, sell and convey unto the said Grantee, as aforesaid, and its successors
and assigns, all of Grantor’s right, title and interest in and to the following
described real property located in Horry County, South Carolina (the
“Property”), to wit:
See Appendix A attached hereto and incorporated herein by reference together
with all buildings, structures, fixtures and improvements located thereon and
all rights, privileges and easements appurtenant to such Property, including,
without limitation, all minerals, oil, gas, and other hydrocarbon substances in,
on and under such Property, as well as all development rights, and air rights,
relating to such real property and any other easements appurtenant to such real
property.
The Property is conveyed subject to those easements, covenants, conditions and
restrictions described in Appendix B attached hereto and incorporated herein for
all purposes (collectively, the “Permitted Exceptions”).
TOGETHER with all and singular the rights, members, hereditaments and
appurtenances thereto belonging, or in anywise incident or appertaining.
TO HAVE AND TO HOLD, all and singular, the said Property before mentioned, unto
the said Grantee, as aforesaid, and its respective successors and assigns,
forever.
AND the Grantor hereby binds the Grantor and the Grantor’s successors and
assigns to warrant and defend all and singular the said Property unto the said
Grantee, as aforesaid, and its successors and assigns, against the Grantor and
every person whomsoever lawfully claiming or to claim the same or any part
thereof by, through or under the Grantor, but not otherwise, subject to the
Permitted Exceptions. The Grantor does further covenant that the Grantor has not
done or suffered anything whereby the said Property has been encumbered in any
way whatsoever by the said Grantor, subject to the Permitted Exceptions.


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, a duly-authorized officer of Grantor has executed, sealed
and delivered this Special Warranty Deed as of this _____ day of _____________,
2014.


Signed, sealed and delivered
in the presence of:


LEROY SPRINGS & COMPANY, INC.,
a South Carolina not-for-profit corporation


 
 
 
LEROY SPRINGS & COMPANY, INC.,
 
 
 
a South Carolina not-for-profit corporation
 
 
 
 
 
 
 
 
By:
 
[SEAL]
Witness #1
 
 
Name:
Timothy W. Patterson
 
 
 
Title:
President and CEO
 
Witness #2
 
 
 
 
 
 
 
 
 
 
 
Tax ID Numbers:
 
 
 
 
 
 
 
 
 
 
 



Grantee’s Address for Tax Notices:


Springmaid Beach Resort & Conference Center
3200 South Ocean Boulevard
Myrtle Beach, South Carolina 29577
Attention: General Manager


--------------------------------------------------------------------------------




STATE OF SOUTH CAROLINA
COUNTY OF HORRY
PERSONALLY APPEARED before me Timothy W. Patterson, to me personally known, who,
being by me duly sworn, did say that he is the President and CEO of the within
named Grantor, LEROY SPRINGS & COMPANY, INC., a South Carolina not-for-profit
corporation, and that the foregoing instrument was signed on behalf of said
not-for-profit corporation, by authority of its Board of Directors; and Timothy
W. Patterson acknowledged said instrument to be the free act and deed of said
not-for-profit corporation.
Sworn to before me this _____ day
of __________, 2014.
_______________________________
Notary Public for South Carolina
My Commission Expires:____________
[Notary Seal]


--------------------------------------------------------------------------------




Appendix A¹
Legal Description - Property
PARCEL 1:
“ALL and singular those certain pieces, parcels or tracts of land situate, lying
and being at Myrtle Beach, Socastee Township in South Carolina aforesaid and
being more particularly described as follows: Beginning at the intersection of
the northern boundary of State Park property line and the western edge of South
Ocean Boulevard, thence 500.34' north 47 degrees 59' 38" west to a concrete
monument on the State Park line, thence turning and running north 43 degrees 40'
34" east for a distance of 1213.63' to a 1/2" iron pipe on the right of way of
SC Highway 73, thence along said right of way north 80 degrees 18' 07" east for
a distance of 128.87' to a 1/2" iron pipe on the southern right of way, thence
turning and running south 47 degrees 21' 21" east for a distance of 76.33' by a
sewer pumping station tract to a 1/2" iron pipe corner, thence turning and
running north 44 degrees 12' 38" east for a distance of 25.54' to a 1/2" iron
pipe corner, thence turning and running North 22 degrees 53' 51" east for a
distance of 15.99' to a 1/2" iron pipe corner, thence turning and running north
3 degrees 00' 45" west for a distance of 32.14' to a 1/2" iron pipe corner on
the southern right of way of SC Highway 73, thence turning and running along
said right of way north 80 degrees 18' 03" east for a distance of 80.93' to a
1/2" iron pipe corner on the right of way, thence turning and running south 46
degrees 19' 32" east for a distance of 319.55' to a 1/2" iron pipe on the edge
of the 75' right of way of South Ocean Boulevard, thence continuing south 46
degrees 19' 32" east for a distance of 4.87' to a corner on the edge of a 60'
right of way of South Ocean Boulevard, thence turning and running along the
right of way of South Ocean Boulevard South 43 degrees 39' 15" West for a
distance of 1000.00' to an iron pipe corner, thence turning and running along
said right of way south 46 degrees 20' 45" east for a distance of 2.50' to a
1/2" iron pipe corner, thence turning and running along said right of way south
43 degrees 39' 15" west for a distance of 431.34' to the point of beginning.
Parcel contains 15.92 acres.”

PARCEL 2:
“ALL and singular those certain pieces, parcels or tracts of land situate, lying
and being at Myrtle Beach, Socastee Township in South Carolina aforesaid and
being more particularly described as follows: Beginning at a concrete monument
at the intersection of the southern right of way of South Ocean Boulevard and
the northern edge of Nash Street, thence along the right of way of South Ocean
Boulevard north 43 degrees 52' 18" east for a distance of 169.91' to a 1/2" iron
pipe on the right of way, thence turning and running with said right of way
north 46 degrees 07' 42" west for a distance of 2.50' to a 1/2" iron pipe
corner, thence turning and running along said right of way north 43 degrees 52'
18" east for a distance of 1000.00' to a 1/2" iron pipe corner, thence turning
and running south 46 degrees 24' 09" east for a distance of 437.75' to a 1/2"
pipe set on the high tide line of the Atlantic Ocean, thence turning and running
along said high tide line south 33 degrees 19' 00" west for a distance of
417.51' to a point on the high tide line, thence south 44 degrees

__________________________
¹To be substituted by the legal description determined by a current ALTA Survey,
obtained pursuant to the applicable provisions of the Purchase Agreement.


--------------------------------------------------------------------------------




03' 59" west for a distance of 384.10’ to a point on the high tide line, thence
south 41 degrees 55' 34" west for a distance of 260.85' to a point on the high
tide line (as of March 17, 1994), thence turning north 46 degrees 50' 56" west
for a distance of 25.92' to a point that was on the old dune line (1945), thence
turning and running along the old dune line (1945) south 41 degrees 40' 15" west
a distance of 110.05' to a point on the ocean and of the Nash Street northern
right of way, thence turning and running along the northern right of way edge of
Nash Street north 46 degrees 52' 19" west for a distance of 150.12' to an iron
pipe corner, thence continuing along Nash Street right of way north 46 degrees
52' 19" west for a distance of 347.51' to the point of beginning. Parcel
contains 13.39 acres.”
PARCEL 3:
“ALL and singular those certain pieces, parcels or tracts of land situate, lying
and being at Myrtle Beach, Socastee Township in South Carolina aforesaid and
being more particularly described as follows: Beginning at a 1/2" iron pipe
corner on the southern right of way of Nash Street being south 46 degrees 50'
57" east a distance of 350' from a p.k. nail found in the southern right of way
of South Ocean Boulevard, thence continuing along the southern right of way of
Nash Street toward the ocean south 46 degrees 50' 57" east for a distance of
90.00' to a 1/2" iron pipe corner, thence continuing along said right of way
south 46 degrees 50' 57" east for a distance of 60.00' to a point on the beach,
thence turning and running along the beach south 41 degrees 40' 15" west for a
distance of 199.27' to a point on the beach and the northern boundary of the
South Carolina State Park, thence turning and running north 47 degrees 03' 20"
west a distance of 60.00' to a 1/2" iron pipe, thence running north 47 degrees
03' 20" west a distance of 90.00' to a 1/2" iron pipe on the property line of
State Park and the southern edge of a 30' alley, thence turning and running
along the southern edge of the alley north 42 degrees 40' 29" east 199.81' to
the point of beginning. Parcel contains .069 acres.”

PARCEL 4:
“ALL AND SINGULAR, those two certain pieces, parcels or tracts of land,
containing respectively 0.14 and 0.46 acres, more or less, situate, lying and
being in Dogwood Neck Township, Horry County, South Carolina, being more
specifically shown and designated as “30’ Alley” and “Parcel I”. respectively,
on that certain ALTA/ACSM LAND TITLE SURVEY & COMBINATION PLAT prepared for
Leroy Springs & Company, Inc. by Robert L. Bellamy & Associates, Inc., dated
June 6, 2007, last revised November 16, 2007, recorded in Plat Book 234 Page
193, land records of Horry County, South Carolina.”

The property conveyed herein is the same property that was convey to Grantor by
____________________ pursuant to that [Special Warranty Deed] recorded in Deed
Book __________, Page __________, of the Real Property Records of Horry County,
South Carolina.


--------------------------------------------------------------------------------




Appendix B
Permitted Exceptions


1.
Taxes and assessments for the year 2014, and subsequent years, which are a lien
not yet due and payable.

2.    [Insert Permitting Exceptions based on agreements set forth in the
Purchase Agreement]]


--------------------------------------------------------------------------------




STATE OF SOUTH CAROLINA
COUNTY OF HORRY     AFFIDAVIT
PERSONALLY appeared before me the undersigned, who being duly sworn, deposes and
says:
1.     I have read the information on this affidavit and I understand such
information.
2.     The property being transferred consists of
________________________________________
__________________________________________________________________________________________________________________________________________________________
and was transferred by Leroy Springs & Company, Inc. to
____________________________, a ____________________ on _______________, 2014.
3.     Check one of the following: The deed is
(a) ___X___ subject to the deed recording fee as a transfer for consideration
paid or to be paid in money or money’s worth.
(b) ________ subject to the deed recording fee as a transfer between a
corporation, a partnership, or other entity and a stockholder, partner, or owner
of the entity, or is a transfer to a trust or as a distribution to a trust
beneficiary.
(c) ________ exempt from the deed recording fee because (See Information Section
of affidavit): . (If exempt, please skip items 4-7, and go to item 8 of this
affidavit.)
If exempt under exemption #14 as described in the Information section of this
affidavit, did the agent and principal relationship exist at the time of the
original sale and was the purpose of this relationship to purchase the realty?
Check Yes _____ or No ______
4.     Check one of the following if either item 3(a) or item 3(b) above has
been checked (See Information section of this affidavit):
(a) ____X____ The fee is computed on the consideration paid or to be paid in
money or money’s worth in the amount of $40,000,000.00.
(b) ________ The fee is computed on the fair market value of the realty which is
_______________
(c) ________ The fee is computed on the fair market value of the realty as
established for property tax purposes which is ______________.
5.     Check Yes or No X to the following: A lien or encumbrance existed on the
land, tenement, or realty before the transfer and remained on the land,
tenement, or realty after the transfer. If “Yes,” the amount of the outstanding
balance of this lien or encumbrance is: _____________________.


--------------------------------------------------------------------------------




6.     The deed recording fee is computed as follows:
(a)     Place the amount listed in item 4 above here:         $40,000,000.00
(b)     Place the amount listed in item 5 above here:     -0-
(If no amount is listed, place zero here.)
(c)     Subtract Line 6(b) from Line 6(a) and place
result here:     $40,000.000.00
7.     The deed recording fee due is based on the amount listed on Line 6(c)
above and the deed recording fee due is: $148,000.00.
8.     As required by Code Section 12-24-70, I state that I am a responsible
person who was connected with the transaction as: President and CEO.
9.     I understand that a person required to furnish this affidavit who
willfully furnishes a false or fraudulent affidavit is guilty of a misdemeanor
and, upon conviction, must be fined not more than one thousand dollars or
imprisoned not more than one year, or both.
 
 
 
 
 
 
 
 
 
 
 
 
Responsible Person Connected with the Transaction
 
 
 
 
 
 
 
SWORN to before me this
 
 
 
 
 
day of
 
, 200
 
.
Print or Type Name Here
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Notary Public for South Carolina
 
 
 
 
 
 
 
 
 
 
My Commission Expires:
 
 
 
 
 
 
 
 
 
 
 
 
[Notary Seal]
 
 
 
 
 
 
 
 
 
 
 
 



INFORMATION
Except as provided in this paragraph, the term “value” means “the consideration
paid or to be paid in money or money’s
worth for the realty.” Consideration paid or to be paid in money’s worth
includes, but is not limited to, other realty,
personal property, stocks, bonds, partnership interest and other intangible
property, the forgiveness or cancellation of a
debt, the assumption of a debt, and the surrendering of any right. The fair
market value of the consideration must be
used in calculating the consideration paid in money’s worth. Taxpayers may elect
to use the fair market value of the
realty being transferred in determining fair market value of the consideration.
In the case of realty transferred between a
corporation, a partnership, or other entity and a stockholder, partner, or owner
of the entity, and in the case of realty
transferred to a trust or as a distribution to a trust beneficiary, “value”
means the realty’s fair market value. A deduction
from value is allowed for the amount of any lien or distribution to a trust
beneficiary, “value” means the realty’s fair
market value. A deduction from value is allowed for the amount of any lien or
encumbrance existing on the land,
tenement, or realty before the transfer and remaining on the land, tenement, or
realty after the transfer. Taxpayers may
elect to use the fair market value for property tax purposes in determining fair
market value under the provisions of the
law.


--------------------------------------------------------------------------------




Exempted from the fee are deeds:
(1)     transferring realty in which the value of the realty, as defined in Code
Section 12-24-30, is equal to or less than one hundred dollars;
(2)     transferring realty to the federal government or to a state, its
agencies and departments, and its political subdivisions, including school
districts;
(3)     that are otherwise exempted under the laws and Constitution of this
State or of the United States;
(4)     transferring realty in which no gain or loss is recognized by reason of
Section 1041 of the Internal Revenue Code as defined in Section 12-6-40(A);
(5)     transferring realty in order to partition realty as long as no
consideration is paid for the transfer other than the interests in the realty
that are being exchanged in order to partition the realty;
(6)     transferring an individual grave space at a cemetery owned by a cemetery
company licensed under Chapter 55 of Title 39;
(7)     that constitute a contract for the sale of timber to be cut;
(8)     transferring realty to a corporation, a partnership, or a trust in order
to become, or as, a stockholder, partner, or trust beneficiary of the entity
provided no consideration is paid for the transfer other than stock in the
corporation, interest in the partnership, beneficiary interest in the trust, or
the increase in value in such stock or interest held by the grantor. However,
the transfer of realty from a corporation, a partnership, or a trust to a
stockholder, partner, or trust beneficiary of the entity is subject to the fee
even if the realty is transferred to another corporation, a partnership, or
trust;
(9)     transferring realty from a family partnership to a partner or from a
family trust to a beneficiary, provided no consideration is paid for the
transfer other than a reduction in the grantee’s interest in the partnership or
trust. A “family partnership” is a partnership whose partners are all members of
the same family. A “family trust” is a trust, in which the beneficiaries are all
members of the same family. The beneficiaries of a family trust may also include
charitable entities. “Family” means the grantor and the grantor’s spouse,
parents, grandparents, sisters, brothers, children, stepchildren, grandchildren,
and the spouses and lineal descendants of any the above. A “charitable entity”
means an entity which may receive deductible contributions under Section 170 of
the Internal Revenue Code as defined in Section 12-6-40(A);
(10)     transferring realty in a statutory merger or consolidation from a
constituent corporation to the continuing or new corporation;
(11)     transferring realty in a merger or consolidation from a constituent
partnership to the continuing or new partnership;
(12)     that constitute a corrective deed or a quitclaim deed used to confirm
title already vested in the grantee, provided that no consideration of any kind
is paid or is to be paid under the corrective or quitclaim deed;
(13)     transferring realty subject to a mortgage to the mortgagee whether by a
deed in lieu of foreclosure executed by the mortgagor or deed executed pursuant
to foreclosure proceedings;
(14)     transferring realty from an agent to the agent’s principal in which the
realty was purchased with funds of the principal, provided that a notarized
document is also filed with the deed that establishes the fact that the agent
and principal relationship existed at the time of the original purchase as well
as for the purpose of purchasing the realty; and
(15)     transferring title to facilities for transmitting electricity that is
transferred, sold, or exchanged by electrical utilities, municipalities,
electric cooperatives, or political subdivisions to a limited liability company
which is subject to regulation under the Federal Power Act (16 U.S.C. Section
791(a)) and which is formed to operate or take functional control of electric
transmission assets as defined in the Federal Power Act.


--------------------------------------------------------------------------------










--------------------------------------------------------------------------------




EXHIBIT F-2
FORM OF QUIT CLAIM DEED
See attached.



F-2

--------------------------------------------------------------------------------




EXHIBIT F-2






STATE OF SOUTH CAROLINA
QUIT-CLAIM DEED
COUNTY OF HORRY




KNOW ALL MEN BY THESE PRESENTS, that LEROY SPRINGS & COMPANY, INC., a South
Carolina not-for-profit corporation (hereinafter referred to as “Grantor”), for
and in consideration of Ten and No/100 Dollars ($10.00) and other good and
valuable consideration (the receipt whereof is hereby acknowledged) to Grantor
in hand paid at and before the sealing of these presents by IC MYRTLE BEACH LLC,
a Delaware limited liability company (hereinafter referred to as “Grantee”), has
granted, bargained, sold, quit-claimed and released, and by this Deed grants,
bargains, sells, quit-claims and releases to the said Grantee, as aforesaid, and
its successors and assigns, all of Grantor’s right, title and interest, if any,
in and to the following described real property located in Horry County, South
Carolina (the “Property”), to wit:
See Appendix A attached hereto and incorporated herein by reference together
with all buildings, structures, fixtures and improvements located thereon and
all rights, privileges and easements appurtenant to such Property, including,
without limitation, all minerals, oil, gas, and other hydrocarbon substances in,
on and under such Property, as well as all development rights, and air rights,
relating to such real property and any other easements appurtenant to such real
property.
TOGETHER with all and singular the rights, members, hereditaments and
appurtenances thereto belonging, or in anywise incident or appertaining.
TO HAVE AND TO HOLD, all and singular, the said Property before mentioned, unto
the said Grantee, as aforesaid, and its respective successors and assigns,
forever.


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, a duly-authorized officer of Grantor has executed, sealed
and delivered this Quit Claim Deed as of this _____ day of _____________, 2014.
Signed, sealed and delivered
in the presence of:
 
 
 
LEROY SPRINGS & COMPANY, INC.,
 
 
 
a South Carolina not-for-profit corporation
 
 
 
 
 
 
 
 
By:
 
[SEAL]
Witness #1
 
 
Name:
Timothy W. Patterson
 
 
 
Title:
President and CEO
 
Witness #2
 
 
 
 
 
 
 
 
 
 
 
Tax ID Numbers:
 
 
 
 
 
 
 
 
 
 
 



Grantee’s Address for Tax Notices:


Springmaid Beach Resort & Conference Center
3200 South Ocean Boulevard
Myrtle Beach, South Carolina 29577
Attention: General Manager


--------------------------------------------------------------------------------




STATE OF SOUTH CAROLINA
COUNTY OF HORRY
PERSONALLY APPEARED before me Timothy W. Patterson, to me personally known, who,
being by me duly sworn, did say that he is the President and CEO of the within
named Grantor, LEROY SPRINGS & COMPANY, INC., a South Carolina not-for-profit
corporation, and that the foregoing instrument was signed on behalf of said
not-for-profit corporation, by authority of its Board of Directors; and Timothy
W. Patterson acknowledged said instrument to be the free act and deed of said
not-for-profit corporation.
Sworn to before me this _____ day
of __________, 2014.


_______________________________
Notary Public for South Carolina
My Commission Expires:____________
[Notary Seal]


--------------------------------------------------------------------------------




Appendix A
Legal Description


--------------------------------------------------------------------------------




STATE OF SOUTH CAROLINA
COUNTY OF HORRY     AFFIDAVIT
PERSONALLY appeared before me the undersigned, who being duly sworn, deposes and
says:
1.     I have read the information on this affidavit and I understand such
information.
2.     The property being transferred consists of
________________________________________
__________________________________________________________________________________________________________________________________________________________
and was transferred by Leroy Springs & Company, Inc. to
____________________________, a ____________________ on _______________, 2014.
3.     Check one of the following: The deed is
(a) ________ subject to the deed recording fee as a transfer for consideration
paid or to be paid in money or money’s worth.
(b) ________ subject to the deed recording fee as a transfer between a
corporation, a partnership, or other entity and a stockholder, partner, or owner
of the entity, or is a transfer to a trust or as a distribution to a trust
beneficiary.
(c) ___X____ exempt from the deed recording fee because (See Information Section
of affidavit): . (If exempt, please skip items 4-7, and go to item 8 of this
affidavit.)
If exempt under exemption #14 as described in the Information section of this
affidavit, did the agent and principal relationship exist at the time of the
original sale and was the purpose of this relationship to purchase the realty?
Check Yes _____ or No ______
4.     Check one of the following if either item 3(a) or item 3(b) above has
been checked (See Information section of this affidavit):
(a) ________ The fee is computed on the consideration paid or to be paid in
money or money’s worth in the amount of $40,000,000.00.
(b) ________ The fee is computed on the fair market value of the realty which is
_______________
(c) ________ The fee is computed on the fair market value of the realty as
established for property tax purposes which is ______________.
5.     Check Yes or No X to the following: A lien or encumbrance existed on the
land, tenement, or realty before the transfer and remained on the land,
tenement, or realty after the


--------------------------------------------------------------------------------




transfer. If “Yes,” the amount of the outstanding balance of this lien or
encumbrance is: _____________________.
6.     The deed recording fee is computed as follows:
(a)     Place the amount listed in item 4 above here:     
(b)     Place the amount listed in item 5 above here:      -0-
(If no amount is listed, place zero here.)
(c)     Subtract Line 6(b) from Line 6(a) and place
result here:     
7.     The deed recording fee due is based on the amount listed on Line 6(c)
above and the deed recording fee due is: ______________.
8.     As required by Code Section 12-24-70, I state that I am a responsible
person who was connected with the transaction as: President and CEO.
9.     I understand that a person required to furnish this affidavit who
willfully furnishes a false or fraudulent affidavit is guilty of a misdemeanor
and, upon conviction, must be fined not more than one thousand dollars or
imprisoned not more than one year, or both.
 
 
 
 
 
 
 
 
 
 
 
 
Responsible Person Connected with the Transaction
 
 
 
 
 
 
 
SWORN to before me this
 
 
 
 
 
day of
 
, 200
 
.
Print or Type Name Here
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Notary Public for South Carolina
 
 
 
 
 
 
 
 
 
 
My Commission Expires:
 
 
 
 
 
 
 
 
 
 
 
 
[Notary Seal]
 
 
 
 
 
 
 
 
 
 
 
 



INFORMATION
Except as provided in this paragraph, the term “value” means “the consideration
paid or to be paid in money or money’s worth for the realty.” Consideration paid
or to be paid in money’s worth includes, but is not limited to, other realty,
personal property, stocks, bonds, partnership interest and other intangible
property, the forgiveness or cancellation of a debt, the assumption of a debt,
and the surrendering of any right. The fair market value of the consideration
must be used in calculating the consideration paid in money’s worth. Taxpayers
may elect to use the fair market value of the realty being transferred in
determining fair market value of the consideration. In the case of realty
transferred between a corporation, a partnership, or other entity and a
stockholder, partner, or owner of the entity, and in the case of realty
transferred to a trust or as a distribution to a trust beneficiary, “value”
means the realty’s fair market value. A deduction from value is allowed for the
amount of any lien or distribution to a trust beneficiary, “value” means the
realty’s fair market value. A deduction from value is allowed for the amount of
any lien or encumbrance existing on the land, tenement, or realty before the
transfer and remaining on the land, tenement, or realty after the transfer.
Taxpayers may


--------------------------------------------------------------------------------




elect to use the fair market value for property tax purposes in determining fair
market value under the provisions of the law.


Exempted from the fee are deeds:
(1)     transferring realty in which the value of the realty, as defined in Code
Section 12-24-30, is equal to or less than one hundred dollars;
(2)     transferring realty to the federal government or to a state, its
agencies and departments, and its political subdivisions, including school
districts;
(3)     that are otherwise exempted under the laws and Constitution of this
State or of the United States;
(4)     transferring realty in which no gain or loss is recognized by reason of
Section 1041 of the Internal Revenue Code as defined in Section 12-6-40(A);
(5)     transferring realty in order to partition realty as long as no
consideration is paid for the transfer other than the interests in the realty
that are being exchanged in order to partition the realty;
(6)     transferring an individual grave space at a cemetery owned by a cemetery
company licensed under Chapter 55 of Title 39;
(7)     that constitute a contract for the sale of timber to be cut;
(8)     transferring realty to a corporation, a partnership, or a trust in order
to become, or as, a stockholder, partner, or trust beneficiary of the entity
provided no consideration is paid for the transfer other than stock in the
corporation, interest in the partnership, beneficiary interest in the trust, or
the increase in value in such stock or interest held by the grantor. However,
the transfer of realty from a corporation, a partnership, or a trust to a
stockholder, partner, or trust beneficiary of the entity is subject to the fee
even if the realty is transferred to another corporation, a partnership, or
trust;
(9)     transferring realty from a family partnership to a partner or from a
family trust to a beneficiary, provided no consideration is paid for the
transfer other than a reduction in the grantee’s interest in the partnership or
trust. A “family partnership” is a partnership whose partners are all members of
the same family. A “family trust” is a trust, in which the beneficiaries are all
members of the same family. The beneficiaries of a family trust may also include
charitable entities. “Family” means the grantor and the grantor’s spouse,
parents, grandparents, sisters, brothers, children, stepchildren, grandchildren,
and the spouses and lineal descendants of any the above. A “charitable entity”
means an entity which may receive deductible contributions under Section 170 of
the Internal Revenue Code as defined in Section 12-6-40(A);
(10)     transferring realty in a statutory merger or consolidation from a
constituent corporation to the continuing or new corporation;
(11)     transferring realty in a merger or consolidation from a constituent
partnership to the continuing or new partnership;
(12)     that constitute a corrective deed or a quitclaim deed used to confirm
title already vested in the grantee, provided that no consideration of any kind
is paid or is to be paid under the corrective or quitclaim deed;
(13)     transferring realty subject to a mortgage to the mortgagee whether by a
deed in lieu of foreclosure executed by the mortgagor or deed executed pursuant
to foreclosure proceedings;
(14)     transferring realty from an agent to the agent’s principal in which the
realty was purchased with funds of the principal, provided that a notarized
document is also filed with the deed that establishes the fact that the agent
and principal relationship existed at the time of the original purchase as well
as for the purpose of purchasing the realty; and
(15)     transferring title to facilities for transmitting electricity that is
transferred, sold, or exchanged by electrical utilities, municipalities,
electric cooperatives, or political subdivisions to a limited liability company
which is subject to


--------------------------------------------------------------------------------




regulation under the Federal Power Act (16 U.S.C. Section 791(a)) and which is
formed to operate or take functional control of electric transmission assets as
defined in the Federal Power Act.




--------------------------------------------------------------------------------




EXHIBIT G
ESCROW AGREEMENT
See attached.





G-6

--------------------------------------------------------------------------------




COMMONWEALTH LAND TITLE INSURANCE COMPANY
EARNEST MONEY ESCROW AGREEMENT
This Escrow Agreement is made as of the _______ day of ___________, ________, by
and among
________________________________________________________________________________
(“Seller”), and
_________________________________________________________________________
(“Purchaser”), and COMMONWEALTH LAND TITLE INSURANCE COMPANY (“Escrow Agent”).


RECITALS
Seller and Purchaser have entered into a certain purchase agreement (“Purchase
Agreement”) concerning real property located in
________________________________________.
In connection with the Purchase Agreement, Seller and Purchaser have requested
Escrow Agent to receive funds to be held in escrow and applied in accordance
with the terms and conditions of this Escrow Agreement.
NOW THEREFORE, in consideration of the above recitals, the mutual promises set
forth herein and other good and valuable consideration, the parties agree as
follows:
1.    COMMONWEALTH LAND TITLE INSURANCE COMPANY hereby agrees to act as Escrow
Agent in accordance with the terms and conditions hereof.
2.    INITIAL DEPOSIT/ADDITIONAL DEPOSITS. Escrow Agent shall receive an initial
deposit in the amount of $ _________________. Any additional amounts deposited
with Escrow Agent shall be added to the initial deposit and together with the
initial deposit shall be referred to herein collectively as the “Escrow Fund”.
3.    DEPOSITS OF FUNDS. All checks, money orders or drafts will be processed
for collection in the normal course of business. Escrow Agent may commingle
funds received by it in escrow with escrow funds of others, and may, without
limitation, deposit such funds in its custodial or escrow accounts with any
reputable trust company, bank, savings bank, savings association, or other
financial services entity. It is understood that Escrow Agent shall be under no
obligation, except to the extent instructed in writing by Seller and/or
Purchaser, to invest the funds deposited with it on behalf of any depositor.
Deposits held by Escrow Agent shall be subject to the provisions of applicable
state statutes governing unclaimed property.
The parties to this escrow acknowledge that the maintenance of such escrow
accounts with some depository institutions may result in Escrow Agent's being
provided with an array of bank services, accommodations or other benefits by the
depository institution. Escrow Agent or its affiliates also may elect to enter
into other business transactions with or obtain loans for investment or other
purposes from the depository institution. All such services, accommodations and
other benefits shall accrue to Escrow Agent, and Escrow Agent shall have no
obligation to account to the parties to the escrow for the value of such
services, accommodations or other benefits.
NOTICE OF OPPORTUNITY: You have the opportunity to earn interest on your
escrowed funds by requesting Escrow Agent to set up an interest bearing account
on your behalf. Escrow Agent will inform you of any fees it will charge to
establish the account. Interest earned is dependent upon the amount of the
deposit, the time of deposit and the prevailing interest rate at the time.
If Seller and Purchaser instruct Escrow Agent to deposit the Escrow Fund in an
interest-bearing account, upon the depository institution’s request, the Seller
and/or Purchaser will execute the appropriate Internal Revenue Service
documentation for the giving of taxpayer identification information relating to
this account. Interest will accrue on said account at the rate provided by the
institution in which the escrowed funds are deposited. Form W-9 (Tax Payer
Identification Number and Certification) or Form W-8 (Certificate of Foreign
Status) must be returned to the company with this agreement. The Form W-9 must
contain a physical address. The Seller and/or Purchaser do hereby certify that
they are aware the Federal Deposit Insurance Corporation coverages apply to a
maximum amount of $100,000.00 per depositor. Further, the Seller and/or
Purchaser understand that Escrow Agent assumes no responsibility for, nor will
Seller and/or Purchaser hold same liable

G-6

--------------------------------------------------------------------------------




for any loss occurring which arises from bank failure or error, insolvency or
suspension, or a situation or event which falls under the Federal Deposit
Insurance Corporation coverages.
All interest will accrue to and be reported to the Internal Revenue Service for
the account of:
Name:
 
 
Address:
 
 
 
 
 
Phone:
 
 
Tax Identification or Social Security No.:
 

Escrow Agent shall not be responsible for any penalties, or loss of principal or
interest, or any delays in the withdrawal of the funds which may be imposed by
the depository institution as a result of the making or redeeming of the
investment pursuant to Seller and/or Purchaser instructions.
4.    DISBURSEMENT OF ESCROW FUND. Escrow Agent may disburse all or any portion
of the Escrow Fund in accordance with and in reliance upon written instructions
from both Seller and Purchasers. The Escrow Agent shall have no responsibility
to make an investigation or determination of any facts underlying such
instructions or as to whether any conditions upon which the funds are to be
released have been fulfilled or not fulfilled, or to whom funds are released.
5.    DEFAULT AND/OR DISPUTES. In the event any party to the transaction
underlying this Agreement shall tender any performance after the time when such
performance was due, Escrow Agent may proceed under this Agreement unless one of
the parties to this Agreement shall give to the Escrow Agent written direction
to stop further performance of the Escrow Agent’s functions hereunder. In the
event written notice of default or dispute is given to the Escrow Agent by any
party, or if Escrow Agent receives contrary written instructions from any party,
the Escrow Agent will promptly notify all parties of such notice. Thereafter,
Escrow Agent will decline to disburse funds or to deliver any instrument or
otherwise continue to perform its escrow functions, except upon receipt of a
mutual written agreement of the parties or upon an appropriate order of court.
In the event of a dispute, and the Escrow Agent is authorized in its sole
discretion to file an action to interplead the funds and to deposit the escrow
into a court of competent jurisdiction for a determination as to the proper
disposition of said funds. In the event that the funds are deposited in court,
the Escrow Agent shall be entitled to file a claim in the proceeding for its
costs and counsel fees, if any.
6.    ESCROW AGENT FEES AND OTHER EXPENSES. Escrow Agent shall charge for its
services hereunder in accordance with its current schedule of fees (which
includes annual maintenance fees) unless otherwise provided. Unless otherwise
directed, such fees shall be charged to the Purchaser and Seller equally. All
fees, charges and expenses are due and payable at settlement and such amounts
may be deducted by Escrow Agent from any funds held in escrow due to the party
from whom such amounts are due and owing. Additional amounts which may become
due for any reason shall be promptly paid to Escrow Agent by the party owing
such amounts. Escrow Agent shall not be required to advance its own funds for
any purpose provided that any such advance, made at its option, shall be
promptly reimbursed by the party for whom it is advanced, and such optional
advance shall not be an admission of liability on the part of Escrow Agent.
7.    PERFORMANCE OF DUTIES. In performing any of its duties under this
Agreement, or upon the claimed failure to perform its duties hereunder, Escrow
Agent shall not be liable to anyone for any damages, losses or expenses which
may occur as a result of Escrow Agent so acting, or failing to act; provided,
however, Escrow Agent shall be liable for damages arising out of its willful
default or gross negligence under this Agreement. Accordingly, Escrow Agent
shall not incur any such liability with respect to (i) any good faith act or
omission upon advice of counsel given with respect to any questions relating to
the duties and responsibilities of Escrow Agent hereunder, or (ii) any good
faith act or omission in reliance upon any document, including any written
notice or instructions provided for in the Agreement, not only as to its due
execution and to the validity and effectiveness of its provisions but also as to
the truth and accuracy of any information contained therein, which Escrow Agent
shall in good faith believe to be genuine, to have been signed or presented by
the proper person or persons and to conform with the provisions of this
Agreement.
8.    LIMITATIONS OF LIABILITY. Escrow Agent shall not be liable for any loss or
damage resulting from the following:

G-6

--------------------------------------------------------------------------------




( a )    The effect of the transaction underlying this Agreement including
without limitation, any defect in the title to the real estate, any failure or
delay in the surrender of possession of the property, the rights or obligations
of any party in possession of the property, the financial status or insolvency
of any other party, and/or any misrepresentation of fact made by any other
party;
( b )    The default, error, act or failure to act by any other party to the
escrow;
( c )    Any loss, loss of value or impairment of funds which have been
deposited in escrow while those funds are in the course of collection or while
those funds are on deposit in a depository institution if such loss or loss of
value or impairment results from the failure, error, insolvency or suspension of
a depository institution;
( d )    Any defects or conditions of title to any property that is the subject
of this escrow provided, however, that this limitation of liability shall not
affect the liability of Commonwealth Land Title Insurance Company under any
title insurance policy which it has issued or may issue. NOTE: No title
insurance liability is created by this Agreement.
( e )    Escrow Agent’s compliance with any legal process including but not
limited to, subpoena, writs, orders, judgments and decrees of any court whether
issued with or without jurisdiction and whether or not subsequently vacated,
modified, set aside or reversed.
9.    HOLD HARMLESS. Purchaser and Seller shall indemnify the Escrow Agent and
hold the Escrow Agent harmless from all damage, costs, claims and expenses
arising from performance of its duties as Escrow Agent including reasonable
attorneys’ fees, costs of defense and costs of interpleader; except for those
damages, costs, claims and expenses resulting form the gross negligence or
willful misconduct of the Escrow Agent. Said attorney’s fees, and costs may be
retained by the Escrow Agent from the escrow deposit.
10.    TERMINATION. This Agreement shall terminate upon the first to occur of (
a ) one year from the date hereof, in which event Escrow Agent shall disburse
the Escrow Fund to the person who deposited such funds, less Escrow Agent’s fees
and expenses, unless this Agreement is extended by written agreement of all
parties including the Escrow Agent; ( b ) the disbursement by Escrow Agent of
all of the Escrow Fund; ( c ) the joint written instructions of Purchaser and
Seller.
11.    RESIGNATION. Escrow Agent reserves the right in its sole discretion to
resign as holder of the escrowed funds at any time upon five day notice to the
parties. Escrow Agent will deliver the escrow funds to a successor escrow agent
designated in writing by all parties to the agreement. If no successor is named,
escrow agent has the right to petition the court to appoint a successor escrow
agent Any costs or attorney’s fees incurred in such action may be deducted from
the escrow deposit.
12.    RELEASE OF PAYMENT. Payment of the funds so held in escrow by the Escrow
Agent, in accordance with the terms, conditions and provisions of this Escrow
Agreement, shall fully and completely discharge and exonerate the Escrow Agent
from any and all future liability or obligations of any nature or character at
law or equity to the parties hereto or under this Agreement.
13.    NOTICES.
Seller:
 
 
E-mail:
 
 
Physical Address
 
Phone:
 
 
 
 
 
Purchaser:
 
 
E-mail:
 
 
Physical Address:
 
Phone:
 
 

To Escrow Agent:


Commonwealth Land Title Insurance Company
1911 Gadsden Street
Columbia, SC 29201

G-6

--------------------------------------------------------------------------------






Attn: Marybeth Meyers or Cynthia Ouzts
Phone: (803) 794-1488
14.    This Agreement shall be binding upon and inure to the benefit of the
parties respective successors and assigns.
15.    This Agreement shall be governed by and construed in accordance with the
Laws of the State of South Carolina.
16.    Further the Escrow Agent shall not be liable for any loss or delay caused
by the insolvency of the Seller or Buyer.
17.    The schedule of fees for escrow services is $____750.00 _______ for
escrow funds of or under $50,000.00, $__500.00 ___ for escrow funds in excess of
$50,000.00 and $ __150.00___ for each additional deposit, unless otherwise
provided, plus any bank fees. Escrow fees are to be paid after closing or are to
be paid out of the Escrow Fund, if mutually agreed upon in writing.

G-6

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first
above written.


Seller:
 
 
Escrow Agent:
LEROY SPRINGS & COMPANY, INC.
 
COMMONWEALTH LAND TITLE INSURANCE
 
 
 
 
COMPANY
By:
 
 
By:
 
Name:
 
 
Name:
 
Its:
 
 
Its:
 
 
 
 
 
 
Purchaser:
 
 
 
 
IC MYRTLE BEACH LLC
 
 
 
 
 
 
 
 
By:
IC Myrtle Beach Manager LLC, its Manager
 
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
 
Its:
 
 
 
 




G-6

--------------------------------------------------------------------------------




EXHIBIT H
FORM OF GENERAL ASSIGNMENT OF RIGHTS
See attached.



H-1

--------------------------------------------------------------------------------




GENERAL ASSIGNMENT AND ASSUMPTION OF RIGHTS
THIS GENERAL ASSIGNMENT AND ASSUMPTION OF RIGHTS (this “Assignment”) is made as
of the ____ day of _______________, 2014 (the “Effective Date”), by LEROY
SPRINGS & COMPANY, INC., a South Carolina not-for-profit corporation (“Seller”),
and IC MYRTLE BEACH LLC, a Delaware limited liability company (“Buyer”).
RECITALS
A.    Seller is the owner in fee simple of the hotel commonly known as the
SPRINGMAID BEACH RESORT AND CONFERENCE CENTER (the “Hotel”), located in Horry
County, South Carolina, on the real property described in Exhibit I attached to
the Purchase Agreement (as defined below).
B.    Seller and Buyer entered into that certain Purchase and Sale Agreement
dated September ___, 2014 (as may have been amended, the “Purchase Agreement”),
pursuant to which Seller agreed to convey its interest in the Property (which
includes, without limitation, the Hotel) and assets related thereto, and Buyer
agreed to purchase the Property and assets related thereto, on the terms and
conditions stated in the Purchase Agreement.
C.    In connection with the Purchase Agreement, Seller desires to assign to
Buyer, and Buyer now desires to accept from Seller, the assignment of all of
Seller’s right, title and interest in and to the Business and Related Income (as
defined below) pertaining to Property, subject to the terms and conditions set
forth below.
NOW, THEREFORE, Seller and Buyer agree as follows:
1.    Defined Terms. All capitalized terms used herein shall be defined as those
terms are used in the Purchase Agreement, unless otherwise defined herein.
2.    Assignment. In consideration of Ten ($10.00) Dollars in hand paid by Buyer
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Seller hereby sells, assigns, transfers and conveys to
Buyer, effective as of the Effective Date, to the extent assignable or
transferable, all of Seller’s right, title and interest in and to any business
or businesses operated on the Property or provision of services to any such
businesses, including, without limitation, (a) any right to use, possess or
receive revenues, rents, fees, management fees, profits, income or compensation
of any kind derived therefrom accruing after the Effective Date, (b) any right
to use, possess or receive Accounts Receivable which are aged less than thirty
(30) days as of the Effective Date as described in Appendix A attached hereto,
subject to payment therefor in accordance with the terms of the Purchase
Agreement and (c) any rights, title and interest now owned or hereafter acquired
in and to such businesses and their operations (collectively, the “Business and
Related Income”).
3.    Assumption. Buyer hereby accepts the foregoing assignment and agrees to
assume and perform all of Seller’s obligations relating to the rights assigned
herein to be performed from and after the Effective Date (and expressly
excluding those liabilities and obligations which have



--------------------------------------------------------------------------------




accrued or arisen prior to the Effective Date except for the Accounts Receivable
described in Section 2(b) above).
4.    Further Assurances. Seller hereby covenants that it will, at any time and
from time to time upon written request therefor, execute and deliver to Buyer,
its nominees, successors and/or assigns, any new or confirmatory instruments and
do and perform any other acts which Buyer, its nominees, successors and/or
assigns, may reasonably request in order to fully assign and transfer to and
vest in Buyer, its nominees, successors and/or assigns, and protect its and/or
their rights, title and interest in and enjoyment of, all of the assets of
Seller intended to be transferred and assigned hereby, or to enable Buyer, its
nominees, successors and/or assigns, to realize upon or otherwise enjoy any such
assets.
5.    Purchase Agreement Controls. This Assignment is executed and delivered
pursuant to the Purchase Agreement and in all respect is subject to the
covenants, representations, warranties and other provisions thereof. No
provision set forth in this Assignment shall be deemed to enlarge, alter or
amend the terms or provisions of the Purchase Agreement. In the event of any
conflict between the provisions of this Assignment and the provisions of the
Purchase Agreement, the provisions of the Purchase Agreement shall control.
6.    Binding Effect. This Assignment shall be binding upon and shall inure to
the benefit of the parties hereto, and their respective successors and assigns,
and no other party shall be a beneficiary hereunder.
7.    Governing Law. This Assignment shall be governed by, interpreted under,
and construed and enforced in accordance with the laws of the State of South
Carolina. Each of the parties hereto acknowledges and agrees that the laws of
the State of South Carolina were freely chosen by Buyer and Seller.
8.    Counterparts. This Assignment may be executed in one or more counterparts,
each of which shall be deemed to be an original Assignment, but all of which
shall constitute but one and the same Assignment.
Signatures appear on following page



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have duly executed this Assignment as of the day
and year first above written.


SELLER:


LEROY SPRINGS & COMPANY, INC.,
a South Carolina not-for-profit corporation
By:
 
Name:
 
Title:
 



BUYER:


IC MYRTLE BEACH LLC,
a Delaware limited liability company


By:    IC Myrtle Beach Manager LLC, a
Delaware limited liability company
its Manager
By:
 
Name:
 
Title:
 




--------------------------------------------------------------------------------




Appendix A
Accounts Receivable
See attached.



--------------------------------------------------------------------------------




EXHIBIT I
DESCRIPTION OF LAND
See attached.





I-1

--------------------------------------------------------------------------------




Land Description
Parcel 1
All that certain piece, parcel or tract of land situate, lying and being in
Myrtle Beach, Socastee Township, South Carolina, shown and designated as PARCEL
I, on a plat entitled “BOUNDARY SURVEY AND BUILDING LOCATION OF SPRINGMAID BEACH
SURVEYED FOR LEROY SPRINGS & COMPANY, INC., LOCATED SOUTH OF MYRTLE BEACH, HORRY
COUNTY, S.C.” prepared by Robert L. Bellamy & Associates, Inc., dated March 15,
1994, having latest revision date of July 8, 1994, and recorded July 12, 1994,
in Plat Book 130, Page 141 in the Office of the Register of Deeds for Horry
County, and being more particularly described, according to said plat, as
follows: Beginning at the intersection of the northern boundary of State Park
property line and the western edge of South ocean Boulevard, thence 500.34’
North 47°59’38” West to a concrete monument on the State Park line; thence
turning and running North 43°40’34” East for a distance of 1213.63’ to a ½” iron
pipe on the right of way of SC Highway 73; thence along said right of way North
80°18’07” East for a distance of 128.87’ to a ½” iron pipe on the southern right
of way; thence turning and running South 47°21’21” East for a distance of 76.33’
by a sewer pumping station tract to a ½” iron pipe corner; thence turning and
running North 44°12’38” East for a distance of 25.54’ to a ½” iron pipe corner;
thence turning and running North 22°53’51” East for a distance of 15.99’ to a ½”
iron pipe corner; thence turning and running North 3°00’45” West for a distance
of 32.14’ to a ½” iron pipe corner on the southern right of way of SC Highway
73; thence turning and running along said right of way North 80°18’03” East for
a distance of 80.93’ to a ½” iron pipe corner on the right of way; thence
turning and running South 46°19’32” East for a distance of 319.55’ to a ½” iron
pipe on the edge of the 75’ right of way of South Ocean Boulevard, thence
continuing South 46°19’32” East for a distance of 4.87’ to a corner on the edge
of a 60’ right of way of South Ocean Boulevard; thence turning and running along
the right of way of South Ocean Boulevard South 43°39’15” West for a distance of
1000.00’ to an iron pipe corner; thence turning and running along said right of
way South 46°20’45” East for a distance of 2.50’ to a ½” iron pipe corner;
thence turning and running along said right of way South 43°39’15” West for a
distance of 431.34’ to the point of beginning. Parcel contains 15.92 acres.
Parcel 2
All that certain piece, parcel or tract of land situate, lying and being in
Myrtle Beach, Socastee Township, South Carolina, shown and designated as PARCEL
2, on a plat entitled “BOUNDARY SURVEY AND BUILDING LOCATION OF SPRINGMAID BEACH
SURVEYED FOR LEROY SPRINGS & COMPANY, INC., LOCATED SOUTH OF MYRTLE BEACH, HORRY
COUNTY, S.C.” prepared by Robert L. Bellamy & Associates, Inc., dated March 15,
1994, having latest revision date of July 8, 1994, and recorded July 12, 1994,
in Plat Book 130, Page 141 in the Office of the Register of Deeds for Horry
County, and being more particularly described, according to said plat, as
follows: Beginning at a concrete monument at the intersection of the southern
right of way of South Ocean Boulevard and the northern edge of Nash Street,
thence along the right of way of South Ocean Boulevard north 43 degrees 52’ 18”
east for a distance of 169.91’ to a ½” iron pipe on the right of way, thence
turning and running with said right of way north 46 degrees 07’ 42” west for a
distance of 2.50’ to a ½” iron pipe corner, thence turning and



--------------------------------------------------------------------------------




running along said right of way north 43 degrees 52’ 18” east for a distance of
1000.00’ to a ½” iron pipe corner, thence turning and running south 46 degrees
24’ 09” east for a distance of 437.75’ to a ½” iron pipe set on the high tide
line of the Atlantic Ocean, thence turning and running along said high tide line
south 33 degrees 19’ 00” west for a distance of 417.51’ to a point on the high
tide line, thence south 44 degrees 03’ 59” west for a distance of 384.10 to a
point on the high tide line, thence south 41 degrees 55’ 34” west for a distance
of 260.85’ to a point on the high tide line (as of March 17, 1994), thence
turning north 46 degrees 50’ 56” west for a distance of 25.92’ to a point that
was on the old dune line (1945), thence turning and running along the old dune
line (1945) south 41 degrees 40’ 15” west a distance of 110.05’ to a point on
the ocean end of the Nash Street northern right of way, thence turning and
running along the northern right of way edge of Nash Street north 46 degrees 52’
19” west for a distance of 150.12’ to an iron pipe corner, thence continuing
along Nash Street right of way north 46 degrees 52’ 19” west for a distance of
347.51’ to the point of beginning. Parcel contains 13.39 acres.
Parcel 3
All that certain piece, parcel or tract of land situate, lying and being in
Myrtle Beach, Socastee Township, South Carolina, shown and designated as PARCEL
3, on a plat entitled “BOUNDARY SURVEY AND BUILDING LOCATION OF SPRINGMAID BEACH
SURVEYED FOR LEROY SPRINGS & COMPANY, INC., LOCATED SOUTH OF MYRTLE BEACH, HORRY
COUNTY, S.C.” prepared by Robert L. Bellamy & Associates, Inc., dated March 15,
1994, having latest revision date of July 8, 1994, and recorded July 12, 1994,
in Plat Book 130, Page 141 in the Office of the Register of Deeds for Horry
County, and being more particularly described, according to said plat, as
follows: Beginning at a ½” iron pipe corner on the southern right of way of Nash
Street being south 46 degrees 50’ 57” east a distance of 350’ from a p.k. nail
found in the southern right of way of South Ocean Boulevard, thence continuing
along the southern right of way of Nash Street toward the ocean south 46 degrees
50’ 57” east for a distance of 90.00’ to a ½” iron pipe corner, thence
continuing along said right of way south 46 degrees 50’ 57” east for a distance
of 60.00’, to a point on the beach, thence turning and running along the beach
south 41 degrees 40’ 15” west for a distance of 199.27’ to a point on the beach
and the northern boundary of the South Carolina State Park, thence turning and
running north 47 degrees 03’ 20” west a distance of 60.00’ to a ½” iron pipe,
thence running north 47 degrees 03’ 20” west a distance of 90.00’ to a ½” iron
pipe on the property line of State Park and the southern edge of 30’ alley,
thence turning and running along the southern edge of the alley north 41 degrees
40’ 29” east 199.81’ to a point of beginning. Parcel contains 0.69 acres.”
Parcel 4
All and singular, those two certain pieces, parcels or tracts of land,
containing respectively 0.14 and 0.46 acres, more or less, situate, lying and
being in Dogwood Neck Township, Horry County, South Carolina, being more
specifically shown and designated as “30’ ALLEY” and “Parcel I”, respectively,
on that certain plat entitled “ALTA/ACSM LAND TITLE SURVEY & COMBINATION PLAT”
prepared for Leroy Springs & Company, Inc., by Robert L. Bellamy & Associates,
Inc., dated June 6, 2007, last revised November 16, 2007, and recorded in Plat
Book



--------------------------------------------------------------------------------




234, Page 193 in the Office of the Register of Deeds for Horry County, reference
to which is craved for a more complete description.



--------------------------------------------------------------------------------




EXHIBIT J
FORM OF NOTICE TO TENANTS
See attached.





J-1

--------------------------------------------------------------------------------




NOTICE TO TENANTS
_______________, 2014


TO:     All Tenants of Springmaid Beach Resort and Conference Center,
Horry County, South Carolina


PLEASE ACCEPT THIS NOTICE THAT Springmaid Beach Resort and Conference Center,
Horry County, South Carolina (the “Property”) has been sold by the undersigned
former owner (“Former Owner”), to IC MYRTLE BEACH LLC, a Delaware limited
liability company (“New Owner”). Please make all payments of rentals and other
amounts hereafter due under your lease for space at the Property payable to
_________________________________, a
____________________, at the following address:


____________________
____________________


You are further notified that, as a part of the sale of the Property, all
refundable tenant
security deposits, if any, actually held by the Former Owner with respect to the
Property have been transferred to the New Owner as of the date set forth above.



--------------------------------------------------------------------------------




FORMER OWNER:


LEROY SPRINGS & COMPANY, INC.,
a South Carolina not-for-profit corporation
By:
 
Name:
 
Title:
 



NEW OWNER:


IC MYRTLE BEACH LLC,
a Delaware limited liability company


By:    IC Myrtle Beach Manager LLC, a
Delaware limited liability company
its Manager
By:
 
Name:
 
Title:
 






--------------------------------------------------------------------------------




EXHIBIT K
FORM OF NOTICE TO VENDORS
See attached.





K-1

--------------------------------------------------------------------------------




NOTICE TO VENDORS
Dear ___________________________________:


We are pleased to inform you that Springmaid Beach Resort and Conference Center
in Horry County, South Carolina has been acquired by IC MYRTLE BEACH LLC, a
Delaware limited liability company (“New Owner”), and your contract related to
such property has been assigned to New Owner. All future communications and
notices should now be directed, as applicable, to:


 
 
 
 
Facsimile No.
 
Telephone No.
 



Thank you for your cooperation, and feel free to call if you have any questions.



--------------------------------------------------------------------------------




Very truly yours,


LEROY SPRINGS & COMPANY, INC.,
a South Carolina not-for-profit corporation
By:
 
Name:
 
Title:
 






--------------------------------------------------------------------------------




EXHIBIT L
FORM OF SELLER’S CLOSING CERTIFICATE
See attached.



L-1

--------------------------------------------------------------------------------




SELLER’S CLOSING CERTIFICATE
THIS SELLER’S CLOSING CERTIFICATE (this “Seller’s Closing Certificate”) is made
and entered into as the _____ day of ______________, 2014 (the “Closing Date”),
by LEROY SPRINGS & COMPANY, INC., a not-for-profit corporation (“Seller”).
Unless otherwise defined herein, or unless the context otherwise requires,
capitalized terms used herein shall have the meanings assigned to them in the
Purchase Agreement (as defined below).
WHEREAS, Seller and IC MYRTLE BEACH LLC, a Delaware limited liability company
(“Buyer”) entered into that certain Purchase and Sale Agreement dated September
___, 2014 (as may have been amended, the “Purchase Agreement”), pursuant to
which Seller agreed to convey its interest in the Property (which includes,
without limitation, the Springmaid Beach Resort and Conference Center) and
assets related thereto, and Buyer agreed to purchase the Property and assets
related thereto, on the terms and conditions stated in the Purchase Agreement;
and
WHEREAS, Seller and Buyer are closing the sale and purchase of the Property and
assets related thereto as contemplated by the Purchase Agreement as of the
Closing Date.
NOW, THEREFORE, in connection with the closing of such sale, Seller makes the
following certification to Buyer regarding its representations and warranties:
Seller hereby certifies that the representations and warranties made to Buyer,
and upon which Buyer has relied, contained in the Purchase Agreement, are true
and correct in all material respects as of the Closing Date, except as follow
 
 

Signature appears on following page



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Seller has duly executed this Seller’s Closing Certificate
as of the date and year first above written.


SELLER:


LEROY SPRINGS & COMPANY, INC.,
a South Carolina not-for-profit corporation
By:
 
Name:
 
Title:
 






--------------------------------------------------------------------------------




EXHIBIT M
SURVEY
See attached.



M-1

--------------------------------------------------------------------------------




EXHIBIT N-1
FORM OF TRANSFEROR’S CERTIFICATE
See attached.



N-1

--------------------------------------------------------------------------------




CERTIFICATION OF NONFOREIGN STATUS OF TRANSFEROR
Section 1445 of the Internal Revenue Code provides that a transferee (buyer) of
a U.S. real property interest must withhold tax if the transferor (seller) is a
foreign person. For U.S. tax purposes (including Section 1445 of the Internal
Revenue Code), the owner of a disregarded entity that has legal title to a U.S.
real property interest will be the transferor of the property and not the
disregarded entity. To inform the transferee (buyer) that withholding of tax is
not required upon disposition of a U.S. real property interest, the undersigned
transferor (“Transferor”) hereby certifies to IC MYRTLE BEACH LLC, a Delaware
limited liability company (“Transferee”), the following:
1.    Transferor is a South Carolina not-for-profit corporation and is not a
nonresident alien or a foreign corporation, foreign partnership, foreign trust,
or foreign estate (as those terms are defined in the Internal Revenue Code and
Income Tax Regulations);
2.    Transferor is not a disregarded entity as defined in Section
1.1445-2(b)(2)(iii) of the Income Tax Regulations;
3.    Transferor’s taxpayer identifying number is 57-0344121; and
4.    Transferor’s address is:
Leroy Springs & Company, Inc.
2201 Old Nation Road
Fort Mill, South Carolina 29715
Transferor understands that this certification may be disclosed to the Internal
Revenue Service by Transferee and that any false statement made herein could be
punishable by fine, imprisonment, or both. Transferor understands that
Transferee is relying on this certification in determining whether withholding
is required upon transfer of real property to Transferee by Transferor.
Under penalties of perjury, Transferor declares that the undersigned has
examined this certification and to the best of the undersigned’s knowledge and
belief, it is true, correct and complete.
Signature appears on following page



--------------------------------------------------------------------------------




TRANSFEROR:


LEROY SPRINGS & COMPANY, INC.,
a South Carolina not-for-profit corporation
By:
 
Name:
 
Title:
 

Date: _______________, 2014





--------------------------------------------------------------------------------






EXHIBIT N-2
FORM OF TRANSFEROR’S CERTIFICATE - SOUTH CAROLINA
See attached.



N-2

--------------------------------------------------------------------------------




[kbssoriiq42014ex104pg136.jpg]



--------------------------------------------------------------------------------




[kbssoriiq42014ex104pg137.jpg]



--------------------------------------------------------------------------------




EXHIBIT O
POST CLOSING ESCROW AGREEMENT


This Post Closing Escrow Agreement (“Escrow Agreement”), dated the ____ day of
_____________, 2014 (the “Post Closing Escrow Agreement Effective Date”), is by
and between LEROY SPRINGS & COMPANY, INC., a South Carolina not-for-profit
corporation (“Seller”), IC MYRTLE BEACH LLC, a Delaware limited liability
company (“Buyer”), and [____________________________] (“Escrow Holder”).
R E C I T A L S:
WHEREAS, pursuant to that certain Purchase and Sale Agreement dated ________,
2014 (as amended and/or assigned, “PSA”), a copy of which has been provided to
Escrow Holder, Seller agreed to sell to Buyer and Buyer agreed to acquire from
Seller, certain Property (as defined in the PSA) commonly known as Springmaid
Beach Resort & Conference Center located at 3200 South Ocean Boulevard, Myrtle
Beach, South Carolina 29577;
WHEREAS, the parties are entering into this Escrow Agreement pursuant to the
provisions of the PSA, including Section 14.4 thereof, and to fulfill its
obligations under the PSA, Seller is depositing with the Escrow Holder the sum
of One Million Dollars ($1,000,000.00) (the “Post-Closing Deposit”), to be held
and disbursed in accordance with the provisions of this Escrow Agreement.
NOW, THEREFORE, in consideration of Ten and No/100 ($10.00) Dollars and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Seller, Buyer, and Escrow Holder hereby agree as follows:
1.
Upon receipt of the Post-Closing Deposit into Escrow Holder’s escrow account (as
set forth on Exhibit A attached hereto), Escrow Holder agrees to hold the
Post-Closing Deposit in escrow and disburse the Post-Closing Deposit in
accordance with the terms of this Escrow Agreement.

2.
Escrow Holder shall disburse the Post-Closing Deposit as follows:    

(a)
Escrow Holder shall promptly deliver all or any portion of the Post-Closing
Deposit as directed by a joint direction from Seller and Buyer.

(b)
Escrow Holder shall deliver all or any portion of the Post-Closing Deposit:

(i)
as directed by the Buyer in the event that Buyer makes a written demand therefor
to Seller and Escrow Holder (a “Claims Notice”) certifying the basis of a Post
Closing Claim (as defined in the PSA) under Section 14.4 of the PSA;

(ii)
in the amount claimed in the Claims Notice (the “Claimed Amount”); and

(iii)
on the fifteenth (15th) Business Day after Escrow Holder’s receipt of said
Claims Notice.






O-1

--------------------------------------------------------------------------------




(c)
Notwithstanding the forgoing provisions of Section 2(b), in the event that
Escrow Holder intends to release all or any portion of the Post-Closing Deposit
to Buyer pursuant to Section 2(b), if Escrow Holder receives written notice from
Seller with a copy to Buyer (a “Dispute Notice”) within such fifteen (15)
Business Day period, stating that Seller disputes Buyer’s right to receive the
Claimed Amount and directing Escrow Holder not to make the foregoing payment,
then upon receipt of a Dispute Notice, Escrow Holder shall not deliver the
Claimed Amount to Buyer, but shall instead retain it pending instruction in
accordance with Section 2(a) hereof, or pursuant to a final order of an arbitral
tribunal or court of competent jurisdiction, or, if appropriate, interplead a
portion of the Post-Closing Deposit equal to the Claimed Amount in a court of
competent jurisdiction.

(d)
At 5:00 p.m. Central time on the first (1st) Business Day following the
expiration of the “General Survival Period” (as defined in the PSA) Escrow
Holder, without need for further notice to either party, shall disburse to
Seller an amount equal to: (i) One Million and No/100 Dollars ($1,000,000) minus
(ii) any Claimed Amount disbursed to Buyer, and minus (iii) any amount which is
subject to an outstanding dispute under a Claims Notice or Dispute Notice as of
such date, any such disputed amount to be disbursed upon the written direction
of the parties or pursuant to a final order of an arbitral tribunal or court of
competent jurisdiction.

3.
Escrow Holder shall invest the Post-Closing Deposit in an interest bearing
F.D.I.C. insured account at a bank determined by Escrow Holder. All interest
will be reported to the applicable taxing authorities and accrue for income tax
purposes to the account of Seller; Seller shall be responsible for paying all
taxes on any interest earned on the Post-Closing Deposit, which obligation shall
survive the expiration of this Agreement. Seller shall provide Escrow Holder
with its Federal Identification Number and shall fill out and submit a Form W-9
or W-8BEN as required by Escrow Holder.

4.
Escrow Holder may not commingle the Post-Closing Deposit with other funds held
in any “trustees account.”

5.
In the event that a dispute shall arise as to the disposition of the
Post-Closing Deposit or any other funds held hereunder in escrow, Escrow Holder
shall have the right, at its option, to either hold the same or Post-Closing
Deposit the same with a court of competent jurisdiction pending decision of such
court, and Escrow Holder shall be entitled to rely upon the decision of such
court.

6.
Escrow Holder shall have no liability whatsoever arising out of or in connection
with its activity as Escrow Holder provided it does not act in bad faith or
willful disregard of the terms of this Agreement and Seller and Buyer jointly
and severally agree to indemnify and hold harmless Escrow Holder from all loss,
cost, claim, damage, liability and expenses (including reasonable attorneys’
fees) which may be incurred by reason of its acting as Escrow Holder unless
caused by Escrow Holder’s bad faith or willful disregard of the terms of this
Escrow Agreement.

7.
Escrow Holder shall be entitled to rely upon any judgment, certification, demand
or other writing delivered to it hereunder without being required to determine
the authenticity or the correctness of any fact stated therein, the propriety or
validity thereof, or the jurisdiction of a court issuing any such judgment.
Escrow Holder may act in reliance




--------------------------------------------------------------------------------




upon (x) any instrument or signature believed to be genuine and duly authorized,
and (y) advice of counsel in reference to any matter or matters connected
therewith.
8.
In the event of a dispute concerning disposition of the Post-Closing Deposit,
the party to whom the Post-Closing Deposit is finally awarded by a court of
competent jurisdiction shall be entitled to be reimbursed by the other party for
its reasonable legal fees incurred in the dispute.

9.
Notices given under this Escrow Agreement shall be given to the parties at the
addresses set forth on the signature page of this Escrow Agreement in the manner
set forth in Section 16 of the PSA.

10.
This agreement shall be governed by and construed in accordance with the laws of
the State of South Carolina.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK. SIGNATURE PAGES FOLLOW.]



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement as of the Post
Closing
Escrow Agreement Effective Date.


SELLER:
 
BUYER:
 
 
 
 
 
LEROY SPRINGS & COMPANY, INC.,
 
IC MYRTLE BEACH LLC
a South Carolina not-for-profit corporation
 
a Delaware limited liability company
 
 
 
 
 
By:
 
 
By: IC Myrtle Beach Manager LLC, a
Name:
 
 
Delaware limited liability company, its
Title:
 
 
Manager
 
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
 
Title:
 
 
 
 
 
 
 
 
Agreed and accepted
 
 
 
 
 
 
 
ESCROW HOLDER:
 
 
[______________________]
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 




--------------------------------------------------------------------------------






SCHEDULES


Schedule 1.33     Excluded Personal Property
Schedule 1.60     Management Agreement
Schedule 1.62     Motor Vehicles
Schedule 2.3     Allocation of Purchase Price
Schedule 4.1     Disclosure Schedule
Schedule 4.1.3     FF&E
Schedule 4.1.3(a)     FF&E - Pier Premises
Schedule 4.1.3(b)     FF&E - Guest Rooms
Schedule 4.1.3(c)     FF&E - Conference Center
Schedule 4.1.3(d)     FF&E - Swimming Pools
Schedule 4.1.3(e)     FF&E - Marlin’s Restaurant (Seating Area)
Schedule 4.1.8     Licenses and Permits
Schedule 4.1.14     Service Contracts
Schedule 4.1.14(a)     Service Contracts - Credit Cards
Schedule 4.1.14(b)     Service Contracts - Marketing & Advertising
Schedule 4.1.15(a)     Leases
Schedule 4.1.15(b)     Campground Leases
Schedule 4.1.16     Equipment Leases
Schedule 4.1.17     Reservation Agreements and Deposits
Schedule 4.1.17(a)     Reservation Agreements and Deposits
Schedule 4.1.18     Charitable Commitments and Gift Certificates
Schedule 4.1.19     Bartered Arrangements
Schedule 4.1.20     Hazardous Materials
Schedule 4.1.22     Insurance
Schedule 4.1.22(a)     Insurance - Commercial Property
Schedule 4.1.22(b)     Insurance - Flood
Schedule 4.1.22(c)     Insurance - Wind and Hail
Schedule 4.1.22(d)     Insurance - Boiler and Machinery
Schedule 4.1.24     Intellectual Property
Schedule 5.1.2     Retained Contracts





--------------------------------------------------------------------------------




As of 9/2/14
Schedule 1.33
Excluded Personal Property
1.     All watercolor art and wall hangings in:
a.     Registration Building
b.     Marlin’s Cafeteria building, with exception of the wall-mounted Blue
Marlin. [NOTE: if Buyer does not
want the mounted Blue Marlin, Seller will retain.]
c.     Conference Center
d.     Storage Areas on Resort Property.
NOTE: Artwork/Wall Hangings in Guest Rooms are not excluded property.
2.     All memorabilia on the Third Floor of the Conference Center (inclusive of
display cases) affiliated with the collection of the Daedalians (Chapter 77), an
Order of the descendents of WWI Flying Aces, in which a Close Family Member
holds membership. Much of this memorabilia is on permanent loan from the Close
Family to the Daedalians, or owned by same.
3.     All soft drink fountain equipment, coffee brewing or dispensing
equipment, juice dispensers, ice tea dispensers, slushee or smoothie dispensers,
beer dispensers, and similar equipment owned by vendors (Pepsi, S&D Coffee, US
Foods, Fat Tuesday, Better Brands, etc.) in the Restaurant, Offices, Tackle Box,
Barnacles, Harbor Oaks Game Room, and Conference Center.
4.    All packaged drink coolers/displays supplied by vendors at the Pier (Pier
Tackle Shop and Pier Snack Bar), Harbor Oaks Game Room, Restaurant, and
Conference Center.
5.     All Ice Cream point-of-service coolers supplied by vendors at the Pier,
Harbor Oaks Game Room, Restaurant, and Conference Center.
6.     All Vending equipment, video games, pool tables, and similar
coin-operated amusements in Harbor Oaks (Coastal Games & Amusements).
7.     Coin Change Machines in Harbor Oaks (Coastal Games & Amusements).
8.     All Vending machines throughout the property. (Pepsi and Compass
Vending).
9.     All coin operated laundry machines. (PCW Appliance).
10.     All point-of-service displays in Tackle Box and Barnacles owned by
vendors, including bagged ice cooler outside. (Reddy Ice)
11.    Personal hand tools and equipment of Maintenance Staff and Culinary
Staff.
12.     Personal property on site owned by staff members (e.g. pictures,
electronic devices, reference books, other miscellaneous).
13.     All property in General Manager's Residence (aka the Hallman House)
Including the washer and dryer.
14.     All personal property of staff members living in employee housing.
15.     ATM in Barnacles (Founders Federal Credit Union); drive-up ATM adjacent
to Live Oaks Parking Deck (Founders Federal Credit Union).
16.     Two floor-mounted telescopes on Springmaid Pier (private individual);
Scientific equipment erected on or feeding into Springmaid Pier (NOAA, USC, and
CCU).
17.     Timekeeping equipment (M3 Right-Time) located in Registration building,
Housekeeping, Food & Beverage, and Tackle Box.
18.     Unilever Ice Cream Cooler (Barnacles).
19.     Commemorative plaque of Robert L. Reid at Conference Center.
20.     Aloha Y’alls Tiki Hut located at pier.
21.     TV/Printer/Case goods that house printer and TV frame in Registration
Building (owned by One Source Media).
22.     Myrtle Beach Area Chamber of Commerce Brochure Rack (Registration
Building).





--------------------------------------------------------------------------------




SCHEDULE 1.60


Management Agreement


This Management Agreement made as of this 1 day of ___January ____, 2011 between
LEROY SPRINGS & COMPANY, INC., a South Carolina not-for-profit corporation, as
Owner, and CHARLESTOWN SPRINGMAID, LLC, a South Carolina limited liability
company, as Operator.
WHEREAS, certain capitalized terms used in this Agreement are define in Article
1 and
WHEREAS, Owner owns the property know as Springmaid Beach Resort and Conference
Center, located at 3200 South Ocean Boulevard, Myrtle Beach, South Carolina,
(the "Hotel"); and
WHEREAS, Operator is a South Carolina limited liability company having its
principal office at 28 Bridgeside Drive, Mount Pleasant, SOuth Carolina 29464
and is experienced in the management and operation of hotels, directly and
through affiliated entities; and
WHEREAS, subject to the terms and provisions of this Agreement, Owner desires to
have Operator operate and manage the Hotel on behalf of Owner pursuant to the
Hotel Standard and as more particularly set forth below and Operator is willing
to perform such services as agent of and for the account of Owner. in accordance
with the terms hereof; and
NOW, THEREFORE, Owner and Operator covenant and agree as follows:
ARTICLE 1
DEFINITIONS, TERMS AND REFERENCES
1.1.     Definitions. In this Agreement and any Exhibits, the following terms
shall have the following meanings:
"Account Category" shall include the major account categories set forth in
Exhibit A attached hereto and made a part hereof as well as other major account
categories, which arc applicable to the Hotel consistent with the Statement of
Income as defined by the Uniform System of accounts or otherwise approved by
Operator.
"Accounting Period" shall mean each calendar month (whether of 28, 29, 30 or 31
days) during each Fiscal Year.
"Accounting Period Report" shall mean a report pursuant to Section 10.2 hereof
for each Accounting Period.
"Affiliate" An "Affiliate" of a person is any person which, directly or
indirectly, controls, is controlled by or is under common control with, such
person. The term "control" (including, with correlative meaning, the terms
"controlled by" and "under common control with") as used with respect to any
person, means the possession, directly or indirectly, or the power to direct or
cause the direction of the management and policies of such person, whether
through the





--------------------------------------------------------------------------------




ownership of voting securities or by contract or otherwise including, without
limitation, control exists when a person is a managing member, managing partner,
trustee, president and/or chief executive officer of a person and/or of an
Affiliate of such a person. A "person" shall mean an individual, corporation,
partnership. limited liability company, limited partnership and/or trust. A
natural person is an Affiliate to another natural person if he or she is a
spouse or lineal descendant of the other person.
"Agency Account" shall have the meaning set forth in Section 9.2.
"Agreement" shall mean this Management Agreement, as it may be amended or
supplemented from time to time.
"Annual Operating Budget" shall mean schedules containing the annual operating
projection for the Hotel and prepared and submitted by Operator to Owner in each
Fiscal Year pursuant to Section 4.4(a)
"Annual Plan" shall have the meaning set forth in Section 4.4.
"Approved Capital Budget" shall have the meaning set forth in Section 4.4(b).
"Base Fee" with respect to the first year of the Term shall mean an amount equal
to three and one-half percent (3.5%) of Gross Operating Revenues for such
period, with respect to the second year of the Term shall mean three and
one-quarter percent (3.25%) of Gross Operating Revenues, and with respect to any
periods thereafter shall mean an amount equal to three percent (3%) of Gross
Operating Revenues for such period.
"Budgets" shall mean the Annual Operating Budget approved by Owner and the
Approved Capital Budget.
"Building and Appurtenances" shall mean (a) the 492-key hotel and resort located
on the Property, (b) the campground and campsites located upon the Property, and
(c) landscaping and other related facilities, together with all installations
for the operation of the building for hotel purposes including without
limitation, the conference center and exhibit hall, the pier and pier
facilities, swimming pools, miniature golf course, restaurants, beach
facilities, walkways, parking facilities, heating, lighting, sanitation
equipment, air conditioning, laundry facilities, fitness center and spa
facilities, refrigeration, built-in kitchen equipment, and elevators.
"Capital Budget" shall mean schedules containing Operator's proposed estimate of
FF&E and Capital Improvements submitted to Owner each Fiscal Year pursuant to
Section 4.4(b).
"Capital Improvements" shall mean all alterations, additions, replacements and
improvements to the Hotel that are considered to be of a capital nature under
GAAP and the Uniform System, including, without limitation, mechanical,
electrical and HVAC systems, FF&E, structural repairs and changes or
replacements of structural components, but excluding repairs and maintenance of
such items properly chargeable as Gross Operating Expenses.

- 2 -

--------------------------------------------------------------------------------




"CPI" shall mean the Consumer Price Index for All Urban Consumers, United States
City Average, All Items (1982-84 = 100), issued by the Bureau of Labor
Statistics of the United States Department of Labor.
"Effective Date" shall mean January 1, 2011. Notwithstanding anything to the
contrary contained in this Agreement, in order to effect an orderly transition
of the management of the Hotel to Operator, the employees of the Hotel shall
remain employees of Owner until March 1, 2011, and all accounting services to be
provided by Operator shall commence on March 1, 2011, unless earlier dates are
agreed to in writing by the parties hereto.
"Employment Laws" shall mean all federal, state, and local statues, laws,
ordinances, regulations, roles, permits, judgments, orders and decrees affecting
labor union activities, civil rights or employment in the United States and all
other Legal Requirements having to do with worker's compensation, social
security, unemployment insurance, hours or labor, wages, working conditions,
employment discrimination, employee benefits and other employer-employee related
subjects, as amended from time to time.
"Event of Default" shall mean any of the events described in Article 18,
provided that, if applicable, any condition contained therein for the giving of
notice or the lapse of time, or both, has been satisfied and any cure period has
elapsed without the even having been cured.
"Financial Plan" ("FP") shall mean the proposed Annual Plan prepared by Operator
and submitted to Owner for its approval for the next Fiscal Year, which shall
consist of the Annual Operating Budget, the Capital Budget, the Marketing Plan
and the Management Plan and any other material included therein by Operator or
Owner as provided in Section 4.4. Upon approval by Owner, the Financial Plan
shall become the Annual Plan for such Fiscal Year.
"Fiscal Year" shall mean a calendar year, provided that the first Fiscal Year
shall be the period commencing on the Effective Date, and ending on December 31
of the year in which the Effective Date occurs, and provided that the final
Fiscal Year may be less than a full calendar year.
"Franchise Agreement" or Franchise" shall mean a franchise or license agreement
from tiem to time issued to Owner with respect to the operation of the Hotel, if
any.
"Franchisor" shall mean any issuer of a franchise or license agreement with
respect to operation of the Hotel from time to time.
"Furniture, Fixtures and Equipment" ("FF&E") shall mean all furniture,
furnishings, wall coverings, fixtures, carpeting, rugs, objects of arts,
painting, statuary, decorations, and hotel equipment, appliances and systems
(including the costs associated with the purchase, installation and delivery
thereof) located at, or used in connection with, the operation of the Buildings
and Appurtenances as a hotel, including without limitation, major equipment,
appliances and systems required for the operation of kitchens, bars, laundry and
dry cleaning facilities, office equipment, dining room wagons, major material
handling equipment, major cleaning and engineering

- 3 -

--------------------------------------------------------------------------------




equipment, telephone systems, computerized accounting and vehicles (including
the costs associated with the purchase, installation and delivery thereto)
together with all replacements therefor and additions thereto, by excluding
Operating Equipment and Supplies.
"GAAP" means United States generally accepted accounting principles consistently
applied.
"Gross Operating Expenses" shall mean all expenses other than Operator Expenses.
Gross Operating Expenses shall include:
(a)     Cost of sales; salaries, wages, bonuses, payroll taxes; the cost of
social insurance which shall include, but not be limited to, life, medical,
disability insurance, retirement and other benefits incurred by Operator related
to Hotel Employees; and all other costs incurred by Operator in connection with
employment of Hotel Employees, excluding, however, those amounts for which
Operator is required to indemnify Owner pursuant to Section 22.1 hereof;
(b)     Departmental expenses; administrative and general expenses; the cost of
third party vendor sources engaged to print payroll checks and reports;
advertising and business promotion for the Hotel; franchise frees, chain
reservation fees and all other fees relating to the Franchise Agreement; the
cost of utilities, service contracts; and repairs and maintenance made under
Section 8.1;
(c)     The cost of replacing Operating Equipment and Supplies and Inventories
as defined herein;
(d)     The cost of uncollectible accounts receivables as reasonably determined
by the Operator;
(e)     The cost and expenses of technical consultants and operational experts
for specialized services in connection with non-routine hotel work including
roofing consultants, environmental engineers and others;
(f)     The cost of insurance under Section 12.1;
(g)     The amounts paid into the Reserve, if applicable;
(h)     The Management Fees set forth in Article 11;
(i)     Actual out of pocket reasonable travel expenses incurred by Operator,
but not in excess of the Travel Allowance;
(j)     Solely to the extent specifically provided in the Annual Operating
Budget approved by Owner, the costs of Operator Services;
(k)     Real estate and personal property taxes levied or assessed against the
Hotel and other like charges;

- 4 -

--------------------------------------------------------------------------------




(l)     All other reasonable costs and expenses incurred in connection with the
operation of the Hotel and otherwise approved as part of the Annual Plan or
otherwise allowed by this Agreement; and
(m)     Any other cost or charge classified as an Operating Expense or an
Administrative and General Expense under the Uniform System of Accounts unless
specifically excluded under the provisions of this Agreement.
Gross Operating Expenses shall not include: (i) amortization and depreciation
(ii) the making of or repayment of any loans or any interest thereon; (iii) the
costs of any alterations, additions or improvements which for Federal income tax
purposes must be capitalized and amortized over the life of such alteration
addition or improvement; (iv) payments under any ground lease or space lease;
and (v) Operator Expenses.
"Gross Operating Revenues" shall mean all operating revenue received or accrued
arising from the operation of the Hotel attributable to a Fiscal Year or
applicable portion thereof, calculated on an accrual basis and determined in
accordance with GAAP and the Uniform System, including the following:
(a)     all revenues derived from the operation of the Hotel during such period,
including, without limitation, revenues from rentals of guest rooms; revenues
from the sale of meeting and catering serviced; revenues from the operations of
the pier, miniature golf course, restaurants and concessions, meeting areas and
other Hotel facilities; sale of food, liquor or other beverages; sales of
audio-visual services; and all other sales of goods, merchandise or services;
and all revenues derived from business interruption insurance during which the
Operator is operating the Hotel;
(b)     revenues derived during such period in connection with the operation of
any vending machines located at the Hotel, and revenues derived during such
period in connection with the sale of movies, internet services, and tickets for
off-site entertainment venues; but, in each case, including only revenues
payable to or on behalf of the Hotel (rather than the gross revenues of such
vending machines and sales); and
(c)     proceeds of collection of accounts receivable to the extent the amount
of any receivable was not previously included in Gross Operating Revenues.
Gross Operating Revenues shall not include: (i) any excise, sales, value added
or use taxes or similar governmental charges which are collected directly from
patrons or guests, or as a part of the sales price of any goods or services,
such as gross receipts, admission or similar or equivalent taxes; (ii) tips,
service charges and other gratuities to employees; (iii) proceeds from the sale,
financing or refinancing of the Hotel or of capital assets, furniture, fixtures
or equipment made in the ordinary course of replacement of such items; (iv)
condemnation awards, proceeds from sales in lieu of condemnation, casualty
insurance proceeds and similar extraordinary receipts; (v) other allowances and
deductions as provided by the Uniform System in determining the sum contemplated
by this definition, by whatever name it may be called; (vi) gross receipts
received by lesses, licensees or concessionaires of the Hotel; (vii) the initial
Working Capital contributed by Owner and any other Working Capital contributed
by Owner from time to time;

- 5 -

--------------------------------------------------------------------------------




(viii) proceeds of collection of accounts receivable to the extent the amount of
any receivable was previously included in Gross Operating Revenues and not
written off; (ix) discounts, allowances and refunds or credits to patrons or
guests; (x) payments made under warranties and guarantees from providers of
goods or services to the Hotel; (xi) interest and other investment income on
amounts held in accounts; (xii) other income or proceeds resulting from other
than the sale of goods, services or other items sold on or provided from the
Hotel in ordinary course of business; (xiii) rents received from lessees of any
cell towers or other similar facilities located on the Property; (xiv) revenue
of any kind from the campground on the Property; and (xv) receivables accrued
prior to the date hereof.
"Hotel" shall mean the Buildings and Appurtenances, the Property, all FF&E, all
Operating Equipment and Supplies, and all Inventories, known as Springmaid Beach
Resort and Conference Center.
"hotel" shall mean any hotel (other than the Hotel), inn, motor inn, motor
hotel, motel, suite hotel, conference center, meeting center or any other
facility providing either or both of short-term lodging and meeting
arrangements.
"Hotel Standard" shall mean the standards imposed by Owner or by and Franchisor
on its licensees by that section of its standard franchise agreement outlining
franchisee's responsibilities.
"Incentive Fee" shall mean, with respect to any Fiscal Year, a percentage
(determined according to increments of Five Hundred Thousand Dollars
($500,000.00) as set forth below) of the amount by which (i) Net Operating
Income for such fiscal Year exceeds (ii) a base amount equal to actual Net
Operating Income for the year 2010 ("Base Amount"), such Base Amount to be
increased each Fiscal Year by the percentage amount of the increase (if any) in
the Consumer Price Index for All Urban Consumers (CPI-U) - U.S. City Average (as
published by the U.S. Department of Labor, Bureau of Labor Statistics) in
comparison to the year 2010.
The percentages upon which the Incentive Fee shall be determinded are as
follows:
Ten percent (10%) of any amount up to Five Hundred Thousand Dollars
($500,000.00) by which Net Operating Income for such Fiscal Year exceeds the
Base Amount; plus
Fifteen percent (15%) of any amount between Five Hundred Thousand Dollars
($500,000.00) and One Million Dollars ($1,000,000.00) by which Net Operating
Income exceeds the Base Amount; plus
Twenty percent (20%) of any amount between One Million Dollars ($1,000,000.00)
and One Million Five Hundred Thousand Dollars ($1,500,000.00) by which Net
Operating Income exceeds the base Amount; plus
Twenty five percent (25%) of any amount greater than One Million Five Hundred
Thousand Dollars ($1,500,000.00) by which Net Operating Income for such Fiscal
Year exceeds the Base Amount.

- 6 -

--------------------------------------------------------------------------------




For example, if Net Operating Income for a Fiscal Year should exceed the Base
Amount by One Million Eight Hundred Thousand Dollars ($1,800,000.00), the
Incentive Fee would be calculated as follows:
10% of the first $500,000.00
=
$50,000.00; plus
 
 
 
15% of the second $500,000.00
=
$75,000.00; plus
 
 
 
20% of the third $500,000.00
=
$100,000.00; plus
 
 
 
25% of the remaining $300,000.00
=
$75,000.00
 
 
 
Total Incentive Fee
=
$300,000.00

Notwithstanding for foregoing, in the event that Owner makes additional case
contributions (both equity and the principal amount of debt) to the Hotel after
the Effective Date, then to the extent such contributions are used to demolish
old buildings and fund new facilities or initiatives beyond the scope of routine
Capital Improvements to maintain or improve existing facilities ("Owner's
Additional Capital"), the Incentive Fees shall not be paid unless Net Operating
Income for the applicable Fiscal Year exceeds the sum of the Base Amount (as
adjusted for inflation), plus an amount equal to eight percent (8%) of Owner's
Additional Capital.
"Income Before Fixed Charges" shall mean an amount equal to total income before
fixed charges for the Hotel for such period as calculated pursuant to the
Uniform System of Accounts.
"Inventories" shall mean "Inventories of Supplies" as defined in the Uniform
System of Accounts, such as soap, toilet paper, stationery, writing pens, food
and beverage inventories, paper products, menus, expendable office and kitchen
supplies, fuel, supplies and items similar to any of the foregoing.
"Legal Proceedings" shall mean all complaints, counterclaims and crossclaims
filed in a court of competent jurisdiction by or against the Hotel or by or
against Owner or Operator in connection with the Hotel.
"Legal Requirements" shall mean (a) all laws, ordinances, statutes, regulations
and orders relating to the Hotel and the Property now or hereafter in effect,
including but not limited to, environmental laws and (b) all terms, conditions,
requirements and provisions of (i) all Permits; (ii) all leases; and (iii) all
liens, restrictive covenants and encumbrances affecting the Hotel or the
Property.
"Loan Documents" shall mean the documents corresponding to indebtness incurred
in connection with any Mortgage form time to time existing on the Property, and
all references to Lender shall be deemed to refer to the holder of such
indebtedness.
"Management Fee" shall mean the sum of the Base Fee and the Incentive Fee
payable for any period in accordance with in Section 11.1.

- 7 -

--------------------------------------------------------------------------------




"Management Plan" shall have the meaning set forth in Section 4.4(d).
"Market Plan" shall have the meaning set forth in Section 4.4(c).
"Material Agreements" shall mean the Franchise Agreement, the Loan Documents,
any Mortgage, and any other material agreement or instrument to which the Hotel
or the Property is subject or by which Owner is bound that relates to the Hotel
or the Property or the use or operation thereof.
"Mortgage" shall any mortgage, deed of trust, deed to secure debt or similar
security instrument from time to time existing on the Property.
"Net Operating Income" or "NOI" shall mean, for any period, the Hotel's Income
Before Fixed Charges for such period (determined without deduction for
Management Fees payable for such period) less the sum of (i) the Base Fee
payable for such period, and (ii) the amount of property taxes and property
insurance premiums for the Hotel from such period. Net Operating Income shall be
determined without any deductions for debt service (principal or interest),
depreciation, amortization or other non-cash charges for the Hotel.
"Operating Equipment and Supplies" shall mean supply items which constitute
"Operating Equipment and Supples" under the Uniform System of Accounts, all
miscellaneous serving
"Operator Expenses" shall mean the following:
(a)    All costs, expenses, salaries, wages or other compensation (including
without limitation costs of payroll taxes and employee benefits) of any regional
or other headquarters/corporate level employees of Operator, except as expressly
permitted in this Agreement;
(b)     Any expenses of Operator's principal or branch offices except as
expressly permitted in this Agreement),
(c)    Any expenses for advertising or promotional materials that feature
Operator's name or activities unless incidental to materials that have as their
primary purpose the advertising or promotion of the Hotel (or, subject to
Section 2.4, a group of hotels that includes the Hotel);
(d)     Any part of Operator's capital expenses;
(e)     Operator's overhead or general expenses, except as may be specifically
identified and expressly assumed by Owner pursuant to the terms of this
Agreement;
(f)     Costs of travel in excess of the Travel Allowances; and

- 8 -

--------------------------------------------------------------------------------




(g)     Except as set forth in Section 2.4 or 4.2(b) of this Agreement or to the
extent otherwise specifically provided in the Annual Operating Budget approved
by Owner, the costs of all Operator Services.
"Operator Services" shall have the meaning set forth in Section 14.1.
"Owner" shall mean Leroy Springs & Company, Inc., a South Carolina
not-for-profit corporation.
"Permits" shall mean all governmental or quasi-governmental licenses and permits
its necessary for the operation of and issued in connection with the Hotel.
"Property" shall mean the land on which the Hotel is located, which land is
described in Exhibit B attached hereto,
"Repairs and Maintenance" shall have the meaning as defined in Section 8.1.
"Reserve" shall mean any account maintained from time to time at Owner's request
to fund FF&E replacements and Capital Improvements. At present, no Reserve shall
be established and all amounts for FF&E Replacements and Capital Improvements
shall be funded at Owner's expense in accordance with the Annual Plan or as
otherwise provided in this Agreement.
"State" shall mean the State of South Carolina.
"Takeover Expenses" shall mean actual one-time out-of-pocket charges such as
legal and accounting fees, incurred in connection with Owner's acquisition of
the Hotel, in order to transfer licenses and permits, open accounts and
otherwise accommodate the change in ownership.
"Term" shall mean the Term of this Agreement, commencing on the Effective Date
and expiring on December 31, 2015, as such Term may be shortened by termination
pursuant to the provisions of Articles 15, 16, 17, 18 or 19.
"Termination Fee" shall mean an amount equal to the Base Fee (or the amount
which would have been paid as a Base Fee for months prior to the Effective Date
of this Agreement) for the twelve (12) months prior to the date of Owner's
written notice of termination pursuant to clause (ii) of Section 16.1; provided,
however, that if less than one (1) year is remaining in the Term as of the
termination of this Agreement, the Termination Fee shall be prorated to a lesser
amount equivalent to the period of time remaining in the Term.
"Travel Allowance" shall mean such amount for travel and incidentals as may be
provided in the Annual Operating Budget approved by Owner.
"Unavoidable Interruptions" shall mean interruptions in the operation of the
Hotel or any of its essential services on account of an interruption in any one
or more of the utility services described in Section 13.2, or on account of
labor disputes, strikes, lockouts, fire or other casualty, acts of God and
similar causes beyond Operator's reasonable control. Operator's obligations
hereunder (other than obligations to pay money) shall be suspended during the
period

- 9 -

--------------------------------------------------------------------------------




of all Unavoidable Interruptions. Operator shall promptly notify Owner,
following commencement of an Unavoidable Interruption, or the nature and
existence thereof.
"Uniform System of Accounts" shall mean the Uniform System of Accounts for
Hotels, 9th Revised Edition, 1996, as published by the Hotel Association of New
York City, Inc. or any later edition thereof.
"Working Capital" shall mean and refer to the funds which are reasonably
necessary for the day-to-day operation of the Hotel's business, including,
without limitation, amounts sufficient for the maintenance of petty cash funds,
operating bank accounts, receivables, payrolls, prepaid expenses, advance
deposits, fund required to maintain inventories, and amounts due to/or from
Operator and/or Owner less accounts payable and accrued current liabilities.
1.2.     Terminology. All personal pronouns used in this Agreement, whether used
in the masculine, feminine or neuter gender, shall include all genders; the
singular shall include the plural, and the plural shall include the singular.
The Table of Contents, and titles of Articles, Sections and Subsections in this
Agreement are for convenience only, and neither limit nor amplify the provisions
of this Agreement, and all references in this Agreement to Articles, Sections,
Subsections, paragraphs, clauses, subclauses or exhibits shall refer to the
corresponding Article, Section, Subsection, paragraph, clause or subclause of,
or exhibit attached to, this Agreement, unless specific reference is made to the
articles, sections or other subdivisions of, or exhibits, another document or
instrument.
1.3.     Exhibits. All exhibits attached hereto are by reference made a part
hereof.
ARTICLE 2
MANAGEMENT OF HOTEL
2.1.     Owner hereby engages Operator as the exclusive operator of the Hotel
during the Term and Operator hereby accepts such engagement. Subject to the
terms of this Agreement, the Annual Plan and the applicable Budgets, Operator
shall have control and discretion in the operation, direction, management and
supervision of the Hotel. Such control and discretion of the Operator shall
include, without limitation, the determination of credit policies (including
entering into agreements with credit card organizations), terms of admittances,
charges for rooms, food and beverage policies, entertainment and amusement
policies, leasing, licensing and granting of concessions for commercial space at
the Hotel (subject to Owner's approval of such licensees and concessionaires),
and all phases of advertising, promotion and publicity relating to the Hotel.
2.2     Operator shall operate the Hotel and all of its respective facilities
and activities in accordance with the Hotel Standard and in a manner customary
and usual in the operation of similar hotels in the area of the Hotel to the
extent consistent with the Annual Plan, Budgets and the Hotels' facilities, and
shall take all reasonable measures to develop and maintain the business and to
maximize the profits of the Hotel. Operator shall use diligent care with respect
to the proper accounting for all funds received and use diligent efforts to
operate the Hotel in accordance with the provisions of the Material Agreements.
All funds of Owner received by Operator shall be deemed held in trust by
Operator for the benefit of Owner.

- 10 -

--------------------------------------------------------------------------------




2.3.     Operator shall be available to consult with and advise Owner, at
Owner's reasonable request, concerning all policies and procedures affecting all
phases of the conduct of business at the Hotel.
2.4.     Operator may, in its reasonable discretion (but without obligation to
do so), combine certain services, activities and procedures (such as accounting
services) with other properties managed by Operator or an Affiliate in order to
permit Owner to enjoy the benefits of economies of scale or the utilization of
services not otherwise feasible for a single project, and the costs therefore
shall be allocated among the projects benefited on an equitable basis. So long
as the costs of such services, activities and procedures are commercially
reasonable and the allocation and costs are approved by Owner in connection with
the Annual Operating Budget, such services, activities and procedures may be
performed by Operator or an Affiliate, and the principals of Operator may have
an ownership interest in other projects benefited hereunder and Owner consents
thereto.
ARTICLE 3
TERM
3.1.     This Agreement shall have a term commencing on the Effective Date and
expiring on December 31, 2015, unless sooner terminated in accordance with the
provisions of this Agreement.
3.2.     On the expiration or sooner termination of the Tenn. Operator shall
quit and surrender the Property to Owner, performing, however, its obligations
under Article 17 below.
ARTICLE 4
USE AND OPERATION OF THE HOTEL
4.1.     Operation. Operator shall be the sole and exclusive operator and
manager of the Hotel during the Term and shall operate the Hotel pursuant to the
Hotel Standard as required by this Agreement and all Legal Requirements and in
accordance with the terms of the Franchise Agreement, if any, in effect from
time to time. Operator shall act in a fiduciary capacity with respect to the
proper protection of and account of Owner's assets. In this capacity, Operator
shall deal at arm's length with all third parties, and Operator shall manage the
Hotel in a manner which shall serve the Owner's interests at all times.
Subject to the provisions of this Article 4, Operator shall have complete
control and discretion in the operation, direction, management and supervision
of the Hotel, subject only to the specific requirements of this Agreement and
the Franchise Agreement, if any.
4.2.     Employment.
(a)     General. Operator shall at all times provide such experienced personnel
as are reasonably required to carry out the obligations of Operator under this
Agreement, including without limitation the services of key personnel and the
active participation of additional management and financial personnel necessary
and qualified to perform Operator's obligations under this Agreement. Subject to
the terms of this Agreement, Operator shall recruit, select, employ, promote,
compensate, terminate where appropriate, supervise, direct, train, and assign

- 11 -

--------------------------------------------------------------------------------




the duties of a sufficient number of Hotel employees whom Operator reasonably
determines to be necessary or appropriate for the proper, adequate, safe and
economical operation and management of the Hotel including, without limitation.
the general manager, sales manager, controller and food and beverage director of
the Hotel; provided, however, that, unless authorized under Section 2.4, the
employees paid from the Hotel shall not include any persons who are properly the
personnel of Operator's regional or central office or, subject to Section
4.2(b), any other personnel of Operator who do not work full time at the Hotel
on solely the business of the Hotel. The Hotel employees in all respects will be
the employees of Operator and shall not be deemed to be the employees of Owner
for any purpose whatsoever. All matters pertaining to the employment,
supervision, compensation, promotion and discharge of the Hotel employees are
the responsibility of the Operator, which is in all respect the employer of such
employees. Operator shall fully comply with all Employment Laws, and shall from
time to time develop and implement policies, procedures and programs for the
Hotel reasonably designed to effect compliance with all such Employment Laws and
consistent with industry standards from time to time for reputable hotel
management companies. All employment arrangements are solely Operator's concern
and Owner shall have no liability with respect thereto. 1be Hotel's general
cashier and all employees having check signing authority shall have adequate
fidelity insurance coverage or be adequately bonded to the satisfaction of
Owner, and such insurance premiums or bond costs shall be included in Gross
Operating Expenses. The cost of such employment arrangements shall be charged as
Gross Operating Expenses of the Hotel and shall be accrued in accordance with
generally accepted accounting principles. The costs provided for in the
immediately preceding sentence shall include, by way of example and not
limitation, all reasonable costs and expenses incurred by Operator, such as
severance pay, unemployment compensation and health insurance and related costs
(i.e. in order to comply with COBRA-type regulations) as a result of the
termination of employees and which shall have been paid or accrued in accordance
with generally accepted accounting principles. Operator shall employ all
commercially reasonable efforts and exercise reasonable care to select
qualified, competent, and trustworthy employees. Owner may at any time consult
or communicate with the General Manager or, in the absence of the General
Manager, the Assistant General Manager, regarding any of the Hotel employees or
other matters, but Owner shall not give orders to or otherwise interfere in the
day-to-day activities of Hotel employees (provided, however, Owner reserves the
right to consult with and assist in the direction of the Springmaid Watermedia
Workshop, including scheduling, instructor selection and other logistics, and
Operator understands and agrees that the Director of Watermedia Workshops may
continue to provide workshops at locations other than the Hotel if directed by
Owner). Notwithstanding anything to the contrary herein, Operator agrees to hire
a sufficient number of former employees of the Hotel who desire employment by
Operator on sufficient terms and conditions to avoid the notification
requirements of the Federal Worker Adjustment and Retraining Notification Act
(29 U.S.C. Sec. 2101, et seq.). The Operator may not hire any individuals for
employment at the Hotel who are related to the officers, directors or
shareholders of Operator or Affiliates of Operator without Owner's prior
approval.
(b)     Shared Personnel. To the extent that the allocation and costs and
expenses are approved by Owner in connection with the Annual Operating Budget,
Operator may, at Operator's discretion, utilize an Affiliate of Operator to
staff certain Hotel management level positions. In such event, the Owner's
payment of its share of the costs and expenses of such

- 12 -

--------------------------------------------------------------------------------




Affiliate's wages, salary and benefits shall not be considered payment of or
deducted from the Base Fee.
(c)     Executive Staff. The Executive Staff shall be selected by Operator in
its sole discretion except as provided below. Operator shall have retained
qualified Executive Staff and cause members of the Executive Staff to commence
full-time employment at the Hotel on or before the Effective Date. In the event
that any of the Executive Staff shall resign or be terminated or shall be absent
from the Hotel for any period in excess of ordinary vacations and leave time,
Operator shall replace such Executive Staff with qualified persons as soon as
reasonably practicable. Operator acknowledges that Owner is vitally interested
in the qualifications of those persons designated as the Executive Staff.
Operator shall, from time to time, consult with Owner as far in advance as
reasonably practicable with respect to proposed transfers and/or replacements of
the Executive Staff and consider Owner's recommendations as to the appointment
of individuals to such positions. Operator shall discuss with Owner and give
good-faith consideration to any request by Owner during the Term that one or
more of the Executive Staff of the Hotel be replaced.
(d)     Certain Approvals by Owner. Notwithstanding anything to the contrary in
this Agreement, Owner's prior approval shall be required for any proposed hiring
or appointment of the General Manager, the Assistant General Manager, the
Director of Sales and Marketing and the Director of Watermedia Workshops. Owner
shall not unreasonably withhold or delay its approval if the proposed candidate
has experience commensurate with, and the proposed compensation package is
appropriate for, a hotel of the size, type and quality of the Hotel. Operator
acknowledges that Owner is vitally interested in the qualifications of those
persons designated as the General Manager, the Assistant General Manager, the
Director of Sales and Marketing and the Director of Watermedia Workshops.
Operator shall, from time to time, consult with Owner and consider Owner's
recommendations as to the appointment of an individual to such position and
shall discuss with Owner and give good-faith consideration to any request by
Owner during the Term that the General Manager, the Assistant General Manager,
the Director of Sales and Marketing or the Director of Watermedia Workshops be
replaced; provided, however, Owner and Operator acknowledge that nothing in this
Section 4.2(c) is intended to limit or negate the authority of Owner to approve
the General Manager, the Assistant General Manager, the Director of Sales and
Marketing and the Director of Watermedia Workshops.
4.3.     Legal Proceedings. Legal Proceedings of a "non-extraordinary nature"
relating to the operation of the Hotel, such as collections, enforcement of
contracts and proceedings against Hotel tenants, may be instituted by Operator,
in accordance with guidelines and policies determined from time to time by
Operator, in the name of Operator or the Hotel or Owner and by counsel
designated by Operator, reasonably acceptable to Owner. Legal Proceedings of an
"extraordinary nature" (as hereinafter defined) brought in respect of the
operation of the Hotel shall require Owner's prior approval of the proceedings
and counsel designated by Owner, and Operator shall furnish Owner with quarterly
status reports with respect to all extraordinary proceedings. In addition,
Operator shall have the right to defend, through counsel designated by Operator,
legal proceedings of a non-extraordinary nature against Owner or Operator
resulting from the operation of the Hotel such as guest claims for loss of
property or injury to persons and claims relating to employment or the
application for employment at the Hotel. The defense of

- 13 -

--------------------------------------------------------------------------------




actions against the Hotel of an extraordinary nature (including, without
limitation, any aspect of any negligence claims against Operator or Owner
arising out of the operation of the Hotel as to which the insurance company
denies coverage or "reserves rights" as to coverage) shall be coordinated with
Owner, designated counsel shall be subject to Owner's approval and Operator
shall furnish Owner with quarterly status reports with respect to such actions.
All claims against Owner and/or Operator arising out of the management or
operation of the Hotel which are covered in whole or in part by insurance shall
promptly be forwarded by Operator to the appropriate insurer (with a copy
thereof to Owner in the case of claims against Owner). Legal Proceedings of a
"non-extraordinary nature" shall be those in which the monetary exposure is less
than $50,000.00. Legal Proceedings of an "extraordinary nature" shall be those
in which the monetary exposure is greater than $50,000.00.
4.4.    Financial Plan. On or before November 1 of each Fiscal Year commencing
November 1, 2011, Operator shall submit to Owner a Financial Plan ("FP")
consisting of an Annual Operating Budget, Capital Budget, Marketing Plan and
Management Plan as set forth hereunder. The FP shall be subject to Owner's
approval as to content and shall be in such form and contain such information as
is reasonably acceptable to Owner. Operator shall submit the initial FP to Owner
on or before April 1, 2011. On or before the date that is thirty (30) days
following Operator's submission of the initial FP, and on or before December l
of each year commencing December 1, 2011, Owner either shall accept the FP
submitted to Owner as provided above or shall submit to Operator a detailed list
of Owner's objections or questions to the FP ("Owner's FP Objections"). Within
fifteen (15) days after Operator's receipt of Owner's FP Objections, Owner and
Operator shall meet and discuss Owner's FP Objections with the goal of agreeing
upon an FP for the subject Fiscal Year (as and to the extent agreed upon, the
"Annual Plan"). Owner, as part of Owner's FP Objections, shall have the right to
object to the entire FP or to any specific item or items contained in the FP. In
the event and to the extent that Owner objects to the FP or any specific item or
items of expense in the .FP and Owner and Operator are unable to reach agreement
thereon as provided above prior to commencement of the Fiscal Year in question,
pending such agreement, the FP or the specific item or items of expense (not
revenue) in question shall be suspended and replaced for such period that the FP
or such item(s) are in question by an amount equal to such actual items of
expense for the immediately preceding Fiscal Year subject to an adjustment for
each item equal to the percentage increase in the CPI over the twelve (12) month
period immediately preceding the start of the Fiscal Year in question, and the
Annual Plan during such period shall be the FP to the extent agreed upon and, to
the extent not so agreed upon, as replaced pursuant to this sentence.
(a)     The Annual Operating Budget shall be prepared in accordance with the
Uniform System of Accounts. The Annual Operating Budget shall incorporate
Operator's good faith reasonable estimates of the items of revenue and expense
contained therein, including without limitation;
(i)     A separate itemization of an estimate of Operator's Management Fee and
any other income or expense reimbursements to the Operator or its Affiliates
applicable to the period covered by the Annual Operating Budget;
(ii)     Operator's reasonable estimate of Gross Operating Revenues, broken down
by room revenues, other revenues. and food and beverage revenues, for the
calendar year

- 14 -

--------------------------------------------------------------------------------




itemized on a monthly basis, as such estimates may be revised or replaced from
time to time by Operator; together with the assumptions in narrative form,
forming the basis of such estimate;
(iii)    An annual budget reflecting in reasonable detail the projected or
estimated Gross Operating Expenses for the Hotel for the applicable calendar
year and compared to the prior calendar year; and
(iv)     A cash flow projection and a projection of fees payable for such
calendar year.
Owner shall have the right, from time to time, upon reasonable notice to
Operator, to require reasonable additions, deletions and changes to the contents
of the Annual Operating Budget; provided, however, such additions, deletions,
and changes to the contents of the Annual Operating Budget shall not materially
and adversely affect the Operator's ability to operate the Hotel in accordance
with the Hotel Standard.
Operator agrees to use commercially reasonable efforts to maintain and operate
the Hotel within the parameters of the Annual Operating Budget approved by
Owner. Notwithstanding the foregoing, Owner and Operator acknowledge that the
approved Annual Operating Budget will be an estimate of revenue and expense and
Operator shall not be required to obtain Owner's prior approval for additional
expenditures (i) which exceed the budgeted amount by the lesser of (a) ten
percent (10%), and (b) $25,000.00, or (ii) which are required to meet emergency
conditions as provided below. To the extent that revenues do not achieve
budgeted levels, Operator shall use its best efforts to decrease Gross Operating
Expenses below budgeted levels in a corresponding amount to maintain the level
of overall profitability previously budgeted. Owner and Operator shall meet
periodically at a time and place designated by Owner for the purpose of
reviewing Hotel operations including profit and loss statements, Operators
performance, capital expenditures, forecasts of cash available for disbursement
for the balance of the current Fiscal Year and creating an alternative Annual
Operating Budget requested by Owner in its sole discretion in order to maintain
or improve the departmental profits or margins as originally budgeted. ·
Operator shall promptly report to Owner the execution of each contract having a
liability to the Hotel of in excess of $5,000.00. So long as any service or
other contracts fall within the following guidelines, Owner's approval thereof
shall not be required:
(A)     The term of such contract shall be no longer than one (1) year unless
approved in writing by Owner;
(B)     The total expenditure by the Hotel pursuant to such contract shall not
be in excess of $25,000.00 per Fiscal Year unless approved in writing by Owner.
In addition, Operator shall provide to Owner for Owner's review, in Operator's
approved format, a list of all executive and management employees to be employed
"on-site" in the direct management of the Hotel including, but not limited to
the positions of Executive Staff, Executive Chef, Controller, Chief Engineer,
Rooms Division Manager (or Front Desk Manager and Executive Housekeeper). This
list shall include such employee's title or job description and the salary. In
no event shall the wages and salaries provided by Operator in said· schedule
exceed

- 15 -

--------------------------------------------------------------------------------




wages and salaries which are reasonable and customary for employees of other
comparable hotels within the Grand Strand hospitality market unless approved by
Owner. If Owner notifies Operator that Owner does not believe that some or all
of the scheduled wages and salaries are reasonable and customary as required
above, then Operator shall promptly provide to Owner an explanation which
supports the scheduled wages and salaries.
(b)    The Capital Budget shall contain the budget for expenditures for Capital
Improvements for the succeeding Fiscal Year. Operator shall submit good faith
reasonable estimates for capital expenditures for FF&E purchases for the two
Fiscal Years following the Fiscal Year otherwise covered by the Annual Operating
Budget and for Capital Improvements for the then current Fiscal Year and, in
general, for the five (5) Fiscal Years following the Fiscal Year otherwise
covered by the Annual Operating Budget. The expenditures for Capital
Improvements and FF&E purchases shall be listed in order of priority. When
approved by Owner, the Capital Budget, or such items as may be specifically
approved by Owner, is co11ectively referred to in this Agreement as the
"Approved Capital Budget". Approval of the Capital Budget constitutes an
authorization for Operator to expend money for Capital Improvement, as provided
in the Approved Capital Budget. Any expenditure in excess of $50,000.00 shall
require Owner's specific authorization. Any changes, substitutions or additions
to the Capital Budget must be approved by Owner in writing. Notwithstanding the
foregoing, any capital expenditures required by the Lender shall be deemed
approved.
Competitive bid rules outlined in Section 4.5 will be observed at all times by
Operator for any FF&E purchases and Capital Improvements.
(c)     The Marketing Plan shall contain a description of the sales and
marketing program for the Hotel for the forthcoming calendar year containing
sales strategies for each market segment and sales goals for each member of the
sales team, a detailed budget itemization of the proposed advertising
expenditures by category and an explanation of the assumptions forming the basis
of such budget itemization, and advertising, sales and promotional plans
prepared by Operator to be used in connection with the marketing of the Hotel.
The Marketing Plan shall be written with the goal of achieving Gross Operating
Revenues as submitted in the Annual Operating Budget for the Fiscal Year or, if
less than a full Fiscal Year, the period between the Effective Date and the
December 31 next following the Effective Date. Operator shall not use Owner's
name in any advertising or promotional material without Owner's expressed prior
written approval in each instance. Advertising and promotional materials shall
be prepared in full compliance with applicable Federal, State and Municipal fair
housing laws, ordinances, regulations and orders. Owner shall have the right,
from time to time, to require reasonable additions, deletions and changes to the
Marketing Plan. Owner agrees that it will not use to the detriment of the Hotel,
and will at all times treat as confidential, any proprietary information of
Operator which is furnished to Owner as part of the Marketing Plan.
(d)     The Management Plan shall contain (a) estimated contributions and
distributions from or to Owner; (b) a leasing plan for the leasing of
concessions and other space in the Hotel; (c) plans and budgets for the
disposition of FF&E to be replaced; (d) a business plan, strategy and
operational policy with a discussion of long-term objectives; (e) a presentation
of the forecasted operating conditions for the Fiscal Year and a comparison to
the previous Fiscal year's actual performance, with an explanation for changes
and variations there between; (f) a training

- 16 -

--------------------------------------------------------------------------------




program for Hotel employees together with the estimated cost thereof; (g)
information regarding future bookings, commitments, deposits taken, (h) a
presentation of the pricing strategy for the Hotel including an overview of the
pricing strategy relating to each profit center at the Hotel; and (i) such
management issues, proposals and projections or modifications as Operator may
recommend for the efficient management of the Hotel. Owner shall have the right,
from time to time, to require reasonable addition, deletions and changes to the
Management Plan.
4.5.     Competitive Bidding. All contracts for repairs, capital improvements,
foods and services exceeding $10,000.00 shall be awarded on the basis of
competitive bidding, with a minimum of two (2) written bids for each purchase or
contract up to $25,000.00 and a minimum of three (3) bids for purchases of
$25,000.00 or more. Operator shall not accept a bid other than the lowest bid
without the prior written consent of Owner.
Subject to the provisions of Article 14, in its operation of the Hotel under
this Agreement, Operator may purchase goods, supplies and services from itself,
or Owner or Owner's representatives, or any affiliated or subsidiary companies
or individuals so long as the prices and terms thereof are competitive with, and
are not less favorable than prices and terms which could be obtained from
independent parties and, if required by Section 4.5, are in compliance with
competitive bidding roles, provided that Operator will provide Owner with prompt
notice of any contract in excess of $5,000.00 regarding such an arrangement
entered into with an Affiliate of Operator or Owner.
4.6.     Intellectual Property. Operator acknowledges and agrees that Owner
retains all rights to the name of the Hotel and any names used in the operation
of the Hotel as well as any websites, domain names, social media accounts,
logos, and the like used in connection with the Hotel, including, without
limitation, the "Watermedia Workshop" at the Hotel. Operator shall reasonably
assist and cooperate with Owner in preserving Owner's rights thereto.
4.7.     Names. Operator agrees that it shall not use the name of the Owner or
any Affiliate of the Owner in any advertising program or literature without the
Owner's prior written approval.
4.8.     Hotel to Benefit from Operator Expertise. If, in Operator's activities
as an experienced manager and operator of hotels, Operator develops, negotiates,
contracts for or acquires any method, system, agreement or arrangement which
would enhance the operations or management of the Hotel, Operator shall promptly
make available to the Hotel such method, system, agreement or arrangement.
4.9.     Emergencies. In the event that any circumstance shall occur which
Operator reasonably and in good faith judges to be an emergency threatening the
safety of persons or property or the ongoing, uninterrupted operations of the
Hotel (an "Emergency") then Operator shall take such action and cause such
things to be done as Operator reasonably and in good faith believes necessary.
Operator shall inform Owner of any and all emergencies as soon as practicable.
If practicable, Operator shall obtain Owner's prior approval of any action in
response to an Emergency. Operator may make such expenditures not included in
the approval Annual Operating Budget or Capital Budget, provided that the
expenditure for any one Emergency may not exceed $10,000.00.

- 17 -

--------------------------------------------------------------------------------




4.10.    Compliance with Government Rules and Regulation. Operator shall obtain
and comply with all necessary Permits and conduct the business of the Hotel in
compliance with all applicable federal, state and local laws and insure that no
activity or condition occurs on or about the Hotel in violation of any laws. In
the event that Operator shall have reason to believe that any laws may be
violated on or about the Hotel, then Operator shall promptly so notify Owner,
Operator shall comply with environmental laws, shall not use, handle, generate,
dispose of or store hazardous or toxic substances at the Hotel except in the
normal course of operations of the Hotel and in compliance with all
environmental laws, shall permit no discharge of hazardous or toxic substance,
and shall report any problem to Owner immediately. Upon approval of Owner,
Operator will retain the appropriate consultants to determine recommendations to
remedy the situation.
4.11.    Credit and Pricing Policies. Operator will propose in connection with
each Operating Budget, the rate and price schedules for all rooms, as well as
all products and services of a material nature provided at the Hotel.
4.12.    Owner's Right to Access. The Owner and all of its duly authorized
officers and representatives and other persons duly authorized by the Owner are
entitled to have access to the Hotel and to all of the facilities in the Hotel
at all times. In gaining access to the Hotel, the Owner and duly authorized
persons must use reasonable care not to disrupt the operation of the Hotel.
ARTICLE 5
RELATIONSIDP OF PARTIES
In the performance of its duties as Operator of the Hotel, Operator shall act
solely as agent of Owner. Nothing in this Agreement shall constitute or be
construed to be or create a partnership or joint venture between Owner and
Operator or any similar relationship or entity, and Owner and Operator each
agrees that it will not make any contrary assertion, contention, claim or
counterclaim in any action, suit or other legal proceeding involving Operator
and Owner. Each Hotel employee shall be the employee of Operator and not of
Owner. Each contractor, subcontractor or agent of Operator shall be the
contractor, subcontractor or agent of Operator and not of Owner. Except as
otherwise provided in this Agreement, (a) all debts and liabilities to third
persons incurred by Operator in the course of its operation and management of
the Hotel in accordance with the provisions of this Agreement shall be the debts
and liabilities of Owner only and (b) Operator shall not be liable for any such
obligations by reason of its management, supervision, direction and operation of
the Hotel as agent for Owner. Operator may so inform third parties with whom it
deals on behalf of Owner and may take any other reasonable steps to carry out
the intent of this paragraph.
ARTICLE 6
ADVERTISING
Subject to and in strict compliance with the applicable provisions of the
Franchise Agreement, if any, and consistent with the Annual Plan, Operator shall
arrange and contract for all advertising for the operation of the Hotel. The
Hotel generally shall be advertised by Operator under the name "Springmaid Beach
Resort and Conference Center" or "Springmaid Beach

- 18 -

--------------------------------------------------------------------------------




Resort" or "Springmaid Pier". Operator shall arrange and contract for, at
Owner's expense, all advertising and promotion which Operator may deem necessary
for the operation of the Hotel, except that Operator shall be limited under any
advertising contract for a period not to exceed one (1) year.
ARTICLE 7
FF&E AND CAPITAL IMPROVEMENTS
At present, no Reserve shall be established and all amounts for FF &E
Replacements and Capital Improvements shall be funded at Owner's expense in
accordance with the Annual Plan or as otherwise provided in this Agreement. If
required by any Lender, the Reserve shall comply in all respects with the Loan
Documents.
ARTICLE 8
REPAIRS AND MAINTENANCE AND CAPITAL IMPROVEMENTS
8.1.    Repairs and Maintenance. Operator shall maintain the Hotel in a good
state of repair and in accordance with all Legal Requirements and the Material
Agreements. From time to time, Operator shall make such expenditures from Gross
Operating Revenues for repairs and maintenance including service contracts
("Repairs and Maintenance") as required by any Mortgage or Legal Requirements or
as Operator deems reasonably necessary to maintain the Hotel in good operating
condition in compliance with the Franchise Agreement, including but not limited
to repairs and maintenance of HV AC, mechanical and electrical systems, exterior
and interior repainting, resurfacing building walls, waterproofing of exterior
surfaces of floors, roofs, and parking areas, or the like. Operator may enter
into such contracts on behalf of Owner in accordance with the procedures
specified in this Agreement. Except in the event of an emergency due to casualty
or act of God under circumstances in which it would be unreasonable to seek to
obtain prior approval and provided that Operator shall notify Owner of any such
expenditure within 24 hours thereof, all expenditures for the foregoing shall be
as provided in the Annual Operating Budget and the Approved Capital Budget. If
any such Repairs and Maintenance shall be made necessary by any condition
against the occurrence of which Owner has received the guaranty or warranty of
the builder or the Hotel or of any supplier of labor or materials for the Hotel
or of any supplier of labor or materials for the construction of the Hotel, then
Operator may invoke said guarantees or warranties in Owner's or Operator's name
and Owner will cooperate in all reasonable respects with Operator in the
enforcement thereof.
8.2.     Capital Improvements. Owner may, from time to time, at its sole
expense, make such Capital Improvements in or to the Hotel as Owner shall
determine, or upon Operator's recommendation, or as may be necessary to comply
with any Mortgage, the Franchise Agreement, or Legal Requirements, or to
maintain the Hotel pursuant to a Hotel Standard. If Capital Improvements shall
be required at any time during the term of this Agreement by the terms of any
Mortgage or the Franchise Agreement or to maintain the Hotel in good operating
condition or by reason of any Legal Requirements, or by order of any
governmental or municipal power, department, agency, authority or officer, or
otherwise, or because Operator and Owner jointly agree upon the desirability
thereof, then in such event all such repairs, changes or replacements shall be
made by Owner and funded at Owner's expense, and shall be made with as little
hindrance to the operation of the Hotel as possible. Notwithstanding the
foregoing, as long

- 19 -

--------------------------------------------------------------------------------




as the Hotel can continue to operate without interruption, Owner shall have the
right to contest the need for any such repairs, changes or replacements required
by any Legal Requirements and may postpone compliance therewith, if so permitted
by law and if there is no material, adverse effect on Operator's ability to
operate the Hotel in accordance with the Hotel Standard caused by the delay. All
such recommendations of Operator as to Capital Improvements shall be submitted
in conjunction with the Capital Budget for the Fiscal Year described in Section
4.4(b).
Operator shall cooperate fully with any construction manager engaged by Owner
with respect to any major capital project undertaken pursuant to the Annual
Plan.
8.3.     Service Contracts. Operator, without requiring the consent of Owner,
shall enter into any contract for cleaning, maintaining, repairing or servicing
the Hotel or any of the constituent parts of the Hotel as Operator deems
necessary for the operation of the Hotel, except as specifically provided in
Section 4.4(a).
Operator shall submit the listing of service contracts entered into for the
Hotel required pursuant to Section 4.4(a). Unless otherwise approved by Owner,
all service contracts shall: (a) be in the name of Operator, (b) be assignable,
at Owner's request, to a nominee, ( c) to the extent customary, include a
provision for cancellation thereof by Owner or Operator upon not more than
thirty (30) days' written notice, and (d) shall require that all contractors
provide evidence of such insurance as is customarily carried by other
contractors involved in similar servicing arrangements. If this Agreement is
terminated pursuant to Article 16, Operator shall assign to Owner or Owner's
nominee, all service agreements pertaining to the Hotel; the Owner, or Owners
nominee, agree, or will agree, to accept or assume such agreements.
8.4.     Liens. Owner and Operator shall use all commercially reasonable efforts
to prevent any liens from being filed against the Hotel which arise from any
maintenance, changes, repairs, alterations, improvements, renewals or
replacements in or to the Hotel and, if any such Liens are filed, Operator shall
obtain the release thereof prior to the institution of legal proceedings in
connection therewith. The cost of obtaining such release shall be included in
Gross Operating Expenses, unless the imposition of the lien results from a
misappropriation of funds by Owner or Operator, in which event the cost of
obtaining such release shall be borne by such misappropriating party.
8.5.     Notice of Unavoidable Interruptions. In the event of any occurrence
constituting an Unavoidable Interruption, Operator shall promptly notify Owner
of such occurrence and shall keep Owner informed as to the extent and impact
thereof on the Hotel. Operator shall maintain complete and accurate reports and
follow all other requirements regarding such occurrences as may be required in
connection with the filing of business interruption insurance claims by Owner.
ARTICLE 9
WORKING CAPITAL AND BANK ACCOUNTS
9.1.    Working Capital. Owner shall provide Operator with initial working
capital for the Hotel in the amount of $150,000.00. Thereafter, funds sufficient
in amount to constitute normal working capital for the uninterrupted and
efficient operation of the Hotel shall be

- 20 -

--------------------------------------------------------------------------------




maintained from Gross Operating Revenues to the extent authorized by Owner, or
otherwise provided by Owner in accordance with the Annual Plan; provided,
however, Owner shall maintain a minimum balance of $75,000.00 in the Agency
Account at all times. Owner will authorize retention of Gross Operating Revenues
or if such Revenues are not adequate therefor, provide funds needed for Working
Capital within forty eight (48) hours after request therefor by Operator. All
unexpended Working Capital, Inventories and Operating Equipment and Supplies
purchased with Working Capital shall remain the property of Owner. The Operator
in no event shall· be required to advance any of its funds for the operation of
the Hotel. If any debts or obligations are paid by the Operator, Operator shall
be entitled to be repaid by the Owner from the Agency Account, if the Agency
Account does not contain sufficient funds, upon demand to Owner.
9.2.     Agency Account. All funds received by Operator in the operation of the
Hotel, including working capital furnished by Owner, shall be deposited in a
special account or accounts bearing the name of the Hotel (the "Agency Account")
in such federally-insured bank as may be selected by Owner and reasonably
approved by Operator (an "Approved Bank"). From the Agency Account, Operator
shall pay all Gross Operating Expenses and other amounts required to be paid by
Operator on Owner's behalf under this Agreement.
The Agency Account shall be in the name of Owner and shall be under the control
of Operator as agent for Owner. Checks or other documents of withdrawal shall be
signed only by representatives of Operator, provided that such representatives
shall be bonded or otherwise insured in a manner reasonably satisfactory to
Owner. The premiums for bonding or other insurance shall be a Gross Operating
Expense except for premiums for bonding off-site executive employees of
Operator. While representatives of Owner shall have check signing authority,
such representatives shall not sign checks other than upon the occurrence and
during the continuance of a default by Operator hereunder. Notwithstanding the
foregoing, Owner shall be entitled to freeze the Agency Account and obtain sole
control thereof if and for so long as an Event of Default by Operator has
occurred and is continuing. Upon the expiration or termination of this Agreement
all remaining amounts in the Agency Account or any Reserve shall be transferred
to Owner.
All Agency Account funds in excess of the sums necessary (a) to ensure timely
payment of Gross Operating Expenses and other amounts required to be paid under
this Agreement (including Fixed Charges), and (b) to retain working capital
sufficient to assure the uninterrupted and efficient operation of the Hotel, in
accordance with the most recently approved cash flow forecast, shall be swept
from the Agency Account on a daily basis to an account designated by Owner.
9.3.     Order of Payment. Operator shall promptly notify Owner if at any time
the gross income from the Hotel is or is expected to be insufficient to pay the
bills, charges and liabilities which may be incurred with respect to the Hotel.
Unless Owner otherwise notifies Operator in writing, expenses shall be paid out
of the Agency Account in the following order of priority:
First:     Gross Operating Expenses and the Management Fee.

- 21 -

--------------------------------------------------------------------------------




Second:
Daily disbursements to Owner of the balance of the Agency Account, except for a
minimum balance to be maintained in the Agency Account pursuant to the Annual
Plan.

Owner may from time to time provide Operator with instructions regarding the
distribution of cash flow for any purpose, including without limitation,
satisfaction of reserve or other cash requirements established by Owner or any
lender pursuant to any Loan Agreements, Mortgage or other security instrument
related to the Hotel. Operator shall thereupon make distributions only in
accordance with such instructions.
9.4.     Final Remittance. Upon the expiration or termination of this Agreement,
all remaining amounts in the Agency Account, after payment of all Gross
Operating Expenses for which bills were received to date, and Operator's
Management Fee then due and payable, shall be transferred forthwith to Owner by
Operator. (Owner shall pay, or cause to be paid, and shall hold Operator
harmless from and against all Gross Operating Expenses accrued in accordance
with generally accepted accounting principles and invoices related to Gross
Operating Expenses received after Operator has transferred all funds to Owner.)
9.5.     Lender Requirements. Notwithstanding anything to the contrary contained
in this Article 9, Operator shall comply with any more stringent Lender
requirements with respect to cash management upon written notice of such
requirements from Owner, and any such Lender requirement shall be deemed a
substitution for and not merely a supplement to this Article 9. Owner represents
and warrants there are presently no more stringent Lender requirements with
respect to cash management than those in this Agreement. Owner shall promptly
notify Operator of any applicable Lender requirements in any present or future
Loan Documents
ARTICLE 10
BOOKS, RECORDS AND STATEMENTS
10.1.     Books and Records. Operator shall keep full and accurate books of
account and other records reflecting the results of operation of the Hotel on an
accrual basis in accordance with the Uniform System of Accounts and GAAP. The
books of account and all other records relating to or reflecting the operation
of the Hotel shall be kept at the Hotel in compliance with Owner's written
record retention policy as it may be amended from time to time, and shall be
available to Owner and its representatives and its auditors or accountants, at
all reasonable times for examination, audit, inspection, transcription and
photocopying; provided, however, that Owner shall be granted "view only"
electronic access to all books and records pertaining to the Hotel on a
real-time basis. All of such books and records pertaining to the Hotel
including, without limitation, books of account, guest records and front office
records at all times shall be the property of Owner and shall not be removed
from the Hotel by Operator without Owner's approval and consent. Upon any
termination of this Agreement, all of such books and records forthwith shall be
turned over to Owner at a location designated by Owner so as to insure the
orderly continuance of the operation of the Hotel, but such books and records
shall thereafter be available to Operator at all reasonable times for
inspection, audit, examination and transcription for a period of three (3)
years.

- 22 -

--------------------------------------------------------------------------------




10.2.     Monthly Reports. Operator shall deliver to Owner the following items
with respect to the Hotel on or before the 20th day of each calendar month
(collectively, the "Monthly Reports"):
(a)    An executive summary noting and explaining highlights of operations and
material variances to the Budget and Annual Plan for the immediately preceding
calendar month, with a manager's critique including discussion of the month's
operating performance as compared to the Budget, specific steps to be taken in
response to any adverse budget variances, comments regarding the current market
conditions and the hotel's competitive position within the market, and updates
on any major capital projects in progress (i.e. rooms renovation);
(b)    A balance sheet as of the last day of the immediately preceding calendar
month;
(c)    calendar month; A source and use of funds statement for the immediately
preceding
(d)    An income and expense statement for the immediately preceding calendar
month and year-to-date, with detailed departmental schedules and a comparison to
Budgets for the corresponding periods of time in the prior Fiscal Year, and
(upon request) a detailed General Ledger;
(e)     A twelve-month summary and forecast of cash flow for the current Fiscal
Year utilizing (i) actual year-to-date figures, (ii) forecasts for each of the
next three calendar months and (iii) budgeted amounts for the balance of the
Fiscal Year;
(f)     An accounts receivable aging schedule including follow-up action being
taken on 90 day items;
(g)     A summary of year-to-date capital expenditures and budgeted amounts for
the balance of the Fiscal Year, detailing each capital project's status and on a
project-by-project basis its budget, amount spent to date, amount needed to
complete, and budget variance, together with copies of all paid invoices on
capital expenditures; provided, however, such summary shall include only those
capital expenditures or capital projects under the direct control of Operator
unless Owner supplies such information as may be necessary to consolidate the
reporting of other capital expenditures or capital projects at the Hotel;
(h)     A description of the current legal status of pending or threatened
suits, actions, proceedings, inquiries, or investigations concerning the Hotel
for such month;
(i)     The most recently available Smith Travel research report; (j) Bank
statement and related bank reconciliations;
(k)     Payroll analysis report (by department including per occupied room or
other efficiency factors);

- 23 -

--------------------------------------------------------------------------------




(l)    In the event of changes to it, the current list of names of employees on
the executive committee to whom Owner shall direct its communications, including
the General Manager or any other employee designated by Operator pursuant to
this Agreement; and
(m)     Such other reports as Owner may reasonably request.
The Monthly Reports shall be prepared in accordance with the Uniform System of
Accounts to the extent applicable and shall otherwise be prepared in accordance
with Operator's standard financial reporting and budgeting practices.
10.3.    Annual Financial Statements and Tax Returns. Year-end financial
statements for the Hotel (including a balance sheet; income statement and
statement of sources and uses of funds) shall be prepared by Operator and
provided to Owner within thirty (30) days following the end of each Fiscal Year.
Annual financial statements shall be prepared and either reviewed or certified
by an accountant selected by Owner, whichever (if either) Owner shall require,
in which event Operator shall cooperate in all respects with such accountant in
the preparation and review or certification of such statements, as applicable.
Operator shall cooperate in all respects in the preparation of tax returns for
the Hotel.
10.4.     Audits by Owner. Owner shall have the right to audit, either by
Owner's internal personnel or by a third party auditor retained by Owner, all
items of expense and revenue under this Agreement including, but not limited to,
Gross Operating Revenues, Gross Operating Expenses, depreciation, and the
Management Fee. Owner and its agents shall conduct such audits at Owner's
expense, provided, that if such audit discloses a discrepancy of five percent
(5%) or more between any of Gross Operating Revenues or the Management Fee
reported by Operator and those in the annual audited report, then Operator shall
payor reimburse Owner for the costs of such audit. In the event of such a
discrepancy, Operator shall correct same by payment to Owner with ten (10) days
following notice thereof to Operator. Upon request from Owner, Operator shall
provide Owner with satisfactory evidence that Operator has internal control
procedures in effect to 9wner's satisfaction, in its sole discretion, and that
Operator is following such internal control procedures. If the audit dete1mines
weaknesses or need for reasonable changes in internal control system pertaining
to the safeguarding of Owner's assets, Operator will make all necessary changes.
ARTICLE 11
MANAGEMENT FEE
11.1.    Management Fee.
(a)     Base Fee. On or before the tenth (10th) day of each calendar month
during the Term, and at the expiration or sooner termination of the Term, Owner
shall pay to Operator an amount equal to the Base Fee payable for the period
from the commencement of the then current Fiscal Year (or, in the case of the
January 101 h payment, the Fiscal Year ending on the immediately preceding
December 31st) to the end of the immediately preceding calendar month or the
date of such expiration or sooner termination of the Term, as the case may be,
less the aggregate amount of monthly payments theretofore paid towards the Base
Fee for such Fiscal Year. Operator may withdraw the Base Fee from the Agency
Account to the extent that

- 24 -

--------------------------------------------------------------------------------




sufficient funds are available from the Agency Account, and Owner shall promptly
pay the Base Fee or any unpaid portion thereof to Operator if sufficient funds
are not available from the Agency Account.
(b)     Incentive Fee. On or before the thirtieth (30th) day after Operator
submits year-end financial statements for the Hotel's Fiscal Year to Owner,
Owner shall pay to Operator the Incentive Fee payable for such Fiscal Year, and
the Incentive Fee may be withdrawn by Operator from the Agency Account upon
prior authorization from Owner. If, based upon an audit of the year-end
financial statements for such Fiscal Year, the Incentive Fee theretofore paid by
Owner to Operator should be more or less than the Incentive Fee payable for such
Fiscal Year, then by way of adjustment, no later than the fifteenth (15th) day
following written notice from Owner, Operator shall pay into the Agency Account
the amount of any overpayment or withdraw from the Agency Account the amount of
any underpayment.
11.2.     At the end of each Fiscal Year and following receipt by Owner of the
annual audit set forth in Section 10.3, an adjustment shall be made, if
necessary, based on the audit so that Operator shall have received the accurate
Management Fee for such Fiscal Year. Within thirty (30) days of receipt by Owner
and Operator of such audit, Operator shall either (a) place in the Agency
Account or remit to Owner, as appropriate, any excess amounts Operator may have
received for such fees during such calendar year or (b) be paid out of the
Agency Account or by Owner, as appropriate, any deficiency in the amounts due
Operator for the Management Fee.
ARTICLE 12
INSURANCE
12.1.     Insurance. Throughout the Term, Owner shall provide and maintain the
insurance coverages required under Sections 12.l(a) through (d) below, and
Operator shall provide and maintain the insurance coverages required under
Sections 12.1(e) through (j) below and deliver to Owner copies of each such
policy:
(a)     All risk property damage insurance which will insure the Hotel as Owner
shall reasonably deem necessary with respect to the buildings, facilities and
contents of the Hotel;
(b)     Business interruption insurance covering loss of gross earnings for a
minimum period of twelve (12) months resulting from interruption of business
caused by the occurrence of any of the risks insured against under the
"all-risk" policy referred to in Section 12.l(a);
(c)     Commercial general liability insurance with a combined single limit of
not less than $1,000,000 for each occurrence and $2,000,000 in the general
aggregate with a per location aggregate limit, together with umbrella liability
insurance with limits of not less than $10,000,000 per occurrence and
$10,000,000 in the aggregate, including, without limitation, for liability for
(i) bodily injury, (ii) death, (iii) property damage, (iv) assault and battery,
(v) false arrest, detention or imprisonment or malicious prosecution, (vi)
libel, slander, defamation or violation of the right of privacy, or (vii)
wrongful entry or eviction (if applicable). There shall be no deductible or
self-insured retention under such liability insurance. The umbrella liability

- 25 -

--------------------------------------------------------------------------------




insurance shall include general liability and liquor liability as scheduled
underlying insurance policies;
(d)     Liquor Liability insurance with limits of $1,000,000 for each common
cause and $1,000,000 in the aggregate;
(e)     Auto Liability insurance with a $1,000,000 bodily injury limit and a
$1,000,000 property damage limit or a $2,000,000 combined single limit to cover
any owned, non-owned or hired vehicle. Owner shall be named as an additional
insured;
(f)     Workers' compensation insurance for all claims which may be brought for
personal injury or death of Hotel employees, with benefits prescribed by
applicable state law and employers liability insurance with limits of not less
than $500,000 for each occurrence and $500,000 for disease claim policy limit
and $500,000 for disease claim per employee;
(g)     Commercial general liability insurance with a combined single limit of
not less than $1,000,000 for each occurrence and $2,000,000 in the general
aggregate with a per location aggregate limit, together with umbrella liability
insurance with limits of not less than $10,000,000 per occurrence and
$10,000,000 in the aggregate, including, without limitation, for liability for
(i) bodily injury, (ii) death, (iii) property damage, (iv) assault and battery,
(v) false arrest, detention or imprisonment or malicious prosecution, (vi)
libel, slander, defamation or violation of the right of privacy, or (vii)
wrongful entry or eviction (if applicable). There shall be no deductible or
self-insured retention under such liability insurance. The umbrella liability
insurance shall include general liability and liquor liability as scheduled
underlying insurance policies;
(h)     Employment Practices Liability Insurance, extended to cover third party
violations, with minimum limits of $5,000,000 for each claim and $5,000,000 in
the aggregate with Owner named as an Additional Insured;
(i)     Crime insurance with a $5,000,000 limit, including coverages for
employee dishonesty, forgery or alteration, credit, debit and charge card
forgery, theft of money or securities outside the premises, robbery or safe
burglary of other property inside the premises, theft of money or securities
outside the premises, computer fraud and funds transfer fraud, all naming Owner
as a loss payee as Owner's interest may appear; and
(j)     Errors and Omissions Insurance with minimum limits of $1,000,000 for
each claim with Owner named as an Additional Insured.
The cost of insurance required under this Section 12.1 shall be included in
Gross Operating Expenses. Owner may require Operator to increase or decrease the
limits of these insurance coverages and may require Operator to increase or
decrease the limits of insurance coverages and may require Operator to carry
other or additional reasonable and customary insurance, all premiums for which
shall be included in the Gross Operating Expenses.
Owner or, at Owner's election, Operator shall also arrange for and maintain such
other or additional insurance as may be (i) required under the provisions of any
applicable Material

- 26 -

--------------------------------------------------------------------------------




Agreement or (ii) customarily carried by prudent Owners of similar class hotels
in the geographic area of the Hotel.
12.2.     Contractors' and Subcontractors' Insurance. Unless waived in advance
by Owner's written permission as to a particular party, Operator will require
that all parties performing work on or at to the Property, including, without
limitation, contractors, subcontractors and vendors rendering services upon the
Property (but not including vendors merely delivering goods to the Hotel),
maintain insurance coverage at such parties' expense, in the following minimum
amounts:
(a)     Workers' Compensation - Statutory amount.
(b)     Employer's Liability - $500,000 each accident/disease; $500,000 policy
limit.
(c)     Commercial Automobile Liability- As to any owned, non-owned or hired
vehicle, $1,000,000 per occurrence, combined single limit for bodily injury and
property damage.
(d)     Commercial General Liability- in such amounts as Owner may reasonably
require (but not less than $1,000,000 for each occurrence and $2,000,000 in the
general aggregate) with contractual liability, premises/operations, and
products/completed operations coverages (not less than $2,000,000 in the
aggregate).
(e)     Excess Liability Coverage - in such amounts as Owner may reasonably
require, but not less than $1,000,0QO.
(f)     Builders Risk Coverage (as appropriate). Operator must obtain Owner's
prior written permission to waive any of the above requirements. Higher amounts
may be required by Owner if the work to be performed is deemed by Owner to be
hazardous.
Operator will obtain and deliver to Owner a certificate of insurance which shows
that each such party is so insured prior to the commencement of any work. Owner
and Operator will be named as additional insureds with respect to contractors'
and subcontractors' Commercial Automobile Liability, Commercial General
Liability and Excess Liability policies.
12.3.     Named and Additional Insured. All insurance coverages required under
Sections 12.l(a) through (d) above shall name Owner as the named insured and
name Operator as an additional insured party. All insurance coverages required
under Sections 12.l(e) through (j) above shall name Operator as the named
insured and name Owner as an additional insured party, and also shall name as
additional insureds such other parties as may be required by the terms of the
Material Agreements as appropriate. Owner shall provide prompt notice to
Operator of any parties who should be included as additional insureds pursuant
to the terms of a Material Agreement. In the event that Operator shall obtain
any such insurance other than through the program established by Owner, such
insurance policy shall name Owner as an additional insured party.

- 27 -

--------------------------------------------------------------------------------




12.4.     Policy Requirements. All insurance policies under Section 12.1 shall
be in such form and with such companies that have a Standard & Poor's rating of
A or better and an A.M. Best rating of A-/VII or better, shall be reasonably
satisfactory to Owner and shall comply with the requirements of any Material
Agreement; provided, however, Owner promptly notifies Operator of any
requirements of a Material Agreement. Insurance may (at Owner's election or with
Owner's prior approval) be provided under blanket or roaster policies covering
one or more other hotels operated by Operator or owned by Owner. Policies of
insurance (to the extent · applicable) shall (i) provide that the insurance
company will have no right of subrogation against the mortgagee, Owner, Operator
or any of their respective affiliated or subsidiary companies or the agents or
employees thereof and (ii) provide that the proceeds thereof in the event of
loss or damage shall, to the extent payable to any mortgagee, be payable
notwithstanding any act of negligence or breach of warranty by Owner or Operator
which might otherwise result in the forfeiture or nonpayment of such insurance.
12.5.    Certificates. For the purpose of insuring compliance with the
provisions of Article 12, Operator and Owner shall furnish to each other
certificates of all insurance required to be maintained pursuant to this Article
12. All insurance policies shall specify that they cannot be canceled or
modified on less than thirty (30) days prior written notice to both Owner and
Operator and any additional insureds (or such longer period as may be required
under a Material Agreement).
12.6.     Waiver of Subrogation. All insurance policies shall provide, to the
extent customarily obtainable from the insurance company providing such
insurance, that the insurance company will have no right of subrogation against
Owner, Operator, any party to a Material Agreement or any of their respective
agents, employees, partners, members, officers, directors or beneficial Owners.
12.7.    Owner and Operator hereby release one another from any and all
liability, to the extent of the waivers of subrogation obtained under Section
12.6 associated with any damage, loss or liability with respect to which
property insurance coverage is provided pursuant to this Article or otherwise.
12.8.     The proceeds of any insurance claim (other than proceeds payable to
third parties under the terms of the applicable policy) shall be paid into the
Agency Account to the extent of Owner's interest therein unless otherwise
required by the terms of a Material Agreement.
12.9.     Operator shall immediately investigate and make a written report to
the appropriate insurance company as to all accidents; claims for damage
relating to the ownership, operation, and maintenance of the Property or the
Hotel; any damage or destruction to the Property or Hotel and the estimated cost
of repair thereof, and shall prepare any and all reports required by any
insurance company in connection therewith. A proof of loss shall be provided to
the Owner for approval prior to payment of above property claims. All
settlements and compromises of claims in excess of $5,000 shall be made only
with the prior written consent of Owner.
12.10.     In the event that there is any inconsistency between the insurance
requirements set forth in this Article 12 and the Loan Documents or any
Mortgage, the requirements in the Loan

- 28 -

--------------------------------------------------------------------------------




Documents or such Mortgage shall govern; provided, however, Owner shall promptly
inform Operator of any such requirements in the Loan Documents or any Mortgage.
ARTICLE 13
REAL AND PERSONAL PROPERTY TAXES; UTILITIES
13.1.    Taxes. Owner shall pay all real estate truces, all personal property
taxes and all betterment assessments levied against the Hotel or any of its
component parts. Operator shall promptly deliver to Owner all notices of
assessments, valuations and similar documents to be filed by Operator or Owner
which arc received from taxing authorities by Operator. Owner shall have the
right to hire property true consultants or like professionals that reasonably
provide economic benefits to Owner and the costs thereof shall be a part of
Gross Operating Expenses. In the event that Owner elects to contest the validity
or the amount of any such tax or assessment, Operator agrees to cooperate with
Owner and execute any documents or pleadings required for such purpose, provided
Owner agrees to reimburse Operator for any out-of-pocket costs occasioned to
Operator by any such contest.
13.2.     Utilities, Etc. Operator shall promptly pay all fuel, gas, light,
power, water, sewage, garbage disposal, telephone and other utility bills
currently as they are incurred in connection with the Hotel from the Agency
Account.
ARTICLE 14
OPERATOR SERVICES
14.1.     Operator shall operate the Hotel and all of its respective facilities
and activities in accordance with the Hotel Standard and in a manner customary
and usual in the operation of similar hotels in the area of the Hotel to the
extent consistent with the Annual Operating Budget (the "Operator Services").
Except to the extent otherwise specifically provided in the Annual Operating
Budget approved by Owner, the costs of all Operator Services provided hereunder
shall be included in the Management Fee and shall not be separately charged to
Owner.
ARTICLE 15
DAMAGE OR DESTRUCTION; CONDEMNATION
15.1.    If the Hotel is damaged by fire, tornado, hurricane, windstorm or other
casualty, Operator shall promptly notify Owner. This Agreement shall remain in
full force and effect subsequent to such casualty provided that either party may
terminate this Agreement upon thirty (30) days prior notice to the other party
if (a) Owner shall elect to close the Hotel as a result of such casualty (except
on a temporary basis for repairs or restoration) or (b) Owner shall determine in
good faith not to proceed with the restoration of the Hotel. Upon a termination
of this Agreement due to casualty, Owner shall pay to Operator an amount equal
to the Base Fee paid to Operator during the final three (3) months prior to the
casualty. In the event that neither party terminates this Agreement due to such
casualty, Operator's monthly Base Fee during any period that the Hotel is closed
for repairs shall be equal to the Base Fee paid to Operator for the same
calendar month during the previous year, paid to the extent of business
interruption insurance proceeds received by Owner. Furthermore, in the event
that the Cypress building, the pier and/or the restaurant are damaged by
casualty, Owner may elect not to rebuild such

- 29 -

--------------------------------------------------------------------------------




portion(s) of the Hotel. Furthermore, future calculations of the Base Amount
will be reduced to account for the lost net profit of such lost facilities.
15.2.     If all or any portion of the Hotel becomes the subject of a
condemnation proceeding or if Operator learns that any such proceeding may be
commenced, Operator shall promptly notify Owner. Either party may terminate this
Agreement with respect to the Hotel on thirty (30) days notice to the other
party if (a) all or substantially all of the Hotel is taken through condemnation
or (b) less than all or substantially all of the Hotel is taken, but, in the
reasonable judgment of the party giving the termination notice, the Hotel
cannot, after giving effect to any restoration as might be reasonably
accomplished through available funds from the condemnation award, be operated in
the manner set forth in this Agreement.
15.3.     Any condemnation award or similar compensation shall be the property
of Owner, provided that Operator shall have the right to bring a separate
proceeding against the condemning authority for any damages and expenses
specifically incurred by Operator as a result of such condemnation.
ARTICLE 16
TERMINATION
16.1.     Termination. In addition to termination rights provided elsewhere in
this Agreement, this Agreement may be terminated by Owner (i) upon at least one
hundred twenty (120) days written notice to Operator upon the sale or other
disposition of the Hotel by Owner to an unrelated third party purchaser; or (ii)
without cause, upon one hundred twenty (120) written notice to Operator.
16.2.     Termination Without Cause. Should Owner terminate this Agreement
pursuant to clause (ii) of Section 16.1 above, or should this Agreement be
terminated due to a default by Owner, Owner shall pay the applicable Termination
Fee on or before the date of termination.
The Termination Fee shall 'not be payable in the event of a termination
following a sale or other disposition of the Hotel, casualty, condemnation, or
Event of Default by Operator.
16.3.     Owner's Termination Rights Upon Sale Or Death Or Disability of
Operator's Principal. Operator shall give written notice to Owner within five
(5) days (a) in the event of a sale or transfer of all or any part of Operator,
or (b) in the event that Operator's principal (Michael Tall) is no longer active
in the day-to-day business of Operator for whatever reason, including, without
limitation, voluntary or involuntary termination of employment, or due to death
or disability. Upon the occurrence of either of the foregoing events, Owner may
elect to terminate this Agreement by written notice to Operator. No Termination
Fee shall be payable in the event of such termination.
16.4.     One-Time Early Termination Right of Operator. Upon written notice to
Owner delivered not later than August 1, 2012, accompanied by repayment to Owner
of the Base Fee received by Operator for each of the preceding four (4) months,
Operator may terminate this Agreement effective as of November 30, 2012. This
early termination right shall expire and shall no longer be effective if
Operator does not deliver written notice and repay such Base Fees to Owner on or
before August 1, 2012.

- 30 -

--------------------------------------------------------------------------------




ARTICLE 17
RIGHTS AND OBLIGATIONS FOLLOWING TERMINATION OR EXPIRATION
17.1.     Rights and Obligations Following Termination or Expiration. In
addition to the rights and remedies otherwise available to the parties at law or
in equity, the following provisions will apply in connection with or following
any termination or expiration of this Agreement except to the extent expressly
waived by the Owner in its sole discretion.
(a)     Delivery. Operator shall quit, vacate, surrender, and deliver to Owner
peacefully and promptly the Hotel and all Permits and all books, records,
accounts, contracts, keys, Working Capital, and all other pertinent and
necessary documents and records pertaining to the Hotel and the operation
thereof.
(b)     Cooperation. In connection with the termination of this Agreement due to
the expiration of the Term, sale of the Hotel, or the exercise of any
termination right, Operator shall, subject in all respects to the provisions of
this Agreement, cooperate in all reasonable respects with Owner and Owner's or a
purchaser's new Operator ("New Operator") or any prospective new owner and such
prospective new owner's operator, in effectuating the smooth and orderly
transition of management functions with respect to the Hotel. For purposes of
this Article 17 only, all references to Owner and New Operator shall also refer
to prospective new owner of the Hotel and such prospective new owner's operator,
respectively, as the context may permit. Operator shall at all times fully
cooperate with and explain all aspects of the business and operation of the
Hotel to Owner or any persons authorized by the Owner to allow Owner, or such
persons to successfully and efficiently conduct the business from and after the
effective date of such termination or expiration of the Term (the "Termination
Date"). Owner shall reimburse Operator for the reasonable incremental
out-of-pocket costs incurred by Operator in performing its obligations under
this Section 17.1(b).
(c)     Access. Operator agrees that it shall grant Owner and New Operator, and
their respective agents and representatives, reasonable access to the Hotel, to
all books and records of the Hotel, to maintenance and repair logs and records
therefor, and to any plans and specifications with respect thereto which may be
in Operator's or Operator's affiliates' possession, so as to enable Owner and
New Operator to familiarize themselves with the physical and functional layout
of the Hotel and their respective business and affairs. Operator shall permit
Owner and New Operator to interview Hotel employees for the purpose of
determining whether such employee.ci intend to accept an offer of employment
from Owner or New Operator, and evaluating the skills and merits of the Hotel
employees; provided that no New Operator on behalf of a purchaser of the Hotel
shall interview employees until such time as its contract for purchase is
binding and the deposit thereunder has gone "hard" (i.e., such contract is
subject to no due diligence or other contingency within such purchaser's
exclusive control). In addition, Operator shall permit Owner and its agents,
advisors and representatives access to the Hotel to inspect fully all
mechanical, electrical and other building systems to the extent located in such
Hotel. Owner agrees that the exercise of the foregoing rights by Owner shall be
subject to reasonable scheduling requirements, and shall otherwise be carried
out in a manner, so as to minimize disruption to the Hotel and its respective
guests and normal operations. On the Termination Date, all such books and
records, maintenance and repair logs and records, and

- 31 -

--------------------------------------------------------------------------------




plans and specifications, shall be left by Operator at the Hotel in order to
assist in the smooth transition of the management of the Hotel.
(d)     Bank Accounts. Operator shall make suitable arrangements, in cooperation
with Owner, to transfer control over the Agency Account and any and all checking
and other banking accounts maintained for the Hotel to Owner or as Owner may
otherwise direct on the Termination Date. Further, if applicable, Operator shall
cooperate with Owner to transfer on the Termination Date full and complete
control to Owner, or as Owner shall direct in writing, over all funds on deposit
in the Reserve together with all rights of Operator, if any, to any not yet
delivered goods and deposits therefor, purchased or advanced with funds from the
Reserve, and Operator shall be relieved of any further liability or obligation
with respect thereto.
(e)     Licenses and Agreements. To the extent not theretofore transferred,
Operator shall reasonably cooperate with Owner, (i) to transfer all licenses,
permits and franchise agreements with respect to the Hotel, to the extent the
same are transferable, and assist Owner and New Operator in obtaining new
licenses, permits and franchise agreements, (ii) to transfer to Owner, or as
Owner may direct, any special deposits which may be maintained by the Hotel with
third parties such as utility deposits, and (iii) to transfer to Owner, or as
Owner may direct, advance deposits received under any reservation agreements,
all of the transfers described in the immediately foregoing clauses (i) through
(iii) to occur and be effective no later than the Termination Date (subject to
the ability of Operator to operate the Hotel up to the Termination Date.) In
connection with the foregoing, Operator shall prepare for Owner such reports and
lists of business activity as are regularly maintained by the applicable Hotel
including reservation agreements, advance deposits, hotel contracts, space
leases and other similar items, all of which shall be as current to the
Termination Date as reasonably possible.
(f)     Liquor Licenses. Operator shall cooperate and use all reasonable efforts
to assist the Owner to transfer to Owner or its designee all liquor licenses and
alcoholic beverages licenses currently in use in connection with the Hotel (the
"Liquor Licenses"). In such event, Operator shall reasonably cooperate with
Owner, and shall execute such transfer forms, license applications and other
documents as may be necessary to effect such transfer, including the assignment
of the Owner's interest in any leases held for the benefit or convenience of
Operator or Owner in connection with the sale of alcoholic beverages in the
Hotel. If permitted under applicable law, at Owner's request, the parties shall
execute and file all necessary applications and papers with the appropriate
liquor and alcoholic beverage authorities prior to the Termination Date, to the
end that the issuance of new licenses shall take effect, if possible, during the
transition period. If not so permitted, then the parties agree that they will
promptly execute all applications and other documents required by the liquor
authorities in order to effect the issuance of new licenses at the earliest date
possible consistent with applicable law in order that all liquor licenses may be
issued to Owner or its designee at the earliest possible time after the
Termination Date. Owner shall reimburse Operator for the reasonable incremental
out-of-pocket costs incurred by Operator in performing its obligations under
this Section 12.1(j). Operator agrees, if so requested by Owner or purchaser, to
continue operation under the Liquor Licenses pending such transfer pursuant to a
beverage services agreement for a period not to exceed ninety (90) days
following the termination of this Agreement provided that Owner or such
purchaser shall in accordance with customary industry practice provide proper
insurance

- 32 -

--------------------------------------------------------------------------------




and an indemnity against liability arising from Operator's performance under
such beverage services agreement.
(g)     Hotel Contracts. By execution and delivery of an Assignment and
Assumption of Contracts in a form mutually agreed on by the parties on the
Termination Date, Operator shall effect the assignment (and assumption by Owner)
of any Hotel contracts which ate assignable without continuing liability to
Operator.
(h)     Bookings. Despite any notice of termination or upcoming expiration of
the Term, Operator shall continue to advertise and promote the Hotel and
actively seek and accept bookings notwithstanding that they are to occur after
the termination or expiration of the Tenn. Following the earlier to occur of (a)
the date one party gives 'written notice of termination to the other party and
(b) thirty (30) days prior to the expiration of the Term (the "commencement of
the transition period"), Owner agrees that it shall, or shall cause New Operator
to, honor all bookings for future reservations or use of Hotel rooms or
facilities, which may have been accepted or entered into by Operator upon,
during or at any time prior to the commencement of the transition period in the
ordinary course of business, in accordance with the terms of this Agreement;
provided, however, that reservations made for Hotel employees for free or
reduced rate rooms or other services at the Hotel; and similar reservations made
for employees of other hotels owned or operated by Operator or for Operator's
executive staff shall be canceled effective as of the commencement of the
transition period, except with respect to employees who, on the commencement of
the transition period, are guests of the Hotel. In connection with any bookings,
if the guest or patron bas previously made advance deposits as shown on the
bookings reports and such sums remain on deposit in the Agency Account on the
commencement of the transition period, appropriate credit shall be given to the
guest or patron by Owner, and refunds to the depositing person or entity shall
be made at such time as valid cancellation of reservations, if any, are made.
Operator and Owner acknowledge that all advance deposits are deposited into the
general operating account tor the Hotel and remain on deposit in such account to
the extent that such advance deposits have not been applied against Gross
Operating Expenses of the Hotel.
(i)     Safety Deposit Boxes. On the Termination Date Operator shall deliver to
Owner all keys to the safe deposit boxes in its possession in the Hotel, all
receipts and agreements relating to such safe deposit boxes and a complete list
of such safe deposit boxes which list shall contain the name and room number of
each depositor. One day prior to the Termination Date, Operator shall send
written notice to guests at the Hotel who have safe deposit boxes (which notice
shall be in form and substance reasonably satisfactory to Owner), advising of
the change of Hotel management and requesting the removal and verification of
the contents thereof before the Termination Date. All such removals shall be
under the supervision of a representative of Operator and Owner.
(j)    Guest Baggage. All baggage, valises, trunks and other items
(collectively, "baggage") of guests and others which have been checked with or
left in the care of Operator, and all "lost and found" items, shall be
inventoried, sealed and tagged jointly by Operator and Owner on the Termination
Date. On the Termination Date, Operator shall deliver to Owner all records and
books as to the baggage and any keys to the baggage (provided, however, that no

- 33 -

--------------------------------------------------------------------------------




baggage shall be opened). After the Termination Date, Owner shall be responsible
for all baggage listed in such inventory.
(k)     Receivables. All receivables of the Hotel outstanding as of the
Termination Date, including, without limitation, guest ledger receivables, shall
continue to be the property of Owner. Operator shall cooperate with Owner in all
reasonable respects, but at Owner's sole cost and expense, in the collection of
any receivables, and shall rum over to Owner any receivables collected directly
by Operator after the commencement of the transition period which relate to the
sale of goods or services at the Hotel. On the Termination Date, Operator shall
deliver to Owner a listing of all receivables.
(l)     Cooperation with Lender. In the event that Owner defaults in its
obligations under the Loan Documents, Operator shall fully cooperate with the
Lender in any transition of ownership of the Property.
(m)     Books and Records. Owner agrees that, during the transition period,
Operator shall continue to have reasonable access after reasonable notice to the
books and records of the Hotel with respect to the operations of the Hotel prior
to the Termination Date whenever reasonably necessary for Operator's internal
accounting or tax purposes, and Owner shall retain such records for the period
of time required by applicable law; provided that Operator shall exercise its
rights hereunder in a manner so as to minimize interference with the Hotel, its
guests and its normal operations.
(n)     Operator shall prepare (i) an Accounting Period Report for the final
Accounting Period of the term hereof within thirty (30) days after the close of
such Accounting Period and (ii) an Annual Operating Statement for so much of the
final Fiscal Year as shall have occurred through such Accounting Period at the
same time as the delivery of the final Accounting Period Report.
(o)     The rights and liabilities of the parties having accrued as of the
Termination Date shall continue.
(p)     Operator will turn over possession of the Hotel in a clean, safe and
secure manner.
(q)     The provisions of this Article 17 shall survive termination or
expiration of this Agreement
ARTICLE18
EVENTS OF DEFAULT
18.1.     Operator Defaults. Each of the following shall constitute an Event of
Default by Operator:
(a)     The failure of Operator to pay any sum of money to Owner provided for
herein when the same is payable, if such failure is not cured within ten (10)
days after written notice specifying such failure is given by Owner to Operator.
If any sum of money is not paid within ten (10) days following the date same
becomes due and payable under this Agreement,

- 34 -

--------------------------------------------------------------------------------




such sum shall bear interest from the date due until actually paid at a rate
equal to the lesser of twelve percent (12%) per annum or the highest annual
interest rate permitted by law, provided that any interest so payable shall not
constitute Gross Operating Expense under this Agreement.
(b)     An assignment by Operator in violation of the provisions of Article 21
hereof.
(c)     If Operator shall fail to keep, observe or perform any material
covenant, agreement, term or provision of this Agreement to be kept, observed or
performed by Operator, or if Operator because of any grossly negligent or
intentional act or omission on the part of Operator, and without the fault of
Owner, shall fail to maintain the Permits, and either such failure shall
continue for a period of thirty (30) days after written notice from Owner to
Operator; provided that if such failure is incapable of cure within such thirty
(30) day period and if Operator shall promptly, diligently and continuously
pursue the cure thereof, then Operator shall have a period of ninety (90) days
after notice thereof by Owner to Operator within which to effectuate the cure.
(d)     If because of any gross negligence or intentional misconduct of
Operator, and without the fault of Owner, (i) the Franchise Agreement, any
required license for the sale of alcoholic beverages or any other material
license critical to the operation of the Hotel is at any time suspended,
tem1inated or revoked, and such suspension, termination or revocation shall
continue unstayed and in effect for a period of more than thirty (30)
consecutive days after written notice from Owner to Operator, or (ii) if the
right to serve alcoholic beverages in the Hotel shall otherwise be suspended for
a period more than thirty (30) consecutive days after written notice from Owner
to Operator; in the event of any such suspension, termination or revocation,
Operator shall immediately proceed to use Operator's best efforts to cause the
prompt reinstatement of such Agreement, license or right.
(e)     If Operator shall fail to maintain and operate the Hotel materially in
accordance with the requirements of Section 4.1 and such failure shall continue
for a period of thirty (30) days after written notice by Owner to Operator
specifying the matters or conditions which constitute the basis for such Event
of Default, provided that if such failure is incapable of cure within such
thirty (30) day period and if Operator shall promptly, diligently and
continuously pursue the cure thereof, then Operator shall have a period of
ninety (90) days after notice thereof by Owner to Operator within which to
effectuate the cure.
(f)     If Operator shall apply for or consent to the appointment of a receiver,
trustee or liquidator of Operator or of all of a substantial part of its assets
admit in writing its inability to pay its debts as they come due, make a general
assignment for the benefit of creditors, take advantage of any insolvency law,
or file an answer admitting the material allegations of a petition filed against
Operator in any bankruptcy, reorganization or insolvency proceeding. or if an
order, judgment or decree shall be entered by any court of competition
jurisdiction, on the application of a creditor, adjudicating Operator bankrupt
or insolvent or approving a petition seeking reorganization of Operator or
appointing a receiver, trustee or liquidator of Operator or all or a substantial
part of its assets, and such order, judgment or decree shall continue unstayed
and in effect for any period of ninety (90) consecutive days.

- 35 -

--------------------------------------------------------------------------------




(g)     The filing of a voluntary petition in bankruptcy or insolvency or a
petition for liquidation or reorganization under any bankruptcy law by Operator,
or Operator shall consent to, acquiesce in, or fail timely to controvert, an
involuntary petition in bankruptcy, insolvency or an involuntary petition for
liquidation or reorganization filed against it.
(h)     The filing against Operator by a party other than Owner of a petition
seeking adjudication of Operator as insolvent or seeking liquidation or
reorganization or appointment of a receiver, trustee or liquidator of all or a
substantial part of Operator's assets, if such petition is not dismissed within
ninety (90) days.
(i)     Failure of Operator (but excluding such a failure which results from the
default by Owner in paying amounts payable hereunder by Owner) to maintain at
all times throughout the term hereof all of the insurance required to be
maintained by Operator under Article 12, if such failure is not cured within
thirty (30) days after written notice specifying such failure is given by Owner
to Operator.
18.2.    Owner Defaults. Each of the following shall constitute an Event of
Default by Owner:
(a)     The failure of Owner to pay or furnish to Operator any money Owner is
required to pay or furnish to Operator in accordance with the terms hereof on
the date the same is payable, if such failure is not cured within ten (10) days
after written notice specifying such failure is given by Operator to Owner. If
any sum of money is not paid within ten (10) days following the date same
becomes due and payable under this Agreement, such sum shall bear interest from
the date due until actually paid at a rate equal to the lesser of twelve percent
(12%) per annum or the highest annual interest rate permitted by law, provided
that any interest so payable shall not constitute Gross Operating Expenses under
this Agreement.
(b)     Owner shall fail to keep, observe or perform any material covenant,
agreement, term or provision of this Agreement to be kept, observed or performed
by Owner, and such failure shall continue for a period of thirty (30) days after
notice thereof by Operator to the Owner, provided that if such failure is
incapable of cure within such thirty (30) day period and if Owner shall
promptly, diligently and continuously pursue the cure thereof, then Owner shall
have a period of ninety (90) days after notice thereof by Operator to Owner
within which to effectuate the cure.
(c)     If Owner shall apply for or consent to the appointment of a receiver,
trustee or liquidator of Owner of all or a substantial part of its assets, or
admit in writing its inability to pay its debts as they come due, make a general
assignment for the benefit of creditors, take advantage of any insolvency law,
or file an answer admitting the material allegations of a petition filed against
Owner in any bankruptcy, reorganization or insolvency proceeding, or if an
order, judgment or decree shall be entered by any court of competent
jurisdiction, on the application of a creditor, adjudicating Owner a bankrupt or
insolvent or approving a petition seeking reorganization of Owner or appointing
a receiver, trustee or liquidator of Owner or of all or a substantial part of
its assets, and such order, judgment or decree shall continue unstayed and ill
effect for any period of ninety (90) consecutive days.

- 36 -

--------------------------------------------------------------------------------




(d)     The filing of a voluntary petition in bankruptcy or insolvency or a
petition for liquidation or reorganization under any bankruptcy law by Owner, or
Owner shall consent to, acquiesce in. or fail timely to controvert, an
involuntary petition in bankruptcy, insolvency or an involuntary petition for
liquidation or reorganization filed against it.
(e)     The filing against Owner of a petition seeking adjudication of Owner as
insolvent or seeking liquidation or reorganization or appointment of a receiver,
trustee or liquidator of all or a substantial part of Owner's assets, if such
petition is not dismissed within ninety (90) days.
(f)     Failure of Owner to maintain at all times throughout the term hereof all
of the insurance required to be maintained by Owner under Article 12, if such
failure is not cured within thirty (30) days after written notice specifying
such failure is given by Operator to Owner.
ARTICLE19
TERMINATION UPON EVENT OF DEFAULT; OTHER REMEDIES
Upon the occurrence of an Event of Default, the non-defaulting party may: (i)
terminate this Agreement, effective five (5) days after the giving of written
notice of termination to the defaulting party or such later date as it may
specify in such notice, provided that termination may be effective immediately
in the case of willful misconduct, criminal conduct or misappropriation of
funds; and in addition (ii) pursue any and all other remedies available to the
non-defaulting party at law or in equity.
ARTICLE 20
NOTICES
All notices, elections, acceptances, demands, consents and reports (collectively
"notice") provided for in this Agreement shall be in writing and shall be given
to the other party at the address set forth below or at such other address as
any of the patties hereto may hereafter specify in writing.
To Owner:     Leroy Springs & Company, Inc.
P.O. Box 1209
2201 Old Nation Road
Fort Mill, South Carolina 29715
Attention: Timothy W. Patterson
Facsimile No. 803-547-1008
Telephone No. 803-437-1200


And to:     William G. Taylor
The Springs Company
P.O. Drawer 460
1 04 Springs Street
Lancaster, South Carolina 29720
Facsimile No. 803-286-3295
Telephone No. 803-286-3051

- 37 -

--------------------------------------------------------------------------------




Copy to:     Paul A. Steffens
K&L Gates LLP
214 North Tryon Street, 47th Floor
Charlotte, North Carolina 28202
Facsimile No. 704-353-3191
Telephone No. 704-331-7491


To Operator:     Charlestowne Springmaid, LLC
28 Bridgeside Drive
Mount Pleasant, South Carolina 29464
Attention: Michael Tall
Facsimile No. 843-766-6763
Telephone No. 843-972-1400
Such notice or other communication may be given by Federal Express or other
nationally recognized overnight carrier or by electronic facsimile in which case
notice shall be deemed given upon confirmed delivery. Notice may be mailed by
United States registered or certified mail, return receipt requested, postage
prepaid, deposited in a United States post office or a depository for the
receipt of mail regularly maintained by the post office. If mailed, then such
notice or other communication shall be deemed to have been received by the
addressee on the fifth (5th) day following the date of such mailing. Such
notices, demands, consents and reports may also be delivered by hand, in which
case it shall be deemed received upon delivery.
ARTICLE 21
NON-ASSIGNABILITY
21.1.     Assignment by Operator. Operator shall not assign, pledge or encumber
this Agreement or its interest in this Agreement without the express prior
written consent of Owner. Owner agrees not to unreasonably withhold or delay its
consent to an assignment by Operator to An Affiliate of Operator in a
company-wide corporate or equivalent restructuring of Operator. Upon any
permitted assignment of this Agreement and the assumption of this Agreement by
the assignee, the assignor shall be relieved of any obligation or liability
under this Agreement arising after the effective date of the assignment.
ARTICLE22
INDEMNITY
22.1.     Operator shall indemnify and hold Owner (and Owner's agents,
principals, shareholders, partners, members, officers, directors and employees)
harmless from and against all liabilities, losses, claims, damages, costs and
expenses (including, but not limited to, reasonable attorneys' fees and
expenses) that may be incurred by or asserted against any such party and that
arise from (a) the fraud, willful misconduct or gross negligence of the
executive employees of Operator, (b) the breach by Operator of any provision of
this Agreement or (c) any action taken by Operator which is materially beyond
the scope of Operator's authority under this Agreement. Owner shall promptly
provide Operator with written notice of any claim or suit brought against it by
a third party which might result in such indemnification and Operator shall

- 38 -

--------------------------------------------------------------------------------




have the option of defending any claim or suit brought against Owner with
counsel selected by Operator and reasonably approved by Owner. Owner shall
cooperate with Operator or its counsel in the preparation and conduct of any
defense to any such claim or suit.
22.2.     Except as provided in Section 22.1, Owner shall indemnify and hold
Operator (and Operator's agents, principals, shareholders, partners, members,
officers, directors and employees) harmless from and against all liabilities,
losses, claims, damages, costs and expenses (including, but not limited to,
reasonable attorneys' fees and expenses) that may be incurred by or asserted
against such party and that arise from or in connection with (a) the performance
of Operator's services under this Agreement, or (b) any willful, tortuous or
negligent act or omission of Owner or its executive employees. Operator shall
promptly provide Owner with written notice of any claim or suit brought against
it by a third party which might result in such indemnification and Owner shall
have the option of defending any claim or suit brought against Operator with
counsel selected by Owner and reasonably satisfactory to Operator. Operator
shall cooperate with Owner or its counsel in the preparation and conduct of any
defense to any such claim or suit.
22.3.     In the event that Owner shall give less than sixty (60) days' notice
of termination of this Agreement for sale or other disposition of the Hotel
under Section 16.1(i) (the difference between sixty and the number of days by
which such notice is given being the "Notice Days Deficiency"), then Owner shall
indemnify and hold harmless Operator from and against the actual out-of-pocket
costs incurred by Operator to pay employees at the Hotel that are, as a result
solely of such termination of this Agreement for such sale or other disposition,
terminated as employees by Operator and not rehired by Operator or any New
Operator, for the term of their employment beyond the effective date of such
termination of this Agreement but not in excess of the Notice Days Deficiency,
solely to the extent such deferred termination of employment is necessary in
order to avoid liability under the Worker Adjustment and Retraining Notification
Act, 29 USC §2 101 et seq. ("WARN Act"), Operator shall use reasonable efforts
to minimize me amount of any potential liability of Owner under this Section
22.3.
22.4.     The provisions of this Article 22 shall survive the termination or
expiration of this Agreement with respect to acts, omissions and occurrences
arising during the Term.
ARTICLE23
NO REPRESENTATIONS AS TO INCOME OR FINANCIAL SUCCESS OF HOTEL
In entering into this Agreement, Operator and Owner acknowledge that neither
Owner nor Operator has made any' representation to the other regarding projected
earnings, the possibility of future success or any other similar matter
respecting the Hotel, and that Operator and Owner understand that no guarantee
is made to the other as to any specific amount of income to be received by
Operator or Owner or as to the future financial success of the Hotel.
ARTICLE24
REPRESENTATIONS OF OPERATOR AND OWNER
24.1.     In order to induce Owner to enter into this Agreement, Operator does
hereby make the following representations and warranties:

- 39 -

--------------------------------------------------------------------------------




(a)     the execution of this Agreement is permitted by the operative agreements
of Operator and this Agreement has been duly authorized, executed and delivered
and constitutes the legal, valid and binding obligation of Operator enforceable
in accordance with the terms hereof;
(b)     there is no claim, litigation, proceeding or governmental investigation
pending, or, as far as is known to Operator, threatened, against or relating to
Operator, the properties or business of Operator or the transactions
contemplated by this Agreement which does, or may reasonably be expected to,
materially and adversely affect the ability of Operator to enter into this
Agreement or to carry out its obligations hereunder, and there is no basis for
any such claim, litigation, proceedings or governmental investigation, except as
has been fully disclosed in writing to Owner; and
(c)     neither the consummation of the transactions contemplated by this
Agreement on the part of Operator or be performed, nor the fulfillment of the
terms, conditions and provisions of this Agreement, conflicts with or will
result in the breach of any of the terms, conditions or provisions of, or
constitute a default under, any agreement, indenture, instrument or undertaking
to which Operator is a party or by which it is bound.
24.2.     In order to induce Operator to enter into this Agreement, Owner hereby
represents and warrants that Owner has title to the Hotel and full power to
enter into this Agreement. Owner further covenants that the Hotel has proper
zoning and at takeover is being operated in accordance with all applicable
governmental laws and regulations and is not in material violation of any
agreements affecting the Hotel or its operation; that the Hotel has all
necessary licenses for food and alcohol sales; and that this Agreement complies
with and does not violate any Material Agreements.
ARTICLE 25
ARBITRATION
If any controversy should arise between Owner and Operator in the performance,
interpretation or application of this Agreement, the parties shall use
commercially reasonable efforts to reach an agreement with respect to such
controversy. If no agreement has been reached within twenty (20) days after
either party has informed the other in writing of the controversy, either party
may elect, upon giving written notice to the other, to have the matter submitted
to final and binding arbitration in South Carolina in accordance with the then
existing rules of the American Arbitration Association. The matter at issue
shall promptly (but in no event more than thirty (30) days from the date that
Owner or Operator receives notice from the other that a dispute exists under
this Agreement) be submitted for determination to an arbitrator appointed by the
American Arbitration Association. The arbitrator shall be selected in the
following manner: The American Arbitration Association shall designate a panel
containing the names of 3 proposed arbitrators with at least ten (10) years'
experience in the hotel industry. Owner and Operator shall each have the right
to delete the name of one proposed arbitrator from the panel. In the event that
more than one arbitrator remains after such right has been exercised by Owner
and Operator, the American Arbitration Association shall select the arbitrator
from the remaining names on the panel. The arbitrator so selected shall decide
the issue. Owner and Operator agree to proceed with due diligence in pursuing
and arbitration hereunder. The cost of

- 40 -

--------------------------------------------------------------------------------




the arbitration shall be paid by the losing party or, if there is a percentage
award partly to each party, then the cost of the arbitration shall be borne in
the same percentage.
ARTICLE 26
TERMINATION OF THE FRANCIDSE AGREEMENT
Owner reserves and shall have the absolute right in its sole and unfettered
discretion, at any time and without the consent or approval of Operator, to
terminate any then existing Franchise Agreement.
ARTICLE 27
NON-COMPETITION
Neither Operator nor any Affiliate, successor or assignee of Operator shall,
without the prior written consent of Owner develop, syndicate, own, operate
and/or manage (or grant such rights to third parties), either directly,
indirectly or by any means any other hotel within three and one-quarter (3.25)
miles of the perimeter of the Property (the "Geographic Zone"), except for the
Surfside Beach Resort.
ARTICLE 28
MISCELLANEOUS
28.1.     Disputes. To the extent applicable to any issue or dispute that arises
under this Agreement, such issue or dispute shall be resolved by application of
GAAP consistently applied and the Uniform System of Accounts.
28.2.     Further Assurances. Owner and Operator shall execute and deliver all
other appropriate supplement agreements and other instruments, and take any
other action necessary to make this Agreement fully and legally effective,
binding and enforceable as between them and as against third parties.
28.3.     Waiver. The waiver of any of the terms and conditions of this
Agreement on any occasion or occasions shall not be deemed a waiver of such
terms and conditions on or with respect to any other or future occasion. No
waiver shall be effective unless in writing.
28.4.     Successors and Assigns. Subject to and limited by Article 21, this
Agreement shall be binding upon and inure to the benefit of Owner, its
successors and permitted assigns, and shall be binding upon and inure to the
benefit of Operator, its successors and permitted assigns.
28.5.     Governing Law. This Agreement shall "be construed, both as to its
validity and as to the performance of the parties, in accordance with the laws
of the State of South Carolina.
28.6.     Compliance with Loan Documents, Mortgage and Franchise Agreement. In
carrying out their respective duties and obligations under the terms of this
Agreement, Owner and Operator shall take no action that will constitute a
default under the Loan Documents, any Mortgage or the Franchise Agreement and
will take such actions as are reasonably necessary to comply therewith;
provided, however, Owner shall promptly notify Operator of any new

- 41 -

--------------------------------------------------------------------------------




Material Agreements or changes to existing Material Agreements that affect
Operator's performance under this Agreement or may conflict with the terms of
this Agreement.
28.7.     Amendments. This Agreement may not be modified, amended, surrendered
or changed, except by a written document signed by the Owner and Operator
agreeing to be bound thereby.
28.8.     Estoppel Certificates. Owner and Operator agree, at any time and from
time to time, as requested by the other party upon not less than ten (10) days'
prior written notice, to execute and deliver to the other a statement certifying
that this Agreement is unmodified and in full force and effect (or if there have
been modifications, that the same are in full force and effect as modified and
stating the modifications), certifying the dates to which required payments have
been paid, and stating whether or not, to the best knowledge of the signer. the
other party is in default in performance of any of its obligations under this
Agreement, and if so, specifying each such default of which the signer may have
knowledge, it being intended that such statement delivered pursuant hereto may
be relied upon by others with whom the party requesting such certificate may be
dealing.
28.9.     Inspection Rights. Owner shall have the right to inspect the Hotel and
examine the books and records of Operator pertaining to the Hotel at all
reasonable times during the Term upon reasonable notice to Operator, and Owner
and the holder of any Mortgage shall have access to the Hotel and the books and
records pertaining thereto at all times during the Term to the extent necessary
to comply with the terms of any Mortgage, all to the extent consistent with
applicable law and regulations and the rights of guests, tenants and
concessionaires of the Hotel.
28.10.     Subordination. This Agreement shall be subordinate to any and all
Mortgages and Loan Documents. Upon request, Operator shall execute and deliver
any written agreement requested by Owner evidencing this subordination within
ten (10) days.
28.11.     Effect of Approval of Plans and Specifications. Owner and Operator
agree that in each instance in this Agreement or elsewhere wherein Operator is
required to give its approval of plans, specifications, budgets and/or
financing, no such approval shall imply or be deemed to constitute an opinion by
Operator, nor impose upon Operator any responsibility for the design or
construction of additions to or improvements of the Hotel, including but not
limited to structural integrity or life/safety requirements or adequacy of
budgets and/or financing. The scope of Operator's review and approval of plans
and specifications is limited solely to the adequacy and relationship of spaces
and aesthetics of the Hotel in order to comply with the Hotel Standard.
28.12.     Consent and Approval. Except as herein otherwise provided, whenever
in this Agreement the consent or approval of Operator or Owner is required, such
consent or approval shall not be unreasonably withheld or delayed. Such consent
or approval shall also be in writing only and shall be executed only by an
authorized officer or agent of the party granting such consent or approval.
28.13.     Partial Invalidity. In the event that anyone or more of the phrases,
sentences, clauses or paragraphs contained in this Agreement shall be declared
invalid by the final and unappealable order, decree or judgment of any court,
this Agreement shall be construed as if

- 42 -

--------------------------------------------------------------------------------




such phrases, sentences, clauses or paragraphs had not been inserted, unless
such construction would substantially destroy the benefit of the bargain of this
Agreement to either of the parties hereto.
28.14.     Entire Agreement. This Agreement constitutes the entire agreement
between the parties relating to the subject matter hereof, superseding all prior
agreements or undertakings, oral or written.
28.15.     Time is of the Essence. Time is of the essence in this Agreement
28.16.     Interpretation. No provision of this Agreement shall be construed
against or interpreted to the disadvantage of any party hereto by any court or
other governmental or judicial authority by reason of such party having or being
deemed to have structured or dictated such provision.
28.17.     Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and need not be
signed by more than one of the parties hereto and all of which shall constitute
one and the same agreement.
28.18.     Limitation of Liability. Owner's liability under this Agreement shall
be limited to the value of Owner's equity in the Hotel, and shall not extend to
any other or separate business or non-business assets of Owner, or any partner,
shareholder, officers, agents, Affiliates, parent or representative of Owner,
for the satisfaction of any claim brought by Operator against Owner. If Owner
shall fail to perform any covenant, term or condition of this Agreement upon
Owner's part to be performed, and as a consequence of such default, Operator
shall recover a money judgment against Owner, such judgment shall be satisfied
only out of the proceeds of sale received upon levy against Owner's Hotel
assets, to the extent of Owner's equity therein. Owner shall look solely to the
assets of Operator and not to any other or separate business or nonbusiness
assets of any partner, shareholder, officer, agent, Affiliate, parent, or
representative of Operator, for the satisfaction of any claim brought by Owner
against Operator, and if Operator shall fail to perform any covenant, term or
condition of this Agreement upon Operator's part to be performed, and as a
consequence of such default, Owner shall recover a money judgment against
Operator, such judgment shall be satisfied only out of the proceeds of sale
received upon levy against Operator's assets. The limitations in this Section
28.18 do not apply to transfers in defraud of creditors.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

- 43 -

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Owner has caused this Agreement to be executed by its
representative duly authorized thereunto and Operator has caused this Agreement
to be executed by its representative duly authorized thereunto, the day and year
first above written.


OWNER:


LEROY SPRINGS & COMPANY, INC., a South
Carolina not-for-profit corporation
By:
 
Name:
 
Title:
 



OPERATOR:


CHARLESTOWNE SPRINGMAID, LLC, a
a South Carolina limited liability company


By:    IC Myrtle Beach Manager LLC, a
Delaware limited liability company
its Manager
By:
/s/ Michael Tall
Name:
Michael Tall
Title:
VP




- 44 -

--------------------------------------------------------------------------------




Springmaid Beach
Exhibit A    Profit & Loss Statement
Major Account Categories    For the Period Ended November


Rooms Available
Rooms Occupied
Occupancy %
Rooms Vacant
Average Daily Rate
RevPAR


Revenue
Rooms
Food & Convention Services
Beverage
Pier Shop
Pier Café
Campground
Telephone
Harbor Oaks
Watercolor
Other
Total Revenue


Departmental Profit
Rooms
Food & Convention Services
Beverage
Pier Shop
Pier Café
Campground
Telephone
Harbor Oaks
Watercolor
Other
Departmental Profit


Undistributed Dept Expenses
General & Administrative



--------------------------------------------------------------------------------




Sales & Marketing
Energy
Maintenance
Total Undistributed Dept Exper


Gross Operating Profit (loss)


Project Expense
Fixed Charges-Insurance & taxes
EBITDA
Depreciation & amortization
EBIT
Interest expense
Net Operating Income





--------------------------------------------------------------------------------




[kbssoriiq42014ex104pg188.jpg]



--------------------------------------------------------------------------------




As of 8/27/14


Schedule 2.3
Allocation of Purchase Price


The Purchase Price shall be allocated as follows:


Hotel
 
 
 
}
 
Real Property
 
 
 
 
Personal Property
 
 
 
To Be Completed
Intangible Property
 
 
 
 
Total
$400,000,000
 
 
 






--------------------------------------------------------------------------------




As of 9/8/14
Schedule 4.1
Disclosure Schedule
4.1.3     See Schedule 1.32 "Excluded Personal Property"
4.1.5.2
See Schedule 1.56 “Management Agreement,” 4.1.15 "Leases", the Permitted
Exceptions set forth in the Title Commitment and/or the Survey, Schedule 4.1.17
"Reservation Agreements and Deposits", Schedule 4.1.18 "Charitable Commitments
and Gift Certificates", and Schedule 4.1.19 "Bartered Arrangements".



4.1.5.3
See Schedule 1.56 “Management Agreement,” Schedule 4.1.14 "Service Contracts,"
Schedule 4.1.16 “Equipment Leases,” Schedule 4.1.17 "Reservation Agreements and
Deposits," Schedule 4.1.18 "Charitable Commitments and Gift Certificates," and
Schedule 4.1.19 "Bartered Arrangements."

4.1     Active Insurance Claims are as follow:
There are no active Property Claims at 8/11/14.
Active General Liability Claims are as follow:
Claimant WN filed suit in October 2012 against Leroy Springs & Co, arising out
of alleged injuries suffered in an incident on 2/15/10 in which, while Claimant
was moving a box spring, someone assisting pushed on the box spring causing
Claimant to fall backwards out of the delivery truck, suffering head, back and
wrist injuries. LS&Co’s insurance carrier, Zurich, has defense counsel (Claim
#9510077762) engaged in the matter. As of 8/11/14 Zurich has paid $12,219 and
has $7,322 reserved, the latter of which is subject to change.
Claimant SS filed suit in late 2013 alleging injuries suffered as a result of a
2/25/2011 fall while Claimant was exiting the bathtub. Case is in the
investigative stage. As of 8/11/14 Zurich has paid $3,497 and reserves totaling
$8,382.
Claimant filed claim 9/14/2012 (Liberty Mutual Claim #P58D00114201) alleging
injury after falling 9/11/12. At 8/11/14 Carrier has paid $162.66 and has
$487.23 reserved.
Claimant filed a claim (Liberty Mutual Claim #P58D00857601) arising from
injuries suffered in a fall while walking on the Pier on 6/14/2014. Liberty
Mutual has paid $0 and has $100 reserved.
Claimant filed claim 6/2/14 ( (Liberty Mutual Claim #P58D00825101) alleging a
bruised right foot caused by an employee removing a board off the Pier and
dropping it on the customer’s foot. At 8/11/14 Liberty Mutual had paid $0 and
has $1,500 reserved.
Claimant filed a claim ( (Liberty Mutual Claim #P58D00892401) alleging damage to
their vehicle parked outside the Hotel after someone threw candy on it. At
8/11/14 Liberty Mutual has paid $0 and has $1 reserved.
Active Workers Compensation Claims:
Claimant filed claim (Employee Preferred Insurance Company Claim #2013196118)
arising from right shoulder strain sustained in a lifting incident on 4/15/13.
As of 8/11/14 Employers Preferred has paid $63,590 and has $57,327 reserved, the
latter of which is subject to change.
Previously closed Claim that resulted from Claimant fracturing finger on 6/26/14
has been re-opened (Employers Preferred Insurance Company Claim #2014237147). At
8/11/14 Employers Preferred has paid $751 and has $0 reserved.
Former SMB employee Cynthia Weaver is out on Long Term Disability. She went out
on 10/03/05 and continues to be out. The LTD carrier has worked with her to get
her Social Security Disability (@$752/mo) effective 1/03/07. She is not expected
to return to work. For the year 2006, she received $11,421 in LTD benefits.
Beginning 1/03/07 and continuing, our LTD carrier commenced @ $262/mo in LTD
benefits to Weaver.
4.1.15b
While we have no campsite leases in material default, several campsites have
executed leases but incomplete paperwork (e.g. CG213 [tax record], CG217 [tax
record], CG219 [tax record, as tax receipt for 2014 is in former Tenant’s name],
CG618 [proof of insurance], and CG626 [missing countersignature of Tenant]. See
Schedule 4.1.15b.




--------------------------------------------------------------------------------




[kbssoriiq42014ex104pg191.jpg]



--------------------------------------------------------------------------------




[kbssoriiq42014ex104pg192.jpg]



--------------------------------------------------------------------------------




[kbssoriiq42014ex104pg193.jpg]



--------------------------------------------------------------------------------




[kbssoriiq42014ex104pg194.jpg]



--------------------------------------------------------------------------------




[kbssoriiq42014ex104pg195.jpg]



--------------------------------------------------------------------------------




[kbssoriiq42014ex104pg196.jpg]



--------------------------------------------------------------------------------




[kbssoriiq42014ex104pg197.jpg]



--------------------------------------------------------------------------------




[kbssoriiq42014ex104pg198.jpg]



--------------------------------------------------------------------------------




[kbssoriiq42014ex104pg199.jpg]



--------------------------------------------------------------------------------




[kbssoriiq42014ex104pg200.jpg]



--------------------------------------------------------------------------------




[kbssoriiq42014ex104pg201.jpg]



--------------------------------------------------------------------------------




As of 8/27/14
Schedule 4.1.3a
Furniture, Fixtures & Equipment Additions-Pier Premises
Barnacles


Description    Description
Equipment-Other     Hoshizaki Ice maker, model #KM901MWH; serial #A1159L
Equipment-    Other Continental Double drawer lowboy
Equipment-Other     Pitco electric fryer, model #SE14; serial #12AC000106
Equipment-Other     Nortlake Fridge sandwich, SMP48-18/SMP48-12;
Serial DV-1051074HB and DV-1051084HB
Equipment-Other     17 FT hood system with Ansel fire system
Equipment-Other     Advanedge Stand-up freezer, model F49-S; serial #13120153
Equipment-Other     Work table
Equipment-Other     Heat lamp
Equipment-Other     Deli tables
Equipment-Other     Vulcan gas chargrill, model VCRB36-1; serial DV-1050369
Equipment-Other     Vulcan flattop griddle, model VCRG24-T1; serial DV-1049627
Equipment-Other     Nortlake Walk-in Fridge (no model or serial #'s found)


Tables
15-2tops
6-4tops
1 round
1 high top 6 seat


Chairs
26 red chairs
12 barstools
6 black chairs


TVs
1 LG
2 Samsung
1 Vizio
2 Phillips


Outdoor Seating on Pier
6 tables     Purchased 2013 @ $648/each
24 chairs     Purchased 2013 @ $247.50/each
22 Picnic tables & a metal swing


Pier Gift Shop aka Fish Tales
2 Stand-up GE Freezers


Tackle Box
2 Stand-up GE Freezers     Purchased 2012
1 GE Reach-in Freezer     Purchased 2012


On Pier
1 Photo-op Logo marquee
1 Photo-op Logo oversized chair
16 Trash Cans



--------------------------------------------------------------------------------




As of 8/22/14
Schedule 4.1.3b
Furniture, Fixtures & Equipment - Guest Room
ROOM TYPE
NO. OF
ROOMS
DESCRIPTION
QTY PER
ROOM
TOTAL
PALMETTO/HOSPITALITY
12
Queen bed
2
24
 
 
Head board
2
24
 
 
Linens (set per bed)
2
24
 
 
Night stand
1
12
 
 
Double light fixture (wall mount)
1
12
 
 
Telephone
1
12
 
 
iHome radio
1
12
 
 
TV
1
12
 
 
Four drawer dresser
1
12
 
 
Full Length Mirror (wall mount)
1
12
 
 
Floor lamp
1
12
 
 
Chairs
4
48
 
 
End table
2
24
 
 
Table lamp
2
24
 
 
Sofa
1
12
 
 
Artwork (pieces)
1
12
 
 
Room safe
1
12
 
 
Iron
1
12
 
 
Ironing board
1
12
 
 
Microwave
1
12
 
 
Coffee maker
1
12
 
 
Refrigerator
1
12
 
 
Hairdryer
1
12
 
 
Trashcans
2
24
 
 
HVAC unit
2
24
 
 
Balcony chair
2
24
 
 
Balcony small table
1
12
 
 
Appropriate window treatments
2
24
PALMETTO-NEW BUILDING
142
Queen bed
2
246
 
 
King Bed
1
19
 
 
Head board
2
265
 
 
Linens (set per bed)
2
265
 
 
Night stand
1
142
 
 
Double light fixture (wall mount)
1
142
 
 
Telephone
1
142
 
 
iHome Radio
1
142
 
 
Hair dryer
1
142
 
 
TV
1
142
 
 
Two Drawer Dresser
1
142
 
 
Full Length Mirror (wall mount)
1
142
 
 
Floor lamp
1
142
 
 
Table
1
142
 
 
Chairs
2
284
 
 
Artwork (pieces)
3
426
 
 
Room safe
1
142
 
 
Iron
1
142
 
 
Ironing Board
1
142
 
 
Microwave
1
142
 
 
Coffee maker
1
142
 
 
Refrigerator
1
142
 
 
Trashcans
2
284
 
 
HVAC unit
1
142
 
 
Balcony chair
2
284
 
 
Balcony small table
1
142
 
 
Appropriate window treatments
1
142
PALMETTO-TOWERS BUILDING
60
Queen bed
2
120
 
 
Head board
2
120
 
 
Linens (set per bed)
2
120
 
 
Night stand
1
60
 
 
Double light fixture (wall mount)
1
60
 
 
Telephone
1
60
 
 
iHome Radio
1
60
 
 
Vanity light fixture (wall mount)
1
60
 
 
Hair Dryer
1
60
 
 
TV
1
60
 
 
Six Drawer Dresser
1
60
 
 
Full Length Mirror (wall mount)
1
60
 
 
Floor lamp
1
60
 
 
Table
1
60
 
 
Chairs
2
120
 
 
Artwork (peices)
2
120
 
 
Room safe
1
60
 
 
Iron
1
60




--------------------------------------------------------------------------------




Schedule 4.1.3b, continued
Furniture, Fixtures & Equipment - Guest Room
 
 
Ironing board
1
60
 
 
Microwave
1
60
 
 
Coffee maker
1
60
 
 
Refrigerator
1
60
 
 
Trashcans
2
120
 
 
Luggage bench
1
60
 
 
HVAC unit
1
60
 
 
Balcony chair
2
120
 
 
Balcony small table
1
60
 
 
Appropriate window treatments
1
60
CYPRESS BUILDING
39
Queen bed
2
78
 
 
Head board
2
78
 
 
Linens (set per bed)
2
78
 
 
Night stand
1
39
 
 
Double light fixture (wall mount)
1
39
 
 
Telephone
1
39
 
 
iHome radio
1
39
 
 
Vanity light fixture (wall mount)
1
39
 
 
Hair dryer
1
39
 
 
TV
1
39
 
 
Closet
1
39
 
 
Six drawer dresser
1
39
 
 
Full Length Mirror (wall mount)
1
39
 
 
Floor lamp
1
39
 
 
Table
1
39
 
 
Chairs
2
78
 
 
Artwork (pieces)
2
78
 
 
Room safe
1
39
 
 
Iron
1
39
 
 
Ironing board
1
39
 
 
Microwave
1
39
 
 
Coffee maker
1
39
 
 
Refrigerator
1
39
 
 
Trashcans
2
78
 
 
HVAC Unit
1
39
 
 
Balcony Chair
2
78
 
 
Balcony Small Table
1
39
 
 
Appropriate window treatments
1
39
Live Oaks-Standard Room
210
Queen bed
2
420
 
 
Head board
2
420
 
 
Linens (set per bed)
2
420
 
 
Night stand
1
210
 
 
Double light fixture (wall mount)
1
210
 
 
Telephone
1
210
 
 
iHome radio
1
210
 
 
Vanity light fixture (wall mount)
1
210
 
 
Hair dryer
1
210
 
 
TV
1
210
 
 
Four drawer dresser
1
210
 
 
Full Length Mirror (wall mount)
1
210
 
 
Floor lamp
1
210
 
 
Table
1
210
 
 
Chairs
2
420
 
 
Table lamps
1
210
 
 
Artwork (pieces)
3
630
 
 
Room safe
1
210
 
 
Iron
1
210
 
 
Ironing board
1
210
 
 
Microwave
1
210
 
 
Coffee maker
1
210
 
 
Refrigerator
1
210
 
 
Trashcans
2
420
 
 
HVAC Unit
1
210
 
 
Balcony Chair
2
420
 
 
Balcony Small Table
1
210
 
 
Appropriate window treatments
1
210
LIVE OAKS-ONE-ROOM SUITE
8
Queen bed
2
16
 
 
Head board
2
16
 
 
Linens (set per bed)
2
16
 
 
Night stand
1
8




--------------------------------------------------------------------------------




Schedule 4.1.3b, continued
Furniture, Fixtures & Equipment - Guest Room
 
 
Double light fixture (wall mount)
1
8
 
 
Telephone
1
8
 
 
iHome radio
1
8
 
 
Vanity light fixture (wall mount)
1
8
 
 
Hair dryer
1
8
 
 
TV
2
16
 
 
Four drawer dresser
1
8
 
 
Full Length Mirror (wall mount)
1
8
 
 
Floor lamp
1
8
 
 
Table
1
8
 
 
Chairs
2
16
 
 
End table
2
16
 
 
Table lamps
2
16
 
 
Artwork (pieces)
3
24
 
 
Sofa
1
8
 
 
Easy chair
1
8
 
 
Room safe
1
8
 
 
Iron
1
8
 
 
Ironing board
1
8
 
 
Microwave
1
8
 
 
Coffee maker
1
8
 
 
Refrigerator
1
8
 
 
Trashcans
2
16
 
 
HVAC Unit
2
16
 
 
Balcony Chair
2
16
 
 
Balcony Small Table
1
8
 
 
Appropriate window treatments
2
16
 
8
Queen bed
3
16
 
 
Head board
3
16
 
 
Linens (set per bed)
3
16
 
 
Night stand
2
8
 
 
Double light fixture (wall mount)
1
8
 
 
Telephone
2
16
 
 
iHome radio
2
16
 
 
Hair dryer
1
8
 
 
TV
2
16
 
 
Four drawer dresser
1
8
 
 
Full Length Mirror (wall mount)
1
8
 
 
Floor lamp
1
8
 
 
Table
1
8
 
 
Chairs
2
16
 
 
End table
2
16
 
 
Table Lamps
2
16
 
 
Sofa
1
8
 
 
Easy Chair
1
8
 
 
Artwork (pieces)
3
24
 
 
Room safe
1
8
 
 
Iron
1
8
 
 
Ironing board
1
8
 
 
Microwave
1
8
 
 
Stove Cooktop
1
8
 
 
Coffee maker
1
8
 
 
Refrigerator
1
8
 
 
Trashcans
2
16
 
 
HVAC Unit
2
16
 
 
Balcony Chair
2
16
 
 
Balcony Small Table
1
8
 
 
Appropriate window treatments
2
16
LIVE OAKS-JUNIOR SUITE CONER (LJC)
4
Queen bed
2
8
 
 
Head board
2
8
 
 
Linens (set per bed)
2
8
 
 
Night stand
1
4
 
 
Double light fixture (wall mount)
1
4
 
 
Telephone
2
8
 
 
iHome radio
1
4
 
 
Hair dryer
1
4
 
 
TV
2
8
 
 
Three drawer dresser
1
4
 
 
Full Length Mirror (wall mount)
1
4
 
 
Floor lamp
1
4
 
 
Table
1
4
 
 
Chairs
4
16
 
 
End table
2
8
 
 
Table Lamps
2
8
 
 
Sofa
1
4
 
 
Easy Chair
2
8




--------------------------------------------------------------------------------






Schedule 4.1.3b, continued
Furniture, Fixtures & Equipment - Guest Room
 
 
Coffee table
1
4
 
 
Artwork (pieces)
3
12
 
 
Room safe
1
4
 
 
Iron
1
4
 
 
Ironing board
1
4
 
 
Microwave
1
4
 
 
Stove Cooktop
1
4
 
 
Coffee maker
1
4
 
 
Refriderator
1
4
 
 
Trashcans
4
16
 
 
HVAC unit
2
8
 
 
Balcony Chair
2
8
 
 
Balcony Small Table
1
4
 
 
Appropriate window treatments
2
8
LIVE OAKS-TWO-ROOM COMBO (LC)
6
Queen bed
2
12
 
 
King Bed
1
6
 
 
Head board
3
18
 
 
Linens (set per bed)
3
18
 
 
Night stand
1
6
 
 
Double light fixture (wall mount)
1
6
 
 
Telephone
1
6
 
 
iHome radio
1
6
 
 
Vanity light fixture (wall mount)
1
6
 
 
Hair dryer
1
6
 
 
TV
2
12
 
 
Four drawer dresser
2
12
 
 
Table lamps
2
12
 
 
Artwork (pieces)
4
24
 
 
Iron
1
6
 
 
Ironing board
1
6
 
 
Microwave
1
6
 
 
Mini-refrigerator
1
6
 
 
Full Length Mirror (wall mount)
1
6
 
 
Coffee Maker
1
6
 
 
Trashcans
3
18
 
 
HVAC Unit
1
6
 
 
Balcony Chair
2
12
 
 
Balcony Small Table
1
6
 
 
Appropriate window treatments
2
12
LIVE OAKS/L3 JUNIOR SUITE (LJ)
2
Queen bed
2
4
 
 
Head board
2
4
 
 
Linens (set per bed)
2
4
 
 
Night stand
1
2
 
 
Double light fixture (wall mount)
1
2
 
 
Telephone
1
2
 
 
iHome radio
1
2
 
 
Vanity light fixture (wall mount)
1
2
 
 
Hair dryer
1
2
 
 
TV
2
4
 
 
Armoire
2
4
 
 
Full Length Mirror (wall mount)
1
2
 
 
Table
1
2
 
 
Chairs
4
8
 
 
End Table
2
4
 
 
Table lamp
2
4
 
 
Sofa
1
2
 
 
Coffee table
1
2
 
 
Easy chair
1
2
 
 
Artwork (pieces)
5
10
 
 
Room safe
1
2
 
 
Iron
1
2
 
 
Ironing board
1
2
 
 
Microwave
1
2
 
 
Stove Cooktop
1
2
 
 
Coffee Malke
1
2
 
 
Refrigerator
1
2
 
 
Trashcans
2
4
 
 
HVAC Unit
2
4
 
 
Balcony Chair
1
2
 
 
Balcony Small Table
2
4
 
 
Appropriate window treatments
2
4
 
 
 
 
 
TOTAL ROOMS AVAILABLE
491
 
 
 






--------------------------------------------------------------------------------




As of 8/20/14
Schedule 4.1.3c


Furniture, Fixtures & Equipment - Conference Center
Description
 
Total Quantity


 
 
 
Tables
 
 
4ft
 
20


6ft
 
200


8ft
 
21


6ft classroom
 
106


Serpentine
 
3


Rounds
 
119


Half Rounds
 
4


 
 
 
Chairs
 
 
Pink
 
560


Black
 
1,500


Green
 
330


White Wedding
 
199


 
 
 
Dance Floor Sections 18X18
 
2


 
 
 
Stage
 
 
Old Brown/Black sections 4 x 8
 
11


New Black/Silver sections 4 x 8
 
15


New Sico staging
 
9


 
 
 
Miscellaneous
 
3


Portable Bars 6'
 
2


Podiums freestanding
 
2


Podiums with speaker
 
1


Sound system (fees entire Conf. Center)
 
3


LCD projectors
 
1


Speaker phone
 
 
 
 
 






--------------------------------------------------------------------------------




As of 8/20/14
Schedule 4.1.3d
Furniture, Fixtures & Equipment - Swimming Pools
Description
 
Total Quantity
Live Oaks:
 
 
Chaise lounges
 
36
Chairs
 
58
Tables
 
14
 
 
 
Palmetto:
 
 
Chaise lounges
 
58
Chairs
 
22
Tables
 
7
 
 
 
Cypress:
 
 
Chaise lounges
 
52
Chairs
 
12
Tables
 
3






--------------------------------------------------------------------------------




As of 8/20/14
Schedule 4.1.3e
Furniture, Fixtures & Equipment
Marlin's Restaurant (Seating Area)
Description
 
Total Quantity
 
 
 
Booths
 
 
Double sided
 
8
Single Sided
 
16
 
 
 
Chairs
 
412
 
 
 
Tables
 
 
5 ft tables
 
35
Square 4 top tables
 
43
8 ft table
 
2
small round tables
 
6
big round tables
 
4
4 ft tables
 
18
52 inch NEC flat screen TV's
 
3
 
 
 
 
 
 
Pool Bar Deck
 
 
High Top Chairs
 
8
Chairs
 
35
Tables/rounds
 
9
Umbrellas
 
9
Umbrellas/Base
 
9






--------------------------------------------------------------------------------




As of 8/27/14
Schedule 4.1.8
Licenses and Permits
Description
Permit/
License #
Effective
Date/Year
Expires
SC Department of Revenue Retail License *
026023525
7/6/1905
N/A
Horry County SC Business License (Hotel/Motels) *
188943
2014
4/20/2015
Horry County SC Business License (Amusement Machine Coin Operated) *
Business where machine is located.
188942
2014
4/20/15
Fed. Communications Comm., Wireless Telecommunications Bureau (Radio Station
Authorization-Land/Mobile Wireless Radio License)
0001886662
6/16/05
6/16/2015
SC Department of Natural Resources Salt Water Public Fishing Pier License *
RF192015000002
7/1/14
6/30/15
SC Department of Natural Resources Fishing Pier License *
C01149518
5/26/05
N/A
SC Department of Revenue (Business Liquor By the Drink) *
320154373-PLB
6/1/13
5/31/2015
SC Department of Revenue (On premises Beer & Wine License) *
320154373-PBW
6/6/13
5/31/2015
SC Department of Revenue (Local Option Permit Valid Time 2400-0200/1000-2400) *
320154373-LOP
6/8/14
5/31/2015
Dept. of the Treasury-Alcohol & Tobacco Tax and Trade Bureau, Special Occupancy
Tax **
2004149-053-011
7/1/04
**6/30/2005
DHEC Bureau of Water Recreational Waters Permit Type-B Pool (Sticker #2271)
26-1004B
4/1/14
3/31/15
DHEC Bureau of Water Recreational Waters Permit Type-B Lazy River (Sticker
#2272)
26-1005B
4/1/14
3/31/15
DHEC Bureau of Water Recreational Waters Permit Type-C Kiddie Pool (Sticker
#2273)
26-1006C
4/1/14
3/31/15
DHEC Bureau of Water Recreational Waters Permit Type-B Pool (Sticker #2274)
26-1007B
4/1/14
3/31/15
DHEC Bureau of Water Recreational Waters Permit Type-C Kiddie Pool (Sticker
#2261)
26-066-1
4/1/14
3/31/15
DHEC Bureau of Water Recreational Waters Permit Type-B Pool (Sticker #3766)
26-K55-1
4/1/14
3/31/15
DHEC Bureau of Water Recreational Waters Permit Type-B Lazy River (Sticker
#3767)
26-K56-1
4/1/14
3/31/15
DHEC Bureau of Water Recreational Waters Permit Type-C Kiddie Pool (Sticker
#3768)
26-K57-1
4/1/14
3/31/15
DHEC Bureau of Water Recreational Waters Permit Type-B Pool (Sticker #2753)
26-379-1
4/1/14
3/31/15
DHEC Bureau of Environmental Health, annual retail food establishment health
inspection
"A" (Marlin's Cafeteria)
36-206-00540
N/A
N/A
DHEC Bureau of Environmental Health, annual retail food establishment health
inspection
"A" Barnacles)
26-206
N/A
N/A
DHEC Bureau of Environmental Health, annual retail food establishment health
inspection
"A" (Conference Center)
26-206-08861
N/A
N/A

* License in name of Leroy Springs & Company, Inc.
** Effective 7/1/05, payment of Special Tax Stamp was suspended through 6/30/08,
and was, as of 7/1/08, repealed for all alcohol occupations.
NOTES: SMB's Marlin's (Cafeteria) received its annual letter from DHEC dated
5/12/06 exempting it from the Food Service Fee.
See Schedule 4.1.14 Service Contracts for software licenses.
SC Department of Labor, Licensing & Regulation Office of Elevators and Amusement
Rides
Certificate of Operation
 
 Unit #
 
Date of Last Inspection
Passenger elevator-Springmaid Conference Center *
 
26-0987
 
10/18/13, Expires 10/18/14
Passenger elevator-Springmaid Beach Hotel *
 
26-0706
 
10/18/13, Expires 10/18/14
Passenger elevator-Springmaid Beach Hotel *
 
26-0705
 
10/18/13, Expires 10/18/14
Passenger elevator-Springmaid Beach Hotel *
 
26-0704
 
10/18/13, Expires 10/18/14
Passenger elevator-Springmaid Beach Hotel *
 
26-0703
 
10/18/13, Expires 10/18/14
Passenger elevator-Springmaid Towers *
 
26-0649
 
10/18/13, Expires 10/18/14
Passenger elevator-Springmaid Towers *
 
26-0648
 
10/18/13, Expires 10/18/14
Passenger elevator-Springmaid Conference Center *
 
26-0647
 
10/18/13, Expires 10/18/14
Passenger elevator-Palmetto *
 
26-1015
 
10/18/13, Expires 10/18/14
Passenger elevator-Springmaid Conference Center *
 
26-0646
 
10/18/13, Expires 10/18/14
Passenger elevator-Palmetto *
 
26-1014
 
10/18/13, Expires 10/18/14
Passenger elevator-Palmetto *
 
26-1013
 
10/18/13, Expires 10/18/14



OTHER: We are in receipt of a letter dated 3/26/07 from the SC Department of
Natural Resources (DNR), addressed to "Owners/Managers of building with nesting
Least Terns" with specific site reference to roof nests on Cypress Building.
Letter solely asks for cooperation in minimizing disturbances to these
State-threatened birds during the nesting season, May-August; per t/c with Tom
Murphy of the DNR, SMB is restricted from renovating or demolishing this unit
while birds are actively nesting or have chicks.



--------------------------------------------------------------------------------




[kbssoriiq42014ex104pg211.jpg]



--------------------------------------------------------------------------------




[kbssoriiq42014ex104pg212.jpg]



--------------------------------------------------------------------------------




[kbssoriiq42014ex104pg213.jpg]



--------------------------------------------------------------------------------




[kbssoriiq42014ex104pg214.jpg]



--------------------------------------------------------------------------------




[kbssoriiq42014ex104pg215.jpg]



--------------------------------------------------------------------------------




[kbssoriiq42014ex104pg216.jpg]



--------------------------------------------------------------------------------




[kbssoriiq42014ex104pg217.jpg]



--------------------------------------------------------------------------------




[kbssoriiq42014ex104pg218.jpg]



--------------------------------------------------------------------------------




Schedule 4.1.15a
Leases
A.    Building and Rooftop Lease Agreement dated June 28, 2005, between Leroy
Springs & Company Inc. (“Lessor”) and CELLCO Partnership dba Verizon Wireless
(“Lessee”) for an approximate 398°a area on rooftop of Palmetto Building of
Springmaid Beach Resort. Lease commenced 8/1/05 (the first day of the month
following the date the Lessee was granted a building permit) for initial term of
five years with three additional 5-year extensions. Initial annual rental was
$15,000, escalating 3% annually. Lessee may terminate the agreement at the end
of each 5-year period, subject to six months’ notice.





--------------------------------------------------------------------------------




Schedule 4.1.15b
Campground Leases
AS OF 9/8/14


Leroy Springs & Co. Inc., doing business as Springmaid Beach, is Landlord to
Ground Lease Agreements (185 total) with the following Lessees. All Lease
Agreements are for a 12-month-only term from 1/1/14 through 12/31/14. Annual
rental charges are $5000 on 161 sites, $6500 on 17 sites, $7000 on 5 sites,
$4300 on CG718 (Employee) , and $2500 on CG612A (under special circumstances).
All leases are paid-in-full except for
CAMPSITE #
 
LESSEE
ADDRESS
CITY STATE ZIP
ANNUAL
LEASE $$
CG201
Holden
Ricky
1048 Horton Rollins Road
Kershaw SC 29067
6,500
CG202
Helms
Donnie
P O Box 1322
Fort Mill SC 29716
6,500
CG203
Vincent
Ronald
796 Baker Place Road
Lancaster SC 29720
6,500
CG204
Knight
John
3759 McIlwain Road
Heath Springs SC 29058
7,000
CG205
Murdock
Geleda
289 Rocky Face Church Road
Taylorville NC 28681
6,500
CG206
 
 
ABANDONED
 
 
CG207
Fountain
Steve & Pat
2015 56th Avenue
Spokane WA 99223
7,000
CG208
Lee
Martha
P O Box 70
Maury NC 28554
7,000
CG209
Dean
Lisa M.
21229 Bear Ck. Road
Catlettsburg KY 41129
7,000
CG210
Mitchell
Pat & Kevin
29256 Quail Tr Road
Norwood NC 28128
7,000
CG211
Boone
Laura
457 Adamas Ln
Lancaster SC 29720
6,500
CG212
Dubeau
Mike
1155 Partridge Rd
Spartanburg SC 29302
6,500
CG213
Hipp
Warren & Sylvia
3200 Ocean Blvd
Myrtle Beach SC 29577
6,500
CG214
Durham
Jody
615 36th Ave APT K
Myrtle Beach SC 29577
6,500
CG215
Durham
Sarah
1590 Traditon Lane
Myrtle Beach SC 29577
6,500
CG216
Taylor
Darius
P O Box 1031
Madison NC 27025
6,500
CG217
Casey
Donna
3118 Bentley Dr
Lancaster SC 29720
6,500
CG218
Gedney
Stephen & Linda
4432 Cypress Cove
Rock Hill SC 29732
6,500
CG219
Melton
Shaunda
114 Butkis Dr Unit 5
Myrtle Beach SC 29577
6,500
CG220
Chandler
Thomas & Lisabet
1400 Sycamore Knoll
Matthews NC 28105
6,500
CG221
Padgett
Phyllis
7424 Dodsons Crossroads
Hillsboro NC 27278
6,500
CG301
Melton
Annette
2284 North Rocky Rd
Lancaster SC 29720
5,000
CG302
Shurley
Darlene
150 Doster Road
Lancaster SC 29720
5,000
CG303
Ghent
Chris & Ashley
746 Community Lane
Lancaster SC 29720
5,000
CG304
Aldridge
John
718 Clarendon Dr.
Lancaster SC 29720
5,000
CG305
Richards
Hiram & Suzanne
202 Union St
Gaffney SC 29340
5,000
CG306
Warren
Jason & Melissa
210 Richards Landing Dr
Rock Hill SC 29732
5,000
CG307
Tolbert
Michael
225 Meadowbrook Circle
Dallas NC 28034
5,000
CG308
McCaskill
Jason
668 Smith Dr
Camden SC 29020
5,000
CG309
Senter
Kevin
295 Watershed Rd
Lawgap NC 27024
5,000
CG310
Summer
Judy
1220 Kent Dr
Lancaster SC 29720
5,000
CG311
Belk
Betty
5816 Plyler Mill Rd
Monroe NC 28110
5,000
CG312
Faile
John & Doris
112 W Welsh St
Kershaw SC 29067
5,000
CG313
Stacks
Grant
1117 Buckeye Blvd
Fort Lawn SC 29714
5,000
CG314
Reece
Matthew
3703 Travertine Dr
Lancaster SC 29720
5,000
CG315
Plyler
Lonnie & Susan
2024 Airport Rd
Lancaster SC 29720
5,000
CG316
Hall
Willard
2551 Lynwood Drive
Lancaster SC 29720
5,000
CG317
Burden
Dennis & Janine
P O Box 26322
Greenville SC 29616
5,000
CG318
Williams
Bruce
183 Ned Williams Road
Kershaw SC 29067
5,000
CG319
Faulkner
Dianne
1936 Williams Circle
Lancaster SC 29720
5,000




--------------------------------------------------------------------------------




SCHEDULE 4.1.15b, Continued
CG320
Comer
Gerald & LaDonna
1214 Sullivan St
Rock Hill SC 29732
5,000
CG321
Croxton
Susan
P O Box 724
Fort Mill SC 29716
5,000
CG322
Dahl
Robbie
2311 Airport Rd
Lancaster SC 29720
5,000
CG323
Taylor
Renee
2482 S Potter Road
Heath Springs SC 29058
5,000
CG324
West
Sue T.
2815 Frank Hallman Road
Lancaster SC 29720
5,000
CG325
Ratterree
Ervin
144 Old Friendship Rd
Catawba SC 29704
5,000
CG326
Harraway
Lynda
715 Country Club Dr
Oak Island NC 28465
5,000
CG327
Schwartz
Carl
1032 Porter Ranch Road
Lancaster SC 29720
5,000
CG328
Cassady
Beverly
P O Box 127
Cassatt SC 29032
5,000
CG329
Kennington
Joyce
2363 Flat Creek Road
Lancaster SC 29720
5,000
CG401
Chapman
Jimmie
751 Gold Hill Road
Fort Mill SC 29716
5,000
CG402
Rone
Bobby
138 E 4th Street
Kershaw SC 29067
5,000
CG403
Wilson
Olin
507 Canyon Trail
Fort Mill SC 29715
5,000
CG404
Jordan
Keith
1010 Meadowbrook Drive
Lancaster SC 29720
5,000
CG405
Lundy
Bobby
1573 Kennel Road
Fort Mill SC 29715
5,000
CG406
Catoe
Mark & Delores
7022 Sandhill Road
Kershaw SC 29067
5,000
CG407
Taylor
Kenneth & Bernice
1750 Williams Cr
Lancaster SC 29720
5,000
CG408
Knight
James
P O Box 1424
Lancaster SC 29720
5,000
CG409
Johnson
Milbry
2295 Sunshne Rd
Lancaster SC 29720
5,000
CG410
Powers
Harold
2031 John Everall Road
Lancaster SC 29720
5,000
CG411
Lowery
Charlene
1235 Shiloh Ranch Road
Lancaster SC 29720
5,000
CG412
Taylor
Charles Sr
2184 New Hope Road
Heath Springs SC 29058
5,000
CG413
Petrie
Elizabeth
5344 Unaka Ave
Charlotte NC 28205
5,000
CG414
Klare
Linda
1965 Vista Rd
Fort Mill SC 29715
5,000
CG415
Kohut
Aubrey
P O Box 1983
Fort Mill SC 29715
5,000
CG416
Catoe
Joe
1511 Maplewood Avenue
Lancaster SC 29720
5,000
CG417
Hartley
Jerry
P O Box 316
Lancaster SC 29720
5,000
CG418
Threatt
Garry
2034 Glenny Pine Road
Lancaster SC 29720
5,000
CG419
McCutchen
James
P O Box 209
Kingstree SC 29556
5,000
CG420
Price
Linda
1700 Hensley Road
Fort Mill SC 29715
5,000
CG421
Knight
Gerald
2307 Tribal Road
Lancaster SC 29720
5,000
CG501
Morgan
Hubert
1727 Dogwood Lane
Lancaster SC 29720
5,000
CG502
Wright
William
2676 Knotty Pine Road
Lancaster SC 29720
5,000
CG503
Baker
Donald
2660 Pink Plyler Rd
Lancaster SC 29720
5,000
CG504
Walker
Patricia
1744 Stinson Road
Lancaster SC 29720
5,000
CG505
Higgins
Brenda & Terry
2006 Concord Dr
Camden SC 29020
5,000
CG506
Rowell
Eric
205 Fairfield Street
Lancaster SC 29720
5,000
CG507
Strait
Paul & Rosanne
670 Brynwood Dr
Rock Hill SC 29732
5,000
CG508
Johnson
Kathy
3340 Flat Creek Rd
Lancaster SC 29720
5,000
CG509
Hines
Thomas
1369 Bridgewood Dr
Fort Lawn SC 29714
5,000
CG510
Robinson
Jim & Ernest
P O Box 1324
Lancaster SC 29720
5,000
CG511
Wright
Ted
1335 Royida Drive
Lancaster SC 29720
5,000
CG512
Harper
Maurice
2859 Kershaw Camden HWY
Lancaster SC 29720
5,000
CG513
Rollings
Hazel
1207 W Laurel Ave
Lancaster SC 29720
5,000
CG514
Hill
Bradley
745 Pleasantdale Dr
Shelby NC 28150
5,000




--------------------------------------------------------------------------------






SCHEDULE 4.1.15b, Continued
CG515
Spinks
Larry
1231 Hensley Road
Fort Mill SC 29715
5,000
CG516
Mullis
Jeff
211 Walker Street
Fort Mill SC 29715
5,000
CG517
Blackmon
Ben
3761 Flatcreek Road
Lancaster SC 29720
5,000
CG518
Williamson
Mike & Jan
2067 Mt. Laurel Rd
Lancaster SC 29720
5,000
CG519
Mullis
Hurley Ray
422 Ponderosa Drive
Indian Land SC 29707
5,000
CG520
Cook
Harold & Hilda
2446 Golf Course Road
Lancaster SC 29720
5,000
CG521
Hewett
Clarence
3486 Hildon Circle
Chamblee GA 30341
5,000
CG522
Poston
Joseph or Teague
514 Rock Springs Rd
Lancaster SC 29720
5,000
CG523
Rone
Jimmy
6522 White St
Kershaw SC 29067
5,000
CG524
Kinley
Debra
121 Lighthouse Rd
Mount Holly NC 28120
5,000
CG525
Sumner
Bill & Virginia
428 Camellia Circle
Lancaster SC 29720
5,000
CG526
Barton
Paul
1422 Clark Place
Lancaster SC 29720
5,000
CG527
Hughes
Shane & Becca
2299 Crosstrail Ridge
Rock Hill SC 29732
5,000
CG528
Sinclair
Steve
4591 Old Church Rd
Lancaster SC 29720
5,000
CG529
Locklear
Jerry & Grace
P O Box 203
Norwood NC 28128
5,000
CG530
Pennington
Mark
3692 E. Pine St
Mount Airy NC 27030
5,000
CG531
Clarke
Jerry
2643 Lynwood Drive
Lancaster SC 29720
5,000
CG532
Hinson
Troyanne
2722 Hopeton Rd
Monroe NC 28110
5,000
CG533
Poag
Thomas
2019 Hough Rd
Lancaster SC 29720
5,000
CG534
Ellis
Todd & Tammy
2611 Jerry Funderburk Rd
Lancaster SC 29720
5,000
CG535
Montgomery
James
1250 S Beersheba Rd
Clover SC 29710
5,000
CG536
Morris
Ben
2609 Morris Road
Lancaster SC 29720
5,000
CG537
Beachum
Sonny
P O Box 105
Ansonville NC 28007
5,000
CG538
Strait
William & Christy
2261 Wntercrest Dr
Rock Hill SC 29732
5,000
CG601
Clark
Richard & M.E.
3320 Passmore Dr
Rock Hill SC 29732
5,000
CG601A
Blackmon
Monty
7200 Flat Rock Road
Kershaw SC 29067
5,000
CG602
Henry
Michael
1190 Stringfellow Rd
Chester SC 29076
5,000
CG603
Phillips
Sadie
725 Phillips Town Road
Kershaw SC 29067
5,000
CG604
Varnadore
Donna
1187 Radcliff Rd
Chester SC 29076
5,000
CG605
Marshall
Terry & Sylvia
549 Oak Haven Dr
Lancaster SC 29720
5,000
CG606
Willard
James
122 Hamilton Street
Chester SC 29076
5,000
CG606A
Plyler
Donald & Verni
2236 Pageland Hwy
Lancaster SC 29720
5,000
CG607
Hancock
Robert
6131 Ingold
Whitsett NC 27377
5,000
CG608
Hinson
Susan
1019 Rocky River Road
Lancaster SC 29720
5,000
CG609
Criminger
Mike
2291 S Potter Road
Heath Springs SC 29058
5,000
CG610
Fulghum
Brian & Megan
4830 Summerside Dr
Lake Wylie SC 29710
5,000
CG611
Foster
Donald
1036 Hollow Road
Chester SC 29076
5,000
CG612
Carter
Johnny
302 E Marion Street
Kershaw SC 29067
5,000
CG612A
Durham
Freddie
144 Thompson Rd
Blacksburg SC 29702
2,500
CG613
Shelby
Sterlin
1571 Kennel Rd
Fort Mill SC 29715
5,000
CG614
Roberts
Terry & Kim
7326 Deese Rd
Kershaw SC 29067
5,000
CG615
Crouch
Tillman & Cynthia
880 Skyline Dr
Chester SC 29076
5,000
CG616
Hardin
Susan
1869 Shelton St
Lancaster SC 29720
5,000
CG617
Arioli
Judy & Paul
2170 Hough Rd
Lancaster SC 29720
6,500
CG618 *
Anderson
David
845 Carey Drive
Rock Hill SC 29732
5,000




--------------------------------------------------------------------------------




SCHEDULE 4.1.15b, Continued
CG619
Willard
Billy
1257 Eden Dr
Chester SC 29076
5,000
CG620
Elliott
Michael
925 Norman Lane
Lancaster SC 29720
5,000
CG621
Knecht
Joe & Julie
5474 Mcconnells HWY
McConnells SC 29726
5,000
CG622
Haigler
Sandra & David
1847 Bridgewood Dr
Lancaster SC 29720
5,000
CG623
Hood
Marshall
2126 Baskins Hill Road
Heath Springs SC 29058
5,000
CG624
Koenig
Ed & Mary
461 Mark Dr
Conway SC 29527
5,000
CG625
Cauthen
Sherri
700 West Barr St
Lancaster SC 29720
5,000
CG626
Blackwell
Steve
2337 Wildwood Dr
Lancaster SC 29720
5,000
CG627
Moore
Terry
1152 Townes Ave
Lancaster SC 29720
5,000
CG628
Nobles
Bennie
3023 Crestview Lane
Lancaster SC 29720
5,000
CG629
Catoe
Dennis
6085 Gold Mine Hwy
Kershaw SC 29067
5,000
CG630
Sims
Bobby
4740 Misket Road
Heath Springs SC 29058
5,000
CG631
Wright
Melissa
820 Old Camden Monroe HWY
Lancaster SC 29720
5,000
CG632
Dubose
Teresa
3527 Autumn Lake Dr
Rock Hill SC 29732
5,000
CG633
Jewett
Rhonda
2737 Downing Street
Lancaster SC 29720
5,000
CG634
Hollis
Charles
9294 Kershaw Camden HWY
Kershaw SC 29067
5,000
CG635
Sims
Charles
520 Waverly Loop
Murrells Inlet SC 29576
5,000
CG636
Neal
Madeline
569 Belk Street
Lancaster SC 29720
5,000
CG637
Hilton
Terry
2263 Camp Creek Rd
Lancaster SC 29720
5,000
CG638
Pritchard
Ray & Lynn
2504 Dearborne Rd
N Charleston SC 29406
5,000
CG639
Kimbrell
Randy
1031 Quail Hollow Circle
Chester SC 29076
5,000
CG701
Sawyer
Kim
119 Walnut Terrace
West Columbia SC 29172
5,000
CG702
Funderburk
Kathryn
P O Box 2888
Lancaster SC 29720
5,000
CG703
Mobley
Beverly
433 Amy Lane
Lancaster SC 29720
5,000
CG704
Yandle
Joseph Brian
8 Park Circle
West Columbia SC 29172
5,000
CG705
Hood
Dawn
2136 Baskins Hill Rd
Heath Springs SC 29058
5,000
CG706
Lucas
Jerry
127 Blackmon Circle
Kershaw SC 29067
5,000
CG707
Crawford
George
P. O. Box 1541
Lancaster SC 29720
5,000
CG708
Bass
Bobby
9728 Kershaw Camden Hwy
Kershaw SC 29067
5,000
CG709
Ellis
Kenneth
569 Oakhaven Dr
Lancaster SC 29720
5,000
CG710
Moser
Sherri
945 Yarborough Rd
Chester SC 29076
5,000
CG711
Ribelin
Freddie & Penny
1994 Hickory Dr
Lancaster SC 29720
5,000
CG712
Roof
Gail
1234 Stringfellow Rd
Chester SC 29076
5,000
CG713
Watts
Brian
1597 Harkey Rd
Lancaster SC 29720
5,000
CG714
Wilson
Janice
1779 Havenwood Dr
Lancaster SC 29720
5,000
CG715
Hardin
Sonny
915 Corvette Court
Lancaster SC 29720
5,000
CG716
Hough
Max
4731 Rowell Rd
Lancaster SC 29720
5,000
CG717
Crawford
Robert
2404 Stribling Circle
Lancaster SC 29720
5,000
CG718
Blackmon
Ann
137 Woodside Lane
Lancaster SC 29720
4,300
CG719
Bowman
Gilbert
1489 Carmel Rd
Lancaster SC 29720
5,000
CG720
Catoe
Charles
4139 Rocky River Rd
Heath Springs SC 29058
5,000
CG721
Mauldin
Jamie
423 Edgewood Circle
Whiteville NC 28472
5,000
CG722
Cauthen
Tracy
P O Box 2720
Lancaster SC 29720
5,000
CG723
Montgomery
Richard
P O Box 1238
Clover SC 29710
6,500
CG724
Catoe
Robert & Tonya
597 Dalton Ridge Dr APT E
Lancaster SC 29720
5,000




--------------------------------------------------------------------------------




SCHEDULE 4.1.15b, Continued
CG724A
Brown
Hubert
P O Box 1035
Lancaster SC 29720
5,000
CG725
Faile
Sherry
1451 Erwin St
Lancaster SC 29720
5,000
CG726
Thompson
Mark & Marlene
2535 Scrub Pine Lane
York SC 29745
5,000
CG727
Farrow
Mike
1645 Albert Rd
Chester SC 29076
5,000
CG728
Fenley
Martha
2452 Campcreek Rd
Lancaster SC 29720
5,000
CG729
Ferrell
Billy
713 Meadowbrook Rd
Chester SC 29706
5,000
CG730
Outlaw
Michael
1539 Danlee Drive
Lancaster SC 29720
5,000
CG731
Beckham
Linda
4470 Percival Rd
Rock Hill SC 29732
5,000
CG732
Langley
Carroll
1067 Neds Creek Rd
Kershaw SC 29067
5,000
CG733
Plyler
Dewey
6414 Shiloh Unity Rd
Lancaster SC 29720
5,000
CG734
Newton
Cynthia & David
2711 Plesantdale Circle
Lancaster SC 29720
5,000
 
 
 
 
$
1,046,460



NOTE:     Intra-year 2014 lease "transfers" between lessees:
- CG213 ---- "open" to Warren & Sylvia Hipps
- CG217, 7/1/14, Dennis Allison to Donna or Brian Casey
- CG218, 1/14/14 ---- "open" to Stephen and Linda Gedney
- CG312, 2/23/14, Vicky & Larry Broome to John & Doris Faile
- CG522, 7/1/14, Marion Wendall Wright to Debra Kinley (new lease which Kinley
signed 6/7/14)
- CG530, 2/26/14, "open" to Mark & Melanie Pennington
- CG610, 6/21/14, Debbie McCowan to Brian & Megan Fulghum (new lease which
Fulghums signed 6/10/14)
- CG618, 8/1/14, David Anderson to Jimmy Hydrick et. al.
- CG704, 7/1/14, Paul Kennington to Joseph Brian Yandle (new lease which Yandle
signed 7/3/14)
- CG724, 3/10/14, Derric Hinson to Robert & Tonya Catoe (new lease which Catoes
signed 3/11/14)
- CG731 ---- "open" (prior Tenant evicted 10/21/13) to Linda Beckham











--------------------------------------------------------------------------------




As of 8/19/14
Schedule 4.1.16
Equipment Leases
A)
Standard Dishwashing Machine Agreement dated 10/17/12 between Springmaid Beach
Resort (Lessee) and US Foods Inc. (Lessor) and PureForce for a dishwashing
machine (Conveyor Model: ES-66) located in Marlin restaurant. Commenced 10/17/12
for an initial term of 1 year with rental payments of $339.95. Lessee also
agrees to purchase minimum of $180/MTH of products. Lease automatically renews
for one year at end of initial term unless either party cancels by giving at
least 60 days prior written notice.

B)
PITNEY BOWES GLOBAL FINANCIAL SERVICES, LLC agreement dated 10/17/13 between
Springmaid Beach Resort & Conference Center (Lessee) and Pitney Bowes Global
Financial Services, LLC (Lessor) for a postage machine located in the Accounting
office. Contract commenced on 10/17/13 for an initial term of 39 months, with
rental payments of $419.00 quarterly.

C)
DE LAGE LANDEN Financial Services Inc. Lease Agreement #225170600 dated 4/10/12
between Leroy Springs & Company, Inc. (Lessee) and DE LAGE LANDEN (Lessor) for a
KONMIN Copier (C451) with Finisher, located in Accounting office. Commenced
4/10/12 for a 36-month term, with monthly lease payments of $260.51. Order
Agreement with Docusystems also included a KONMIN copier (B250) at no additional
charge. This second copier is located in the Group Sales Office.

D)
Standard Dishwashing Machine Agreement dated 10/18/12 between Springmaid Beach
Resort (Lessee) and US Foods Inc. (Lessor) and PureForce for a dishwashing
machine (Single Tank Model PA-1/ES-2000) located in Barnacles Café. Commenced
10/18/12 for an initial term of 1 year with rental payments of $79.95. Lessee
also agrees to purchase minimum of $180/MTH of products. Lease automatically
renews for one year at the end of the initial term unless either party cancels
by giving at least 60 days written notice.

E)
Standard Dishwashing Machine Agreement dated 10/18/12 between Springmaid Beach
Resort (Lessee) and US Foods Inc. (Lessor) and PureForce for dishwashing machine
(Single Tank Model PA-1/ES-2000) located in the Conference Center. Commenced
10/18/12 for an initial term of 1 year with rental payments of $79.95. Lessee
agrees to purchse minimum of $180/MTH of products. Lease automatically renews
for one year at the end of the initial term unless either party cancels by
giving at least 60 days written notice.




--------------------------------------------------------------------------------




Schedule 4.1.17
RESERVATION AGREEMENTS AND DEPOSITS
[Includes Transient and Group Guests]
As of 8/22/14
GUEST
NAME
ARRIVAL
DATE
DEPART
DATE
CONFIRMATION
NO
DEPOSIT
PAID
Lindsay, Henry
8/6/2014
10/6/2014
1084MP
153.87
Kubie, Rachel
8/17/2014
8/19/2014
10865L
156.7
Gadsen, Daisy
8/18/2014
8/21/2014
10856L
0
Wright, Daniel
8/18/2014
8/22/2014
10736O
0
Taylor, Wanda
8/19/2014
8/22/2014
1073Y4
0
Adey, Christoph
8/11/2014
10/12/2014
108587
201.27
Williams, Jack
8/11/2014
11/11/2014
1084W0
191.9
Neal, Kelley
8/16/2014
11/16/2014
10860H
148.32
Adams, Clarence
8/18/2014
11/18/2014
1085GC
149.24
Bosma, Kimberly
8/18/2014
11/18/2014
1086B8
106.47
Summer, Emmett
8/18/2014
11/18/2014
108689
118.32
Greater Insight
8/21/2014
8/24/2014
105396
216.68
Housing Authori
8/22/2014
8/24/2014
1085DX
500
Sahara Saylon/P
8/22/2014
8/25/2014
10710W
4000
Rouse Thompson
8/29/2014
8/31/2014
1042IB
441
Sanders Family
8/29/2014
9/1/2014
1058SA
300
Wilson Family R
8/29/2014
9/1/2014
1075YF
500
Terrell Pressle
8/29/2014
9/2/2014
1055FW
500
Bishop's School
8/30/2014
9/7/2014
1052C0
500
Frontiers Chris
8/31/2014
9/1/2014
108490
500
Alisha Carither
8/31/2014
9/8/2014
1042LO
1000
Victory Christi
9/2/2014
9/5/2014
1057O2
500
SCAAS
9/2/2014
9/7/2014
1052ZX
500
Austin Road Bap
9/3/2014
9/5/2014
107843
500
Pamela Gordon/A
9/3/2014
9/9/2014
1059RC
500
Couples Class R
9/4/2014
9/8/2014
1069WK
94.5
Grimsley Family
9/4/2014
9/8/2014
1062RL
250
Manning Trng Hi
9/4/2014
9/9/2014
106603
500
First Assembly
9/5/2014
9/7/2014
1064UL
500
Sou Methodist W
9/5/2014
9/7/2014
1045GZ
500
SFF WA Baptist
9/5/2014
9/12/2014
1066DK
500
SFF Covenant Ba
9/5/2014
9/13/2014
1066CH
6898
SFF Reedy Fork
9/6/2014
9/12/2014
1066CL
2000
Tucker County S
9/7/2014
9/11/2014
10668K
500
SFF Hillcrest B
9/7/2014
9/12/2014
1066D3
1000
SFF Homeland Pa
9/7/2014
9/12/2014
1066CF
1590
SFF New Hope BC
9/7/2014
9/12/2014
10759J
500
SFF Southside B
9/7/2014
9/12/2014
1066CO
500
SFF Tabernacle
9/7/2014
9/12/2014
1075TT
500
SFF Whitefield
9/7/2014
9/12/2014
1066DC
500
SFF Forest Hill
9/7/2014
9/13/2014
1077AI
100
West End Church
9/7/2014
9/15/2014
1041WS
3500
South Main Stre
9/8/2014
9/10/2014
1071DH
500
SFF Augusta Hei
9/8/2014
9/12/2014
1077AL
250
SFF Beaver Dam
9/8/2014
9/12/2014
1077AJ
1120
SFF Broad River
9/8/2014
9/12/2014
1066CI
500
SFF Clear Sprin
9/8/2014
9/12/2014
1081TJ
250
SFF FBC Clover
9/8/2014
9/12/2014
1077XU
400
SFF Greer First
9/8/2014
9/12/2014
10759I
500
SFF Hillside BC
9/8/2014
9/12/2014
1072ZX
500
SFF Lake City F
9/8/2014
9/12/2014
1073E1
600
SFF Mauldin FBC
9/8/2014
9/12/2014
1073DC
500
SFF New Life BC
9/8/2014
9/12/2014
1073DE
500
SFF New Prospec
9/8/2014
9/12/2014
1066CG
500
SFF Oak Grove B
9/8/2014
9/12/2014
1066CN
500
SFF Rabun Creek
9/8/2014
9/12/2014
1072ZN
250
SFF Rehoboth BC
9/8/2014
9/12/2014
1076EB
500
SFF South Lexin
9/8/2014
9/12/2014
1066D4
4512
SFF Standing Sp
9/8/2014
9/12/2014
1066DL
500
SFF W Pelzer B
9/8/2014
9/12/2014
1066CD
500
SFF South Elm S
9/8/2014
9/13/2014
1066DJ
500
Dustin Baker/ N
9/9/2014
9/9/2014
10693Q
769.72
South Carolina
9/9/2014
9/14/2014
1056XU
500
Choice Benson F
9/11/2014
9/14/2014
1043D6
250
Phi Theta Kappa
9/11/2014
9/14/2014
1064XJ
1407.78
Langston Family
9/11/2014
9/15/2014
1058HH
350
Love Baptist Ch
9/12/2014
9/14/2014
106545
600
Pineville Churc
9/12/2014
9/14/2014
1029AE
2500
RFI Pators & Wi
9/12/2014
9/14/2014
1035GN
500
Shanita Lilly/J
9/12/2014
9/14/2014
1056WD
200
Tri District UM
9/12/2014
9/14/2014
10544K
500
Women That Make
9/12/2014
9/14/2014
1056ZG
2500
South Atlantic
9/13/2014
9/22/2014
1000UG
500
Oasis Shriners
9/13/2014
9/25/2014
1056DF
500
East Flatrock F
9/14/2014
9/19/2014
1068PN
500
East Taylorsvil
9/14/2014
9/19/2014
1065QK
6000
Lighthouse Mini
9/14/2014
9/19/2014
1056VK
2500
Restoration Chu
9/14/2014
9/19/2014
1080Z8
500
South Atlantic
9/14/2014
9/23/2014
1000VD
500
Antioch Baptist
9/15/2014
9/17/2014
1081XO
500
Aplache Baptist Church
9/15/2014
9/18/2014
1075NV
500
Alexis Baptist
9/15/2014
9/18/2014
1065Y1
500


1

--------------------------------------------------------------------------------




Schedule 4.1.17
RESERVATION AGREEMENTS AND DEPOSITS
[Includes Transient and Group Guests]
As of 8/22/14
Clover First Un
9/15/2014
9/18/2014
10547F
500
Abingdon Baptis
9/15/2014
9/19/2014
1051RJ
500
Eastside Baptis
9/15/2014
9/19/2014
1076HX
500
Mount Zion Bapt
9/15/2014
9/19/2014
1059UL
500
Vonore Baptist
9/15/2014
9/19/2014
1080ZC
500
Whitnel First B
9/15/2014
9/19/2014
10654Q
500
Ware Shoals Fir
9/15/2014
9/20/2014
107844
500
Westport Baptis
9/15/2014
9/24/2014
107232
500
Reidsville Seni
9/17/2014
9/19/2014
10819Z
500
Bristol VA Seni
9/22/2014
9/25/2014
1083DZ
500
Mountain Grove
9/22/2014
9/25/2014
1059IS
500
Oak Ridge Bapti
9/22/2014
9/25/2014
107233
500
Bethlehem Churc
9/22/2014
9/26/2014
10619Z
500
Eastern Trvl
9/23/2014
9/26/2014
1067BU
500
South Carolina
9/23/2014
9/30/2014
1052DD
500
Sanctuary Charl
9/26/2014
9/28/2014
1059GR
500
Rebecca Smith/L
9/26/2014
10/3/2014
1055GL
500
Bethel Baptist
9/29/2014
10/1/2014
10849I
500
Hemingway HS Cl
10/2/2014
10/6/2014
1067VQ
500
Selwyn Avenue P
10/3/2014
10/5/2014
1065OY
500
Living Church o
10/5/2014
10/19/2014
104254
5000
Cramerton Seni
10/6/2014
10/8/2014
1084HZ
500
Harris Bapist C
10/6/2014
10/8/2014
1080ZG
500
Locust Hill Bap
10/6/2014
10/8/2014
1083X6
500
Kings Mountain
10/6/2014
10/9/2014
104701
500
Marion First Ba
10/6/2014
10/10/2014
10766C
500
West Chester Ba
10/6/2014
10/10/2014
1081DK
500
Alexandra Barne
10/8/2014
10/13/2014
1034K7
500
Cross Stitch Pa
10/11/2014
10/25/2014
1044P8
1260
Arson K-Nine Re
10/12/2014
10/19/2014
1051FA
315
Lowes Co
10/13/2014
10/15/2014
1084P4
500
South Point Bap
10/13/2014
10/17/2014
1083X4
500
Liberty Freewil
10/16/2014
10/18/2014
10645O
500
Reseven Women's
10/16/2014
10/19/2014
107842
500
Ebenezer Baptis
10/17/2014
10/19/2014
10648E
500
Oolenoy River Y
10/17/2014
10/19/2014
1081DG
500
Women's Retreat
10/17/2014
10/19/2014
1046JA
500
St Mark Believe
10/17/2014
10/20/2014
1076I8
500
Piedmont Silver
10/17/2014
11/11/2014
1064W5
500
Hanover Holiday
10/18/2014
10/22/2014
1046NC
500
Care Baptist Ch
10/20/2014
10/23/2014
1083YK
500
Crown Point Bap
10/20/2014
10/23/2014
1079P8
500
Shady Brook BC
10/20/2014
10/23/2014
1071DG
500
Jag Tours
10/21/2014
10/23/2014
10592B
500
Lines In The Sa
10/21/2014
10/23/2014
1079PI
500
Salem United Me
10/21/2014
10/23/2014
1073NP
500
Flint Hill Bapt
10/22/2014
10/23/2014
1083FY
500
Bethel United M
10/22/2014
10/24/2014
1083FZ
500
Co D Third Infa
10/22/2014
10/26/2014
1051IJ
300
Sanctuary Charl
10/23/2014
10/26/2014
10654C
500
Socastee High S
10/23/2014
10/28/2014
1071D2
500
Watercolor Work
10/23/2014
11/23/2014
1000TJ
1556
Journey United
10/24/2014
10/26/2014
1067MQ
500
Pleasant Garden
10/24/2014
10/26/2014
1084RL
500
SCDC Regional C
10/26/2014
10/29/2014
1084LR
500
Sarah Nash/Kurt
10/29/2014
11/4/2014
1075BE
500
Burnsview Bapti
11/3/2014
11/7/2014
1075E1
500
A Widows Might
11/4/2014
11/9/2014
1049HZ
1000
Myrtle Beach Co
11/6/2014
11/11/2014
1075KV
500
Carolina Pregna
11/6/2014
11/12/2014
1067DQ
500
Charity Baptist
11/10/2014
11/12/2014
1083DY
500
Denver United M
11/10/2014
11/12/2014
1081XM
500
Univ Hills Bapt
11/10/2014
11/12/2014
1083G0
500
Ranlo Baptist C
11/10/2014
11/14/2014
1083E0
500
Mt Moriah Luthe
11/12/2014
11/14/2014
1079PD
500
Lambs Chapel
11/14/2014
11/16/2014
106237
500
Lockhart First
11/17/2014
11/19/2014
1076IK
500
Lee Road Baptis
11/20/2014
11/22/2014
1052RP
500
Mary Dyrhaug/Ch
11/26/2014
12/2/2014
10708X
500
Crestview Bapti
12/1/2014
12/3/2014
10743A
500
Club Retreats
12/2/2014
12/4/2014
1060T9
500
Lyttleton Stree
12/2/2014
12/4/2014
1080ZF
600
Burnsview Bapti
12/3/2014
12/5/2014
108077
500
Pineville Churc
12/4/2014
12/7/2014
1068OV
500
First Calvary B
12/5/2014
12/6/2014
10545V
200
McDole Family G
12/5/2014
12/7/2014
1048HB
300
Craftshow 2014
12/7/2014
12/31/2014
1048TW
20822.18
Crosspoint Bapt
12/8/2014
12/10/2014
10819T
500
Capital City Ba
1/8/2015
1/10/2015
108075
500
Pleasant Hill B
1/9/2015
1/11/2015
1081XL
500
Highway Holines
1/15/2015
1/18/2015
1068OT
500
South Carolina
1/16/2015
1/30/2015
1056YN
1000
The Anchorage M
1/22/2015
1/26/2015
1079P9
250
Esther Womnen o
1/23/2015
1/25/2015
10796H
500
 
 
 
 
 


2

--------------------------------------------------------------------------------






Schedule 4.1.17
RESERVATION AGREEMENTS AND DEPOSITS
[Includes Transient and Group Guests]
As of 8/22/14
Brandie Kenning
1/29/2015
2/1/2015
1076NA
500
Disabled Amer V
1/29/2015
2/1/2015
1062KR
500
UMC Older Adult
2/2/2015
2/6/2015
105272
500
South Carolina
2/4/2015
2/9/2015
1081CD
500
1Yadkin Valley
2/6/2015
2/8/2015
10845A
500
Santee Baptist
2/6/2015
2/11/2015
1055CM
500
Hopewell Baptis
2/12/2015
2/15/2015
1078SU
500
Radius Church
2/12/2015
2/15/2015
1067BD
500
Serenity By The
2/20/2015
2/23/2015
1060EA
500
Carolina Minist
2/23/2015
2/25/2015
1062H6
500
Quest Fellowshi
2/23/2015
3/2/2015
105802
500
New Beginning C
2/27/2015
3/1/2015
10668J
500
Festival By the
3/5/2015
3/8/2015
1063EZ
500
SC Auditor Trea
4/9/2015
4/11/2015
10787Q
500
Choppee High Sc
4/10/2015
4/12/2015
1057AT
250
Joy Youth Class
4/10/2015
4/12/2015
1017EN
500
The Carolinas C
4/16/2015
4/20/2015
1074T9
1000
Lexington Unite
4/17/2015
4/19/2015
1075E0
500
Myrtle Beach Co
4/22/2015
4/27/2015
1075KW
500
SC United Meth
4/23/2015
4/26/2015
1000VT
500
Nicole Ferguson
4/24/2015
4/26/2015
1085UK
500
Riverland Hills
4/27/2015
4/30/2015
107234
1000
Rock Springs Ba
5/4/2015
5/8/2015
1048U9
1000
Ashley Capps/Br
5/8/2015
5/10/2015
1066CK
500
Ashley Watts/Mi
5/15/2015
5/17/2015
1059V0
500
Amera Black Haw
6/3/2015
6/8/2015
10796G
500
Jessica Nass/Da
6/11/2015
6/15/2015
1084P7
500
First Baptist M
6/15/2015
6/19/2015
108175
1000
Brooke Sullivan
6/18/2015
6/22/2015
1059N2
500
Foothills Commu
6/21/2015
6/26/2015
1079PG
1000
Morgan Brown Fa
7/2/2015
7/6/2015
10763V
500
Creation Minist
7/12/2015
7/17/2015
10725L
3000
Hutton Windom G
7/15/2015
7/20/2015
1074XP
315
Chelsea Shealy/
7/16/2015
7/19/2015
1075QE
500
Rice McLemore F
7/16/2015
7/20/2015
10793I
500
Turner Ware Fam
7/16/2015
7/20/2015
10744X
441
Fairview Baptis
7/20/2015
7/24/2015
1083WL
500
Smith Tharpe Fa
7/30/2015
8/2/2015
1062PB
150
Elvira Family R
7/30/2015
8/3/2015
108171
252.33
Wenisha Thompso
8/16/2015
8/18/2015
1000W2
500
Nicole Maloney/
8/22/2015
8/25/2015
1085CA
1500
Glover Mack Fam
9/3/2015
9/7/2015
1075NZ
500
Brown Family Re
9/4/2015
9/7/2015
1067VF
500
Regan Family Re
9/4/2015
9/7/2015
1080A9
500
South Atlantic
9/12/2015
9/21/2015
1029W1
1500
Flint Groves Ba
9/14/2015
9/18/2015
10686S
500
Living Church o
9/25/2015
10/6/2015
1083FP
1000
Amy Trader/John
9/30/2015
10/4/2015
1061PS
2000
Lamar High Scho
10/1/2015
10/5/2015
1073JP
500
Alpha Delta Kap
4/8/2016
4/10/2016
1061FX
500
SC United Meth
4/28/2016
5/1/2016
105390
500
SC United Meth
4/27/2017
4/30/2017
107439
500
Arena, Marc
8/8/2014
8/10/2014
1082UW
0
Dang, Raman
8/21/2014
8/22/2014
1086OC
118.32
Campbell, Micha
8/21/2014
8/22/2014
1086MM
141.02
Chinn, Jason
8/21/2014
8/22/2014
10816K
153.87
Ganzon, Kristin
8/21/2014
8/22/2014
1086IC
142.02
Lanier, Lauren
8/21/2014
8/22/2014
1086IK
173.65
Manuel Reyes, J
8/21/2014
8/22/2014
10865H
141.02
Miller, Mike
8/21/2014
8/22/2014
1085TG
118.32
Oldacre, Christ
8/21/2014
8/22/2014
1083LS
139.17
Radke, David
8/21/2014
8/22/2014
1086HP
153.87
Taylor, Errika
8/21/2014
8/22/2014
1085T0
142.02
Blackwell, Pam
8/21/2014
8/23/2014
10865F
106.47
Davis, Barbara
8/21/2014
8/23/2014
1083A9
106.58
Detz, Joseph
8/21/2014
8/23/2014
1085XG
141.02
Hull, Teresa
8/21/2014
8/23/2014
1081S2
118.32
Kelly, Alexandr
8/21/2014
8/23/2014
1083SR
146.02
Turnage, Betty
8/21/2014
8/23/2014
1083SS
146.02
Scruggs, Scott
8/21/2014
8/24/2014
1086DS
127.91
Adams, Dennis
8/21/2014
8/24/2014
1081P2
118.32
Blanding, Polly
8/21/2014
8/24/2014
1060E6
154.16
Cagle, Tiffany
8/21/2014
8/24/2014
10853L
159.91
Cannon, Jamie
8/21/2014
8/24/2014
1086Q2
169.72
Comeau, Marie-A
8/21/2014
8/24/2014
1083G4
165.72
Dees, Jon
8/21/2014
8/24/2014
1086H5
153.87
Dolin, Patricia
8/21/2014
8/24/2014
1079FK
118.32
Dolin, Patricia
8/21/2014
8/24/2014
1081NI
106.58
Eagle, Keith
8/21/2014
8/24/2014
1073JS
153.87
Ford, Estella
8/21/2014
8/24/2014
1082H3
154.58
Hawkins, Elizab
8/21/2014
8/24/2014
10809R
124.24
Hester, Thomas
8/21/2014
8/24/2014
1085ZB
2089.53
Hester, Thomas
8/21/2014
8/24/2014
1085ZG
522.38
Hester, Thomas
8/21/2014
8/24/2014
1085ZH
522.38
 
 
 
 
 

Schedule 4.1.17

3

--------------------------------------------------------------------------------




RESERVATION AGREEMENTS AND DEPOSITS
[Includes Transient and Group Guests]
As of 8/22/14
Hester, Thomas
8/21/2014
8/24/2014
1085ZI
522.38
Higgins, Chadwi
8/21/2014
8/24/2014
10825H
146.95
High, Harlene
8/21/2014
8/24/2014
10819G
153.67
Hill, Kristen
8/21/2014
8/24/2014
10794W
152.87
Hubbard, Jada
8/21/2014
8/24/2014
1081XS
181.84
Ivey, Lillian
8/21/2014
8/24/2014
1081YI
138.58
Jones, Paul
8/21/2014
8/24/2014
108667
414.21
Kearns, Angie
8/21/2014
8/24/2014
1085MY
118.32
Kline, Mark
8/21/2014
8/24/2014
1085Z5
153.87
Langlois, Thoma
8/21/2014
8/24/2014
10862R
106.58
Lawing, Steven
8/21/2014
8/24/2014
1085DJ
165.72
Lovelace, Darri
8/21/2014
8/24/2014
10859I
189.42
Majors, Dawn
8/21/2014
8/24/2014
10840O
142.02
Meleegy, Gina
8/21/2014
8/24/2014
1073RD
159.79
Mohammed, Irfan
8/21/2014
8/24/2014
1086Q7
159.79
Moore, Laken
8/21/2014
8/24/2014
10806O
402.36
Phillips, Suzan
8/21/2014
8/24/2014
1081YF
171.64
Pittman, Chris
8/21/2014
8/24/2014
1081VU
165.72
Plyler, Gary
8/21/2014
8/24/2014
1082R7
176.57
Poff, Richard
8/21/2014
8/24/2014
10866K
127.91
Shevrovich, Mic
8/21/2014
8/24/2014
1078OP
165.25
Shillinglaw, Sa
8/21/2014
8/24/2014
108437
165.72
Sholar, Jamie
8/21/2014
8/24/2014
1085U1
143.92
Solomon, Annett
8/21/2014
8/24/2014
1080KH
138.58
Sterken, Adam
8/21/2014
8/24/2014
1082K3
171.64
Sureshwaran, S
8/21/2014
8/24/2014
1082L4
159.79
Taylor, Terena
8/21/2014
8/24/2014
1085OH
149.24
Thomas, Brenda
8/21/2014
8/24/2014
1079JZ
375.22
Thomas, Brenda
8/21/2014
8/24/2014
1079K0
138.58
Thomas, Brenda
8/21/2014
8/24/2014
1079K1
118.32
Thomas, Craig
8/21/2014
8/24/2014
1085L9
106.47
Vincent, Jerry
8/21/2014
8/24/2014
1085YS
142.02
Walker, Marcus
8/21/2014
8/24/2014
1077U0
159.79
Walton, Nayomi
8/21/2014
8/24/2014
1083L2
106.58
Young, Laura
8/21/2014
8/24/2014
1086C9
177.57
Zicho, Zoltan
8/21/2014
8/24/2014
10842R
141.02
Caudle, Donald
8/21/2014
8/25/2014
1081LI
127.2
Echols, Clarenc
8/21/2014
8/25/2014
1080YO
142.26
Giraldi, Frank
8/21/2014
8/25/2014
1060VB
124.28
Hirst, Jeffrey
8/21/2014
8/25/2014
1085IY
189.42
Howarth, Russel
8/21/2014
8/25/2014
10699Y
248.56
Loffer, Pam
8/21/2014
8/25/2014
10754U
148.82
Mcbryde, Bridge
8/21/2014
8/25/2014
1085T4
106.47
Part, Charles
8/21/2014
8/25/2014
1085OQ
152.87
Vandermark, Don
8/21/2014
8/25/2014
1076EZ
123.24
Vandermark, Jen
8/21/2014
8/25/2014
10745U
123.24
Gibson, Kimberl
8/21/2014
8/26/2014
1084RC
127.91
Mccaffrey, John
8/21/2014
8/26/2014
108632
142.02
Artese, Joseph
8/22/2014
8/23/2014
1086IY
213.12
Alston, Treva
8/22/2014
8/24/2014
1081BQ
141.02
Anderson, Joshu
8/22/2014
8/24/2014
1085UX
201.27
Atkins, Leroy
8/22/2014
8/24/2014
1075BU
258.34
Babilonia, Jess
8/22/2014
8/24/2014
108653
181.24
Baldwin, Juanit
8/22/2014
8/24/2014
1078W1
129.17
Barrett, David
8/22/2014
8/24/2014
1085VX
153.87
Baskerville, To
8/22/2014
8/24/2014
1078IU
141.02
Bell, James
8/22/2014
8/24/2014
1083AS
159.91
Bhatt, Vinod
8/22/2014
8/24/2014
10829X
127.91
Bhatt, Vinod
8/22/2014
8/24/2014
10829Y
351.81
Bhatt, Vinod
8/22/2014
8/24/2014
10829Z
175.9
Bhatt, Vinod
8/22/2014
8/24/2014
1082A0
197.24
Biesenthal, Jay
8/22/2014
8/24/2014
10864T
159.91
Blanding, James
8/22/2014
8/24/2014
1076I6
152.87
Blanding, Joyce
8/22/2014
8/24/2014
1078HS
434.22
Blanding, Leona
8/22/2014
8/24/2014
107947
176.57
Blanding, Polly
8/22/2014
8/24/2014
1060E9
178.06
Bodner, Christo
8/22/2014
8/24/2014
1081MC
201.27
Booth, Bobby
8/22/2014
8/24/2014
1082F1
195.34
Bostick, Margar
8/22/2014
8/24/2014
1082W2
170.57
Brown, Heather
8/22/2014
8/24/2014
10857Q
117.32
Buff, Dennis
8/22/2014
8/24/2014
1084TX
201.27
Cannaday, Kryst
8/22/2014
8/24/2014
1083FW
189.42
Cobb, Latasha
8/22/2014
8/24/2014
10758G
343.47
Combs, Marilyn
8/22/2014
8/24/2014
1083PY
300.38
Cribb, Allison
8/22/2014
8/24/2014
10842Q
142.02
Devenney, Melis
8/22/2014
8/24/2014
1080XW
152.87
Douglas, Henry
8/22/2014
8/24/2014
10805E
141.02
Douglas, James
8/22/2014
8/24/2014
1081N2
141.02
Fields, Amy
8/22/2014
8/24/2014
10863S
181.24
Fulcher, Katie
8/22/2014
8/24/2014
10864L
201.27
Gerlach, Christ
8/22/2014
8/24/2014
1082DY
127.91
Hagerty, Carol
8/22/2014
8/24/2014
1085YQ
233.97
Harrison, Marga
8/22/2014
8/24/2014
1064K9
280.63
Honeycutt, Brad
8/22/2014
8/24/2014
10830L
260.52
 
 
 
 
 


4

--------------------------------------------------------------------------------




Schedule 4.1.17
RESERVATION AGREEMENTS AND DEPOSITS
[Includes Transient and Group Guests]
As of 8/22/14
Hughes, Cynthia
8/22/2014
8/24/2014
1081KF
170.57
Jones, Marlene
8/22/2014
8/24/2014
1076TI
129.17
Jordan, Katie
8/22/2014
8/24/2014
10777T
152.87
Ladd, Suanna
8/22/2014
8/24/2014
1083C5
118.32
Licari, Jerry R
8/22/2014
8/24/2014
1086IG
253.59
Lind, Thomas
8/22/2014
8/24/2014
1086HZ
247.67
Lynch, Natalie
8/22/2014
8/24/2014
10851F
351.95
Lynch, Natalie
8/22/2014
8/24/2014
10851G
117.32
Lynch, Natalie
8/22/2014
8/24/2014
10851H
117.32
Martin, Jenna
8/22/2014
8/24/2014
1081PB
142.02
Mcclinton, Darr
8/22/2014
8/24/2014
1082BV
378.84
Mcduffie, Monic
8/22/2014
8/24/2014
1077L7
129.17
Messina, Jennif
8/22/2014
8/24/2014
10824F
188.42
Moss, Cindy
8/22/2014
8/24/2014
1080CH
142.02
Munn, Priscilla
8/22/2014
8/24/2014
1078V5
387.51
Munn, Priscilla
8/22/2014
8/24/2014
1078V6
129.17
Munn, Priscilla
8/22/2014
8/24/2014
1078V7
129.17
Newman, Alan
8/22/2014
8/24/2014
1082KU
311.64
Newman, Alan
8/22/2014
8/24/2014
1082KV
193.32
Payne, Bryan
8/22/2014
8/24/2014
1082IY
142.02
Pearson, Angela
8/22/2014
8/24/2014
1083QE
142.02
Pullen, Fred
8/22/2014
8/24/2014
10804U
141.02
Reese, Ellijah
8/22/2014
8/24/2014
10865D
307.74
Rice, Glennie
8/22/2014
8/24/2014
1078YY
152.87
Robbins, Willia
8/22/2014
8/24/2014
10833M
177.57
Shanaman, Jim
8/22/2014
8/24/2014
1085VP
181.24
Sharrock, Paul
8/22/2014
8/24/2014
1078MA
189.42
Smith, Eva
8/22/2014
8/24/2014
1081VR
177.57
Stiles, David
8/22/2014
8/24/2014
1083OF
130.17
Suter, Rachel
8/22/2014
8/24/2014
1083PQ
152.87
Swinson, Veroni
8/22/2014
8/24/2014
1085KK
141.02
Tharpe, Brenda
8/22/2014
8/24/2014
1078V1
129.17
Timlet, Zealia
8/22/2014
8/24/2014
1081UR
141.02
Wiley, Stephani
8/22/2014
8/24/2014
1077LO
152.87
Thomason, Barba
8/22/2014
8/25/2014
108608
153.87
Allen, Shirley
8/22/2014
8/25/2014
1073F1
165.72
Cribb, William
8/22/2014
8/25/2014
1081OF
420.57
Day, Darrell
8/22/2014
8/25/2014
1078UC
562.32
Englemon, Ara
8/22/2014
8/25/2014
1080PC
186.58
Fletcher, Josh
8/22/2014
8/25/2014
1084WR
201.27
Fluhr, Jessica
8/22/2014
8/25/2014
1084WD
181.24
Gillotte, Jan
8/22/2014
8/25/2014
1081RF
142.02
Hughes, Sonia
8/22/2014
8/25/2014
1079O8
213.12
Hunt, Kia'Charm
8/22/2014
8/25/2014
10836D
159.91
Hunt, Tammy & W
8/22/2014
8/25/2014
1085YY
119
Kouyate-Tate, A
8/22/2014
8/25/2014
1077J6
149.24
Phillippie, Jea
8/22/2014
8/25/2014
108435
189.42
Piercy, Lee
8/22/2014
8/25/2014
1081SU
605.94
Spinner, Anita
8/22/2014
8/25/2014
1072P1
165.72
Spinner, John
8/22/2014
8/25/2014
1073G3
165.72
Spinner, John
8/22/2014
8/25/2014
1073IX
165.72
Stergar, Justin
8/22/2014
8/25/2014
10865C
213.12
Varshavskiy, Va
8/22/2014
8/25/2014
1085RN
229.89
White, Christin
8/22/2014
8/25/2014
10869G
278.29
Winfield, Rober
8/22/2014
8/25/2014
1079FO
141.02
Yaghan, Adam
8/22/2014
8/25/2014
10839M
170.57
Scarberry, Caro
8/22/2014
8/26/2014
10768T
170.74
Warren, Timothy
8/22/2014
8/27/2014
1086H6
224.97
Harrington, Hen
8/22/2014
8/28/2014
1086FF
213.12
D'Amato, Antoni
8/22/2014
8/29/2014
1085GJ
201.27
Hartzog, Virgin
8/22/2014
8/30/2014
10815B
175.91
Turner, Jimmy
8/23/2014
8/24/2014
1085AV
117.32
Alban, Jody
8/23/2014
8/24/2014
108580
117.32
Choi, Seung
8/23/2014
8/24/2014
108672
254.59
Erabham, Ashley
8/23/2014
8/24/2014
1079WP
141.02
Gable, Kevin
8/23/2014
8/24/2014
1086FP
224.97
Powell, Walter
8/23/2014
8/24/2014
1086BN
202.57
Skeen, James
8/23/2014
8/24/2014
1085AP
117.32
Tropiano, Amand
8/23/2014
8/24/2014
1081YW
177.57
Tuley, Suzanne
8/23/2014
8/24/2014
1079PF
142.02
Walker, Theresa
8/23/2014
8/24/2014
1062F4
130.26
Zavala, Luis
8/23/2014
8/24/2014
1079RX
142.02
Turner, Cherie
8/23/2014
8/25/2014
1085AY
117.32
Freeman, Lamar
8/23/2014
8/25/2014
1081AM
142.02
Mellaragno, Kim
8/23/2014
8/25/2014
1086N2
213.12
Murray, Harry
8/23/2014
8/25/2014
1086PF
213.23
Corcoran, Sean
8/23/2014
8/26/2014
1084QZ
123.87
Jeffries, Krist
8/23/2014
8/26/2014
1079TU
120.86
Patterson, Rhon
8/23/2014
8/26/2014
1086PM
202.57
Duffey, Russell
8/23/2014
8/27/2014
1080CT
142.02
Flemming,Michel
8/23/2014
8/27/2014
1074RE
257.88
Gratton, Laura
8/23/2014
8/27/2014
1083UZ
118.32
Guffey, Raymond
8/23/2014
8/27/2014
1073ZA
171.64
Jones, Amy
8/23/2014
8/27/2014
1086GL
106.47
 
 
 
 
 


5

--------------------------------------------------------------------------------




Schedule 4.1.17
RESERVATION AGREEMENTS AND DEPOSITS
[Includes Transient and Group Guests]
As of 8/22/14
Schipani, Rosan
8/23/2014
8/27/2014
1080J4
195.34
Johns, Miles
8/23/2014
8/28/2014
1077E6
191.9
Kiselevskaya, Y
8/23/2014
8/28/2014
108607
205.09
Scott, John
8/23/2014
8/28/2014
1086DM
272.37
Warner, Tammy
8/23/2014
8/28/2014
108636
159.91
Ajo, Joanne
8/23/2014
8/29/2014
10643L
231.16
Coriano, Lisa
8/23/2014
8/29/2014
10863E
213.12
Hahn, James W
8/23/2014
8/29/2014
1085I1
153.87
Hartman, Stanle
8/23/2014
8/29/2014
1074IL
266.44
Hayes, Jeff
8/23/2014
8/29/2014
1067JD
615.02
Jones, Monica
8/23/2014
8/29/2014
1081LR
159.91
Shearer, Cathy
8/23/2014
8/29/2014
1057A9
150.49
Jager, Lynda
8/23/2014
8/30/2014
1084QB
153.87
Mcconell, Debbi
8/23/2014
8/30/2014
1066QD
218.37
Mcginn, Daniel
8/23/2014
8/30/2014
1075X4
189.42
Storr, James
8/23/2014
8/31/2014
1086J1
102.64
Glesne, Ron
8/24/2014
8/25/2014
1072QQ
94.62
Skoczylas, Davi
8/24/2014
8/25/2014
1085TW
130.17
Choudhury, Some
8/24/2014
8/26/2014
1085KS
138.58
Cole, Leonard
8/24/2014
8/26/2014
108404
154.58
Owens, Phyllis
8/24/2014
8/26/2014
1082QN
106.47
Bishop, Cheri
8/24/2014
8/27/2014
1081PV
138.58
Hall, Wayne
8/24/2014
8/27/2014
1080FB
106.47
Hall, Wayne
8/24/2014
8/27/2014
1080FC
106.47
Hamiltom, Willa
8/24/2014
8/27/2014
1086DF
130.17
Joshi, Bina
8/24/2014
8/27/2014
1086PU
117.25
Lanciault, Jame
8/24/2014
8/27/2014
1073AY
100.54
Lawrence, Gail
8/24/2014
8/27/2014
1085GV
130.17
Thomas, Rosanne
8/24/2014
8/27/2014
1085XU
106.47
Wilson, Jerri
8/24/2014
8/27/2014
10842J
118.32
Wszolek, Elzbie
8/24/2014
8/27/2014
1084X1
153.87
Burrell, Beverl
8/24/2014
8/28/2014
1069N9
121.88
Davis, Karen
8/24/2014
8/28/2014
1071RO
100.54
Faust, Karen
8/24/2014
8/28/2014
1085ME
106.47
Lukin, Christie
8/24/2014
8/28/2014
1085CB
425.88
Mckinney, Autum
8/24/2014
8/28/2014
1070XA
520.68
Pratt, Josh
8/24/2014
8/28/2014
108466
165.72
Rogers, Wendy
8/24/2014
8/28/2014
1076SE
147.94
Smith, Alisa
8/24/2014
8/28/2014
10607F
166.63
Taylor, Bill
8/24/2014
8/28/2014
1072IZ
100.54
Wynne, Ashley
8/24/2014
8/28/2014
108285
187.76
Amick, Trudy
8/24/2014
8/29/2014
1080YV
165.72
Bourne, Bernard
8/24/2014
8/29/2014
1081S1
129.24
Campbell, Genev
8/24/2014
8/29/2014
10854K
171.64
Cranford, Rodne
8/24/2014
8/29/2014
1065GP
185.03
Crowe, Jason
8/24/2014
8/29/2014
10839X
106.58
Francis, Andrew
8/24/2014
8/29/2014
1056XE
208.93
Goff, Suzanne
8/24/2014
8/29/2014
107089
107.47
Holbrooks, Chri
8/24/2014
8/29/2014
1079V9
106.47
Hooker, Heidi
8/24/2014
8/29/2014
1079SR
175.91
Hopkins, Frank
8/24/2014
8/29/2014
1076T9
179.35
Knerr, John
8/24/2014
8/29/2014
1080EA
106.12
Lawrence, Anita
8/24/2014
8/29/2014
1072B3
94.62
Moore, Gary
8/24/2014
8/29/2014
10851X
148.32
Romanini, Allys
8/24/2014
8/29/2014
1080WJ
351.82
Romanini, Allys
8/24/2014
8/29/2014
1080WK
175.91
Rozan, Leonard
8/24/2014
8/29/2014
1085ZR
117.32
Scala, Peter
8/24/2014
8/29/2014
10699Q
1384.05
Scala, Peter
8/24/2014
8/29/2014
10699S
885.75
Scala, Peter
8/24/2014
8/29/2014
10699T
885.75
Scala, Peter
8/24/2014
8/29/2014
10699U
970.55
Selvarajah, Rob
8/24/2014
8/29/2014
1072K6
100.54
Thigpen, Libby
8/24/2014
8/29/2014
1086GR
117.25
Cannon, Mark
8/24/2014
8/30/2014
1067I3
143.21
Hugee, Bernard
8/24/2014
8/30/2014
107722
433.25
Pace, Garrett
8/24/2014
8/30/2014
1081N0
154.58
Puryear, Tina
8/24/2014
8/30/2014
10852A
106.47
Stiles, Victori
8/24/2014
9/1/2014
1071ZR
94.62
Andrews, Robin
8/25/2014
8/27/2014
1086H2
106.47
Gutierrez, Kris
8/25/2014
8/27/2014
1086OW
117.25
Kohler, Frank
8/25/2014
8/27/2014
10831H
155.85
Mayfield, Bret
8/25/2014
8/27/2014
1086C1
153.87
Montes, Joel
8/25/2014
8/27/2014
1083JU
139.17
Rogers, Adrienn
8/25/2014
8/27/2014
1086I1
117.32
Vonmyhr, Kately
8/25/2014
8/27/2014
1086DD
106.47
Allen, Ryan M
8/25/2014
8/28/2014
1084ZV
118.32
Black, Joyce
8/25/2014
8/28/2014
1081X7
138.58
Bush, Robert
8/25/2014
8/28/2014
1074L7
166.43
Chandler, Denis
8/25/2014
8/28/2014
10827R
165.72
Fisher, Alice
8/25/2014
8/28/2014
1086J2
383.73
Hottle, Cathy
8/25/2014
8/28/2014
1082F9
195.34
Kang, Angela
8/25/2014
8/28/2014
1086HC
133.25
Merin, Paul
8/25/2014
8/28/2014
1073WC
100.54
Williams, Alvin
8/25/2014
8/28/2014
1077E7
159.79
 
 
 
 
 




6

--------------------------------------------------------------------------------




Schedule 4.1.17
RESERVATION AGREEMENTS AND DEPOSITS
[Includes Transient and Group Guests]
As of 8/22/14
Howell, Homer
8/25/2014
8/29/2014
1085J5
150.72
Macidym, Teresa
8/25/2014
8/29/2014
1070EY
131.26
Mast, Gregory
8/25/2014
8/29/2014
1079DR
261.87
Mast, Gregory
8/25/2014
8/29/2014
1079DS
130.93
Mcpeters, Myra
8/25/2014
8/29/2014
1086FL
117.32
Oppermann, Chri
8/25/2014
8/29/2014
1081HD
196.42
Sangston, Richa
8/25/2014
8/29/2014
108639
117.32
Sprague, Dean
8/25/2014
8/29/2014
1073OL
100.54
Vasilik, Aleksa
8/25/2014
8/29/2014
1086P3
104.17
Willingham, Pat
8/25/2014
8/29/2014
1079V5
106.47
Baker, Patty
8/25/2014
8/30/2014
1065NI
300
Danekova, Roman
8/25/2014
8/30/2014
1085YI
117.32
Cauthen, Kennet
8/25/2014
8/31/2014
10714M
153.87
catoe, david
8/25/2014
9/1/2014
1086P6
130.17
Bishop, Harold
8/26/2014
8/29/2014
108259
157.59
Brown, Deborah
8/26/2014
8/29/2014
1085UE
142.39
Lawton, Mark
8/26/2014
8/29/2014
1083JG
118.32
Reyes, Christin
8/26/2014
8/29/2014
10866E
127.91
Semon, Theresa
8/26/2014
8/29/2014
10819O
154.58
Livingstone, An
8/26/2014
8/30/2014
1076A7
199.05
Comulada, Denis
8/26/2014
8/31/2014
1082DK
153.87
Baysinger, Glor
8/27/2014
8/29/2014
1086L8
113.81
Freed, Tandra
8/27/2014
8/29/2014
1084TQ
171.64
Headrick, Nicol
8/27/2014
8/29/2014
10858R
124.24
Moretti, Sally
8/27/2014
8/29/2014
1084V4
153.87
Panko, Ronald
8/27/2014
8/29/2014
1080WI
89
Reyes, Sonia
8/27/2014
8/29/2014
1086PP
130.17
Bragg, Carrie
8/27/2014
8/30/2014
1086B7
117.32
Kulik, Josh
8/27/2014
8/30/2014
1084PL
165.72
Jordan, Tara
8/27/2014
8/31/2014
1079MT
171.64
Perry, Angela
8/27/2014
8/31/2014
10820I
177.57
Pinson, Brittan
8/27/2014
8/31/2014
1075UY
130.77
Pinson, Brittan
8/27/2014
8/31/2014
1076NJ
136.09
Thomas, Alvin
8/27/2014
8/31/2014
10838I
138.58
Wilkins, Rhonda
8/27/2014
8/31/2014
1084GC
177.57
Anderson, Sheri
8/27/2014
9/1/2014
10541R
1044.82
Guerrero, Silvi
8/27/2014
9/1/2014
1086HY
205.01
Strother, Micha
8/27/2014
9/1/2014
1085OS
106.47
Nikic, Zeljko
8/28/2014
8/29/2014
1083SE
170.64
Allison, Janice
8/28/2014
8/30/2014
1086GZ
95.92
Brown, George
8/28/2014
8/30/2014
1083NP
138.58
Burgess, Linda
8/28/2014
8/30/2014
108594
118.32
Hawthorne, Tiyo
8/28/2014
8/30/2014
108666
117.25
Ortiz, Deana
8/28/2014
8/30/2014
1086FG
154.58
Anderson, Sheri
8/28/2014
8/31/2014
10541Q
618.36
Bridwell, Bobby
8/28/2014
8/31/2014
1084EP
106.58
Browner, Chiqui
8/28/2014
8/31/2014
1085HO
117.32
Davis, Samuel
8/28/2014
8/31/2014
1086KE
132.77
Freestone, Eliz
8/28/2014
8/31/2014
10856Y
153.87
Hittson, Darlen
8/28/2014
8/31/2014
1083WS
106.58
King, Claudette
8/28/2014
8/31/2014
1077WQ
164.72
Murphy, Lee Ann
8/28/2014
8/31/2014
1077U2
154.58
Zayas, Jimmy
8/28/2014
8/31/2014
1085MP
267.82
Bagby, Donna
8/28/2014
9/1/2014
1080AS
106.47
Bowman, George
8/28/2014
9/1/2014
1081RM
138.58
Golding, Steve
8/28/2014
9/1/2014
10864E
319.4
Golding, Steve
8/28/2014
9/1/2014
10864G
106.46
Golding, Steve
8/28/2014
9/1/2014
10864H
106.46
Hogan, Kristan
8/28/2014
9/1/2014
10864M
106.47
Meadows, Gregor
8/28/2014
9/1/2014
1082DI
154.58
Myers, Daniel
8/28/2014
9/1/2014
1084WV
106.47
Phillips, Delor
8/28/2014
9/1/2014
1082C7
144.5
Ridings, Raymon
8/28/2014
9/1/2014
1085L8
153.87
Staples, Meliss
8/28/2014
9/1/2014
10848Y
119
Palmieri, Salva
8/28/2014
9/2/2014
1086Q3
113.81
Barbaree, Kari
8/29/2014
8/30/2014
1084ZF
176.57
Dubis, Kathy
8/29/2014
8/30/2014
108620
177.57
James, Debbie
8/29/2014
8/30/2014
10862L
176.57
Thompson, Corri
8/29/2014
8/30/2014
108049
164.72
Agerston, Patri
8/29/2014
8/31/2014
1077Q1
176.57
Alston, Annie
8/29/2014
8/31/2014
1079FJ
176.57
Arthur, Octavia
8/29/2014
8/31/2014
1085AS
224.97
Bolen, Catherin
8/29/2014
8/31/2014
108585
230.89
Bramble, Jessic
8/29/2014
8/31/2014
1084X3
242.74
Briggs, Betty
8/29/2014
8/31/2014
1067YY
158.94
Browne, Burke
8/29/2014
8/31/2014
1081Y6
157.61
Burton, Latonya
8/29/2014
8/31/2014
10818A
315.21
Burton, Latonya
8/29/2014
8/31/2014
10818B
157.6
Butler, William
8/29/2014
8/31/2014
1068WM
166.11
Cobb, Don And D
8/29/2014
8/31/2014
1086OQ
164.72
Cook, Scott
8/29/2014
8/31/2014
1086PN
224.97
Cunningham, Bre
8/29/2014
8/31/2014
10784C
165.9
Foster, Nakesia
8/29/2014
8/31/2014
1078TH
176.57
Graham, Celois
8/29/2014
8/31/2014
1079IV
176.57
 
 
 
 
 


7

--------------------------------------------------------------------------------




Schedule 4.1.17
RESERVATION AGREEMENTS AND DEPOSITS
[Includes Transient and Group Guests]
As of 8/22/14
Gschwendtner, J
8/29/2014
8/31/2014
1080Y7
223.9
Hope, Johnny
8/29/2014
8/31/2014
1076ZC
157.61
Jefferson, Tamm
8/29/2014
8/31/2014
1081QN
176.57
Matier, Vicki
8/29/2014
8/31/2014
108046
353.14
Matier, Vicki
8/29/2014
8/31/2014
108047
176.57
Mccoy, Cora
8/29/2014
8/31/2014
1080U0
176.57
Mcdaniel, Tarni
8/29/2014
8/31/2014
1076WF
176.57
Mckinlay, Allys
8/29/2014
8/31/2014
10858K
201.27
Mitchum, Camill
8/29/2014
8/31/2014
10791O
176.57
Mitchum, Leslie
8/29/2014
8/31/2014
10814A
176.57
Mitchum, Peggy
8/29/2014
8/31/2014
108148
176.57
Montgomery, She
8/29/2014
8/31/2014
10818M
165.9
Parrish, Kim
8/29/2014
8/31/2014
10793U
434.88
Poole, Bobby
8/29/2014
8/31/2014
1065X2
197.18
Poole, James
8/29/2014
8/31/2014
1080RV
165.9
Poole, James
8/29/2014
8/31/2014
1081DJ
157.61
Pritchard, Will
8/29/2014
8/31/2014
1082NU
189.42
Pritchett, Anto
8/29/2014
8/31/2014
1076X6
176.57
Pritchett, Dale
8/29/2014
8/31/2014
10811C
176.57
Pritchett, Dami
8/29/2014
8/31/2014
10814D
176.57
Raines, Charles
8/29/2014
8/31/2014
1080F9
176.57
Rapp, Minnie
8/29/2014
8/31/2014
1068MK
158.94
Rapp, Minnie
8/29/2014
8/31/2014
1068ML
158.94
Rogers, Beverly
8/29/2014
8/31/2014
1081XG
176.57
Rouse, Bertie
8/29/2014
8/31/2014
1086H0
164.72
Rouse, Glenn
8/29/2014
8/31/2014
10841B
164.72
Rouse, Jacob
8/29/2014
8/31/2014
10841A
164.72
Rouse, Wanda
8/29/2014
8/31/2014
108419
164.72
Rouse, Wanda K.
8/29/2014
8/31/2014
10816P
164.72
Sharp, Keisha
8/29/2014
8/31/2014
1079TF
189.42
Sinkfield, Tomm
8/29/2014
8/31/2014
1079UP
176.57
Sparkman, Alice
8/29/2014
8/31/2014
1080Y0
447.8
Sparkman, Alice
8/29/2014
8/31/2014
1080Y5
223.9
Starks, Clariss
8/29/2014
8/31/2014
1079ET
195.53
Thompson, Alici
8/29/2014
8/31/2014
1080ZJ
176.57
Adams Jr, Willi
8/29/2014
9/1/2014
1069AN
166.11
Allen, Jeannie
8/29/2014
9/1/2014
108428
214.42
Alley, David
8/29/2014
9/1/2014
108628
532.71
Anthony, Greg
8/29/2014
9/1/2014
1083MM
207.91
Baccus-Wilkes,
8/29/2014
9/1/2014
10730J
188.42
Beaman, Randy
8/29/2014
9/1/2014
10823G
176.57
Branch, Ryan
8/29/2014
9/1/2014
1083GN
224.97
Brevard, Curtis
8/29/2014
9/1/2014
1045HT
195.98
Burdette, Edwin
8/29/2014
9/1/2014
1085C2
242.74
Chandler, Scott
8/29/2014
9/1/2014
108612
213.12
Chillemi, James
8/29/2014
9/1/2014
10854P
236.82
Cizewski, Diane
8/29/2014
9/1/2014
1085VV
224.97
Cobb, David
8/29/2014
9/1/2014
1063GA
280.63
Collins, Debora
8/29/2014
9/1/2014
1082XB
266.44
Corredor, Hugo
8/29/2014
9/1/2014
10852O
218.04
Council, Evan
8/29/2014
9/1/2014
1086Q5
208.61
Curry, Luveria
8/29/2014
9/1/2014
1068I7
190.01
Curry, Luveria
8/29/2014
9/1/2014
1073XS
229.9
Curtis, Jeff
8/29/2014
9/1/2014
10859R
218.04
Davis, Katrina
8/29/2014
9/1/2014
1077ZK
164.72
Davis, Katrina
8/29/2014
9/1/2014
1085VB
242.74
Douglas, Noah
8/29/2014
9/1/2014
1061V6
204.27
Duty, Ryan
8/29/2014
9/1/2014
1080Y6
259.52
Edmond, Latondr
8/29/2014
9/1/2014
108183
170.64
Eisenhower, Ter
8/29/2014
9/1/2014
1083KP
201.27
Ellmore, Lauren
8/29/2014
9/1/2014
1085ZC
202.57
Flynn, Olivia
8/29/2014
9/1/2014
1082JJ
226.62
Gibson, Joy
8/29/2014
9/1/2014
1086IM
194.39
Golightly, Ange
8/29/2014
9/1/2014
1086IV
379.3
Golightly, Ange
8/29/2014
9/1/2014
1086IZ
189.65
Hines, Ray
8/29/2014
9/1/2014
1071KO
165.72
Hooper, Heidi
8/29/2014
9/1/2014
10851V
233.61
Hope, Nathaniel
8/29/2014
9/1/2014
1074BN
188.42
Hughes, Velma
8/29/2014
9/1/2014
1085R9
164.72
James, Jennifer
8/29/2014
9/1/2014
1085OP
224.97
Johnson, Rhonda
8/29/2014
9/1/2014
1086P8
1011.93
Johnson, Rhonda
8/29/2014
9/1/2014
1086P9
686.1
Johnson, Rhonda
8/29/2014
9/1/2014
1086PA
686.1
Kalsa, Craig
8/29/2014
9/1/2014
10864A
182.27
Kemp, Christoph
8/29/2014
9/1/2014
1081A2
170.64
King, Kesie
8/29/2014
9/1/2014
1076O5
470.46
Liljestrand, Ke
8/29/2014
9/1/2014
1084PV
224.97
Linz-Van De Cro
8/29/2014
9/1/2014
1086PY
235.82
Macedo, Jose
8/29/2014
9/1/2014
1061ZQ
382.21
Macedo, Jose
8/29/2014
9/1/2014
1061ZT
382.21
Macedo, Jose
8/29/2014
9/1/2014
1061ZV
382.21
Macedo, Jose
8/29/2014
9/1/2014
1061ZX
274.18
Macedo, Jose
8/29/2014
9/1/2014
1084FU
548.36
Manning, George
8/29/2014
9/1/2014
1085VN
355.14
 
 
 
 
 


8

--------------------------------------------------------------------------------




Schedule 4.1.17
RESERVATION AGREEMENTS AND DEPOSITS
[Includes Transient and Group Guests]
As of 8/22/14
Mckenna, Randal
8/29/2014
9/1/2014
10737V
165.72
Micham, Carmen
8/29/2014
9/1/2014
10848C
177.57
Moguel Fernande
8/29/2014
9/1/2014
108631
235.82
Neil, Clarissa
8/29/2014
9/1/2014
107754
200.27
Newell, Lewis
8/29/2014
9/1/2014
1082BA
287.82
Owings, Autumn
8/29/2014
9/1/2014
1086EG
213.23
Parker, Johnnie
8/29/2014
9/1/2014
10794T
229.89
Peay, Joyce
8/29/2014
9/1/2014
107542
229.89
Peek, Felicia
8/29/2014
9/1/2014
10828V
177.57
Pendergrass, To
8/29/2014
9/1/2014
1064TN
190.01
Pickett, Hattie
8/29/2014
9/1/2014
10816F
164.72
Poole, Corey
8/29/2014
9/1/2014
1085A3
157.61
Poole, Sid and
8/29/2014
9/1/2014
10816I
157.61
Porter, Dirk
8/29/2014
9/1/2014
10828W
177.57
Reaves, Sylvia
8/29/2014
9/1/2014
1078X7
170
Reilly, Liz
8/29/2014
9/1/2014
1086P7
188.42
Ribinsky, Megan
8/29/2014
9/1/2014
108625
212.12
Roush, Elizabet
8/29/2014
9/1/2014
10828Q
532.71
Russell, Tiffan
8/29/2014
9/1/2014
1086EH
213.23
Sanders, George
8/29/2014
9/1/2014
1064BG
231.83
Sanders, Johnny
8/29/2014
9/1/2014
1074GH
188.42
Sanders, Judy
8/29/2014
9/1/2014
10843D
165.72
Sanders, Kathy
8/29/2014
9/1/2014
1078DJ
240
Smith, Michael
8/29/2014
9/1/2014
1083KD
200.27
Spinks, Linda
8/29/2014
9/1/2014
1086MY
166.93
Starr, Rodger
8/29/2014
9/1/2014
10864W
202.57
Stephens, Nikki
8/29/2014
9/1/2014
107101
320.64
Stepp, Cliff
8/29/2014
9/1/2014
1084LQ
278.29
Stimpson, Joann
8/29/2014
9/1/2014
10862B
212.68
Strong, Dwayne
8/29/2014
9/1/2014
1086HO
213.83
Suddeth, Charle
8/29/2014
9/1/2014
10852F
195.67
Sweet, Jason
8/29/2014
9/1/2014
1085A9
177.57
Taylor, Melissa
8/29/2014
9/1/2014
1086G0
213.12
Tolbert, Lila
8/29/2014
9/1/2014
10863N
236.82
Toms, William
8/29/2014
9/1/2014
1084OX
272.37
Vaughan, Leigh
8/29/2014
9/1/2014
1085H3
224.97
Wells, Faith
8/29/2014
9/1/2014
1076RL
176.57
White, Deborah
8/29/2014
9/1/2014
10806P
164.72
Wilks, Sarah
8/29/2014
9/1/2014
10807X
156.62
Williams, Cathe
8/29/2014
9/1/2014
1077KF
164.72
Wright, Nedra
8/29/2014
9/1/2014
1086J0
189.65
Yates, Susan
8/29/2014
9/1/2014
10867B
532.71
Yates, Susan
8/29/2014
9/1/2014
10867E
532.71
Zellefrow, Cind
8/29/2014
9/1/2014
10867G
241.74
Anderson, Willi
8/29/2014
9/2/2014
107270
165.72
Brooks, Carlton
8/29/2014
9/2/2014
108079
189.42
Hawkins, Beth
8/29/2014
9/2/2014
1085TJ
218.57
Hobgood, Marcel
8/29/2014
9/2/2014
1085HF
176.57
Nietubyc, Chris
8/29/2014
9/2/2014
10861B
201.44
Smith, Diana
8/29/2014
9/2/2014
10831G
191.9
Ledford, Billy
8/29/2014
9/3/2014
10850B
189.53
Scruggs, Samual
8/29/2014
9/5/2014
1083IO
200.57
Vanmeter, Paul
8/29/2014
9/5/2014
1080ED
118.32
Przybycien, Kat
8/29/2014
9/6/2014
10866W
171.22
Alston, Carol
8/30/2014
8/31/2014
1080LT
176.57
Law, Christine
8/30/2014
8/31/2014
10850V
224.97
Williams, Cindy
8/30/2014
8/31/2014
1072Y7
189.65
Alston, Kevin
8/30/2014
9/1/2014
1080E8
176.57
Baker, Jennifer
8/30/2014
9/1/2014
1086LB
189.65
Brezial, Tanjon
8/30/2014
9/1/2014
1060C4
172.08
Campbell,Maggie
8/30/2014
9/1/2014
1073NE
188.42
Christopher, Cr
8/30/2014
9/1/2014
10837N
358.04
Clayton, Preshu
8/30/2014
9/1/2014
10860I
170.64
Flautt, Nicole
8/30/2014
9/1/2014
1081HC
223.9
Green, Lashonda
8/30/2014
9/1/2014
1078BH
170.64
Hall, Jean
8/30/2014
9/1/2014
1079RM
170.64
Haney, Perry
8/30/2014
9/1/2014
1080W2
223.9
Haynes, Courtne
8/30/2014
9/1/2014
1081EW
170.64
Hollingsworth,
8/30/2014
9/1/2014
1084ZB
224.97
Holloway, Antho
8/30/2014
9/1/2014
1082RO
189.42
Hughes, Starla
8/30/2014
9/1/2014
10820W
248.67
Jones, Veedra
8/30/2014
9/1/2014
108184
170.64
Jordan, Darance
8/30/2014
9/1/2014
1086CG
170.64
Jordan, Gina
8/30/2014
9/1/2014
1082PV
189.42
Kemp, Dewana
8/30/2014
9/1/2014
1086GJ
170.64
Kim, Joy
8/30/2014
9/1/2014
10671P
286.61
Kim, Joy
8/30/2014
9/1/2014
10671Q
280.63
Mckoy, Glenda
8/30/2014
9/1/2014
1084GG
201.27
Namkung, Susan
8/30/2014
9/1/2014
1081TE
447.8
Namkung, Susan
8/30/2014
9/1/2014
1081TF
223.9
Rawlings, Brand
8/30/2014
9/1/2014
1081JI
170.64
Sanchez, Kennet
8/30/2014
9/1/2014
1081CZ
250
Smith, Mary
8/30/2014
9/1/2014
1086N7
266.44
Sumner, Erin
8/30/2014
9/1/2014
10839Y
248.67
 
 
 
 
 


9

--------------------------------------------------------------------------------




Schedule 4.1.17
RESERVATION AGREEMENTS AND DEPOSITS
[Includes Transient and Group Guests]
As of 8/22/14
Toomer, Cora
8/30/2014
9/1/2014
1079J6
176.57
Williams, James
8/30/2014
9/1/2014
1078QE
191.9
Wilson, Grace
8/30/2014
9/1/2014
1080I1
353.14
Wingfield, Kimb
8/30/2014
9/1/2014
1059WS
172.08
Zientek, Kelly
8/30/2014
9/1/2014
1085P0
201.44
Baird, Ian
8/30/2014
9/2/2014
108597
218.04
Bond, Chase
8/30/2014
9/2/2014
1086HE
240.82
Branham, Cathy
8/30/2014
9/2/2014
1085UU
212.12
Buddin, Laura
8/30/2014
9/2/2014
108611
242.74
Dorval, Craig
8/30/2014
9/2/2014
1082IX
260.52
Downs, Randy
8/30/2014
9/2/2014
1085BZ
151.24
Howard, Carl
8/30/2014
9/2/2014
1085SH
212.12
Johnson, Kathy
8/30/2014
9/2/2014
10758H
236.82
Maynor, Pamela
8/30/2014
9/2/2014
1084F4
272.74
Mitchell, Warne
8/30/2014
9/2/2014
1072RH
239.9
Patel, Devanshi
8/30/2014
9/2/2014
10860F
201.45
Perry, Kimberly
8/30/2014
9/2/2014
1064D6
172.08
Redd, Ieshia
8/30/2014
9/2/2014
1072HL
170.64
Rice, Linda
8/30/2014
9/2/2014
1082MD
207.91
Sypolt, Robert
8/30/2014
9/2/2014
1081HB
266.44
Wenner, Kurt
8/30/2014
9/2/2014
1077J5
236.82
Walters, Carol
8/30/2014
9/3/2014
1073TJ
165.72
Scruggs, Brian
8/30/2014
9/5/2014
108535
224.97
Carter, Charles
8/30/2014
9/6/2014
1069XU
218.37
Jeffries, Erin
8/30/2014
9/6/2014
1076RR
1025.8
Moore, Erin
8/30/2014
9/6/2014
1058Q1
1732.4
Walls, Nate
8/30/2014
9/6/2014
1085GG
625
Vance, Michael
8/30/2014
9/7/2014
1073MP
254.59
Castro, Gladys
8/31/2014
9/1/2014
108675
188.42
Gomez, Anabel
8/31/2014
9/1/2014
108674
188.42
Seibert, Kathle
8/31/2014
9/1/2014
108622
188.42
Griggs, Amber
8/31/2014
9/2/2014
1071OK
94.62
Poindexter, Ina
8/31/2014
9/2/2014
1080EV
189.42
Seibert, Kathle
8/31/2014
9/2/2014
108623
212.12
Poundstone, Rob
8/31/2014
9/3/2014
1085FF
160.15
Smith, Dena
8/31/2014
9/3/2014
1073NB
94.62
Smith, Dena
8/31/2014
9/3/2014
1073ND
94.62
Dues, Lisa
8/31/2014
9/4/2014
1072XS
100.54
Edwards, Debora
8/31/2014
9/4/2014
1070GF
177.38
Ferguson, Sharo
8/31/2014
9/4/2014
1073U4
153.87
Liu-truong, Emi
8/31/2014
9/4/2014
1072ID
94.62
Poundstone, Mik
8/31/2014
9/4/2014
1057AM
214.91
Bledsoe, Suzann
8/31/2014
9/5/2014
1083H5
136.58
Dorton, Amy
8/31/2014
9/5/2014
10866L
159.91
Newell, Shirley
8/31/2014
9/5/2014
1073BD
100.54
Johnson, Michae
8/31/2014
9/7/2014
1078BS
248.67
Amoy, Joel
9/1/2014
9/3/2014
1081WL
165.72
Armstrong, Shaw
9/1/2014
9/4/2014
1081T7
81.77
Cochran, Angel
9/1/2014
9/4/2014
10817L
153.87
Elliott, Sheila
9/1/2014
9/4/2014
1085YW
81.77
Frederick-Watts
9/1/2014
9/4/2014
108586
81.77
Jones, Olivia
9/1/2014
9/4/2014
1081GA
195.34
Massey, Jeffery
9/1/2014
9/4/2014
1079MS
195.34
Metzner, Troy
9/1/2014
9/4/2014
1085TU
81.77
Poff, April
9/1/2014
9/4/2014
1079KM
148.32
Smith, Richard
9/1/2014
9/4/2014
10848G
81.77
Vick, Arthur
9/1/2014
9/4/2014
10841Q
81.77
Eidson, Donna
9/1/2014
9/5/2014
1082HW
81.77
Hightower, Kare
9/1/2014
9/5/2014
1086BU
81.77
Laurent, Richar
9/1/2014
9/5/2014
107870
162.35
Miller, Melanie
9/1/2014
9/5/2014
1085XX
586.31
Miller, Melanie
9/1/2014
9/5/2014
1085XY
138.58
Puckett, Jessic
9/1/2014
9/5/2014
1080WZ
153.87
St. Clair, Bill
9/1/2014
9/5/2014
1080LS
138.58
Stephens, James
9/1/2014
9/5/2014
1083WC
190.24
Wolfe, Bethany
9/1/2014
9/5/2014
1086LA
123.29
Brown, Heather
9/1/2014
9/6/2014
10826T
682.92
Hickey, Patrici
9/1/2014
9/6/2014
1083SM
175.91
Hodges, Robert
9/1/2014
9/6/2014
1085G1
154.58
Leonhardt, Mich
9/1/2014
9/6/2014
1081LG
81.77
Wilkinson, Keit
9/1/2014
9/6/2014
10794P
170.45
Deaton, Ashley
9/1/2014
9/7/2014
10617L
282.03
Deaton, Kathy
9/1/2014
9/7/2014
10617M
684.87
Deaton, Kathy
9/1/2014
9/7/2014
10617N
332.03
Harrison, Rob
9/1/2014
9/7/2014
1057W1
873.49
Icenhour, Penny
9/1/2014
9/7/2014
10868C
106.58
Elifritz, Cindy
9/1/2014
9/9/2014
1052LA
198.89
Davis, Fredrick
9/2/2014
9/3/2014
1082UO
81.77
Joens, Cathy
9/2/2014
9/3/2014
10840E
81.77
Mccray, Larry
9/2/2014
9/3/2014
1085H6
81.77
Sittman, Bill
9/2/2014
9/3/2014
1084TP
149.24
Arrington, Carl
9/2/2014
9/4/2014
1083DD
163.54
Baker, Barbara
9/2/2014
9/4/2014
1083DC
163.54
Harvard, Valeri
9/2/2014
9/4/2014
1083DK
163.54
 
 
 
 
 


10

--------------------------------------------------------------------------------




Schedule 4.1.17
RESERVATION AGREEMENTS AND DEPOSITS
[Includes Transient and Group Guests]
As of 8/22/14
Johnson, Scott
9/2/2014
9/4/2014
1086IE
163.54
Lassiat, Meg
9/2/2014
9/4/2014
1083DE
163.54
Liles, Martha
9/2/2014
9/4/2014
1082D6
163.54
Love, Stephen
9/2/2014
9/4/2014
1083DI
163.54
McClendon, Timo
9/2/2014
9/4/2014
1083DJ
163.54
Nichols, Earl
9/2/2014
9/4/2014
1083DF
163.54
Yon, Matt
9/2/2014
9/4/2014
1083DG
163.54
Arant, James
9/2/2014
9/4/2014
1084LK
81.77
Augustine, Mega
9/2/2014
9/4/2014
10833V
81.77
Bae, Yon Taek
9/2/2014
9/4/2014
10848N
81.77
Bell, John
9/2/2014
9/4/2014
1082FR
81.77
Blackwell, Gray
9/2/2014
9/4/2014
1083IV
81.77
Boshell, Don
9/2/2014
9/4/2014
1083NR
81.77
Bright, Doris
9/2/2014
9/4/2014
10842E
81.77
Brown, Leatha
9/2/2014
9/4/2014
1084U4
163.54
Bruce, Micheal
9/2/2014
9/4/2014
1082ZS
81.77
Cattenhead, J.D
9/2/2014
9/4/2014
10834C
155
Chandler, Phili
9/2/2014
9/4/2014
1084SK
81.77
Cook, Meg
9/2/2014
9/4/2014
1083CY
163.54
Cooper, Joethel
9/2/2014
9/4/2014
1084RI
81.77
Cribb, John
9/2/2014
9/4/2014
1082ZC
81.77
Davis, Henry
9/2/2014
9/4/2014
10830M
81.77
Deal, Alice
9/2/2014
9/4/2014
1085PC
81.77
Duncan, Jimmy A
9/2/2014
9/4/2014
1083PG
81.77
Fields, David
9/2/2014
9/4/2014
1085DW
81.77
Gadsden, Jerry
9/2/2014
9/4/2014
1083X7
81.77
Gamble, Sharon
9/2/2014
9/4/2014
1085G9
81.77
Garrett, Jo Ann
9/2/2014
9/4/2014
1086D9
81.77
Gary, Clara
9/2/2014
9/4/2014
10861W
81.77
Gelder, Ashley
9/2/2014
9/4/2014
1083YJ
81.77
Goldston, Micha
9/2/2014
9/4/2014
10812L
81.77
Gordon, Shirley
9/2/2014
9/4/2014
1086D3
81.77
Goupil, Roger
9/2/2014
9/4/2014
10839B
81.77
Greene, Joseph
9/2/2014
9/4/2014
10861M
81.77
Harrison, Jerry
9/2/2014
9/4/2014
1081Y1
81.77
Hembree, Daniel
9/2/2014
9/4/2014
1084KN
81.77
Hunter, Keith
9/2/2014
9/4/2014
10842T
81.77
Jackson, Tarnis
9/2/2014
9/4/2014
1085YV
81.77
James, William
9/2/2014
9/4/2014
10846G
81.77
Lee, Robert
9/2/2014
9/4/2014
1082QO
81.77
Mabey, Janice
9/2/2014
9/4/2014
1082MJ
81.77
Mccain, Pat
9/2/2014
9/4/2014
1081T6
163.54
Mcfadden, Genov
9/2/2014
9/4/2014
10848E
81.77
Mcmanus, Jerry
9/2/2014
9/4/2014
1085AK
81.77
Mcpherson, Kurt
9/2/2014
9/4/2014
1083YO
81.77
Mitchell, Cathy
9/2/2014
9/4/2014
1085RI
81.77
Mitchell, Mark
9/2/2014
9/4/2014
10836V
81.77
Murphy, Joyce
9/2/2014
9/4/2014
10836K
81.77
Reed, David
9/2/2014
9/4/2014
108284
81.77
Richardson, She
9/2/2014
9/4/2014
1086GA
81.77
Richardson, Vic
9/2/2014
9/4/2014
10867I
81.77
Roof, Terry
9/2/2014
9/4/2014
1081FV
81.77
Salley, Jeffery
9/2/2014
9/4/2014
1083BZ
81.77
Shaw, Bobby
9/2/2014
9/4/2014
1084V7
81.77
Shuler, Robert
9/2/2014
9/4/2014
1083Y1
81.77
Smith, Theron
9/2/2014
9/4/2014
1082M5
163.54
Smith, Thessa
9/2/2014
9/4/2014
1085X7
81.77
Snowden, Ruffus
9/2/2014
9/4/2014
10822O
81.77
Stafford, Genev
9/2/2014
9/4/2014
10867H
245.31
Thomas, Charlie
9/2/2014
9/4/2014
1083HU
81.77
Thomas, Redonia
9/2/2014
9/4/2014
1085J3
81.77
Ussery, David
9/2/2014
9/4/2014
10842B
81.77
Washington, Jac
9/2/2014
9/4/2014
1085C8
81.77
Washington, Jim
9/2/2014
9/4/2014
1083WQ
81.77
Washington, Lil
9/2/2014
9/4/2014
1084UE
81.77
Waymer, Morris
9/2/2014
9/4/2014
10862N
81.77
Wilson, Charles
9/2/2014
9/4/2014
10821X
81.77
Wright, Louise
9/2/2014
9/4/2014
10828D
81.77
Written, Michae
9/2/2014
9/4/2014
10836Y
81.77
Bishop Holston
9/2/2014
9/5/2014
1082CY
245.31
Friday, James
9/2/2014
9/5/2014
1082D0
245.31
Harmon, Paul
9/2/2014
9/5/2014
1082D1
245.31
Hipp, John
9/2/2014
9/5/2014
1082CV
245.31
Howle, George
9/2/2014
9/5/2014
1082CW
245.31
Knight, Dickie
9/2/2014
9/5/2014
1082CS
245.31
Long, Joe
9/2/2014
9/5/2014
1082D4
245.31
Nelson, Kenneth
9/2/2014
9/5/2014
1082CX
245.31
Pearson, Thomas
9/2/2014
9/5/2014
1082D2
245.31
White, Sara
9/2/2014
9/5/2014
1082CZ
245.31
Yebuah, Frederi
9/2/2014
9/5/2014
1082D3
245.31
Armstrong, Elle
9/2/2014
9/5/2014
1079XR
81.77
Ashford, George
9/2/2014
9/5/2014
1084OZ
81.77
Best, Kay
9/2/2014
9/5/2014
1085TH
81.77
Cannon, Barry
9/2/2014
9/5/2014
10840T
81.77
 
 
 
 
 


11

--------------------------------------------------------------------------------




Schedule 4.1.17
RESERVATION AGREEMENTS AND DEPOSITS
[Includes Transient and Group Guests]
As of 8/22/14
Felkel, Rev. Cu
9/2/2014
9/5/2014
10840Y
81.77
Gadson, Telley
9/2/2014
9/5/2014
10862I
81.77
Gindhart, Harry
9/2/2014
9/5/2014
10826F
81.77
James, Kathy
9/2/2014
9/5/2014
1082D5
245.31
Lester, Connie
9/2/2014
9/5/2014
1083J0
106.58
Malone, Susanne
9/2/2014
9/5/2014
1071DX
100.54
Miller, Maryann
9/2/2014
9/5/2014
1079XS
81.77
Miller, Melanie
9/2/2014
9/5/2014
1085XZ
149.24
Mireb, Valerie
9/2/2014
9/5/2014
1086FZ
81.77
Mitchell, Adam
9/2/2014
9/5/2014
1071IY
100.54
Ravenel, Henry
9/2/2014
9/5/2014
1085H2
81.77
Ray, Marie
9/2/2014
9/5/2014
10840S
81.77
Stafford, Virgi
9/2/2014
9/5/2014
10867J
81.77
Taylor, Vince
9/2/2014
9/5/2014
1084MT
127.91
Wingler, Mirand
9/2/2014
9/5/2014
1081VA
195.34
Ballenger, Walt
9/2/2014
9/6/2014
1083GP
327.08
Bumgardner, Phi
9/2/2014
9/6/2014
1085UR
255.89
Crews, Ronald
9/2/2014
9/7/2014
1080JJ
101.73
Freeman, Bene
9/2/2014
9/7/2014
1080AT
117.32
Griffin, Vickie
9/2/2014
9/7/2014
10809L
98.6
Draine, Mike
9/2/2014
9/9/2014
1084AV
172.02
Atkins, Lamar
9/3/2014
9/4/2014
1084M5
81.77
Adger, Mitchell
9/3/2014
9/5/2014
1085DV
81.77
Arnold, Kenneth
9/3/2014
9/5/2014
10846A
245.31
Arnold, Kenneth
9/3/2014
9/5/2014
10846B
81.77
Arnold, Kenneth
9/3/2014
9/5/2014
10846C
81.77
Barrett, Gabrie
9/3/2014
9/5/2014
10857R
136.54
Barrett, Gabrie
9/3/2014
9/5/2014
10857S
409.62
Barrett, Gabrie
9/3/2014
9/5/2014
10857T
136.54
Beaton, Lucila
9/3/2014
9/5/2014
1085FG
81.77
Bostick, Caroly
9/3/2014
9/5/2014
1085TS
81.77
Bush, Belva
9/3/2014
9/5/2014
1084TM
81.77
Cannon, Glennis
9/3/2014
9/5/2014
1084RA
81.77
Canty, Margueri
9/3/2014
9/5/2014
10807B
163.54
Davis, Joyce
9/3/2014
9/5/2014
1086CN
163.54
Davis, Joyce
9/3/2014
9/5/2014
1086CO
163.54
Dingle, Carolyn
9/3/2014
9/5/2014
1083A0
81.77
Duffin, Kristen
9/3/2014
9/5/2014
1075SV
81.77
Everett, Benny
9/3/2014
9/5/2014
1086IR
159.91
Feagin, Kasey
9/3/2014
9/5/2014
1084V6
81.77
Garrett, Richar
9/3/2014
9/5/2014
1085R5
81.77
Graham, Judy
9/3/2014
9/5/2014
1085LL
81.77
Gray, Meghan
9/3/2014
9/5/2014
1074NH
81.77
Hall, Anna
9/3/2014
9/5/2014
1084Z5
81.77
Mccarthy, Vicki
9/3/2014
9/5/2014
1086EX
163.54
Michel, Marize
9/3/2014
9/5/2014
1084XX
81.77
Miller, Melanie
9/3/2014
9/5/2014
1085Y0
159.91
Pfaff, Mark
9/3/2014
9/5/2014
1079TC
90.65
Pratt, Linda
9/3/2014
9/5/2014
1085QD
81.77
Skelton, Bobby
9/3/2014
9/5/2014
10858E
81.77
Suber, Patrick
9/3/2014
9/5/2014
1085E0
81.77
Taylor, Robert
9/3/2014
9/5/2014
1085TT
81.77
Whitney, Tiffan
9/3/2014
9/5/2014
1085BY
81.77
Williams, Patri
9/3/2014
9/5/2014
1085ZS
81.77
Williams, Sandr
9/3/2014
9/5/2014
1084M8
163.54
Devers, Philip
9/3/2014
9/6/2014
1066VB
143.21
Tilly, Jack
9/3/2014
9/6/2014
1083X3
458.4
Williams, Becky
9/3/2014
9/6/2014
108491
246.69
Arsenault, Mart
9/3/2014
9/7/2014
1085VQ
81.77
Etheridge II, T
9/3/2014
9/7/2014
1070SN
379.06
McNeil, Sarah
9/3/2014
9/7/2014
1074RS
123.24
Perry, John
9/3/2014
9/7/2014
1080Z9
81.77
Williams, Marsh
9/3/2014
9/7/2014
1077DH
130.17
Baker, Pamela
9/3/2014
9/8/2014
1083G8
105.47
Stone, Sharon
9/3/2014
9/9/2014
1085O4
152.87
Woodward, Nonni
9/4/2014
9/5/2014
1081K8
224.97
Brumley, Lori
9/4/2014
9/6/2014
10841P
123.24
Buckhalter, Pau
9/4/2014
9/6/2014
1076EI
123.24
Elekonich, Kare
9/4/2014
9/6/2014
1075O5
246.48
Minter, Troy
9/4/2014
9/6/2014
1084YP
123.24
Arant, Penny
9/4/2014
9/7/2014
1075LX
123.24
Babb, Judy
9/4/2014
9/7/2014
1072EM
123.24
Carithers, Alis
9/4/2014
9/7/2014
10740V
123.24
Carithers, Bill
9/4/2014
9/7/2014
1065OM
124.28
David, George
9/4/2014
9/7/2014
10783K
105.47
Elekonich, Kare
9/4/2014
9/7/2014
1075O6
123.24
Grimsley Family
9/4/2014
9/7/2014
1082BC
105.47
Grimsley, Burt
9/4/2014
9/7/2014
108202
129.17
Grimsley, Jessi
9/4/2014
9/7/2014
108234
105.47
Grimsley, Lynn
9/4/2014
9/7/2014
10714H
179.17
Measmer, Daniel
9/4/2014
9/7/2014
1065GL
124.28
Shelton, Susann
9/4/2014
9/7/2014
1083KQ
105.47
Simmons, Christ
9/4/2014
9/7/2014
1072DB
207.91
Stottoemyer, De
9/4/2014
9/7/2014
10804M
123.24
 
 
 
 
 


12

--------------------------------------------------------------------------------




Schedule 4.1.17
RESERVATION AGREEMENTS AND DEPOSITS
[Includes Transient and Group Guests]
As of 8/22/14
White, Anna
9/4/2014
9/7/2014
10811W
138.58
White, Anna
9/4/2014
9/7/2014
10811Z
127.91
Wymer, Sandra
9/4/2014
9/7/2014
1051W8
529.7
Nevins, Thomas
9/4/2014
9/9/2014
107427
125.9
Smith, Rosa
9/4/2014
9/9/2014
10681C
106.36
Cousin, Jonsi
9/5/2014
9/6/2014
1082PU
123.24
Battiste, Josep
9/5/2014
9/7/2014
1081SF
123.24
Blackwell, Henr
9/5/2014
9/7/2014
10820F
105.47
Blythe, William
9/5/2014
9/7/2014
10824G
105.47
Bundy, Kenneth
9/5/2014
9/7/2014
1078V0
189.42
Burnett, Elizab
9/5/2014
9/7/2014
10822U
210.94
Caraway, John
9/5/2014
9/7/2014
1081PM
105.47
Chapman, King
9/5/2014
9/7/2014
1086HS
105.47
Childers, Karen
9/5/2014
9/7/2014
1083ID
105.47
Conyers, Harris
9/5/2014
9/7/2014
1070UF
106.36
Cooper, Willie
9/5/2014
9/7/2014
1078PQ
105.47
Copeland, Loret
9/5/2014
9/7/2014
10761U
105.47
Cornell, Peggy
9/5/2014
9/7/2014
1064KF
220.88
Cucinotta, Mich
9/5/2014
9/7/2014
107837
331.62
Davis, Mary
9/5/2014
9/7/2014
1083J2
105.47
Davis, Sheryl
9/5/2014
9/7/2014
107424
105.47
Dukes, Thomas
9/5/2014
9/7/2014
108087
105.47
Ellis, Rosemari
9/5/2014
9/7/2014
1081XI
234.64
Ellison, Ezekie
9/5/2014
9/7/2014
1076CL
105.47
Frazier, Leo
9/5/2014
9/7/2014
1071O7
105.47
Gamble, Charlie
9/5/2014
9/7/2014
1083CB
105.47
Green, Clyde
9/5/2014
9/7/2014
1076O6
105.47
Grimsley, David
9/5/2014
9/7/2014
1083JN
105.47
Grimsley, Joann
9/5/2014
9/7/2014
1080X2
105.47
Grimsley, John
9/5/2014
9/7/2014
10839A
105.47
Harrison, Glend
9/5/2014
9/7/2014
1078FT
123.24
Hines, Lee
9/5/2014
9/7/2014
1083E9
105.47
Howle, Carrie
9/5/2014
9/7/2014
1083II
210.94
Howle, Thomas
9/5/2014
9/7/2014
1082J6
105.47
Hudson, Allen
9/5/2014
9/7/2014
10831I
105.47
Jefferson, Eess
9/5/2014
9/7/2014
1084GI
105.47
Miler, Timothy
9/5/2014
9/7/2014
10724N
105.47
Miller, John
9/5/2014
9/7/2014
1081LV
123.24
Miller, Robert
9/5/2014
9/7/2014
1077JI
123.24
Mitchell, Eliza
9/5/2014
9/7/2014
1077NA
226.44
Moore, Nancy
9/5/2014
9/7/2014
10827W
105.47
Moore, Richard
9/5/2014
9/7/2014
1082IP
105.47
Nelson, Eloise
9/5/2014
9/7/2014
1077V8
105.47
Nguyen, Amy
9/5/2014
9/7/2014
1081RP
281
Oglesby, James
9/5/2014
9/7/2014
1077P0
105.47
Pack, Elease
9/5/2014
9/7/2014
1081VM
105.47
Patterson, Will
9/5/2014
9/7/2014
10786K
105.47
Pompey, Willie
9/5/2014
9/7/2014
1083JC
210.94
Pringle, Harry
9/5/2014
9/7/2014
1073SI
105.47
Reynolds, Micha
9/5/2014
9/7/2014
1073X3
351.82
Rhoad, Terry
9/5/2014
9/7/2014
10521H
198.89
Richardson, San
9/5/2014
9/7/2014
1083H4
105.47
Richburg, Willi
9/5/2014
9/7/2014
1084GH
105.47
Richburg-Hollid
9/5/2014
9/7/2014
1083G1
105.47
Roberts, Beulah
9/5/2014
9/7/2014
1083O7
105.47
Sliger, Pamela
9/5/2014
9/7/2014
108052
142.02
White, Anna
9/5/2014
9/7/2014
10811U
186.58
Williams, Annie
9/5/2014
9/7/2014
1081RJ
105.47
Williams, Larry
9/5/2014
9/7/2014
1082SD
182.42
Witherspoon, Ca
9/5/2014
9/7/2014
1082M4
105.47
Cooper, Tiffany
9/5/2014
9/8/2014
108507
305.74
Dingle, Marie
9/5/2014
9/8/2014
1086HT
105.47
Driger, Terence
9/5/2014
9/8/2014
1061RL
106.36
Gordon, Latoya
9/5/2014
9/8/2014
1083GS
105.47
Grimsley, Timot
9/5/2014
9/8/2014
1082TE
105.47
Keepler, Leann
9/5/2014
9/8/2014
106488
106.36
Lumpkin, Diane
9/5/2014
9/8/2014
108621
105.47
Price, Desriee
9/5/2014
9/8/2014
1072WT
123.24
Sanders, Michae
9/5/2014
9/8/2014
1081ZT
170.57
Sulkowski, Mary
9/5/2014
9/8/2014
10649Z
166.63
Vick, Robert
9/5/2014
9/8/2014
1083J7
206.25
Wayne,Donna
9/5/2014
9/8/2014
1065AZ
106.36
Hester, Donna
9/5/2014
9/11/2014
1085GP
201.27
Fleming, Rick &
9/5/2014
9/13/2014
1081AZ
386.31
Rusznica, Andrz
9/5/2014
9/13/2014
1076ZS
155.76
Bethune, Clinto
9/6/2014
9/7/2014
1082ZR
105.47
Hillsman, Berth
9/6/2014
9/7/2014
1073CM
105.47
Mccombs, Matthe
9/6/2014
9/7/2014
1086IU
189.42
Sands, Pamela
9/6/2014
9/7/2014
1067IP
106.36
Combs, Tamara
9/6/2014
9/8/2014
10812N
105.47
Angers, Donna
9/6/2014
9/8/2014
1081LB
105.47
Brown, Debra
9/6/2014
9/8/2014
1076N2
105.47
Denson, Shadell
9/6/2014
9/8/2014
10665D
106.36
Gordon, Mackie
9/6/2014
9/8/2014
10696X
106.36
 
 
 
 
 


13

--------------------------------------------------------------------------------




Schedule 4.1.17
RESERVATION AGREEMENTS AND DEPOSITS
[Includes Transient and Group Guests]
As of 8/22/14
Hanes, Reeceann
9/6/2014
9/8/2014
10820G
93.62
Johnston, Janie
9/6/2014
9/8/2014
10820D
93.62
Jones, Jennifer
9/6/2014
9/8/2014
1062KN
106.36
Lumpkin, Annie
9/6/2014
9/8/2014
1083W9
105.47
Macon, Benjamin
9/6/2014
9/8/2014
1061CY
106.36
Memmineer, Lula
9/6/2014
9/8/2014
1066IR
106.36
Paine, Kim
9/6/2014
9/8/2014
10793E
210.93
Paine, Kim
9/6/2014
9/8/2014
10793F
105.46
Paulk, Yonnie
9/6/2014
9/8/2014
1078AB
105.47
Scott, Fran
9/6/2014
9/8/2014
1086BB
105.47
Spaeth, Betsy
9/6/2014
9/8/2014
1081ST
93.62
Goodson, Stacie
9/6/2014
9/9/2014
10823R
105.47
Belt, Wanda
9/6/2014
9/10/2014
1081YN
105.47
Griswold, Matth
9/6/2014
9/10/2014
1084F5
153.87
Stimmel, David
9/6/2014
9/11/2014
1080XQ
174.72
Hayney, Lisa &
9/6/2014
9/12/2014
1081AO
175.38
Miles, Steve &
9/6/2014
9/12/2014
1081AT
175.38
Wetmore, Mike &
9/6/2014
9/12/2014
1081AS
175.38
Whiten, Jerry &
9/6/2014
9/12/2014
1081AR
175.38
Lewis, Corey
9/6/2014
9/12/2014
1081S5
991.45
Ruger, Suzanne
9/6/2014
9/12/2014
107595
183.87
Griffithf, Kenn
9/6/2014
9/13/2014
1071US
151.08
Marker, Brian
9/6/2014
9/13/2014
10858L
176.26
Napier, Jessica
9/6/2014
9/13/2014
1074Z7
183.87
Stoops, Emily
9/6/2014
9/13/2014
1055CC
177.74
Stoops, Terry
9/6/2014
9/13/2014
1055JK
182.82
Mullis, Daniel
9/6/2014
9/14/2014
1068WZ
132.03
Tichenor, Wendy
9/6/2014
9/14/2014
10694Y
162.51
Hale, William
9/6/2014
9/15/2014
1079T8
201.27
Hood, Beverly
9/7/2014
9/8/2014
1084ET
105.47
Randall, Jimmy
9/7/2014
9/8/2014
1085QP
105.47
Stevens, Theres
9/7/2014
9/8/2014
10867N
105.47
Baldasaro, Jord
9/7/2014
9/11/2014
1080MT
100.65
Bowers, Timothy
9/7/2014
9/11/2014
1080FY
165.72
Dillion, Marily
9/7/2014
9/11/2014
10629O
196.98
Morton, Jennife
9/7/2014
9/11/2014
1071UU
94.62
Hornick, Doug &
9/7/2014
9/12/2014
1078WI
69.92
Johnson, Cathry
9/7/2014
9/12/2014
1078XS
69.92
Legg, Earl
9/7/2014
9/12/2014
1059R5
145.12
Pullen, Jackie
9/7/2014
9/12/2014
1059R7
150.49
Boone, Randall
9/7/2014
9/13/2014
108512
171.64
Padgett, Delori
9/7/2014
9/14/2014
10676Y
233.48
Cook, Judy
9/8/2014
9/11/2014
1082UI
343.28
Cook, Judy
9/8/2014
9/11/2014
1082UR
171.64
Gibson, Sylvia
9/8/2014
9/11/2014
1082W7
177.57
Jones, Jane
9/8/2014
9/11/2014
1069I0
128.98
Arcady, Cynthia
9/8/2014
9/12/2014
1073U8
422
Brantley, Murie
9/8/2014
9/12/2014
1073JA
422
Elrod, Shirley
9/8/2014
9/12/2014
1075LW
100
Gless, Edward
9/8/2014
9/12/2014
1060TF
114.5
McGill, Cola
9/8/2014
9/12/2014
1078SR
100
Garnett, Tammy
9/8/2014
9/13/2014
1081SB
171.64
Whitley, Justin
9/8/2014
9/13/2014
105787
119.31
Kociban, Debora
9/8/2014
9/14/2014
1061Z5
700
Walsh, Gerard
9/8/2014
9/17/2014
1063T0
137.21
Linkow, Charles
9/9/2014
9/11/2014
1068MH
226.86
Weaver, Christi
9/9/2014
9/12/2014
1085TB
81.77
Greene, Myra
9/9/2014
9/13/2014
10859O
81.77
Ray, Amanda
9/10/2014
9/11/2014
10817V
138.58
Boice, Jason
9/10/2014
9/12/2014
1084U2
163.54
Cashwell, Ethan
9/10/2014
9/12/2014
1084U9
163.54
Little, Laura
9/10/2014
9/12/2014
1085J4
163.54
Myers, Mary
9/10/2014
9/12/2014
1085QI
81.77
Nelms, Chad
9/10/2014
9/12/2014
1085R0
81.77
Smith, Anne
9/10/2014
9/12/2014
1084U1
163.54
Wicker, Jeffrey
9/10/2014
9/12/2014
1084U0
490.62
Pruitt, Leah
9/10/2014
9/13/2014
1085SA
81.77
Brookman, Heath
9/10/2014
9/14/2014
1049L4
161.13
Nestlen, Charli
9/10/2014
9/14/2014
10849R
81.77
Orzechowski, Ni
9/10/2014
9/14/2014
10686V
124.28
Simon, Lindsey
9/10/2014
9/14/2014
1051PL
124.28
Colantoni, Deni
9/10/2014
9/15/2014
1062F7
145
Funk, Tom
9/10/2014
9/15/2014
10676L
118.31
Patrick, Karen
9/10/2014
9/17/2014
1077HU
142.02
Martinich, Nanc
9/11/2014
9/12/2014
10848W
81.77
Lawson, Pamela
9/11/2014
9/12/2014
1084XY
81.77
Doggett, Reverl
9/11/2014
9/13/2014
1076I7
117.32
Hartman, Karen
9/11/2014
9/13/2014
10661D
124.41
Anderson, Ida
9/11/2014
9/14/2014
1078JD
93.62
Anderson, Tori
9/11/2014
9/14/2014
1061E7
82.46
Brookman, Patri
9/11/2014
9/14/2014
1051SJ
124.28
Burnett, Pamela
9/11/2014
9/14/2014
107662
127.91
Choice, Calvin
9/11/2014
9/14/2014
1078E2
117.32
Choice, Clarenc
9/11/2014
9/14/2014
1066UD
118.31
 
 
 
 
 


14

--------------------------------------------------------------------------------




Schedule 4.1.17
RESERVATION AGREEMENTS AND DEPOSITS
[Includes Transient and Group Guests]
As of 8/22/14
Choice, Clarenc
9/11/2014
9/14/2014
1066UF
94.41
Choice, Ernest
9/11/2014
9/14/2014
1076NG
93.61
Choice, Ernest
9/11/2014
9/14/2014
1076NH
93.61
Choice, Ernest
9/11/2014
9/14/2014
1076NI
93.61
Dunn, Charlene
9/11/2014
9/14/2014
10782E
93.62
Faris, Donna
9/11/2014
9/14/2014
1078UW
559.73
Frisby, Harry
9/11/2014
9/14/2014
10773V
93.62
Fullard, Jereme
9/11/2014
9/14/2014
1062YL
82.46
George, Robert
9/11/2014
9/14/2014
1054CU
110.34
Ingle, Mary
9/11/2014
9/14/2014
1079WO
195.34
Owens, Cathlene
9/11/2014
9/14/2014
1051SI
124.28
Pavlik, Melinda
9/11/2014
9/14/2014
10525N
124.28
Peterson, Chris
9/11/2014
9/14/2014
1051TY
124.28
Porter, Brandy
9/11/2014
9/14/2014
1066XY
118.31
Porter, Lynn
9/11/2014
9/14/2014
1066OR
188.82
Porter, Lynn
9/11/2014
9/14/2014
1066OT
94.41
Saunders, Cathe
9/11/2014
9/14/2014
1083CI
81.77
Saunders, Shani
9/11/2014
9/14/2014
1059K5
82.46
Taddeucci, Loui
9/11/2014
9/14/2014
10554U
167.11
Tarrence, Lewis
9/11/2014
9/14/2014
10776Q
93.62
Teague, Betty
9/11/2014
9/14/2014
1062RY
94.41
Unsworth, Alan
9/11/2014
9/14/2014
1081YH
117.32
Corbett, Susan
9/11/2014
9/15/2014
1051W6
124.28
Makinster, Robi
9/11/2014
9/15/2014
1080ZL
123.24
Robinson, Nancy
9/11/2014
9/15/2014
1051VW
124.28
Wolf, Cathy
9/11/2014
9/15/2014
1051VM
124.28
Worley, Joanna
9/11/2014
9/15/2014
1055H5
185.03
Fulton, Angela
9/12/2014
9/13/2014
1086OH
109.15
Mcgill, Lilly
9/12/2014
9/13/2014
1086PV
109.15
Baskett, Gloria
9/12/2014
9/14/2014
1085YK
282.04
Baskett, Gloria
9/12/2014
9/14/2014
1085YL
141.02
Bastedo, Elizeb
9/12/2014
9/14/2014
108474
117.32
Bastedo, Elizeb
9/12/2014
9/14/2014
108476
117.32
Binau, Jenny
9/12/2014
9/14/2014
1084S6
117.32
Brisbon, George
9/12/2014
9/14/2014
1082OI
100.73
Carlson, Caroli
9/12/2014
9/14/2014
10769E
123.24
Chiodo, Peter
9/12/2014
9/14/2014
10808F
469.26
Chiodo, Peter
9/12/2014
9/14/2014
10808H
234.62
Chiodo, Peter
9/12/2014
9/14/2014
1080YX
117.32
Clark, Darlene
9/12/2014
9/14/2014
10850X
210.15
Clark, Michelle
9/12/2014
9/14/2014
10852V
234.64
Daughtry, Krist
9/12/2014
9/14/2014
1083UU
117.32
Daughtry, Vivia
9/12/2014
9/14/2014
1083U8
117.32
Daughtry, Willa
9/12/2014
9/14/2014
1084EI
141.02
Ellerbe, Velva
9/12/2014
9/14/2014
1082BI
100
Elliott, Mirand
9/12/2014
9/14/2014
10833W
100.73
Flowe, Craig
9/12/2014
9/14/2014
107830
186.34
Fox, Ginger
9/12/2014
9/14/2014
1076DB
938.56
Fox, Ginger
9/12/2014
9/14/2014
1076DC
234.64
Fox, Ginger
9/12/2014
9/14/2014
1076DD
234.64
Fox, Ginger
9/12/2014
9/14/2014
1076DE
234.64
Frank-Pourvady,
9/12/2014
9/14/2014
1083E8
234.63
Frank-Pourvady,
9/12/2014
9/14/2014
1083EA
117.31
Freeman, Myra
9/12/2014
9/14/2014
1082AX
234.64
Freeman, Myra
9/12/2014
9/14/2014
1082AY
117.32
Friday, Christi
9/12/2014
9/14/2014
1082PX
100.73
Funk, Thomas
9/12/2014
9/14/2014
1056WJ
118.31
Gamble, Rebecca
9/12/2014
9/14/2014
10856E
100.73
Gordon, Patty
9/12/2014
9/14/2014
1082BE
100
Hall, Joy
9/12/2014
9/14/2014
10827X
117.32
Hall, Joy
9/12/2014
9/14/2014
10827Y
117.32
Hancock, Sara
9/12/2014
9/14/2014
1081X1
257.84
Haugh, Howard
9/12/2014
9/14/2014
1037M2
118.31
Henderson, Terr
9/12/2014
9/14/2014
10841F
117.32
Hill, Frances
9/12/2014
9/14/2014
1082KS
100.73
Holladay, Joyce
9/12/2014
9/14/2014
1081L2
359.97
Ingram, Donna
9/12/2014
9/14/2014
1082ZG
289.07
Ingram, Mario
9/12/2014
9/14/2014
1083ZP
117.32
Irelan, Robert
9/12/2014
9/14/2014
10817Y
234.63
Jackson, Ruth
9/12/2014
9/14/2014
1081HI
90
Johnson, Aundra
9/12/2014
9/14/2014
1085NK
117.32
Johnson, Emily
9/12/2014
9/14/2014
1083OQ
117.32
Julious Eva
9/12/2014
9/14/2014
1082N9
284
Kassler-Gaines,
9/12/2014
9/14/2014
10825S
234.64
Kassler-Gaines,
9/12/2014
9/14/2014
10825T
234.64
Kassler-Gaines,
9/12/2014
9/14/2014
10825U
234.64
Langston, Carol
9/12/2014
9/14/2014
1081LX
129.17
Langston, Clare
9/12/2014
9/14/2014
1083GM
117.32
Langston, Earli
9/12/2014
9/14/2014
10777C
141.02
Langston, Elier
9/12/2014
9/14/2014
1081DB
117.32
Langston, Maejo
9/12/2014
9/14/2014
1081CB
117.32
LeCount, Tyrone
9/12/2014
9/14/2014
1085Z9
141.02
Lecount, Queen
9/12/2014
9/14/2014
1085PT
141.02
Lewis, Gayle
9/12/2014
9/14/2014
1083I3
117.32
 
 
 
 
 


15

--------------------------------------------------------------------------------




Schedule 4.1.17
RESERVATION AGREEMENTS AND DEPOSITS
[Includes Transient and Group Guests]
As of 8/22/14
Long, Travis
9/12/2014
9/14/2014
10830R
117.32
Maple, Ruth
9/12/2014
9/14/2014
1082KE
201.45
Maple, Ruth
9/12/2014
9/14/2014
1082KF
100.73
Martin, Emma
9/12/2014
9/14/2014
1082KN
100.73
Martinez, Amand
9/12/2014
9/14/2014
108405
117.32
McGriff, Kadeem
9/12/2014
9/14/2014
108408
117.32
Mcclain, Jennif
9/12/2014
9/14/2014
1086Q1
117.32
Mcfadden, Sylvi
9/12/2014
9/14/2014
10832C
100.73
Mclean, Tonya
9/12/2014
9/14/2014
1083B5
117.32
Montague, Kesha
9/12/2014
9/14/2014
1082LF
117.32
Montague, Robin
9/12/2014
9/14/2014
1082L5
117.32
Morales, Miriam
9/12/2014
9/14/2014
10811K
242.74
Morrison, Krist
9/12/2014
9/14/2014
1072YE
117.32
Muise, Pam
9/12/2014
9/14/2014
1082BF
300
Neal, Michael
9/12/2014
9/14/2014
1085MT
469.26
Neal, Michael
9/12/2014
9/14/2014
1085MU
117.31
Neal, Michael
9/12/2014
9/14/2014
1085MV
117.31
Neal, Michael
9/12/2014
9/14/2014
1085MW
117.31
Nesmith, Joseph
9/12/2014
9/14/2014
1080RS
163.15
Parker, Mitchel
9/12/2014
9/14/2014
1083U7
234.63
Pendergrast, Ma
9/12/2014
9/14/2014
108402
117.32
Perryman, Donal
9/12/2014
9/14/2014
1084YM
117.32
Pressley, Edwar
9/12/2014
9/14/2014
1082NS
100.73
Provenzano, Fra
9/12/2014
9/14/2014
1077NK
117.32
Provenzano, Fra
9/12/2014
9/14/2014
1077NL
117.32
Provenzano, Fra
9/12/2014
9/14/2014
1077NM
117.32
Prozenzano, Fra
9/12/2014
9/14/2014
1077NJ
117.32
Queen, Anita
9/12/2014
9/14/2014
1081XK
117.32
Queen, Anita
9/12/2014
9/14/2014
1081XN
117.32
Rogers, Leila
9/12/2014
9/14/2014
1075T0
586.6
Rogers, Leila
9/12/2014
9/14/2014
1075T2
117.32
Rogers, Leila
9/12/2014
9/14/2014
1075T3
117.32
Rogers, Leila
9/12/2014
9/14/2014
1075T5
117.32
Ross, Juanita
9/12/2014
9/14/2014
1083U2
117.32
Samuel, Wendy
9/12/2014
9/14/2014
1081X9
234.64
Samuel, Wendy
9/12/2014
9/14/2014
1081XA
234.64
Samuel, Wendy
9/12/2014
9/14/2014
1081XB
703.92
Sanders, Gwendo
9/12/2014
9/14/2014
1082JX
117.32
Schulte, John
9/12/2014
9/14/2014
1079Q2
117.32
Schulte, John
9/12/2014
9/14/2014
1079Q3
117.32
Schulte, John
9/12/2014
9/14/2014
1079Q4
117.32
Schulte, John
9/12/2014
9/14/2014
1079Q5
234.64
Session, Doris
9/12/2014
9/14/2014
1084AQ
75.97
Shute, Carol
9/12/2014
9/14/2014
1081PC
242.74
Silva, Linda
9/12/2014
9/14/2014
1063PQ
131.26
Slabe, Barry
9/12/2014
9/14/2014
1082RY
117.32
Solomon, Christ
9/12/2014
9/14/2014
1082QC
1656.34
Solomon, Christ
9/12/2014
9/14/2014
1082QD
236.62
Solomon, Christ
9/12/2014
9/14/2014
1082QE
236.62
Solomon, Christ
9/12/2014
9/14/2014
1082QF
236.62
Solomon, Christ
9/12/2014
9/14/2014
1082QG
236.62
Solomon, Christ
9/12/2014
9/14/2014
1082QH
236.62
Solomon, Christ
9/12/2014
9/14/2014
1082QI
236.62
Stephens, Tonya
9/12/2014
9/14/2014
1084R7
351.95
Stephens, Tonya
9/12/2014
9/14/2014
1084R8
117.32
Stephens, Tonya
9/12/2014
9/14/2014
1084R9
117.32
Such, John
9/12/2014
9/14/2014
1076KV
117.32
Taylor, Linda
9/12/2014
9/14/2014
1084QC
117.32
Thompson, James
9/12/2014
9/14/2014
1086BC
141.02
Tiller, Joanne
9/12/2014
9/14/2014
1082PZ
201.46
Tiller, Joanne
9/12/2014
9/14/2014
1082Q0
100.73
Tri-district, R
9/12/2014
9/14/2014
1082BG
100
Tyler, Jon
9/12/2014
9/14/2014
10479N
118.31
Wallace, Tracy
9/12/2014
9/14/2014
1082KK
181.24
Ward, Jamie
9/12/2014
9/14/2014
1076QS
118.31
Washington, Sha
9/12/2014
9/14/2014
1086G2
100.73
Wasmuth, Ron
9/12/2014
9/14/2014
1067YF
236.61
Wasmuth, Ron
9/12/2014
9/14/2014
1067YJ
118.3
White, Flora an
9/12/2014
9/14/2014
1082PQ
100.73
White, Mary F
9/12/2014
9/14/2014
1082RH
100.73
Williamson, Ken
9/12/2014
9/14/2014
1083C4
117.32
Winfrey, Virgin
9/12/2014
9/14/2014
1082M1
235.14
Winfrey, Virgin
9/12/2014
9/14/2014
1082M2
117.57
Wolf, Marie
9/12/2014
9/14/2014
10563N
124.28
York, Lisa
9/12/2014
9/14/2014
1086GT
224.97
Ingram, Terrell
9/12/2014
9/15/2014
108303
117.32
Williams, Thoma
9/12/2014
9/15/2014
1085C4
219.76
Rizzo, Jessica
9/12/2014
9/17/2014
1081FR
213.83
Amagliani, Ruth
9/13/2014
9/14/2014
108417
123.24
Fryar, Pamela
9/13/2014
9/14/2014
10839G
117.32
Martin, Samanth
9/13/2014
9/14/2014
1081MP
170.57
Swinton, Betty
9/13/2014
9/14/2014
10835Z
100.73
Keen, Alvin
9/13/2014
9/15/2014
1081EY
117.32
Saunders, Shani
9/13/2014
9/15/2014
10840M
117.32
 
 
 
 
 


16

--------------------------------------------------------------------------------




Schedule 4.1.17
RESERVATION AGREEMENTS AND DEPOSITS
[Includes Transient and Group Guests]
As of 8/22/14
Hatchell, Linda
9/13/2014
9/16/2014
1079MW
219.76
Hatchell, Linda
9/13/2014
9/16/2014
1079OQ
168.58
Newsome, Michel
9/13/2014
9/18/2014
1081L0
300
Marsh, Debbie
9/13/2014
9/19/2014
1079UA
142.02
Fair, Sharon
9/13/2014
9/20/2014
10801Y
792.68
Harman, Margare
9/13/2014
9/22/2014
1077DC
159.79
Hughes, Rondia
9/14/2014
9/15/2014
10860B
153.87
Simpson, Susan
9/14/2014
9/17/2014
1071MI
118.32
Scott, Lynette
9/14/2014
9/18/2014
1078YX
143.92
Stacks, Dean
9/14/2014
9/18/2014
1082N8
162.35
Zelenak, Joseph
9/14/2014
9/18/2014
1072NC
100.54
Causby, Sherri
9/14/2014
9/19/2014
1081AB
140.25
Dorn, Carla
9/14/2014
9/19/2014
10516X
875.85
Erwin, Larry
9/14/2014
9/19/2014
107913
195.34
Shelton, Caroly
9/14/2014
9/19/2014
1079Q1
83
Soucy, Claire
9/14/2014
9/19/2014
10534V
1182.65
Boyd, Paul
9/14/2014
9/20/2014
10793J
127.91
Day, Norma
9/14/2014
9/20/2014
1077FF
165.25
Pishchykava, Na
9/14/2014
9/20/2014
1085AN
118.32
Bartone, Anthon
9/14/2014
9/21/2014
1076NX
243.36
Bartone, Anthon
9/14/2014
9/21/2014
1076NZ
121.68
Bartone, Anthon
9/14/2014
9/21/2014
1076P1
243.36
Bartone, Anthon
9/14/2014
9/21/2014
1076PB
121.68
Bell, Trina
9/14/2014
9/21/2014
10782C
121.68
Coleman, James
9/14/2014
9/21/2014
1078EU
117.32
Fields, Ray
9/14/2014
9/21/2014
1079EJ
121.68
Gregg, Roy Paul
9/14/2014
9/21/2014
10777P
151.68
Kincer, Carla
9/14/2014
9/21/2014
10780I
121.68
Maness, William
9/14/2014
9/21/2014
1068BX
118.31
Warner, Stacey
9/15/2014
9/17/2014
10851U
153.87
Richards, Jessi
9/15/2014
9/18/2014
1073IW
94.62
Stephens, Ruth
9/15/2014
9/18/2014
1080BQ
92.1
Satterwhite, Pe
9/15/2014
9/20/2014
1083VE
149.24
Becknell, Joann
9/15/2014
10/7/2014
1047Z1
182.82
Sawyer, Amanda
9/16/2014
9/17/2014
1082LK
138.58
Kubacki, Kevin
9/16/2014
9/20/2014
1081I6
126.88
Bixson, Steve
9/16/2014
9/21/2014
1056N2
124.28
Brunson, Marvin
9/16/2014
9/21/2014
1085XB
123.24
Compton, Allen
9/16/2014
9/21/2014
10763B
121.68
Donta, Donald
9/16/2014
9/21/2014
1076DN
123.24
Nicholson, Will
9/16/2014
9/21/2014
1081AL
123.24
Ramsey, Doug
9/16/2014
9/21/2014
107821
141.02
Stalker, Charle
9/16/2014
9/21/2014
1067WI
118.31
Wisdo, Mark
9/16/2014
9/22/2014
1078PU
117.32
Adams, William
9/17/2014
9/20/2014
1086M0
123.24
Kennerley, Geor
9/17/2014
9/20/2014
1079OD
117.32
Parker, Albert
9/17/2014
9/21/2014
107402
121.68
Parker, Albert
9/17/2014
9/21/2014
107403
121.68
Allen, Jim
9/17/2014
9/21/2014
1085QY
123.24
Bailey, Ray
9/17/2014
9/21/2014
1056N0
124.28
Bartone, Anthon
9/17/2014
9/21/2014
1076P2
121.68
Bervette, Howar
9/17/2014
9/21/2014
1080N7
117.32
Blosser, Paul
9/17/2014
9/21/2014
1083BI
117.32
Box, Medd
9/17/2014
9/21/2014
10728J
104
Bozeck, Pamela
9/17/2014
9/21/2014
1077JX
492.96
Bozeck, Pamela
9/17/2014
9/21/2014
1077JZ
123.24
Bozeck, Pamela
9/17/2014
9/21/2014
1077K0
123.24
Bozeck, Pamela
9/17/2014
9/21/2014
1077K1
123.24
Bradley, Anne
9/17/2014
9/21/2014
1080A0
117.32
Cook, H Mike
9/17/2014
9/21/2014
1081D0
117.32
Cox, Terry
9/17/2014
9/21/2014
10783I
176.57
Edwards, Scott
9/17/2014
9/21/2014
10660L
118.31
Elder, John
9/17/2014
9/21/2014
1081DT
141.02
Featherstone, A
9/17/2014
9/21/2014
1080LU
117.32
Feimster, Charl
9/17/2014
9/21/2014
1083BH
117.32
Hudgins, Steve
9/17/2014
9/21/2014
1085XI
123.24
Hunsucker, Judy
9/17/2014
9/21/2014
1078R3
117.32
Keziah, Wayne
9/17/2014
9/21/2014
1079QD
117.32
Lambert, James
9/17/2014
9/21/2014
10636D
223.45
Marshall, Rob
9/17/2014
9/21/2014
10785I
123.24
Maynard, Lonnie
9/17/2014
9/21/2014
1078HH
117.32
Mcclure, Caroly
9/17/2014
9/21/2014
1085ZO
88.69
Murray, Mark
9/17/2014
9/21/2014
10728I
104
Nichols, Dougla
9/17/2014
9/21/2014
1083BJ
117.32
Phillips, Jerry
9/17/2014
9/21/2014
1086B5
123.24
Rawdon, Warren
9/17/2014
9/21/2014
1079QE
117.32
Rosenberger, Ro
9/17/2014
9/21/2014
1085U6
117.32
Russell, Charle
9/17/2014
9/21/2014
1074U2
117.32
Sawyer, Mark
9/17/2014
9/21/2014
10845X
121.68
Saye, Robert
9/17/2014
9/21/2014
1078VD
176.57
Schuetz, Peter
9/17/2014
9/21/2014
1080E6
117.32
Short, Michael
9/17/2014
9/21/2014
1076SI
121.68
Webley, Albie (
9/17/2014
9/21/2014
1076DG
134.75
Wood, Frederick
9/17/2014
9/21/2014
1079M2
123.24
 
 
 
 
 


17

--------------------------------------------------------------------------------




Schedule 4.1.17
RESERVATION AGREEMENTS AND DEPOSITS
[Includes Transient and Group Guests]
As of 8/22/14
Wood, Frederick
9/17/2014
9/21/2014
1079M3
492.96
Wood, Frederick
9/17/2014
9/21/2014
1079M4
123.24
Wood, Frederick
9/17/2014
9/21/2014
1079M5
123.24
khadieve motor
9/17/2014
9/21/2014
1086MU
492.96
williams philli
9/17/2014
9/21/2014
1086MW
123.89
Chessher, Victo
9/17/2014
9/22/2014
1083EZ
165.25
Madsen, Alan
9/17/2014
9/22/2014
1081I1
123.16
Weaver, Jon
9/17/2014
9/24/2014
10776V
1286.35
Crum, Chuck
9/18/2014
9/20/2014
1079GM
117.32
Parke, Bill
9/18/2014
9/20/2014
1079GH
117.32
Rigsbee, James
9/18/2014
9/20/2014
1078TD
117.32
Abernathy, Heat
9/18/2014
9/21/2014
1081ZJ
117.32
Allen, Elaine
9/18/2014
9/21/2014
1081IA
117.32
Bailey, Brian
9/18/2014
9/21/2014
107873
117.32
Bean, Danny
9/18/2014
9/21/2014
1078C0
117.32
Beaty, Richard
9/18/2014
9/21/2014
1081YG
117.32
Bowden, Wilbur
9/18/2014
9/21/2014
1082DG
123.24
Burroughs, Robe
9/18/2014
9/21/2014
1084U8
117.32
Buxton, Laura
9/18/2014
9/21/2014
1073OK
94.62
Byler, David
9/18/2014
9/21/2014
1084V5
123.24
Cable, John
9/18/2014
9/21/2014
1081Q2
117.32
Carpenter, Lee
9/18/2014
9/21/2014
1082CG
117.32
Church, Jim
9/18/2014
9/21/2014
1080F3
117.32
Clegg, Al
9/18/2014
9/21/2014
10774Y
117.32
Davis, Erin
9/18/2014
9/21/2014
1080J1
117.32
Davis, Harrold
9/18/2014
9/21/2014
1076IP
123.24
Deangelo, Chris
9/18/2014
9/21/2014
1075Y4
117.32
Deatherage, Phi
9/18/2014
9/21/2014
1078GA
117.32
Dixon, Laura
9/18/2014
9/21/2014
10808L
104
Eudy, Kenneth
9/18/2014
9/21/2014
107803
117.32
Featherstone, S
9/18/2014
9/21/2014
10806Y
117.32
Garland, Dougla
9/18/2014
9/21/2014
1078TB
117.32
Godwin, Don
9/18/2014
9/21/2014
1082PY
123.24
Hall, Ann
9/18/2014
9/21/2014
1071M3
141.02
Hatley, Ted
9/18/2014
9/21/2014
1079CW
117.32
Helms, Stephen
9/18/2014
9/21/2014
1080VG
117.32
Huss, Reid
9/18/2014
9/21/2014
1082CH
117.32
Jones, Charles
9/18/2014
9/21/2014
1078H9
117.32
Jones, Susan
9/18/2014
9/21/2014
1079A3
117.32
Kardum, Andrew
9/18/2014
9/21/2014
1083JX
117.32
Keyes, Howard
9/18/2014
9/21/2014
108626
117.32
Kirk, Buck
9/18/2014
9/21/2014
1079GZ
117.32
Kluttz, Ken
9/18/2014
9/21/2014
1081SV
117.32
Leatherman, Bob
9/18/2014
9/21/2014
1076UI
278.29
Leatherman, Kry
9/18/2014
9/21/2014
108477
117.32
Loeser, William
9/18/2014
9/21/2014
1079GL
117.32
Marcum, Neil
9/18/2014
9/21/2014
1081V5
117.32
Mcgugan, Charli
9/18/2014
9/21/2014
1081XV
117.32
Miller, Troy
9/18/2014
9/21/2014
1080VP
117.32
Morrow, George
9/18/2014
9/21/2014
1074IM
117.32
Morton, Dale
9/18/2014
9/21/2014
1058CR
161.13
Oates, David
9/18/2014
9/21/2014
1080WL
117.32
Oliver, Donna
9/18/2014
9/21/2014
10824D
117.32
Peeler, Robert
9/18/2014
9/21/2014
1081PL
117.32
Pigg, Glenna
9/18/2014
9/21/2014
1086LJ
117.32
Redies, Frank
9/18/2014
9/21/2014
1081UW
117.32
Reed, Gloria
9/18/2014
9/21/2014
10781Y
194.34
Ritchie, Virdie
9/18/2014
9/21/2014
1083WF
117.32
SELLERS, WILLIA
9/18/2014
9/21/2014
10861N
117.32
Sanders, Mary
9/18/2014
9/21/2014
1082G3
117.32
Scherr, Daniel
9/18/2014
9/21/2014
10859Y
117.32
Shoe, Dertie
9/18/2014
9/21/2014
1086CS
117.32
Sigmon, Glenn
9/18/2014
9/21/2014
107804
121.68
Smith, Douglas
9/18/2014
9/21/2014
10846S
117.32
Smith, Stephen
9/18/2014
9/21/2014
1079WN
123.24
Sprinkle, Paul
9/18/2014
9/21/2014
1078HK
117.32
Stalker, Charle
9/18/2014
9/21/2014
1083WJ
117.32
Strider, Aaron
9/18/2014
9/21/2014
1084LU
117.32
Thompson, Phil
9/18/2014
9/21/2014
1077JY
123.24
Tilly, Jonathan
9/18/2014
9/21/2014
1082R5
114
Tinch, Duane
9/18/2014
9/21/2014
10763N
121.68
Tsoulos, Michae
9/18/2014
9/21/2014
1081LP
117.32
Valentine, Judy
9/18/2014
9/21/2014
1078L7
117.32
Blanton, Jonie
9/18/2014
9/22/2014
1083ZJ
117.32
Farthing, Shirl
9/18/2014
9/22/2014
105759
160
Ward, Cynthia
9/18/2014
9/22/2014
1085C0
366.99
Ward, Cynthia
9/18/2014
9/22/2014
1085C1
177.57
Niepokny, Katie
9/18/2014
9/23/2014
1077AO
234.64
Niepokny, Katie
9/18/2014
9/23/2014
1077AP
117.32
Carroll, Ricky
9/19/2014
9/20/2014
1085GA
117.32
Charles, James
9/19/2014
9/20/2014
1082CD
141.02
Tesh, Bill
9/19/2014
9/20/2014
1085YN
117.32
Wisdo, Amy
9/19/2014
9/20/2014
1063WH
118.31
Murphy, Richard
9/19/2014
9/21/2014
1080AH
117.32
 
 
 
 
 


18

--------------------------------------------------------------------------------




Schedule 4.1.17
RESERVATION AGREEMENTS AND DEPOSITS
[Includes Transient and Group Guests]
As of 8/22/14
Abernathy, Don
9/19/2014
9/21/2014
1080VR
117.32
Anderson, Marvi
9/19/2014
9/21/2014
10846D
117.32
Atkins, Donna
9/19/2014
9/21/2014
1072UZ
117.32
Bailey, Ronnie
9/19/2014
9/21/2014
1085IA
234.63
Bailey, Ronnie
9/19/2014
9/21/2014
1085IB
117.32
Burke, Darlene
9/19/2014
9/21/2014
1073B0
117.32
Burke, Thomas
9/19/2014
9/21/2014
1072ZC
117.32
Chandler, Danny
9/19/2014
9/21/2014
1081TK
117.32
Cisine, Ted
9/19/2014
9/21/2014
1085R4
141.02
Colon, Laura
9/19/2014
9/21/2014
1058IL
236.62
Corbett, Wayne
9/19/2014
9/21/2014
1084SI
117.32
Cowdrey, Robert
9/19/2014
9/21/2014
1082F8
117.32
Cox, Terry
9/19/2014
9/21/2014
1079JK
117.32
Davis, Jack
9/19/2014
9/21/2014
10846J
117.32
Davis, Jim
9/19/2014
9/21/2014
1075T7
121.68
Deason, Michael
9/19/2014
9/21/2014
10846P
117.32
Elbanese, Peter
9/19/2014
9/21/2014
1076SK
117.32
Ellenburg, Rich
9/19/2014
9/21/2014
1078DV
117.32
Faulkenberry, G
9/19/2014
9/21/2014
1084KA
117.32
Glover, Patrick
9/19/2014
9/21/2014
1080VO
117.32
Gray, John
9/19/2014
9/21/2014
1074KA
121.68
Greene, Dianne
9/19/2014
9/21/2014
1077IR
117.32
Hale, Larry
9/19/2014
9/21/2014
10780Q
117.32
Helms, Brad
9/19/2014
9/21/2014
1081R3
117.32
Hendricks, Jack
9/19/2014
9/21/2014
1079SI
117.32
Henley, Frank
9/19/2014
9/21/2014
1082CI
117.32
Hilton, John
9/19/2014
9/21/2014
1084RK
117.32
Houser, James
9/19/2014
9/21/2014
1086DJ
117.32
Jennings, Court
9/19/2014
9/21/2014
1077AU
117.32
Johnson, Troy
9/19/2014
9/21/2014
1085DT
141.02
Joyce, Jesse
9/19/2014
9/21/2014
1081C5
117.32
Kendrick, Joe
9/19/2014
9/21/2014
1085OJ
117.32
Lyerly, Donald
9/19/2014
9/21/2014
1081HX
117.32
Mandeville, Joe
9/19/2014
9/21/2014
1086IX
117.32
Mcandrew, Miche
9/19/2014
9/21/2014
1084Y9
117.32
Moss, Bill
9/19/2014
9/21/2014
1085HV
234.64
Oehler, Martin
9/19/2014
9/21/2014
10786T
117.32
Osborne, James
9/19/2014
9/21/2014
1078SZ
117.32
Poulos, Mark
9/19/2014
9/21/2014
10808J
121.68
Reep, David
9/19/2014
9/21/2014
10782G
296.07
Rhoney, Donald
9/19/2014
9/21/2014
1078HT
117.32
Richardson, Dav
9/19/2014
9/21/2014
1076A9
141.02
Robbins, James
9/19/2014
9/21/2014
1078D5
117.32
Robertson, Edwa
9/19/2014
9/21/2014
1084YW
117.32
Rogers, Rolla
9/19/2014
9/21/2014
1085QH
121.68
Shaylor, Tom
9/19/2014
9/21/2014
10848D
117.32
Smith, Lyle
9/19/2014
9/21/2014
10781L
117.32
Souther, Eddie
9/19/2014
9/21/2014
10853K
117.32
Spurlin, Rudy
9/19/2014
9/21/2014
1079RW
234.64
Warren, Gwynne
9/19/2014
9/21/2014
1081QQ
117.32
White, Melissa
9/19/2014
9/21/2014
1080VV
117.32
Wilson, Stanley
9/19/2014
9/21/2014
10848L
117.32
Yates, Nelson
9/19/2014
9/21/2014
1078LZ
117.32
Yoder, Wayne
9/19/2014
9/21/2014
10780K
117.32
Matter, David
9/19/2014
9/22/2014
1048B6
118.31
Flora, Charles
9/19/2014
9/23/2014
10850W
117.32
Kessler, Donna
9/19/2014
9/23/2014
1057VX
118.31
Matter, Kelly
9/19/2014
9/23/2014
107377
469.28
Scott, Hugh
9/19/2014
9/23/2014
1081SY
181.24
Sudac, Karin
9/19/2014
9/23/2014
1083X8
242.74
Combs, Greg
9/19/2014
9/25/2014
10430M
85
Price, Judy
9/19/2014
9/26/2014
1074GX
196.41
Spurlin, Rudy
9/20/2014
9/21/2014
1079RZ
117.32
Wright, Linda
9/20/2014
9/23/2014
1082H1
207.91
Peck, Bill
9/20/2014
9/25/2014
1081NM
80
Wagner, James
9/20/2014
9/27/2014
1055NT
203.14
Epting, Sarah
9/21/2014
9/23/2014
1082JO
171.64
Gregory, Meliss
9/21/2014
9/23/2014
1080T5
153.87
Cummings, Alisa
9/21/2014
9/24/2014
10781I
80
Lawton, James
9/21/2014
9/25/2014
1078U1
80
Vernon, Kim
9/21/2014
9/25/2014
10765G
80
Krauss, Renee
9/21/2014
9/26/2014
1075B9
202.57
Wigginton, Eddi
9/21/2014
9/26/2014
1078CD
160.36
Stanton, Duane
9/21/2014
9/27/2014
10659O
150.49
Graf, Nan
9/21/2014
9/28/2014
10716F
80
Guinan, Ruth An
9/21/2014
9/28/2014
107751
70
Love, Anada & C
9/21/2014
9/28/2014
10766D
80
Mccarthy, Brian
9/21/2014
9/28/2014
1079FF
90
Rainey, Terry
9/21/2014
9/28/2014
1083BN
80
Wolf, Brad
9/21/2014
9/28/2014
1084SL
80
Worton, Carolyn
9/21/2014
9/28/2014
10846X
80
Worton, Carolyn
9/21/2014
9/28/2014
10846Y
80
Wright, Mary
9/21/2014
10/3/2014
1086IT
200
Collings, Merly
9/22/2014
9/24/2014
1067FI
80
 
 
 
 
 


19

--------------------------------------------------------------------------------




Schedule 4.1.17
RESERVATION AGREEMENTS AND DEPOSITS
[Includes Transient and Group Guests]
As of 8/22/14
Leiger, Linda R
9/22/2014
9/25/2014
108230
146.94
Bailey, Amy
9/22/2014
9/28/2014
10736F
68.73
Bryant, Meredit
9/22/2014
9/28/2014
1057MK
280
Eisenman, Todd
9/22/2014
9/28/2014
10735D
80
Stallard, Willi
9/22/2014
9/28/2014
106966
476.38
Strayhand, Jame
9/22/2014
9/28/2014
10784S
68.73
Thomas, Anthony
9/22/2014
9/28/2014
1077VH
80
Young, Valerie
9/22/2014
9/28/2014
1078OX
137.46
Young, Valerie
9/22/2014
9/28/2014
1078OY
68.73
Collings, Merly
9/22/2014
9/29/2014
1067FG
240
Collings, Merly
9/22/2014
9/29/2014
1067FH
80
Hawk, Christoph
9/22/2014
10/2/2014
1081PD
68.73
Pavlinsky, Char
9/23/2014
9/25/2014
1075ZU
68.73
Bennett, Christ
9/23/2014
9/26/2014
105234
155.87
Coggins, Suzann
9/23/2014
9/26/2014
1080DW
189.23
Coggins, Suzann
9/23/2014
9/26/2014
1080DY
94.61
Price, Vickie
9/23/2014
9/26/2014
1084Z9
318.95
Mullinax, Donna
9/23/2014
9/27/2014
1074H0
236.82
Blevins, Valeri
9/23/2014
9/28/2014
10781T
80
Davis, Mary
9/23/2014
9/28/2014
1076LQ
68.73
Deese, Bobby
9/23/2014
9/28/2014
1084YE
80
Foland, Dora
9/23/2014
9/28/2014
1067XY
80
Fravel, Carlin
9/23/2014
9/28/2014
10691K
80
Hagler, Randy
9/23/2014
9/28/2014
10819X
80
Mccoy, Dr. Dort
9/23/2014
9/28/2014
108126
129.17
Sizemore, Tony
9/23/2014
9/28/2014
1056WP
300
Branson, Debora
9/23/2014
9/29/2014
1073XV
68.73
Greene, Tracey
9/24/2014
9/27/2014
10823J
80
Redfern, Anthon
9/24/2014
9/27/2014
1078KW
80
Addington, Dale
9/24/2014
9/28/2014
10781U
80
Boutwell, Patri
9/24/2014
9/28/2014
10752O
80
Cavasos, Abel
9/24/2014
9/28/2014
1081PT
218.73
Gibbs, Gerald
9/24/2014
9/28/2014
1076O1
80
Gray, Kip
9/24/2014
9/28/2014
1064UH
80
Harry, Oscar
9/24/2014
9/28/2014
10765P
80
Hunter, Sam
9/24/2014
9/28/2014
1064UJ
80
Love, Darrell
9/24/2014
9/28/2014
1084MJ
80
Mckinney, Evely
9/24/2014
9/28/2014
10826G
80
Meusel, Herman
9/24/2014
9/28/2014
10776B
413.49
Myers, Melody
9/24/2014
9/28/2014
10696C
419.27
Nalley, Joseph
9/24/2014
9/28/2014
1064UG
320
Niemiec, Marcia
9/24/2014
9/28/2014
1070U4
80
Olsen, Charlene
9/24/2014
9/28/2014
1072GF
80
Posey, Franklin
9/24/2014
9/28/2014
1068VU
80
Potts, Herbert
9/24/2014
9/28/2014
1064UI
80
Sherrill, Joan
9/24/2014
9/28/2014
1067CD
69.31
Upstill, Shari
9/24/2014
9/28/2014
10695Y
341.76
Wilkening, Bett
9/24/2014
9/28/2014
1082NX
80
Wingett, Wes
9/24/2014
9/28/2014
1081K9
117.32
Wood, William
9/24/2014
9/28/2014
1071WS
68.26
Arps, Jack
9/24/2014
9/29/2014
1084ZU
80
Combs, Leigh
9/24/2014
9/29/2014
1083BD
80
Goodrich, Sharo
9/24/2014
9/29/2014
107532
332.51
Marlin, John
9/24/2014
9/29/2014
1083HC
80
Price, Jennifer
9/24/2014
9/29/2014
1082BW
80
Sabo, Gail
9/24/2014
9/29/2014
1067XI
80
Humphries, Robi
9/24/2014
10/1/2014
10825Q
80
Mayo, Thomas
9/24/2014
10/1/2014
1068E6
80
Reighley, Dawn
9/24/2014
10/1/2014
1083WB
250
Adams, Myra
9/25/2014
9/28/2014
1079V8
80
Alder, Mark
9/25/2014
9/28/2014
107968
80
Amburn, Melinda
9/25/2014
9/28/2014
1073DQ
160
Amburn, Melinda
9/25/2014
9/28/2014
1073DR
80
Arnold, John
9/25/2014
9/28/2014
1086MX
117.32
Barth, Ray
9/25/2014
9/28/2014
108396
80
Bartholomew, Br
9/25/2014
9/28/2014
1065CS
282
Belles, Bradley
9/25/2014
9/28/2014
1076OQ
105.65
Belles, Bradley
9/25/2014
9/28/2014
1076OT
105.65
Bellinger, Jim
9/25/2014
9/28/2014
1066B5
80
Bertolino, Lore
9/25/2014
9/28/2014
1072GT
360.18
Best, Gwen
9/25/2014
9/28/2014
1076IZ
180.12
Best, Gwen
9/25/2014
9/28/2014
1076NP
90.06
Beverly, Willia
9/25/2014
9/28/2014
1066YP
150
Beyer, Claudia
9/25/2014
9/28/2014
106923
80
Blevins, Richar
9/25/2014
9/28/2014
10661E
80
Brady, Dan
9/25/2014
9/28/2014
108510
80
Brown, Michelle
9/25/2014
9/28/2014
1081QY
80
Buckley, Bonny
9/25/2014
9/28/2014
108591
117.32
Burgess, Scott
9/25/2014
9/28/2014
10817N
117.32
Cain, Matthew
9/25/2014
9/28/2014
1072RR
139.75
Caldwell, Jim
9/25/2014
9/28/2014
1083G9
117.32
Chilton, Kim
9/25/2014
9/28/2014
1073DP
80
Chorzelewski, B
9/25/2014
9/28/2014
10774I
289.64
Clark, Bob
9/25/2014
9/28/2014
1082ZK
98.69
 
 
 
 
 


20

--------------------------------------------------------------------------------




Schedule 4.1.17
RESERVATION AGREEMENTS AND DEPOSITS
[Includes Transient and Group Guests]
As of 8/22/14
Clement, Jeanni
9/25/2014
9/28/2014
1086JH
422.93
Cloonan, Thomas
9/25/2014
9/28/2014
1066CT
423.57
Clyde, Brian
9/25/2014
9/28/2014
10783F
80
Collins, Lilian
9/25/2014
9/28/2014
1081O7
80
Colvin, David
9/25/2014
9/28/2014
1085XM
68.73
Connelly, Marth
9/25/2014
9/28/2014
1085QT
80
Copeland, Sandr
9/25/2014
9/28/2014
1074IR
80
Corsillo, Bo
9/25/2014
9/28/2014
1080NZ
105.65
Cronquist, Jana
9/25/2014
9/28/2014
1083YV
80
Current, Michae
9/25/2014
9/28/2014
1085BV
80
Davis, Dennis &
9/25/2014
9/28/2014
1080IO
80
Davis, Shannon
9/25/2014
9/28/2014
1083B7
80
Deal, Robert
9/25/2014
9/28/2014
1076ND
80
Dean, Jerry & J
9/25/2014
9/28/2014
1042SI
272.45
Deluzin, James
9/25/2014
9/28/2014
10687O
80
Dillard, John
9/25/2014
9/28/2014
1077ID
80
Dougherty, Jame
9/25/2014
9/28/2014
1082IU
80
Durham, Jack
9/25/2014
9/28/2014
10775C
68.73
Easley, Sara
9/25/2014
9/28/2014
1084K2
80
Ebert, Cecile
9/25/2014
9/28/2014
1083BB
240
Eppard, Ron
9/25/2014
9/28/2014
1066D9
140.97
Farmer, Oscar
9/25/2014
9/28/2014
106835
80
Ferguson, Cynth
9/25/2014
9/28/2014
1079WH
80
Franklin, Regin
9/25/2014
9/28/2014
1079RF
80
Frisch, Patrici
9/25/2014
9/28/2014
1082F6
117.32
Frost, Maryann
9/25/2014
9/28/2014
1080FU
117.32
Fuller, Vicki
9/25/2014
9/28/2014
1078LV
419.27
Garrison, Sharo
9/25/2014
9/28/2014
10711U
80
Glass, John
9/25/2014
9/28/2014
1083WN
344.76
Glisson, Christ
9/25/2014
9/28/2014
108459
419.27
Glisson, Christ
9/25/2014
9/28/2014
10845B
80
Goodall, Babs
9/25/2014
9/28/2014
1086B4
80
Goode, Kaiya
9/25/2014
9/28/2014
1081LW
80
Goren, Gregory
9/25/2014
9/28/2014
10728X
80
Guarneri, Marga
9/25/2014
9/28/2014
1085U5
105.65
Harris, Brenda
9/25/2014
9/28/2014
1073EU
105.65
Hester, Percell
9/25/2014
9/28/2014
10520O
80
Hicken, Fred
9/25/2014
9/28/2014
1066MU
106.57
Hilton, Linda
9/25/2014
9/28/2014
1074L8
68.73
Hodge Ii, Joe J
9/25/2014
9/28/2014
1083X1
80
Hoffmann, Maure
9/25/2014
9/28/2014
107823
80
Holder, Jim
9/25/2014
9/28/2014
10867F
117.32
Hooper, Lisa
9/25/2014
9/28/2014
1066I8
80
Hudson, Jean
9/25/2014
9/28/2014
1065DB
509.27
Hughes, Charles
9/25/2014
9/28/2014
1079JU
68.73
Irmiter, Kevin
9/25/2014
9/28/2014
1084MD
129.17
Johnson, Gary
9/25/2014
9/28/2014
10752R
80
Johnston, Richa
9/25/2014
9/28/2014
10724S
80
Jones, George
9/25/2014
9/28/2014
10795V
200
Jones, Victor
9/25/2014
9/28/2014
10673H
80
Joyce, Jerry
9/25/2014
9/28/2014
1078Z6
80
Kearney, Terri
9/25/2014
9/28/2014
1076U7
80
Lawson, Jerry
9/25/2014
9/28/2014
108593
80
Logan, Ruth
9/25/2014
9/28/2014
1085CE
80
Long, Jerry
9/25/2014
9/28/2014
10843E
80
Lyons, Robbyn
9/25/2014
9/28/2014
1070V9
80
Mairs, Cynthia
9/25/2014
9/28/2014
1081Z3
80
Marion, Jerry
9/25/2014
9/28/2014
10855V
419.27
Matheny, David
9/25/2014
9/28/2014
10858Q
80
Matthews, Doris
9/25/2014
9/28/2014
1076RN
80
Mcbride, Walter
9/25/2014
9/28/2014
1085RL
80
Mccawley, Cynth
9/25/2014
9/28/2014
1085YA
234.64
Mccollum, Micha
9/25/2014
9/28/2014
10696K
422.93
Mcewen, Morris
9/25/2014
9/28/2014
1085QR
347.75
Mckenzie, Georg
9/25/2014
9/28/2014
1078T2
80
Michael, Jeri
9/25/2014
9/28/2014
1080BI
105.68
Miller, Anthony
9/25/2014
9/28/2014
1086DG
117.32
Miller, Rachel
9/25/2014
9/28/2014
10834W
80
Moore, David
9/25/2014
9/28/2014
10762Q
419.27
Moore, Jane
9/25/2014
9/28/2014
1086BR
80
Morris, William
9/25/2014
9/28/2014
1085MQ
117.32
Morrow, Angela
9/25/2014
9/28/2014
1076UB
80
Mudgett, Sandra
9/25/2014
9/28/2014
1086LR
80
Nalley, Joseph
9/25/2014
9/28/2014
1080RP
80
Nicolucci, Soni
9/25/2014
9/28/2014
10852Y
117.32
Parrish, Dougla
9/25/2014
9/28/2014
1078BD
80
Patterson, Doug
9/25/2014
9/28/2014
106838
80
Phifer, Bonnie
9/25/2014
9/28/2014
1085CD
80
Pollard, Joshua
9/25/2014
9/28/2014
10856P
105.65
Price, Tony
9/25/2014
9/28/2014
1071L2
80
Pruitt, Denise
9/25/2014
9/28/2014
1081NQ
117.32
Raines, Lawrenc
9/25/2014
9/28/2014
1086FW
270.19
Reategui, Donna
9/25/2014
9/28/2014
1079S9
80
Reese, Robert
9/25/2014
9/28/2014
1083GT
105.65
 
 
 
 
 


21

--------------------------------------------------------------------------------




Schedule 4.1.17
RESERVATION AGREEMENTS AND DEPOSITS
[Includes Transient and Group Guests]
As of 8/22/14
Rhodes, Ronnie
9/25/2014
9/28/2014
1081Z5
105.65
Rich, Michael
9/25/2014
9/28/2014
1077UW
80
Robbins, Patric
9/25/2014
9/28/2014
1082DT
117.32
Royster, Chuck
9/25/2014
9/28/2014
10741P
80
Royster, Hazel
9/25/2014
9/28/2014
1078IW
80
Santos, Jose
9/25/2014
9/28/2014
1079W9
80
Sarnoff, Pepper
9/25/2014
9/28/2014
108658
117.32
Schafer, Alyson
9/25/2014
9/28/2014
1086FM
117.32
Schanks, Brit
9/25/2014
9/28/2014
1086JB
80
Scheening, Mary
9/25/2014
9/28/2014
1085YJ
68.73
Scribner, Scott
9/25/2014
9/28/2014
10663K
80
Seaburn, Cynthi
9/25/2014
9/28/2014
10782X
80
Seals, Gary
9/25/2014
9/28/2014
1082G9
68.73
Shaffner, Pamel
9/25/2014
9/28/2014
1083Q8
80
Shearer, John
9/25/2014
9/28/2014
1084M0
80
Singleton, Robe
9/25/2014
9/28/2014
1081PF
105.65
Smith, Carol
9/25/2014
9/28/2014
108273
209
Smith, Daniel
9/25/2014
9/28/2014
107800
105.65
Spencer, Robert
9/25/2014
9/28/2014
1085NG
419.27
Spiller, Melani
9/25/2014
9/28/2014
10708R
69.31
Stenger, Fred L
9/25/2014
9/28/2014
1083YN
80
Stephenson, Wil
9/25/2014
9/28/2014
10747Y
105.65
Strickland, Lis
9/25/2014
9/28/2014
10821Z
80
Swanson, Robin
9/25/2014
9/28/2014
1086DL
68.73
Tesh, Steve
9/25/2014
9/28/2014
1086FQ
80
Thompson, Diane
9/25/2014
9/28/2014
1081O1
117.32
Tillman, Jane
9/25/2014
9/28/2014
1085BR
80
Trull, Garry
9/25/2014
9/28/2014
1072R7
80
Van Marter, Chr
9/25/2014
9/28/2014
10869L
80
Walker, Brenda
9/25/2014
9/28/2014
1085FJ
234.63
Walker, Brenda
9/25/2014
9/28/2014
1085FK
117.31
Wall, Mollie
9/25/2014
9/28/2014
10780C
80
Wallace, Helen
9/25/2014
9/28/2014
108011
100.73
Ward, Donna
9/25/2014
9/28/2014
1064Z6
512.93
Watkins, Debra
9/25/2014
9/28/2014
1084WJ
105.65
Whitehead, Fred
9/25/2014
9/28/2014
1062SL
422.93
Whittington, St
9/25/2014
9/28/2014
10831V
68.73
Yowell, Karen
9/25/2014
9/28/2014
1083ZW
117.32
Denyes, Valarie
9/25/2014
9/29/2014
1083BC
80
Doughton, Sylvi
9/25/2014
9/29/2014
1071W8
419.27
Jones, Greg
9/25/2014
9/29/2014
1073QN
70
Lentz, Larry
9/25/2014
9/29/2014
10826C
80
Padgett, Peggy
9/25/2014
9/29/2014
10808N
80
Ricketson, Mary
9/25/2014
9/29/2014
1085MX
117.32
Serge, Peggy
9/25/2014
9/29/2014
1069FJ
80
Stodola, Corinn
9/25/2014
9/29/2014
1086LM
80
Swann, James
9/25/2014
9/29/2014
1077PC
68.73
Tyjeski, Dave
9/25/2014
9/29/2014
10651A
80
Sauerheber, Jil
9/25/2014
9/30/2014
1080H5
113.52
Harbaugh, Janet
9/26/2014
9/27/2014
1086K1
80
Atkins, Jack
9/26/2014
9/28/2014
10786L
80
Atkins, Jack
9/26/2014
9/28/2014
10786N
80
Beaty, Robert
9/26/2014
9/28/2014
10778R
160
Beaty, Robert
9/26/2014
9/28/2014
10778S
80
Billups, Stephe
9/26/2014
9/28/2014
10674Q
80
Brewer, Genny
9/26/2014
9/28/2014
1084KJ
80
Corley, Homer
9/26/2014
9/28/2014
10758D
100.73
Cranor, Robert
9/26/2014
9/28/2014
1084Q2
129.37
Crenshaw, Judit
9/26/2014
9/28/2014
1065XQ
147.78
Emerson, Brando
9/26/2014
9/28/2014
1080Q6
137.85
Fantis, John
9/26/2014
9/28/2014
1078Q6
146.51
Flynn, Kathleen
9/26/2014
9/28/2014
10706Z
139.04
Goforth, Jerry
9/26/2014
9/28/2014
1086JG
117.32
Harrington, Tho
9/26/2014
9/28/2014
1084WB
100.73
Harris, Gerald
9/26/2014
9/28/2014
1081WQ
80
Hickey, Patrick
9/26/2014
9/28/2014
108506
100.73
Hight, Debby
9/26/2014
9/28/2014
1085RJ
160
Hight, Debby
9/26/2014
9/28/2014
1085RK
80
Hoover, Anita
9/26/2014
9/28/2014
1082GG
100.73
Hough, Wilson
9/26/2014
9/28/2014
1085KX
80
Jay, Dennis
9/26/2014
9/28/2014
1077TE
137.85
Johnson, Julie
9/26/2014
9/28/2014
1085VO
80
King, Jo
9/26/2014
9/28/2014
1086JI
80
Larsen, Joanne
9/26/2014
9/28/2014
1078BK
80
Lawton, Shalett
9/26/2014
9/28/2014
1085GS
117.32
Legrand, Regina
9/26/2014
9/28/2014
1080HZ
80
Mason, Richard
9/26/2014
9/28/2014
1081WS
80
Mazgaj, Jamie
9/26/2014
9/28/2014
1082PE
117.32
Mccawley, Cynth
9/26/2014
9/28/2014
1085Y8
258.34
Mccawley, Cynth
9/26/2014
9/28/2014
1085Y9
129.17
Mccawley, Cynth
9/26/2014
9/28/2014
1085YB
117.32
Mcintosh, Charm
9/26/2014
9/28/2014
1086CP
117.32
Mikesell, Sandy
9/26/2014
9/28/2014
1071K0
80
Miller, Richard
9/26/2014
9/28/2014
1079AE
80
 
 
 
 
 


22

--------------------------------------------------------------------------------




Schedule 4.1.17
RESERVATION AGREEMENTS AND DEPOSITS
[Includes Transient and Group Guests]
As of 8/22/14
Monroe, Lewis
9/26/2014
9/28/2014
1065NY
80
Oconnell, Rober
9/26/2014
9/28/2014
10824P
275.69
Oconnell, Rober
9/26/2014
9/28/2014
10824Q
137.84
Peters, Robert
9/26/2014
9/28/2014
1042YO
80
Peters, Robert
9/26/2014
9/28/2014
10649F
139.04
Pickler, Eddie
9/26/2014
9/28/2014
10856I
103.95
Provencher, Eri
9/26/2014
9/28/2014
1070KI
203.16
Rivers, Rachel
9/26/2014
9/28/2014
1081R8
201.46
Scott, Otto
9/26/2014
9/28/2014
1083RR
80
Steelman, Perry
9/26/2014
9/28/2014
10868S
80
Travers, Cheryl
9/26/2014
9/28/2014
1081U6
80
Travers, Cheryl
9/26/2014
9/28/2014
1081U9
80
Wideman Jr., Na
9/26/2014
9/28/2014
1065DD
80
Wylie, Jim
9/26/2014
9/28/2014
1083S1
117.32
Allen, Kimberly
9/26/2014
9/29/2014
108228
387.51
Taylor, Kim
9/26/2014
9/29/2014
1085Z4
137.85
Babb, Richard
9/26/2014
10/4/2014
1074I4
221.59
Mccoy, Dr. Dort
9/27/2014
9/28/2014
1084Z7
117.32
George, Ronald
9/27/2014
9/29/2014
1065LF
220.4
Dicus, Monica
9/27/2014
9/30/2014
1079T4
117.32
Drea, Sarah
9/27/2014
9/30/2014
1060UX
118.31
Goldsberry, Kri
9/27/2014
9/30/2014
1061QM
118.31
Mayhew, Patrick
9/27/2014
9/30/2014
1069I6
118.31
Smith, Michelle
9/27/2014
9/30/2014
10691J
118.31
Zenisek, Janice
9/27/2014
9/30/2014
1070ZF
117.32
Zinkula, Christ
9/27/2014
9/30/2014
10592J
236.62
Zinkula, Christ
9/27/2014
9/30/2014
10592K
118.31
Milburn, Erin
9/27/2014
10/1/2014
1085NI
117.32
Behr, Deborah
9/27/2014
10/3/2014
10585V
268.68
Mauck, Bernard
9/27/2014
10/3/2014
1078OM
117.32
Smith, Carmen
9/27/2014
10/3/2014
1069LI
118.31
Smith, Rebecca
9/27/2014
10/3/2014
1074OE
81.77
Whetstone, Sher
9/27/2014
10/3/2014
1072N5
223.9
Willey, Sandy
9/27/2014
10/3/2014
1072C8
201.45
Cloonan, Thomas
9/28/2014
9/29/2014
1066CU
151.68
Dorsey, Katie
9/28/2014
9/30/2014
1074Z3
81.77
Kasparek, Julie
9/28/2014
10/1/2014
10772F
81.77
Mciver, Charles
9/28/2014
10/1/2014
1074I0
137.98
Pelechek, Miche
9/28/2014
10/1/2014
1078Q2
81.77
Rawal, Evan
9/28/2014
10/1/2014
1078N8
81.77
Smith, Barbara
9/28/2014
10/1/2014
10736G
117.32
Carner, Cynthia
9/28/2014
10/2/2014
1078I4
136.09
Russ, Debbie
9/28/2014
10/3/2014
106889
137.23
Kolesar, Kathy
9/28/2014
10/4/2014
1086JK
224.97
Waters, Joyce
9/28/2014
10/4/2014
1085Y3
166.43
Pirnie, Larry
9/28/2014
10/8/2014
1085A2
140.83
Gilb, Paul
9/29/2014
9/30/2014
107825
81.77
Seward, Kate
9/29/2014
10/1/2014
10820A
81.77
Mueller, Stacia
9/29/2014
10/3/2014
10840X
235.75
Casey, Peggy
9/29/2014
10/4/2014
108187
133.25
Corn, Ricky
9/29/2014
10/6/2014
10785H
118.32
Batman, Joann
9/30/2014
10/1/2014
1055J3
82.46
Bledsoe, Jim
9/30/2014
10/1/2014
1063A7
82.46
Childress, Stev
9/30/2014
10/1/2014
1076KI
81.77
Dudding, Carol
9/30/2014
10/1/2014
1048EO
82.46
Kloos, Gerald
9/30/2014
10/1/2014
1085AL
81.77
Lichtenfels, Ra
9/30/2014
10/1/2014
1073IV
81.77
Payne, Sandra
9/30/2014
10/1/2014
106377
82.46
Prather, Philli
9/30/2014
10/1/2014
10763G
81.77
Snyder Jr, Dona
9/30/2014
10/1/2014
10691P
82.46
Welch, Dennis&l
9/30/2014
10/1/2014
1076DZ
81.77
West, Robert
9/30/2014
10/1/2014
1060VA
82.46
Whitt, Sheila
9/30/2014
10/1/2014
1075TV
81.77
Allen, Caren
10/1/2014
10/5/2014
1076SH
111.92
Worley, Garland
10/1/2014
10/5/2014
108268
106.08
Worley, Garland
10/1/2014
10/5/2014
108269
106.08
Ball, Tanya
10/2/2014
10/5/2014
10667N
137.23
Scarborough, Jo
10/2/2014
10/5/2014
10777A
74.66
Sexton, Coy
10/2/2014
10/5/2014
1075VY
74.66
Vogel, Kathryne
10/2/2014
10/5/2014
10788I
117.25
Hall, Debbie
10/2/2014
10/6/2014
1079PE
124.24
Medlin, William
10/3/2014
10/5/2014
1069BB
118.23
Blalock, Carol
10/3/2014
10/5/2014
10851Q
98.36
Blalock, Carol
10/3/2014
10/5/2014
10851S
98.36
Brown, Debra
10/3/2014
10/5/2014
1074I6
93.62
Card, Kim
10/3/2014
10/5/2014
1081KR
187.24
Carr, Pressley
10/3/2014
10/5/2014
1084YT
93.62
Cheek, Willis
10/3/2014
10/5/2014
108567
93.62
Conyers, Charle
10/3/2014
10/5/2014
1079GC
171.64
Cornigan, Artei
10/3/2014
10/5/2014
1083VL
93.62
Daniel, Rhonda
10/3/2014
10/5/2014
107160
93.62
Daniels, Michea
10/3/2014
10/5/2014
1081E7
93.62
Davis, Carl
10/3/2014
10/5/2014
1073PL
93.62
Dollard, Annie
10/3/2014
10/5/2014
107589
93.62
 
 
 
 
 


23

--------------------------------------------------------------------------------




Schedule 4.1.17
RESERVATION AGREEMENTS AND DEPOSITS
[Includes Transient and Group Guests]
As of 8/22/14
Downs, Brenda
10/3/2014
10/5/2014
1077DZ
93.62
Eleazer, Willia
10/3/2014
10/5/2014
1086DC
93.62
Fenters, Karen
10/3/2014
10/5/2014
1073Z5
93.62
Fields, Valerie
10/3/2014
10/5/2014
1083GF
93.62
Frederick, Tawa
10/3/2014
10/5/2014
1082ES
93.62
Greene, Don & S
10/3/2014
10/5/2014
10823C
98.36
Hensley, Janice
10/3/2014
10/5/2014
1081W2
93.62
Hill, Dannetta
10/3/2014
10/5/2014
1080WD
93.62
Holmes, Virgini
10/3/2014
10/5/2014
10826B
93.62
Hostetler, Wend
10/3/2014
10/5/2014
1075W2
209.75
Hostetler, Wend
10/3/2014
10/5/2014
1075W3
98.36
Huggins, Mary A
10/3/2014
10/5/2014
10745T
93.62
Jones, Linda
10/3/2014
10/5/2014
10852B
98.36
Lara, Cheryl
10/3/2014
10/5/2014
1074CM
93.62
Lewis, Robin
10/3/2014
10/5/2014
1077YC
93.62
Marshall, Tina
10/3/2014
10/5/2014
10858W
93.62
Massenburg, Sor
10/3/2014
10/5/2014
10859A
93.62
Matthews, Rodne
10/3/2014
10/5/2014
1083OM
93.62
Mcknight, Richa
10/3/2014
10/5/2014
1081T5
93.62
Mitchell, Betti
10/3/2014
10/5/2014
107363
374.46
Mitchell, Dionn
10/3/2014
10/5/2014
107365
187.23
Newell, Scott
10/3/2014
10/5/2014
1076IU
93.62
Owens, Milton
10/3/2014
10/5/2014
1074YH
187.24
Pasley, Valerie
10/3/2014
10/5/2014
1082DC
93.62
Paulk, Yonnie
10/3/2014
10/5/2014
1078A9
93.62
Powell, Calvin
10/3/2014
10/5/2014
1082JQ
93.62
Prosser, Lee &
10/3/2014
10/5/2014
107463
93.62
Salmon, Clarenc
10/3/2014
10/5/2014
106784
284.4
Satterwhite, Ne
10/3/2014
10/5/2014
1086JD
93.62
Scarborough, Je
10/3/2014
10/5/2014
1086EY
262.09
Scarborough, Je
10/3/2014
10/5/2014
1086EZ
141.94
Scarborough, Sa
10/3/2014
10/5/2014
1076YG
196.72
Scarborough, Sa
10/3/2014
10/5/2014
1076YH
98.36
Scotton, Rodney
10/3/2014
10/5/2014
10823Y
93.62
Siler, Shirley
10/3/2014
10/5/2014
10740M
280.86
Smith, Richard
10/3/2014
10/5/2014
1081HU
93.62
Sneed, Monique
10/3/2014
10/5/2014
1081EC
177.57
Steese, Suzi &
10/3/2014
10/5/2014
1075P8
93.62
Syms, Tisha
10/3/2014
10/5/2014
107109
93.62
Tillman, Sandra
10/3/2014
10/5/2014
108439
93.62
Traurig, Jayne
10/3/2014
10/5/2014
1082A1
93.62
Umstead, Kesha
10/3/2014
10/5/2014
1083KC
93.62
Washington, Ric
10/3/2014
10/5/2014
1085RA
93.62
Williams, Shaqo
10/3/2014
10/5/2014
10740L
93.62
Alexander, Lato
10/3/2014
10/6/2014
1085AE
142.02
Cribb, Tony
10/3/2014
10/6/2014
1083IM
93.62
Wankier, Tom
10/3/2014
10/6/2014
1082GP
93.62
Williams, Toni
10/3/2014
10/6/2014
10783C
223.9
Cranford, Suzan
10/4/2014
10/5/2014
10809S
93.62
Pityk, Aslinn
10/4/2014
10/5/2014
1085Z0
93.62
Ratliff, Shosha
10/4/2014
10/7/2014
1079VS
224.97
Owens, Duane
10/5/2014
10/7/2014
1085ZT
80.57
Lupi, Tony
10/5/2014
10/9/2014
10783U
88.88
Woodward, Virgi
10/5/2014
10/9/2014
1080UU
65.18
Burdick, Robert
10/5/2014
10/10/2014
1085K8
65.18
Flora, Michael
10/5/2014
10/10/2014
1085L1
65.18
Hammond, Jack
10/5/2014
10/10/2014
10823F
65.18
Hinckley, Raymo
10/5/2014
10/10/2014
1083YX
65.18
Hodges, Earl &
10/5/2014
10/10/2014
10868K
93.62
Hodges, Howard
10/5/2014
10/10/2014
1085IJ
73.47
Johnson, Randy
10/5/2014
10/10/2014
10859L
65.18
Massengill, Ric
10/5/2014
10/10/2014
10861I
65.18
Ridley, Louis
10/5/2014
10/10/2014
10815S
65.18
Stowe, Marshall
10/5/2014
10/10/2014
1086BY
73.47
Webb, Mary
10/5/2014
10/11/2014
1065EK
295.69
Hodges, Glen
10/5/2014
10/12/2014
1086C2
73.47
Hodges, Jack
10/5/2014
10/12/2014
1067N8
80.07
Annis, Patsy
10/5/2014
10/17/2014
1063SK
86.04
Davis, Roy
10/5/2014
10/17/2014
1080PA
85.32
Lyons, Scott
10/5/2014
10/17/2014
1061CW
86.04
Marvel, Dorothy
10/5/2014
10/17/2014
1064W1
172.08
Marvel, Dorothy
10/5/2014
10/17/2014
1064W2
86.04
Pratt, Glen
10/5/2014
10/17/2014
1063UI
86.04
Baisley, Eva
10/5/2014
10/19/2014
1079OE
255.96
Baisley, Eva
10/5/2014
10/19/2014
1079OF
85.32
Baisley, Eva
10/5/2014
10/19/2014
1079OG
85.32
Cox, Freda
10/6/2014
10/17/2014
106561
86.04
Dulaney, Gerald
10/6/2014
10/17/2014
10645Q
86.04
Guidry, Daniel
10/6/2014
10/17/2014
10713F
85.32
Rumfola, Jeffre
10/6/2014
10/17/2014
1069GC
860.4
Woodard, Howard
10/6/2014
10/17/2014
1063ME
172.08
Woodard, Howard
10/6/2014
10/17/2014
1063MF
86.04
Woodard, Howard
10/6/2014
10/17/2014
107976
86.04
Barkemeyer, Eri
10/7/2014
10/10/2014
10849P
283.84
 
 
 
 
 


24

--------------------------------------------------------------------------------




Schedule 4.1.17
RESERVATION AGREEMENTS AND DEPOSITS
[Includes Transient and Group Guests]
As of 8/22/14
Bowen, Tommy
10/7/2014
10/10/2014
1084ZX
248.31
Bowen, Tommy
10/7/2014
10/10/2014
1084ZY
82.77
Bowen, Tommy
10/7/2014
10/10/2014
1084ZZ
82.77
Cruz, Sue
10/7/2014
10/10/2014
1085R2
82.77
Haynie, Rebecca
10/7/2014
10/10/2014
108504
82.77
Horton, Todd
10/7/2014
10/10/2014
108503
118.32
Marshall, Lucia
10/7/2014
10/10/2014
1083I2
82.77
Newman, Jonatha
10/7/2014
10/10/2014
1084Y2
106.47
Smith, Robert
10/7/2014
10/10/2014
1082ZJ
147.94
Beattie, Jennif
10/7/2014
10/17/2014
10672Y
86.04
Brdar, Karen
10/7/2014
10/17/2014
1060SU
86.04
Brent, Mary
10/7/2014
10/17/2014
1063S5
223.45
Byfield, Ann &
10/7/2014
10/17/2014
10629D
86.04
Crawford, Roger
10/7/2014
10/17/2014
10650T
86.04
Derstene, Carl
10/7/2014
10/17/2014
1063PJ
86.04
Drum, Gaither
10/7/2014
10/17/2014
1057G6
86.04
Ellis, James
10/7/2014
10/17/2014
106809
123.61
English, Janth
10/7/2014
10/17/2014
1065TR
86.04
Harris, Wesley
10/7/2014
10/17/2014
1065NQ
86.04
Hartter, Sue
10/7/2014
10/17/2014
1065H4
172.08
Hartter, Sue
10/7/2014
10/17/2014
1065H5
86.04
Hill, Anne
10/7/2014
10/17/2014
10641P
86.04
Kesner, Ruth
10/7/2014
10/17/2014
10640U
86.04
King, Dylan
10/7/2014
10/17/2014
1063OL
172.08
King, Dylan
10/7/2014
10/17/2014
1063ON
86.04
Lee, R. Mariah
10/7/2014
10/17/2014
10694K
86.04
Lovette, Caroly
10/7/2014
10/17/2014
1063MB
86.04
Loving, Sandra
10/7/2014
10/17/2014
1074N5
85.32
Lyons, Lehman
10/7/2014
10/17/2014
10622Y
86.04
Maney, Uriah
10/7/2014
10/17/2014
1063MA
86.04
Medero, Evelyn
10/7/2014
10/17/2014
1063MK
172.08
Medero, Evelyn
10/7/2014
10/17/2014
1063ML
86.04
Medero, Evelyn
10/7/2014
10/17/2014
1073YY
85.32
Oberlander, Ala
10/7/2014
10/17/2014
1067WS
172.08
Oberlander, Ala
10/7/2014
10/17/2014
1067WT
86.04
Powers, Janet
10/7/2014
10/17/2014
1065R8
86.04
Rolston, Dianne
10/7/2014
10/17/2014
10775B
85.32
Rosenmeier, Gar
10/7/2014
10/17/2014
1063M9
86.04
Sealey, Ray
10/7/2014
10/17/2014
1066I7
86.04
Stroud, Margare
10/7/2014
10/17/2014
1063P0
86.04
Triplett, Charl
10/7/2014
10/17/2014
1066YZ
86.04
Wade, Errol
10/7/2014
10/17/2014
1061PA
86.04
Walker, Johnnie
10/7/2014
10/17/2014
10642C
86.04
Wise, Eleonore
10/7/2014
10/17/2014
10647O
258.12
Wise, Eleonore
10/7/2014
10/17/2014
10647Q
86.04
Wise, Eleonore
10/7/2014
10/17/2014
10647R
86.04
Mooi, Sybil
10/7/2014
10/18/2014
1060L7
86.04
Lally, Gloria
10/8/2014
10/9/2014
106431
86.04
Chappell, Clay
10/8/2014
10/10/2014
1085BT
82.77
Healy, Nancy
10/8/2014
10/10/2014
1082SN
124.24
Logar, Albert
10/8/2014
10/10/2014
1076A4
85.32
Rokes, Carl
10/8/2014
10/10/2014
1086GI
106.47
Bishop, West
10/8/2014
10/11/2014
108502
82.77
Miller, Sarah
10/8/2014
10/11/2014
108501
82.77
Huffman, Kyle
10/8/2014
10/12/2014
1070RN
91.4
Jones, Drewhele
10/8/2014
10/12/2014
1060LD
525.41
Jones, Drewhele
10/8/2014
10/12/2014
1060LE
262.7
Smith, James
10/8/2014
10/12/2014
10761G
81.77
Mccarthy, Mary
10/8/2014
10/13/2014
1083SW
123.24
Grizzle, Kathye
10/8/2014
10/15/2014
105471
137.12
Walls, Diane
10/8/2014
10/15/2014
1080YJ
85.32
Boehm, Franc
10/8/2014
10/16/2014
1066NQ
86.04
Boehm, Franc
10/8/2014
10/16/2014
1066NU
86
Brittain, John
10/8/2014
10/16/2014
1064NL
86.04
Clifton, Janice
10/8/2014
10/16/2014
1063PD
86.04
Green, Sherry
10/8/2014
10/16/2014
1065FA
86.04
Hall, Ronald
10/8/2014
10/16/2014
1063M2
86.04
Keply, Charles
10/8/2014
10/16/2014
1063OT
86.04
Kessinger, Jame
10/8/2014
10/16/2014
1054VM
86.04
Miller, Norman
10/8/2014
10/16/2014
1065KI
86.04
Pfund, Avon
10/8/2014
10/16/2014
1076BN
85.32
Smithson, Bobby
10/8/2014
10/16/2014
10791R
85.32
Sons, WENDY
10/8/2014
10/16/2014
1072FZ
85.32
Torres, Felix
10/8/2014
10/16/2014
1076MQ
85.32
Woods, Gail
10/8/2014
10/16/2014
1063S3
223.45
Akers, Reva
10/8/2014
10/17/2014
1063LM
86.04
Brinkman, Chad
10/8/2014
10/17/2014
1063M3
86.04
Bruton, Dempsey
10/8/2014
10/17/2014
1063M7
172.08
Bruton, Dempsey
10/8/2014
10/17/2014
1063M8
86.04
Bunn, Sanny
10/8/2014
10/17/2014
1065PN
172.08
Burnette, David
10/8/2014
10/17/2014
1072WG
85.32
Clevinger, Jerr
10/8/2014
10/17/2014
1061J3
86.04
Cole, Carolyn
10/8/2014
10/17/2014
1065L1
86.04
Crespo, Arlene
10/8/2014
10/17/2014
1063MC
86.04
 
 
 
 
 


25

--------------------------------------------------------------------------------




Schedule 4.1.17
RESERVATION AGREEMENTS AND DEPOSITS
[Includes Transient and Group Guests]
As of 8/22/14
Delespin, Deloi
10/8/2014
10/17/2014
1062YA
86.04
Ditrapani, Shar
10/8/2014
10/17/2014
1068AQ
172.08
Ditrapani, Shar
10/8/2014
10/17/2014
1068AR
86.04
Edwards, C.L
10/8/2014
10/17/2014
1086DX
85.32
Elliot, Lisa
10/8/2014
10/17/2014
1075VU
85.32
Ferguson, Richa
10/8/2014
10/17/2014
1065KG
86.04
Fletcher, Jenni
10/8/2014
10/17/2014
10642X
137.21
Frank, Kenneth
10/8/2014
10/17/2014
10639O
86.04
Friddle, Harvey
10/8/2014
10/17/2014
10778Q
85.32
Frye, Franklin
10/8/2014
10/17/2014
1063OP
86.04
Graves, Gladys
10/8/2014
10/17/2014
1063M4
86.04
Greene, Keith
10/8/2014
10/17/2014
1086Q0
85.32
Hall, George
10/8/2014
10/17/2014
10689R
86.04
Hill, Viola
10/8/2014
10/17/2014
10636W
172.08
Hill, Viola
10/8/2014
10/17/2014
10636X
86.04
Hush, Jan
10/8/2014
10/17/2014
1063OS
86.04
Johnson, Alfred
10/8/2014
10/17/2014
1065RP
86.04
Johnson, Gary
10/8/2014
10/17/2014
1077MT
85.32
Jones, Juanita
10/8/2014
10/17/2014
106562
86.04
Kastner, Annett
10/8/2014
10/17/2014
10684M
86.04
Lindly, Douglas
10/8/2014
10/17/2014
1062Y3
86.04
Lindsey, Collin
10/8/2014
10/17/2014
10676Q
767.88
Lovely, William
10/8/2014
10/17/2014
1063OW
86.04
Lulkoski, Annet
10/8/2014
10/17/2014
1085K6
85.32
Lyons, Scott
10/8/2014
10/17/2014
1061CV
157.43
Martinson, Jean
10/8/2014
10/17/2014
1063SX
86.04
Mccalmount, Phi
10/8/2014
10/17/2014
10696Q
86.04
Meade, Robbie
10/8/2014
10/17/2014
10672X
86.04
Miles, Carol
10/8/2014
10/17/2014
1063MR
172.08
Miles, Carol
10/8/2014
10/17/2014
1063MS
86.04
Miller, Robert
10/8/2014
10/17/2014
1065MK
86.04
Nicholson, Bren
10/8/2014
10/17/2014
1065KY
86.04
Nieto, Wayne
10/8/2014
10/17/2014
1076QG
170.64
Nieto, Wayne
10/8/2014
10/17/2014
1076QH
85.32
Oliver, Hanes
10/8/2014
10/17/2014
10648R
86.04
Patterson, Ryan
10/8/2014
10/17/2014
1067QQ
86.04
Post, Sandra
10/8/2014
10/17/2014
1081C6
85.32
Puntch, Leslie
10/8/2014
10/17/2014
1065GT
86.04
Roberson, Ellen
10/8/2014
10/17/2014
1062MI
157.43
Rogers, Jonatha
10/8/2014
10/17/2014
1063PZ
86.04
Ruane, Brian
10/8/2014
10/17/2014
1085GO
85.32
Sales, Jessie
10/8/2014
10/17/2014
1079VQ
85.32
Selander, Jean
10/8/2014
10/17/2014
10611Y
86.04
Smith, Jeanne
10/8/2014
10/17/2014
10611W
86.04
Smith, Steve
10/8/2014
10/17/2014
1063M5
166.63
Smith, Steve
10/8/2014
10/17/2014
1063M6
86.04
Stevens, Epsie
10/8/2014
10/17/2014
1065NU
172.08
Stevens, Epsie
10/8/2014
10/17/2014
1065NV
86.04
Valencia, Vince
10/8/2014
10/17/2014
1065EP
172.08
Valencia, Vince
10/8/2014
10/17/2014
1065ES
86.04
Walls, Thomas
10/8/2014
10/17/2014
10597P
157.43
Wells, Davie
10/8/2014
10/17/2014
1065L6
774.36
Williams, Willi
10/8/2014
10/17/2014
1063UC
86.04
Wilson, Teresa
10/8/2014
10/17/2014
1059S6
86.04
Winston, Alice
10/8/2014
10/17/2014
1066OO
386.04
Wulford, Mary
10/8/2014
10/17/2014
1063MI
172.08
Wulford, Mary
10/8/2014
10/17/2014
1063MJ
86.04
Williams, Kathy
10/8/2014
10/18/2014
1074UB
85.32
Wilsey, Leonard
10/8/2014
10/19/2014
1063P2
86.04
Chiaramonte, Me
10/9/2014
10/11/2014
10852D
136.47
Anderson, Ron
10/9/2014
10/12/2014
10858J
81.77
Cline, Jill
10/9/2014
10/12/2014
1083UI
161.46
Cline, Jill
10/9/2014
10/12/2014
1083UK
80.73
Corral, Donna
10/9/2014
10/12/2014
1075YN
163.53
Corral, Donna
10/9/2014
10/12/2014
1075YP
163.53
Corral, Donna
10/9/2014
10/12/2014
1075YQ
81.76
Corral, Donna
10/9/2014
10/12/2014
1075YS
81.76
Corral, Donna
10/9/2014
10/12/2014
107623
105.47
Deibert, Dawn
10/9/2014
10/12/2014
10866I
81.77
Harper, Marjori
10/9/2014
10/12/2014
1080MS
87.69
Haskell, Anne
10/9/2014
10/12/2014
1080G3
123.24
Jones, John
10/9/2014
10/12/2014
1079CV
322.32
Jordan, Kimberl
10/9/2014
10/12/2014
1065OU
112.33
Jordan, Kimberl
10/9/2014
10/12/2014
10712E
87.69
Mccarty, Susan
10/9/2014
10/12/2014
1083UH
81.77
Ott, William
10/9/2014
10/12/2014
1086LV
123.24
Painter, Margar
10/9/2014
10/12/2014
10762N
373.08
Painter, Margar
10/9/2014
10/12/2014
10762O
373.08
Painter, Margar
10/9/2014
10/12/2014
10776G
373.08
Reed, James
10/9/2014
10/12/2014
1053ZQ
124.28
Garner, Jessica
10/9/2014
10/13/2014
1082W6
106.47
Jordan, Kimberl
10/9/2014
10/13/2014
107126
87.69
Deveaux, Willie
10/9/2014
10/15/2014
1084WI
85.32
Eddins, Ken
10/9/2014
10/16/2014
106870
86.04
 
 
 
 
 


26

--------------------------------------------------------------------------------




Schedule 4.1.17
RESERVATION AGREEMENTS AND DEPOSITS
[Includes Transient and Group Guests]
As of 8/22/14
Chrisman, Steve
10/9/2014
10/17/2014
10700W
883.58
Hess, Terry
10/9/2014
10/17/2014
1062HB
86.04
Kinzer, Lazzeri
10/9/2014
10/17/2014
1081YE
85.32
Mccrimmon, Jame
10/9/2014
10/17/2014
1063W2
86.04
Strouth, Mary
10/9/2014
10/17/2014
1066XS
86.04
Anderson, Paula
10/10/2014
10/12/2014
10784G
117.32
Barner, Janine
10/10/2014
10/12/2014
10681L
124.28
Berry, Mariam
10/10/2014
10/12/2014
1084TS
274.27
Bill, Lisa
10/10/2014
10/12/2014
1071GN
123.24
Brookshire, Sau
10/10/2014
10/12/2014
1074Q4
123.24
Butz, Debora
10/10/2014
10/12/2014
10828B
93.62
Carter, Nell
10/10/2014
10/12/2014
1083O6
274.27
Cheeks, Tamelar
10/10/2014
10/12/2014
1070ZR
117.32
Day, Christine
10/10/2014
10/12/2014
10551Y
248.56
Day, Christine
10/10/2014
10/12/2014
10551Z
124.28
Depietro, Ima
10/10/2014
10/12/2014
10681K
124.28
Durrett, Consta
10/10/2014
10/12/2014
1083LT
94.42
Fogle, Tricia
10/10/2014
10/12/2014
108054
117.32
Gibson, Patrici
10/10/2014
10/12/2014
1081Z2
117.32
Griffith, Micha
10/10/2014
10/12/2014
1071SN
123.24
Hall, Lou
10/10/2014
10/12/2014
1084TR
274.27
Jolly, Lynn
10/10/2014
10/12/2014
1085FT
121.79
Kirkland, Carla
10/10/2014
10/12/2014
10852P
80.73
Kirkland, Diana
10/10/2014
10/12/2014
10857X
80.73
Leighton, Dan
10/10/2014
10/12/2014
10607P
124.28
Martin, Lendy
10/10/2014
10/12/2014
10844D
80.73
Mavis, Janis
10/10/2014
10/12/2014
1073JL
117.32
O'Toole, Nadine
10/10/2014
10/12/2014
106814
124.28
Porter, Nancy
10/10/2014
10/12/2014
1085FE
121.79
Scoggins, Wanda
10/10/2014
10/12/2014
1085W1
80.73
Sullivan, Valor
10/10/2014
10/12/2014
1086GC
105.73
Tappouni, Cathe
10/10/2014
10/12/2014
1078P7
123.24
Tappouni, Miche
10/10/2014
10/12/2014
10864U
123.24
Thomas, Maggie
10/10/2014
10/12/2014
1084WX
137.13
Wooster, Kather
10/10/2014
10/12/2014
1071X4
246.48
Wooster, Kather
10/10/2014
10/12/2014
1071X5
123.24
Haskell, Anne
10/10/2014
10/13/2014
1080G7
123.24
Haskell, Anne
10/10/2014
10/13/2014
1080G9
123.24
Jannelle, Steph
10/10/2014
10/13/2014
108232
123.24
O'Toole, Maryel
10/10/2014
10/13/2014
105728
188.14
Thaxton, Aj
10/10/2014
10/13/2014
10796U
129.17
Sequinot, Nikki
10/11/2014
10/14/2014
1076MH
157.61
Ray, Daniel
10/11/2014
10/17/2014
1086D4
149.84
Bissette, Chris
10/11/2014
10/19/2014
1067Y5
188.81
Bissette, Chris
10/11/2014
10/19/2014
1067Y6
94.09
Haskell, Anne
10/12/2014
10/13/2014
1080G5
106.58
Gehring, Terren
10/12/2014
10/15/2014
10837A
189.23
Gehring, Terren
10/12/2014
10/15/2014
10837G
138.2
Mcdonald, Brad
10/12/2014
10/16/2014
10696D
181.92
Mcdonald, Brad
10/12/2014
10/16/2014
10696E
90.96
English, Wendy
10/12/2014
10/17/2014
1086D7
136.09
Grube, Jessica
10/12/2014
10/17/2014
10740R
135.97
Hitchcock, Amel
10/12/2014
10/17/2014
1078YZ
91.08
Benedict, Trace
10/12/2014
10/19/2014
1078IG
93.62
Broach, Sonny
10/12/2014
10/19/2014
1082ZT
87.53
Burnette, Dougl
10/12/2014
10/19/2014
1081ON
71.1
Cody, Steve
10/12/2014
10/19/2014
1081WW
71.1
Crumpacker, Mag
10/12/2014
10/19/2014
10822R
93.62
Elinoer, Neill
10/12/2014
10/19/2014
107759
71.1
Joyce, Brice
10/12/2014
10/19/2014
10817R
106.47
Kanavy, James
10/12/2014
10/19/2014
1083XP
91.08
King, Shirley &
10/12/2014
10/19/2014
1085W7
87.53
Plyler, Donald
10/12/2014
10/19/2014
10837B
71.1
Steele, Billie
10/12/2014
10/19/2014
108264
71.1
Williams, Jimmy
10/12/2014
10/19/2014
1082AW
87.53
Hendley, Jessie
10/12/2014
10/20/2014
107756
84.24
Gallagher, Paul
10/13/2014
10/16/2014
1085M8
91.08
Garland, Joseph
10/13/2014
10/16/2014
1061P5
272.88
Hart, William
10/13/2014
10/16/2014
1084RB
91.08
Laubach, Lee
10/13/2014
10/16/2014
1082D7
273.24
Rountree, Harry
10/13/2014
10/16/2014
1068VM
120.96
Schweizer, Will
10/13/2014
10/16/2014
1085M9
91.08
Archer, Leonard
10/13/2014
10/17/2014
1075VO
91.08
Reed, Keith
10/13/2014
10/17/2014
1059UC
90.96
Verbal, Ron
10/13/2014
10/17/2014
1056VY
90.96
Clement-Robert,
10/13/2014
10/19/2014
1053F5
118.31
Guidice, Elizab
10/13/2014
10/19/2014
108360
93.62
Nobel, Ruth
10/13/2014
10/20/2014
1078TR
93.62
Clute, Sharon
10/14/2014
10/18/2014
10721E
117.32
Whitaker, Amy
10/14/2014
10/19/2014
1069S6
100
Bagwell, Susan
10/14/2014
10/19/2014
10826P
87.53
Blackwell, Pat
10/14/2014
10/19/2014
1077KG
93.62
Duffee, Anita
10/14/2014
10/19/2014
1086G9
93.62
Falconer, Sandr
10/14/2014
10/19/2014
1066HI
94.41
 
 
 
 
 


27

--------------------------------------------------------------------------------




Schedule 4.1.17
RESERVATION AGREEMENTS AND DEPOSITS
[Includes Transient and Group Guests]
As of 8/22/14
Ghent, Donald &
10/14/2014
10/19/2014
108000
71.1
Henderson, Kath
10/14/2014
10/19/2014
10706A
94.41
Hinnen, Sandi
10/14/2014
10/19/2014
1076KN
93.62
Host, Janice
10/14/2014
10/19/2014
10559I
154.16
Housman, Caroli
10/14/2014
10/19/2014
10653Q
94.41
Hunter, Mike
10/14/2014
10/19/2014
1078UA
302.18
Lockhart, Charl
10/14/2014
10/19/2014
1069S2
226.86
Negley, Mariann
10/14/2014
10/19/2014
1047N1
94.41
St. Dennis, Eri
10/14/2014
10/19/2014
10777K
93.62
Zuroff, Linda
10/14/2014
10/19/2014
1061IB
94.41
Smelcer, Cynthi
10/14/2014
10/20/2014
107893
93.62
Bland, Kellee
10/15/2014
10/19/2014
1081S8
93.62
Britton, Karen
10/15/2014
10/19/2014
10623K
154.16
Caskey, Donna
10/15/2014
10/19/2014
1085XE
87.53
Coats, Nancy
10/15/2014
10/19/2014
107297
93.62
Cureton, Greta
10/15/2014
10/19/2014
1081O8
71.1
Dean, Emily
10/15/2014
10/19/2014
1070EE
94.41
Esbjerg, Pamela
10/15/2014
10/19/2014
1052GC
94.41
Faile, Judy
10/15/2014
10/19/2014
1082Z8
71.1
Ford, Carolyn
10/15/2014
10/19/2014
10706E
94.41
Fossett, Caroly
10/15/2014
10/19/2014
1082CF
352.8
Gordon, Myra
10/15/2014
10/19/2014
1047A5
254.16
Habermann, Cath
10/15/2014
10/19/2014
1068ON
94.41
Hammond, Rebeka
10/15/2014
10/19/2014
1084ED
87.53
Hitt, Karen
10/15/2014
10/19/2014
1075X3
93.62
Hoge, Kathy
10/15/2014
10/19/2014
1051YZ
94.41
Hudlow, Laura
10/15/2014
10/19/2014
10783O
93.62
Johnson, Ridgel
10/15/2014
10/19/2014
1054HF
94.41
Kirk, Wayne
10/15/2014
10/19/2014
1081SM
71.1
Lewis, Pamela
10/15/2014
10/19/2014
1077YA
93.62
Monaghan, Loret
10/15/2014
10/19/2014
10686Z
94.41
Moseley, Diana
10/15/2014
10/19/2014
1085FI
71.1
Moss, Diane
10/15/2014
10/19/2014
1081S9
93.62
Plyler, Darrell
10/15/2014
10/19/2014
1082NF
87.53
Roberts, Judy A
10/15/2014
10/19/2014
1082YH
116.8
Robinson, Sarah
10/15/2014
10/19/2014
1084PB
87.53
Shanahan, Wendy
10/15/2014
10/19/2014
1051RY
175.82
Sistare, Vicky
10/15/2014
10/19/2014
1085KC
87.53
Snellings, Yvon
10/15/2014
10/19/2014
1083XQ
93.62
Tipton, Peggy
10/15/2014
10/19/2014
1074QC
93.62
Weathersbee, Jo
10/15/2014
10/19/2014
10797Z
71.1
Wiggins, Jeanne
10/15/2014
10/19/2014
107436
93.62
Wilson, Anne
10/15/2014
10/19/2014
1071U1
93.62
Anzalone, Rober
10/15/2014
10/20/2014
1048C3
94.41
Ayres, Donna
10/15/2014
10/20/2014
1067NZ
94.41
Martin, Sonda
10/15/2014
10/20/2014
1079E8
93.62
Molak, Beverly
10/15/2014
10/20/2014
1047GK
94.41
Weigel, Norma
10/15/2014
10/20/2014
1052XJ
94.41
Bradley, Jim
10/16/2014
10/18/2014
1085X9
87.53
Boling, Jim
10/16/2014
10/19/2014
10850I
105.31
Cauthen, Freida
10/16/2014
10/19/2014
108121
142.2
Cauthen, Freida
10/16/2014
10/19/2014
108122
248.85
Clough, Jim
10/16/2014
10/19/2014
1084TW
71.1
Eberhardt Jr, K
10/16/2014
10/19/2014
1086MT
115.39
Eberhardt Jr, K
10/16/2014
10/19/2014
1086MV
110.65
Hammond, John
10/16/2014
10/19/2014
1081NE
71.1
Holland, Elizab
10/16/2014
10/19/2014
10822S
71.1
Hucks, Hildit
10/16/2014
10/19/2014
10826K
93.62
Kircher, Lori
10/16/2014
10/19/2014
1075B4
242.74
Lee, Diane
10/16/2014
10/19/2014
1086GN
87.53
Mcmanus, Harold
10/16/2014
10/19/2014
1076ZV
84.24
Page, Linda
10/16/2014
10/19/2014
1084EA
187.24
Page, Linda
10/16/2014
10/19/2014
1084EB
280.86
Patterson, Deni
10/16/2014
10/19/2014
10811T
93.62
Reynolds, Gerri
10/16/2014
10/19/2014
1068QY
94.41
Siner, Neal
10/16/2014
10/19/2014
10783R
93.62
Todd, Jimmie
10/16/2014
10/19/2014
1081Y5
71.1
Mineo, Cindy
10/16/2014
10/20/2014
1080FQ
89.1
Mineo, Cindy
10/16/2014
10/20/2014
1080FS
89.1
Adams, Lisa
10/17/2014
10/19/2014
1082L1
147.94
Hammond, Tammy
10/17/2014
10/19/2014
1086PB
147.94
Howell, Kay
10/17/2014
10/19/2014
1081NK
234.64
Kitzman, Andrew
10/17/2014
10/19/2014
1078EB
177.57
Moore, Bill
10/17/2014
10/19/2014
10853P
88.88
Pigage, Carolyn
10/17/2014
10/19/2014
1078Z3
93.62
Smith, Marion
10/17/2014
10/19/2014
1085X5
97.09
Conner, Randy
10/17/2014
10/21/2014
108578
120
Drimer, Janice
10/17/2014
10/22/2014
108588
84.14
Hunt, Stephen
10/17/2014
10/22/2014
1076R0
84.14
Caudle, David
10/18/2014
10/22/2014
1085BL
84.14
Stanges, Tom
10/18/2014
10/22/2014
1084RG
84.14
West, Melanie
10/18/2014
10/24/2014
1078PN
154.58
Choate, Richard
10/19/2014
10/21/2014
1080RW
84.14
JAMES, FERRELL
10/19/2014
10/21/2014
1084LP
84.14
 
 
 
 
 




28

--------------------------------------------------------------------------------




Schedule 4.1.17
RESERVATION AGREEMENTS AND DEPOSITS
[Includes Transient and Group Guests]
As of 8/22/14
Starling, Brend
10/19/2014
10/22/2014
1086J8
84.14
Starling, Brend
10/19/2014
10/22/2014
1086J9
84.14
Starling, Brend
10/19/2014
10/22/2014
1086JA
84.14
Brown, Owen
10/19/2014
10/22/2014
1084YG
84.14
Cleary, Kevin
10/19/2014
10/22/2014
1081RV
136.09
Feldvary, John
10/19/2014
10/22/2014
10829L
84.14
Grissith, Ralph
10/19/2014
10/22/2014
1086GV
84.14
Heemsoth Iii, B
10/19/2014
10/22/2014
1085XS
112.39
Heidenberger, T
10/19/2014
10/22/2014
1084R1
84.14
Long, John
10/19/2014
10/22/2014
1079UD
84.14
Mathis, William
10/19/2014
10/22/2014
1084MM
84.14
Scott, William
10/19/2014
10/22/2014
1086E9
84.14
Snell, Paul
10/19/2014
10/22/2014
1085BS
84.1
Horrell, Harvel
10/20/2014
10/22/2014
1084ML
84.14
Wilson, James
10/20/2014
10/25/2014
1080AI
130.35
Williams, Betty
10/21/2014
10/24/2014
1075ZL
203.75
Batten, Barbara
10/22/2014
10/25/2014
10530C
91.3
Moore, Huey
10/22/2014
10/25/2014
105422
100.14
Vaughn, Lori
10/22/2014
10/25/2014
1083XO
177.94
Everhart, Saund
10/22/2014
10/26/2014
1054W7
100.14
George, Conrad
10/22/2014
10/26/2014
1083SC
126.29
George, Conrad
10/22/2014
10/26/2014
1083SD
126.29
Johnson, Leonar
10/22/2014
10/26/2014
1084SB
99.29
Koetting, Willi
10/22/2014
10/26/2014
1057B3
100.14
Light, Louis
10/22/2014
10/26/2014
1075MW
99.29
Thomasson, Edga
10/22/2014
10/26/2014
1084ON
99.29
Tilley, James
10/22/2014
10/26/2014
1060CC
100.14
Toler, Bobby
10/22/2014
10/26/2014
1056VM
100.14
Wray, Carol
10/22/2014
10/26/2014
1074U3
150
Morris, Matt
10/22/2014
10/27/2014
1077Q2
408.85
Morris, Matt
10/23/2014
10/24/2014
1077Q3
81.77
Morris, Matt
10/23/2014
10/25/2014
1077Q4
163.54
Morris, Matt
10/23/2014
10/25/2014
1077Q5
163.54
Morris, Matt
10/23/2014
10/25/2014
1077Q6
163.54
Young, Bryan
10/23/2014
10/25/2014
10828K
118.32
Davidson, Eliza
10/23/2014
10/26/2014
1084VZ
99.29
Knorr, William
10/23/2014
10/26/2014
1076IB
99.29
Morris, Matt
10/23/2014
10/26/2014
1077Q7
245.31
Morris, Matt
10/23/2014
10/26/2014
1077Q8
245.31
Morris, Matt
10/23/2014
10/26/2014
1077Q9
245.31
Morris, Matt
10/23/2014
10/26/2014
1077QA
245.31
Morris, Matt
10/23/2014
10/26/2014
1077QB
245.31
Weishar, Richar
10/23/2014
10/26/2014
1082AU
99.29
Bobo, Carol
10/24/2014
10/27/2014
1078BV
136.47
Coleman, Jacque
10/24/2014
10/27/2014
1077S6
266.44
Chambers, Emma
10/24/2014
10/28/2014
10729D
93.62
Mccraw, Kimberl
10/24/2014
10/30/2014
1082GU
122.59
Duncan, Michael
10/25/2014
10/26/2014
107207
93.62
Ramey, Taylor &
10/25/2014
10/28/2014
10850T
143.92
Adkins, David
10/26/2014
10/29/2014
10839E
65.18
Adkins, Delbert
10/26/2014
10/29/2014
10839K
65.18
Harlen, Norman
10/26/2014
10/30/2014
1085QU
77.03
Hart, Richard
10/26/2014
10/30/2014
1082AJ
77.03
Hart, Richard
10/26/2014
10/30/2014
1083OK
65.18
Molinari, Primo
10/26/2014
10/30/2014
1086IH
65.18
Beam, David
10/26/2014
10/31/2014
1076HR
278.31
Moss, Lawrence
10/27/2014
10/31/2014
1076U4
122.57
Nash, Bryan
10/29/2014
11/3/2014
10803B
117.32
Bruchsaler, Deb
10/29/2014
11/4/2014
1079EQ
69.92
Hunsinger, Mark
10/30/2014
11/2/2014
1077FZ
70.92
Hutchens, Claud
10/30/2014
11/2/2014
10866F
139.84
Hutchens, Claud
10/30/2014
11/2/2014
10866G
69.92
Keesling, Tammy
10/30/2014
11/2/2014
1083B2
69.92
Kraft, Kenneth
10/30/2014
11/2/2014
1077C8
69.92
Nierman, Thomas
10/30/2014
11/2/2014
1085G3
139.84
Otoole, Donald
10/30/2014
11/2/2014
10784M
69.92
Zehner, Steve
10/30/2014
11/2/2014
1077WO
136.09
Zelinske, Allis
10/30/2014
11/2/2014
1077E1
112.39
Hellyer, Willia
10/30/2014
11/3/2014
108073
69.92
Hellyer, Willia
10/30/2014
11/3/2014
108074
69.92
Nierman, Thomas
10/30/2014
11/4/2014
1085G4
69.92
Hall, Jack
10/31/2014
11/1/2014
10863W
130.95
Kochik, Jill
10/31/2014
11/1/2014
1085XF
69.92
Aalderink, Lind
10/31/2014
11/2/2014
1084FB
118.31
Hunsinger, Crai
10/31/2014
11/2/2014
1082HQ
139.83
Hunsinger, Crai
10/31/2014
11/2/2014
1082HR
69.91
Mates, David
10/31/2014
11/2/2014
1082X9
69.92
Alshanski, Alee
10/31/2014
11/3/2014
108270
69.92
Head, Deb
10/31/2014
11/3/2014
10814K
69.92
Kiely, Rachel
11/1/2014
11/2/2014
1079S5
69.92
Watson, Kelly
11/1/2014
11/2/2014
10804L
69.92
Dalvini, Gloria
11/1/2014
11/8/2014
1075M7
200
Harrison, Ann
11/1/2014
11/8/2014
1083NE
756
Levin, Debby
11/1/2014
11/8/2014
1074ME
200
 
 
 
 
 


29

--------------------------------------------------------------------------------




Schedule 4.1.17
RESERVATION AGREEMENTS AND DEPOSITS
[Includes Transient and Group Guests]
As of 8/22/14
McCoy, Tina
11/1/2014
11/8/2014
1083NC
200
Montgomery, Aud
11/1/2014
11/8/2014
1075PB
200
Sanbern, Alma
11/1/2014
11/8/2014
1083ND
756
Scheffer, Danie
11/1/2014
11/8/2014
1075KK
600
Sudzina, Eileen
11/1/2014
11/8/2014
1083M7
200
Cates, Elizabet
11/1/2014
11/9/2014
1080AU
200
Dobson, Mary Lo
11/1/2014
11/9/2014
1075PC
200
Higginbotham, S
11/1/2014
11/9/2014
1080AV
200
McCloskey, Lind
11/1/2014
11/15/2014
1083NH
1000
Mitchell, Sybil
11/1/2014
11/15/2014
1075PM
200
Radcliff, Marth
11/1/2014
11/15/2014
1075PN
200
Rudisill, Abby
11/1/2014
11/15/2014
1075M8
400
Metz, Rose
11/1/2014
11/22/2014
1083MF
300
Peterman, John
11/1/2014
11/22/2014
1075KL
600
Ring, Elaine
11/1/2014
11/22/2014
1075PD
600
Hall, Jack
11/2/2014
11/3/2014
10861V
110.8
Baggette, Sandr
11/2/2014
11/8/2014
1075MK
200
Barbee, Doris
11/2/2014
11/8/2014
1075ML
200
Cannon, Barbara
11/2/2014
11/8/2014
1074PI
200
Carter, Maureen
11/2/2014
11/8/2014
108137
200
Coleman, Mary
11/2/2014
11/8/2014
1074MK
200
Cox, Eleanor
11/2/2014
11/8/2014
1080B3
200
Cunico, Wendy
11/2/2014
11/8/2014
1075MC
200
Falk, Carole
11/2/2014
11/8/2014
1075PO
200
Floyd, Carolyn
11/2/2014
11/8/2014
1074MF
400
Griffin, Gina
11/2/2014
11/8/2014
1075KE
200
Griffin, Helen
11/2/2014
11/8/2014
1075KP
200
Hahn, Patricia
11/2/2014
11/8/2014
1074MG
200
Hearst, Jean
11/2/2014
11/8/2014
1074P7
200
Hennessey, Jenn
11/2/2014
11/8/2014
1075ME
200
Holman, Karlyn
11/2/2014
11/8/2014
1083NF
200
Hooker, Myrtle
11/2/2014
11/8/2014
1074MM
200
Jennigs, Beverl
11/2/2014
11/8/2014
1080B2
200
Land, Carolyn
11/2/2014
11/8/2014
1075KQ
200
Lennon, Vicky
11/2/2014
11/8/2014
1075MQ
200
Lister, Charles
11/2/2014
11/8/2014
1075MG
200
Logan, Gloria
11/2/2014
11/8/2014
1075MF
200
Lutz, Maggie
11/2/2014
11/8/2014
1075MJ
200
Martin, Claire
11/2/2014
11/8/2014
1075PP
200
McFadden, Helen
11/2/2014
11/8/2014
1075KR
200
Murthy, Radha
11/2/2014
11/8/2014
1075MB
200
Owens, Marian R
11/2/2014
11/8/2014
1075PL
200
Pearson, Michae
11/2/2014
11/8/2014
108101
200
Peck, Arlene
11/2/2014
11/8/2014
1075KJ
200
Peterson, Fern
11/2/2014
11/8/2014
1075P9
200
Petterson, Lynn
11/2/2014
11/8/2014
1074PE
200
Potts, Pam
11/2/2014
11/8/2014
1075MM
200
Riedy, Mary Kay
11/2/2014
11/8/2014
1075MT
200
Sadler, Susan
11/2/2014
11/8/2014
1075MH
200
Schulte, Nancy
11/2/2014
11/8/2014
1074MH
200
Stenzel, Laural
11/2/2014
11/8/2014
1075PJ
200
Stitt, Barbara
11/2/2014
11/8/2014
1080ZZ
200
Tinsley, Carole
11/2/2014
11/8/2014
1075PF
200
Tucker, John El
11/2/2014
11/8/2014
1074P9
956
Tucker, Roselie
11/2/2014
11/8/2014
1074P8
956
Weaver, Amy
11/2/2014
11/8/2014
1075MI
200
Whaley, Amelia
11/2/2014
11/8/2014
1074MP
200
Williams, Brend
11/2/2014
11/8/2014
1075MN
200
Winner, Dottie
11/2/2014
11/8/2014
1074PH
200
Wright, Susi
11/2/2014
11/8/2014
1075PV
200
Yoerg, Barbara
11/2/2014
11/8/2014
1075MP
200
Johnson, Pat
11/2/2014
11/9/2014
10810R
200
Martin, Lynn
11/2/2014
11/9/2014
10810W
200
McCaughey, Judi
11/2/2014
11/9/2014
1075MU
200
Benton, Judy
11/2/2014
11/15/2014
1074MI
200
Birnbaum, Elain
11/2/2014
11/15/2014
1075PA
400
Buckman, Anne M
11/2/2014
11/15/2014
1075KH
1451
Comer, Arabella
11/2/2014
11/15/2014
10810Q
400
Cook, Pat
11/2/2014
11/15/2014
10810U
400
Gilbert, Caroly
11/2/2014
11/15/2014
1074PD
956
Greer, Denise
11/2/2014
11/15/2014
1083NG
400
Kilborn, Willia
11/2/2014
11/15/2014
1075PQ
400
Malota, Cindy
11/2/2014
11/15/2014
1075MA
400
Marple, Nancy
11/2/2014
11/15/2014
1074PP
200
McIntire, Norma
11/2/2014
11/15/2014
10810G
400
Najjar, Dee
11/2/2014
11/15/2014
1075MV
400
Rea, Therese
11/2/2014
11/15/2014
1075MR
200
Shough, Pat
11/2/2014
11/15/2014
1075MS
400
Stafford, Jill
11/2/2014
11/15/2014
1075MO
400
Strippoli, Rose
11/2/2014
11/15/2014
1075PE
200
Williamson, Car
11/2/2014
11/15/2014
1075KN
400
Lucas, Susan
11/2/2014
11/22/2014
1074PG
400
Novick, Nancy
11/2/2014
11/22/2014
1080B4
600
Topping, Nancy
11/2/2014
11/22/2014
1075MD
600
 
 
 
 
 


30

--------------------------------------------------------------------------------




Schedule 4.1.17
RESERVATION AGREEMENTS AND DEPOSITS
[Includes Transient and Group Guests]
As of 8/22/14
Wardell, Joana
11/2/2014
11/22/2014
1075KO
600
Zdybel, Rebecca
11/2/2014
11/22/2014
1074PF
400
Booty, Lisa
11/6/2014
11/9/2014
1078J7
106.47
King, Dan
11/6/2014
11/10/2014
1080R9
60.44
Swing, Jane
11/7/2014
11/9/2014
1083H8
147.94
Crooks, Rita
11/7/2014
11/15/2014
1083NA
200
Hightower, Char
11/8/2014
11/13/2014
1077OJ
55.7
O'dell, J.m.
11/8/2014
11/13/2014
1085YD
55.7
Barrett, Joan
11/8/2014
11/15/2014
108130
200
Bell, Karen
11/8/2014
11/15/2014
1083N7
200
Call, Frances
11/8/2014
11/15/2014
1075N0
200
Cotter, Anne
11/8/2014
11/15/2014
1083LU
200
Diegel, Pamela
11/8/2014
11/15/2014
10810A
200
Musham, Catheri
11/8/2014
11/15/2014
1075MX
200
Oldfather, Ann
11/8/2014
11/15/2014
10812X
200
Cork, Elizabeth
11/8/2014
11/16/2014
1075MY
200
Rhoads, Nancy
11/8/2014
11/22/2014
1075MZ
400
Lark, James M
11/9/2014
11/12/2014
1077DW
55.7
Luker, Robert
11/9/2014
11/12/2014
1085PS
55.7
Mitchell, Jack
11/9/2014
11/12/2014
10787J
55.7
Rollison, Diane
11/9/2014
11/12/2014
1084YC
55.7
Collins, Hoyt
11/9/2014
11/13/2014
1085R1
55.7
Ezzell, Sam
11/9/2014
11/13/2014
1078D2
55.7
Gamble, Linn
11/9/2014
11/13/2014
1086PL
55.7
Lane, Don
11/9/2014
11/13/2014
1085O1
55.7
Barnes, Carole
11/9/2014
11/15/2014
1075L3
200
Barthell, Brend
11/9/2014
11/15/2014
1075PU
200
Blum, Sandra
11/9/2014
11/15/2014
1083LZ
200
Budding, Charlo
11/9/2014
11/15/2014
1075NB
200
Conn, Deborah
11/9/2014
11/15/2014
1075PW
200
Daniels, Ann
11/9/2014
11/15/2014
1083LW
200
Davis, Barbara
11/9/2014
11/15/2014
1075L0
200
Dayton, Paulett
11/9/2014
11/15/2014
108132
200
Dodson, Karen
11/9/2014
11/15/2014
1074MJ
400
Draughon, Lyn
11/9/2014
11/15/2014
10810B
400
Eldridge, Diana
11/9/2014
11/15/2014
1075NC
200
Evans, Cindy
11/9/2014
11/15/2014
1083LV
500
Farnsworth, Jam
11/9/2014
11/15/2014
1080AZ
200
Flinn, Colleen
11/9/2014
11/15/2014
1075PG
200
Gardner, Fran
11/9/2014
11/15/2014
1074PR
400
Geary, Elise We
11/9/2014
11/15/2014
1075N2
200
Gehbardt, Marit
11/9/2014
11/15/2014
1075N3
200
Griffin, Warren
11/9/2014
11/15/2014
108109
200
Hazel, Andrea
11/9/2014
11/15/2014
1075N7
200
Helwig, Hank
11/9/2014
11/15/2014
1075N6
200
Lazar, Andrea
11/9/2014
11/15/2014
1074PM
200
Leach, Tom
11/9/2014
11/15/2014
1083M1
200
Martin, Donna
11/9/2014
11/15/2014
10810C
200
Mathewson, Caro
11/9/2014
11/15/2014
1080B5
200
Merritt, Janice
11/9/2014
11/15/2014
1083LX
200
Milici, Marilyn
11/9/2014
11/15/2014
1080B1
200
Moss, Sylvia
11/9/2014
11/15/2014
1075ND
200
ONeil, Faye
11/9/2014
11/15/2014
10812Z
200
Patterson, Mari
11/9/2014
11/15/2014
108133
200
Plowman, Wendy
11/9/2014
11/15/2014
1075L1
200
Ramsey, Sue
11/9/2014
11/15/2014
1080ZS
200
Reynolds, Ursul
11/9/2014
11/15/2014
1075N8
200
Rileigh, Kitty
11/9/2014
11/15/2014
1074MR
200
Robbins, Marily
11/9/2014
11/15/2014
1073VV
200
Ross, Eileen
11/9/2014
11/15/2014
108131
200
Schwartz, Doris
11/9/2014
11/15/2014
1083LY
200
Seeley, Alice
11/9/2014
11/15/2014
1080ZX
200
Simmons, Carol
11/9/2014
11/15/2014
1074PV
200
Stratil, Sandy
11/9/2014
11/15/2014
1075N9
200
Streett, Lala
11/9/2014
11/15/2014
1083NB
200
Stroud, Lisa
11/9/2014
11/15/2014
1074PQ
200
Tureson, Lisa
11/9/2014
11/15/2014
1080ZV
200
Van Wagner, Pat
11/9/2014
11/15/2014
1083M0
200
Walker, Susan
11/9/2014
11/15/2014
1074PB
400
Waybright, Kitt
11/9/2014
11/15/2014
1075N4
200
Weir, Tracie
11/9/2014
11/15/2014
1080ZW
200
Wikler, Madelin
11/9/2014
11/15/2014
1075PX
200
Wilbanks, Mary
11/9/2014
11/15/2014
1075KF
200
Wild, Beau
11/9/2014
11/15/2014
1083N9
200
Zimmerman, Lou
11/9/2014
11/15/2014
1075L2
200
Zohur, Anne
11/9/2014
11/15/2014
1080ZR
200
Alderson, Marga
11/9/2014
11/22/2014
1075PI
400
Bruns, Ria
11/9/2014
11/22/2014
1075NA
200
Carruth, Rebecc
11/9/2014
11/22/2014
1075N5
400
Eckstom, Kim
11/9/2014
11/22/2014
10810D
200
Eckstrom, Willi
11/9/2014
11/22/2014
10810E
200
George, Barbara
11/9/2014
11/22/2014
1074MS
400
Hannabass, Kath
11/9/2014
11/22/2014
1075PK
400
Evridge, Sharon
11/10/2014
11/14/2014
10859H
81.77
 
 
 
 
 


31

--------------------------------------------------------------------------------




Schedule 4.1.17
RESERVATION AGREEMENTS AND DEPOSITS
[Includes Transient and Group Guests]
As of 8/22/14
Ford, Carolyn
11/13/2014
11/16/2014
1086KL
58.07
Tremain, Dena
11/13/2014
11/16/2014
1086PH
58.07
Brannan, Harvey
11/14/2014
11/16/2014
1086P4
77.03
Martin, Rebecca
11/14/2014
11/16/2014
1086A4
77.03
Pitts, John
11/14/2014
11/16/2014
1085QS
58.07
Rowe, Mark
11/14/2014
11/16/2014
1085I6
77.03
Walsh, Tom
11/14/2014
11/16/2014
1085W2
58.07
Colligan, Jacqu
11/15/2014
11/22/2014
1074MT
200
Crosby, Annette
11/15/2014
11/22/2014
108119
200
Delgaty, Kie
11/15/2014
11/22/2014
1075NI
200
Delgaty, Patric
11/15/2014
11/22/2014
1075NJ
200
Holleran, Susan
11/15/2014
11/22/2014
108114
200
Kovacic, Kym
11/15/2014
11/22/2014
1075NE
200
Miller, Karen D
11/15/2014
11/22/2014
1080B0
200
Sliger, Suzanne
11/15/2014
11/22/2014
108113
200
St Hilaire, Car
11/15/2014
11/22/2014
108116
200
Livingston, Meg
11/15/2014
11/23/2014
1075LI
200
Stanley, Lynn
11/15/2014
11/23/2014
10810H
200
Bentley, Sheila
11/16/2014
11/22/2014
1075LE
200
Beshore, Ann
11/16/2014
11/22/2014
1074Q0
200
Black, Gail
11/16/2014
11/22/2014
108118
200
Clark, Donnelle
11/16/2014
11/22/2014
1075NT
200
Coates, Beverly
11/16/2014
11/22/2014
1074MU
1451
Coleman, Kay
11/16/2014
11/22/2014
1083M5
200
Fenstermacher,
11/16/2014
11/22/2014
1075LH
200
Frohmader, Barb
11/16/2014
11/22/2014
10810V
200
Gair, Mary
11/16/2014
11/22/2014
1075LJ
400
Hamm, Joanne
11/16/2014
11/22/2014
1074Q2
200
Harlow, Lisa
11/16/2014
11/22/2014
1075NR
200
Higgs, Carol
11/16/2014
11/22/2014
1075LG
200
Jones, Jacqueli
11/16/2014
11/22/2014
1075PH
200
Kaufman, Linda
11/16/2014
11/22/2014
1075LD
200
Knox, Anne
11/16/2014
11/22/2014
108117
200
Lackey, Susan
11/16/2014
11/22/2014
1080AY
200
Ladd, Jim
11/16/2014
11/22/2014
1075NN
200
Leahy, Mary
11/16/2014
11/22/2014
1075KM
400
Leddy, Stephani
11/16/2014
11/22/2014
1075NP
200
Long, Teresa
11/16/2014
11/22/2014
1075NS
200
Martire, Amy
11/16/2014
11/22/2014
108102
200
McIntyre, Dee A
11/16/2014
11/22/2014
1074PS
200
McNeely, Rebecc
11/16/2014
11/22/2014
108100
200
Mertes, Corinne
11/16/2014
11/22/2014
1075NK
200
Moreto, Marie L
11/16/2014
11/22/2014
1075NL
200
Nichols, Suzann
11/16/2014
11/22/2014
1074Q1
200
Partin, Loretta
11/16/2014
11/22/2014
108115
200
Petterson, Lynn
11/16/2014
11/22/2014
1074PZ
200
Piantenk, Chris
11/16/2014
11/22/2014
1075LL
200
Poffenbarger, S
11/16/2014
11/22/2014
1075LK
200
Porter, Susan
11/16/2014
11/22/2014
1074PY
200
Proteau, Larry
11/16/2014
11/22/2014
1074MW
200
Schumacher, Kri
11/16/2014
11/22/2014
108138
200
Scruggs, Pam
11/16/2014
11/22/2014
1080AX
200
Stuller, Susan
11/16/2014
11/22/2014
1075NO
200
Swenson, Juliet
11/16/2014
11/22/2014
1075L8
200
Tadd, Maria
11/16/2014
11/22/2014
1080ZY
200
Turner, Sharon
11/16/2014
11/22/2014
1075LF
200
Van Audek, Eile
11/16/2014
11/22/2014
1075NU
200
Vaughan, David
11/16/2014
11/22/2014
1083M9
200
Vaughan, Janie
11/16/2014
11/22/2014
1083M6
200
Zajano, Carol
11/16/2014
11/22/2014
1075NQ
200
Mcnulty, Dennis
11/19/2014
11/23/2014
1082JV
58.07
Edwards, Arthur
11/20/2014
11/22/2014
10822V
58.07
Duncan, Stephan
11/20/2014
11/23/2014
1080EY
58.07
Jenkins, Brian
11/20/2014
11/23/2014
108654
58
Moose, John
11/20/2014
11/23/2014
10867M
58.07
Jolly, Jerry
11/20/2014
11/24/2014
1084F1
58.07
Watlington, Bre
11/24/2014
11/29/2014
1082JA
117.85
Bell, Donna
11/25/2014
11/30/2014
10837D
130.17
Jackson, Barbar
11/26/2014
11/29/2014
1076R2
95.62
Robertson, Lean
11/26/2014
11/30/2014
1079GG
81.77
Armstrong, Fred
11/27/2014
11/29/2014
10643I
167.11
Bernardi, Richa
11/27/2014
11/30/2014
1075GH
116.14
Bernardi, Richa
11/27/2014
11/30/2014
1075GI
58.07
Osetinsky, Patr
11/27/2014
11/30/2014
108178
58.07
Osetinsky, Patr
11/27/2014
11/30/2014
10817A
116.13
Quiery, Thomas
11/27/2014
11/30/2014
1085AH
58.07
Dyrhaug, Glenn
11/28/2014
11/30/2014
1074RQ
116.14
Dyrhaug, Glenn
11/28/2014
11/30/2014
1074RR
58.07
Henriksen, Ambe
11/28/2014
11/30/2014
1076P3
58.07
Quiery, Dan
11/28/2014
11/30/2014
1074ZI
58.07
Quiery, Maureen
11/28/2014
11/30/2014
10753T
116.14
Rzepka, Amanda
11/28/2014
12/1/2014
1075KT
124.24
Dyrhaug, Patti
11/28/2014
12/2/2014
1084ZK
58.07
Dyrhaug, Patti
11/28/2014
12/2/2014
1084ZM
58.07
 
 
 
 
 


32

--------------------------------------------------------------------------------




Schedule 4.1.17
RESERVATION AGREEMENTS AND DEPOSITS
[Includes Transient and Group Guests]
As of 8/22/14
Fuller, Mike
11/28/2014
12/2/2014
10842H
58.07
Hurt, Alexandre
11/29/2014
11/30/2014
1086BT
58.07
Dabbs, Barbara
12/3/2014
12/7/2014
1051FF
109.56
Dabbs, Barbara
12/3/2014
12/7/2014
1051FG
54.78
Mclerren, Lynn
12/3/2014
12/7/2014
1054CF
54.78
Schoener, Donna
12/3/2014
12/7/2014
1051FH
54.78
Hoyle, Peggy &
12/3/2014
12/8/2014
1048XE
54.78
Lasseter, Butch
12/3/2014
12/8/2014
1051FL
54.78
Myers, Gloria
12/4/2014
12/6/2014
1068E2
54.78
Adams, Diane &
12/4/2014
12/7/2014
1051FK
54.78
Bagley, Shelia
12/4/2014
12/7/2014
1054C3
64.78
Cassels, Iris
12/4/2014
12/7/2014
1048XB
54.78
Cassels, Iris
12/4/2014
12/7/2014
1048XC
54.78
Hollis, Dawn
12/4/2014
12/7/2014
105872
54.78
Ormand, Marsha
12/4/2014
12/7/2014
10752V
109.56
Ormand, Marsha
12/4/2014
12/7/2014
10752W
54.78
Osborne, Ann
12/4/2014
12/7/2014
1051GV
217.71
Pomykala, Peggy
12/4/2014
12/7/2014
10691R
54.78
Purdy, Robin
12/4/2014
12/7/2014
1053F1
54.78
Shaw, Devonda
12/4/2014
12/7/2014
1076VQ
71.95
Strother, Maure
12/4/2014
12/7/2014
10546G
164.34
Stroupe, Tammy
12/4/2014
12/7/2014
1048XD
174.46
Woods, David
12/4/2014
12/7/2014
1084SF
90.59
Burgess, Martha
12/4/2014
12/8/2014
10546H
54.78
Burgess, Martha
12/4/2014
12/8/2014
10546J
54.78
Kecskes, Willia
12/4/2014
12/8/2014
10546C
54.78
White, Betty
12/4/2014
12/8/2014
1051GT
219.12
Hollenbaugh, My
12/5/2014
12/7/2014
1058FR
102.1
Morrow, John
12/5/2014
12/7/2014
10854L
101.26
Page, Patricia
12/5/2014
12/7/2014
1086G3
71.95
Wise, Frances
12/5/2014
12/7/2014
10752S
54.78
Becknell, Joann
12/5/2014
12/8/2014
10597C
119.31
Mellick, Kurt
12/11/2014
12/14/2014
1077ED
88.69
Popejoy, Debra
12/11/2014
12/14/2014
107742
88.69
Maier, Renelle
12/11/2014
12/15/2014
1077OY
100.47
Stanton, Duane
12/14/2014
12/20/2014
1065WT
102.1
Chandrarajan, L
12/22/2014
12/27/2014
1084M6
124.24
Rector, Ted
12/25/2014
12/30/2014
1083NQ
115.95
Elsholtz, Harry
12/26/2014
12/30/2014
1065BE
149.18
Asp, Bob
1/21/2015
1/25/2015
1085YE
72.29
Augustine, John
1/22/2015
1/25/2015
1081YC
72.29
Hurley, J.shann
1/22/2015
1/25/2015
1081SO
65
Koon, Larry
1/22/2015
1/25/2015
1065DT
73.69
Mann, Carolyn
1/22/2015
1/25/2015
1085KF
72.29
Stroupe, Bill
1/22/2015
1/25/2015
1076CS
72.29
Stroupe, Bill
1/22/2015
1/25/2015
1076CU
72.29
Sullivan, David
1/22/2015
1/25/2015
10861A
72.29
Walker, Barbara
1/22/2015
1/25/2015
1067W4
72.9
Duchaine, Simeo
1/23/2015
1/25/2015
1083FX
72.29
Grier, Joann
1/23/2015
1/25/2015
1083NW
72.29
Grier, Joann
1/23/2015
1/25/2015
1083NX
72.29
Gum, Roger
1/23/2015
1/25/2015
1085J0
72.29
Johnson, Robert
1/23/2015
1/25/2015
1083XZ
72.29
Shelly, Christo
1/23/2015
1/25/2015
10755F
72.29
Swartz, Bernice
1/23/2015
1/25/2015
10747R
72.29
Vrana, Philip
1/23/2015
1/25/2015
1083UE
72.29
Anderson, John
1/29/2015
2/1/2015
1082PR
68.73
Bell, William
1/29/2015
2/1/2015
10867A
68.73
Billings, Charl
1/29/2015
2/1/2015
10850Y
137.46
Billings, Charl
1/29/2015
2/1/2015
10850Z
68.73
Evans, Carloyn
1/29/2015
2/1/2015
1086DA
68.73
Gillespie, Char
1/29/2015
2/1/2015
1082JK
104.28
Hill, Rayford
1/29/2015
2/1/2015
1079E0
68.73
Jimmerson, Burl
1/29/2015
2/1/2015
10781V
80.58
Rouse, Kenny
1/29/2015
2/1/2015
1082RP
104.28
Hayes, Alonzo
1/30/2015
2/1/2015
1082J8
68.73
Pfaehler, Karl
1/30/2015
2/1/2015
1082GI
80.58
Schulte, Julie
1/30/2015
2/1/2015
10782U
139.84
Erickson, Karen
2/3/2015
2/5/2015
1069WI
93.36
Michaelsen, Loi
2/3/2015
2/5/2015
10852I
92.56
Pittman, Jay
2/3/2015
2/6/2015
107018
93.36
Wooddell, Pamel
2/5/2015
2/8/2015
1082PW
295.71
Zimmermann, Reg
3/25/2015
3/27/2015
1078KN
134.18
Black, Jeffrey
3/27/2015
3/30/2015
1085XH
129.17
Bacon, Amy
4/4/2015
4/10/2015
1080W5
248.67
Tooley, Michael
4/4/2015
4/11/2015
1082JL
146.04
Asselin, Bethan
4/15/2015
4/19/2015
1086FE
141.02
Wright, Edward
4/23/2015
4/27/2015
1082UJ
266.44
Stephens, Shane
4/27/2015
5/2/2015
1082UB
134.61
Stefanides, Aro
6/18/2015
6/21/2015
1084HG
194.34
Stefanides, Gil
6/18/2015
6/21/2015
1084ZP
300
Faulkenberry, M
6/21/2015
6/28/2015
1082UH
319.77
Gloster, Lorrai
6/25/2015
6/28/2015
1085FH
223.97
Underwood, Caro
7/3/2015
7/5/2015
1080BR
342.47
 
 
 
 
 


33

--------------------------------------------------------------------------------




Schedule 4.1.17
RESERVATION AGREEMENTS AND DEPOSITS
[Includes Transient and Group Guests]
As of 8/22/14
Mooney, Patrick
7/3/2015
7/8/2015
1079UR
297
Small, Betty
7/4/2015
7/11/2015
1078BR
306.14
Sims, David
7/5/2015
7/12/2015
1080UT
186.33
Adams, Bobby
7/19/2015
7/24/2015
1086GB
188.42
Dorsey, Otis
7/31/2015
8/2/2015
1085QW
247.67
Ferrell, Mira
9/4/2015
9/6/2015
1070DY
200
Read, Donna
10/3/2015
10/4/2015
1075OX
105.47
 
 
 
Total
587800.05




34

--------------------------------------------------------------------------------




[kbssoriiq42014ex104pg260.jpg]



--------------------------------------------------------------------------------




[kbssoriiq42014ex104pg261.jpg]



--------------------------------------------------------------------------------




[kbssoriiq42014ex104pg262.jpg]



--------------------------------------------------------------------------------




[kbssoriiq42014ex104pg263.jpg]



--------------------------------------------------------------------------------




[kbssoriiq42014ex104pg264.jpg]



--------------------------------------------------------------------------------




[kbssoriiq42014ex104pg265.jpg]



--------------------------------------------------------------------------------




[kbssoriiq42014ex104pg266.jpg]



--------------------------------------------------------------------------------




[kbssoriiq42014ex104pg267.jpg]



--------------------------------------------------------------------------------




[kbssoriiq42014ex104pg268.jpg]



--------------------------------------------------------------------------------




[kbssoriiq42014ex104pg269.jpg]



--------------------------------------------------------------------------------




[kbssoriiq42014ex104pg270.jpg]



--------------------------------------------------------------------------------




[kbssoriiq42014ex104pg271.jpg]



--------------------------------------------------------------------------------




[kbssoriiq42014ex104pg272.jpg]



--------------------------------------------------------------------------------




[kbssoriiq42014ex104pg273.jpg]



--------------------------------------------------------------------------------




[kbssoriiq42014ex104pg274.jpg]



--------------------------------------------------------------------------------




[kbssoriiq42014ex104pg275.jpg]



--------------------------------------------------------------------------------




[kbssoriiq42014ex104pg276.jpg]



--------------------------------------------------------------------------------




[kbssoriiq42014ex104pg277.jpg]



--------------------------------------------------------------------------------




[kbssoriiq42014ex104pg278.jpg]



--------------------------------------------------------------------------------




[kbssoriiq42014ex104pg279.jpg]



--------------------------------------------------------------------------------




[kbssoriiq42014ex104pg280.jpg]



--------------------------------------------------------------------------------




[kbssoriiq42014ex104pg281.jpg]



--------------------------------------------------------------------------------




[kbssoriiq42014ex104pg282.jpg]



--------------------------------------------------------------------------------




[kbssoriiq42014ex104pg283.jpg]



--------------------------------------------------------------------------------




[kbssoriiq42014ex104pg284.jpg]



--------------------------------------------------------------------------------




[kbssoriiq42014ex104pg285.jpg]



--------------------------------------------------------------------------------




[kbssoriiq42014ex104pg286.jpg]



--------------------------------------------------------------------------------




[kbssoriiq42014ex104pg287.jpg]



--------------------------------------------------------------------------------




[kbssoriiq42014ex104pg288.jpg]



--------------------------------------------------------------------------------




SCHEDULE 4.1.18
Charitable Commitments and Gift Certificates
As of August 27, 2014
IN-KIND COMMITMENTS
 
 
 
 
 
 
Currently don't have any in kind commitments. Everything
 
 
 
 
 
 
received has been included below as a Gift Certificate.
 
 
 
 
 
 
GIFT CERTIFICATES ISSUED TO:
DATE
ISSUED
# OF
NIGHTS
EXPIRES
NOTES/
BLACKOUT
DATES
INCLDUES
BREAKFAST
ISSUED BY
Newberry County Hospital Foundation Friends of the Foundation
8/23/2013
2
12/31/2014
Not valid Holiday time periods or 5/1--9/1
Free BK
D.Hovis
Banks Trail Middle School
8/23/2013
2
12/31/2014
Not valid holiday weeks or weekends
 
T. Patterson
Fort Mill Elementary Sc o
8/23/2013
2
12/31/2014
Not valid holiday weeks or weekends
 
T. Patterson
Fort Mill Middle School
8/23/2013
2
12/31/2014
Not valid holiday weeks or weekends
 
T. Patterson
Fort Mill High School
8/23/2013
2
12/31/2014
Not valid holiday weeks or weekends
 
T. Patterson
Gold Hill Middle School
8/23/2013
2
12/31/2014
Not valid holiday weeks or weekends
 
T. Patterson
Gold Hill Elementary Sch
8/23/2013
2
2/31/2014
Not valid holiday weeks or weekends
 
T. Patterson
Nation Ford High School
8/23/2013
2
2/31/2014
Not valid holiday weeks or weekends
 
T. Patterson
Orchard Park Elementary Schoo.
8/23/2013
2
12/31/2014
Not valid holiday weeks or weekends
 
T. Patterson
Pleasant Knoll Elementary School
8/23/2013
2
12/31/2014
Not valid holiday weeks or weekends
 
T. Patterson
Riverview Elementary School
8/23/2013
2
12/31/2014
Not valid holiday weeks or weekends
 
T. Patterson
Springfield Elementary Sc ool
8/23/2013
2
12/31/2014
Not valid holiday weeks or weekends
 
T. Patterson
Springfield Middle School
8/23/2013
2
12/31/2014
Not valid holiday weeks or weekends
 
T. Patterson
Sugar Creek Elementary
8/23/2013
2
2/31/2014
Not valid holiday weeks or weekends
 
T. Patterson
Jimmy Rainey Poker Run
8/14/2013
2
2/30/2014
Not valid 5/1-9/1 nor Holiday Time Periods
Free BK
D. Hovis
Womens Club of Fort Mill
9/19/2013
2
2/31/2014
Not valid Holiday time periods or 5/1--9/1
Free BK
D. Singletary
March of Dimes
9/23/2013
2
2/31/2014
Not valid 5/1-9/1
Free BK
E. Bowers
Union United Methodist Church
9/23/2013
2
2/31/2014
Not valid 5/1-9/1
Free BK
E. Bowers
Junior Achievement
9/27/2013
2
2/31/2014
Not valid weekends from 5/15--9/15
 
T. Patterson
Fort Mill Rotary Auction
10/1/2013
2
10/31/2014
Not valid 5/15-9/15
 
T. Patterson
Junior Achievement #2
10/3/2013
2
12/31/2014
Not valid weekends from 5/15--9/15
 
T. Patterson
B&B Craft Show
10/22/2013
2
12/31/2014
Not valid 5/1-9/1 nor Holiday Time Periods
Free BK
D. Hovis
Dickens Fesitval of Trees
11/11/2013
2
12/31/2014
Not valid 5/1-9/1
Free BK
E. Bowers
SC Senior Sports Classic
11/13/2013
2
12/31/2014
Not valid weekends from 5/15--9/15
 
T. Patterson
Lancaster Women's Club
11/13/2013
2
12/31/2014
Not valid 5/1-9/1
Free BK
E. Bowers
North Myrtle Beach Rotary Fundraiser
11/13/2013
1
12/31/2014
Not valid 5/1-9/1
Free BK
E. Bowers
Lancaster County Sheriff's Office
11/25/2013
2
12/31/2014
Not valid weekends from 5/15--9/15
 
T. Patterson
Christmas Towne Festival 2013
1/27/2013
1
12/31/2014
Not valid 5/1-9/1
Free BK
D. Singletary
Shiver for Shelter Golf Tournam nt
2/2/2013
2
2/31/2014
Not valid 5/1-9/1
Free BK
E. Bowers
Love for Laura Event
12/3/2013
2
12/31/2014
Not valid 5/1-9/1
Free BK
D. Hovis
Legends in Concert #1
12/3/2013
2
12/31/2014
Not valid 5/1-9/1
Free BK
E. Bowers
Legends in Concert #2
2/3/2013
2
2/31/2014
Not valid 5/1-9/1
Free BK
E. Bowers
WonderWorks Myrtle Beach
12/3/2013
2
12/31/2014
Not valid 5/1-9/1
Free BK
E. Bowers
SCEHA- SC Environmental Health Assoc
12/3/2013
2
12/31/2014
Not valid 5/1-9/1
Free BK
E. Bowers
Leroy Springs & Company Employee Holiday Drop-in
12/3/2013
2
12/31/2014
Not valid weekends from 5/15--9/15
 
T. Patterson
Sea Crest
2/4/2013
2
12/31/2014
Not valid Holiday time periods or 5/1-9/1
Free BK
D. Hovis
Elliott House Inn
12/10/2013
1
12/31/2014
Not valid 5/1-9/1
Free BK
D. Hovis
Oceanfront Litchfi ld Inn
12/12/2013
1
12/31/2014
Not valid 5/15-9/15
Free BK
B. Parker
Surfside Beach Resort
12/12/2013
1
12/31/2014
Not valid 5/15-9/15
Free BK
B. Parker
Nascar Speed Park
12/12/2013
1
12/31/2014
Not valid 5/15-9/15
Free BK
B. Parker
Songbyrd Entertainm
12/16/2013
2
12/31/2014
Not valid Holiday time periods or 5/1-9/1
Free BK
D. Hovis
Crossroads Wounded Warrior Archery Foundation
12/16/2013
2
12/31/2014
Not valid 5/1-9/1
Free BK
E. Bowers
Northwestern Middle School Auction
12/23/2013
2
12/31/2014
Not valid 5/1-9/1
Free BK
E. Bowers
Carolina Girls Fishing School/Cape Fear Wildlife Expo
12/23/2013
2
12/31/2014
Not valid 5/1-9/1
Free BK
E. Bowers






--------------------------------------------------------------------------------






SCHEDULE 4.1.18, Continued
Lancaster Book Club
1/10/2014
1
12/31/2014
Not valid 5/1-9/1
Free BK
D. Singletary
Wilmington NC Weddin
1/10/2014
3
12/31/2014
Not valid 5/1-9/1
Free BK *
D. Singletary
Rock Hill Optimist Club
1/10/2014
2
12/31/2014
Not valid 5/1-9/1
Free BK
D. Singletary
Daisy Elementary Born to Roar Leukemia Fundraiser
1/14/2014
1
12/31/2014
Not valid 5/1-9/1
 
D. Singletary
Star 92.1 Baby Expo #1
1/17/2014
1
12/31/2014
Not valid 5/1-9/1
Free BK
D. Singletary
Star 92.1 Baby Expo #2
1/17/2014
1
12/31/2014
Not valid 5/1-9/1
Free BK
D. Singletary
Founders Federal Credit Union Relay for Life
1/28/2014
2
12/31/2014
Not valid 5/1-9/1
 
D. Singletary
17th Annual Art & Soul Gala Fundraiser & Silent Auction
1/28/2014
2
12/31/2014
Not valid 5/1-9/1
Free BK
D. Singletary
American Heart Association Heart Ball
2/3/2014
2
12/31/2014
Not valid 5/1-9/1
Free BK
D. Singletary
South Carolina Timber Producers Association
2/7/2014
3
12/31/2014
Not valid 5/1-9/1
Free BK
D. Singletary
American Red Cross
2/19/2014
1
12/31/2014
Not valid 5/1-9/1
Free BK
D. Singletary
Emerge Kids Ministries
2/14/2014
2
12/31/2014
Not valid 5/1-9/1
Free BK
D. Singletary
Parris Island Military Expo
2/25/2014
1
12/31/2014
Not valid 5/1-9/1
Free BK
D. Singletary
CAA Quebec Sweepstakes
2/25/2014
2
12/31/2014
Not valid 5/1-9/1
Free BK
D. Singletary
Boys & Girls Club of York County
2/25/2014
2
2/28/2015
Not valid weekends from 5/15--9/15
 
T. Patterson
Founders FCU Relay for Life raffle
2/25/2014
2
2/28/2015
Not valid weekends from 5/15--9/15
 
T. Patterson
Rock Hill High School Soccer Team
2/25/2014
2
3/31/2015
Not valid weekends from 5/15--9/15
 
T. Patterson
SCSAE #1
2/26/2014
2
12/31/2014
Not valid 5/1-9/1
Free BK
D. Singletary
SCSAE #2
2/26/2014
2
12/31/2014
Not valid 5/1-9/1
Free BK
D. Singletary
Race for Holland 5K in Spruce Pine
3/5/2014
 
4/30/2015
Not valid weekends from 5/15--9/15
 
T. Patterson
FCA Auction
2/25/2014
2
4/30/2015
Not valid weekends from 5/15--9/15
 
T. Patterson
Linda Hinson Employee Retirement Gift
4/28/2014
5/Off Peak
N/A
N/A
 
T. Patterson
 
 
or 3 Peak
 
 
 
 
St. Philip Neri Auction
4/30/2014
2
4/30/2015
Not valid weekends from 5/15--9/15
 
T.
Sons of Thunder
5/15/2014
2
12/31/2014
not valid 5/1-9/1
Free BK
D. Singletary
WonderWorks Myrtle Beach
5/19/2014
2
5/31/2015
not valid 5/1-9/1
Free BK
C. King
Father & Son Golf Classic #1
5/19/2014
2
5/31/2015
not valid 5/1-9/1
Free BK
C. King
Father & Son Golf Classic #2
5/19/2014
2
5/31/2015
not valid 5/1-9/1
Free BK
C. King
Father & Son Golf Classic #3
5/19/2014
2
5/31/2015
not valid 5/1-9/1
Free BK
C. King
Father & Son Golf Classic #4
5/19/2014
2
5/31/2015
not valid 5/1-9/1
Free BK
C. King
SMB Cornhole Tournament (5/24/14)
5/24/2014
2
3/31/2015
Vaild only 10/1/2014--3/31/2015
Free BK
K. Hood
Shining Star Fundraiser
6/3/2014
2
5/31/2015
not valid 5/1-9/1
Free BK
S. Soisson
Christel House Golf Tournament #1
6/6/2014
2
5/31/2015
not valid 5/1-9/1
Free BK
S. Soisson
Christel House Golf Tournament #2
6/6/2014
2
5/31/2015
not valid 5/1-9/1
Free BK
S. Soisson
Horry County Police Golf Tournament
6/13/2014
2
5/31/2015
not valid 5/1-9/1
Free BK
S. Soisson
ABCCM
6/19/2014
2
5/31/2015
not valid 5/1-9/1
Free BK
S. Soisson
SMB Cornhole Tournament
6/19/2014
2
5/31/2015
not valid 5/1-9/1
Free BK
S. Soisson
AENC
7/2/2014
2
5/31/2015
not valid 5/1-9/1
Free BK
S. Soisson
Golf Cart Parade
7/3/2014
2
5/31/2015
not valid 5/1-9/1
Free BK
S. Soisson
SMB Cornhole Tournament (7/10/14)
7/10/2014
2
5/31/2015
not valid 5/1-9/1
Free BK
S. Soisson
SCPTA I
7/11/2014
1
5/31/2015
not valid 5/1-9/1
Free BK
S. Soisson
SCPTA II
7/11/2014
1
5/31/2015
not valid 5/1-9/1
Free BK
S. Soisson
Ramon Sessions 3rd Annual Golf Tournament I
7/11/2014
2
5/31/2015
not valid 5/1-9/1
Free BK
S. Soisson
Ramon Sessions 3rd Annual Golf Tournament II
7/11/2014
2
5/31/2015
not valid 5/1-9/1
Free BK
S. Soisson
Legends in Concert July
7/14/2014
3
5/31/2015
not valid 5/1-9/1
Free BK
S. Soisson
WonderWorks July #1
7/14/2014
2
5/31/2015
not valid 5/1-9/1
Free BK
S. Soisson
WonderWorks July #2
7/14/2014
2
5/31/2015
not valid 5/1-9/1
Free BK
S. Soisson




--------------------------------------------------------------------------------






SCHEDULE 4.1.18, Continued
SMB Cornhole Tournament
7/24/2014
2
5/31/2015
not valid 5/1-9/1
Free BK
S. Soisson
Grand Strand Young Life
7/24/2014
2
5/31/2015
not valid 5/1-9/1
Free BK
S. Soisson
SMB Cornhole Tournament
7/31/2014
2
5/31/2015
not valid 5/1-9/1
Free BK
S. Soisson
Thomas Saunders
8/4/2014
2
5/31/2015
not valid 5/1-9/1
Free BK
S. Soisson
Special Olympics
8/6/2014
2
5/31/2015
not valid 5/1-9/1
Free BK
S. Soisson
SMB Cornhole Tournament
8/7/2014
2
5/31/2015
not valid 5/1-9/1
Free BK
S. Soisson
Habitat for Humanity Golf Tournament
8/13/2014
2
5/31/2015
not valid 5/1-9/1
Free BK
S. Soisson
SCDAVA
8/13/2014
2
5/31/2015
not valid 5/1-9/1
Free BK
S. Soisson
SMB Cornhole Tournament
8/14/2014
2
5/31/2015
not valid 5/1-9/1
Free BK
S. Soisson
Tega Cay Elementary School
8/18/2014
2
12/31/2015
Not valid holiday weeks or weekends
 
T. Patterson
Doby's Bridge Elementary School
8/18/2014
2
12/31/2015
Not valid holiday weeks or weekends
 
T. Patterson
Golfsters
8/21/2014
2
5/31/2015
not valid 5/1-9/1
Free BK
S. Soisson
Boys and Girls Club of the Grand Strand
8/22/2014
2
5/31/2015
not valid 5/1-9/1
Free BK
S. Soisson
Harry Hampton Wildlife Fund
8/25/2014
2
12/31/2014
Not valid weekends from 5/15--9/15
 
T. Patterson
Fort Mill School District Teacher of Year
8/25/2014
2
12/31/2015
Not valid holiday weeks or weekends
 
T. Patterson
Fort Mill School District Support Staff Employee of Year
8/25/2014
2
12/31/2015
Not valid holiday weeks or weekends
 
T. Patterson



NOTE: Springmaid Beach also works closely with Burroughs Chapin Art Museum to
provide complimentary nights for visiting artists, etc. Such
totals approximately thirty room nights annually. In return, Springmaid Beach is
listed as a Corporate Sponsor of the Museum.


*    Also free dinner at BARnacles and bottle of champagne



--------------------------------------------------------------------------------




As of 8/21/14
Schedule 4.1.19
Bartered Arrangements






-NONE-





--------------------------------------------------------------------------------




As of 8/27/14
Schedule 4.1.20
Hazardous Materials
1.
Two above-ground storage tanks, each of 250 gallon capacity, containing gasoline
and diesel fuel, are on the Property. Such were installed in 2004 and are
located behind the maintenance facility near the Live Oaks Parking Deck.

2.
While Seller has no actual knowledge of any Hazardous Materials in violation of
applicable law being located on the Property,

a)
In 2007, Seller received un-verified verbal information that during the
construction (either late 2001 or early 2002) of the Maintenance Building
located on the Property, up to fifty (50) gallons of paint in cans and several
car batteries may have been buried under said Maintenance Building without
Seller's knowledge or consent.

b)
Seller believes the Marlin’s Cafeteria building was originally built in 1953.
Based on this age, there is some chance of roofing and floor tile material
containing fractional amounts of asbestos.








--------------------------------------------------------------------------------




Schedule 4.1.22
SPRINGMAID BEACH INSURANCE
At 8/11/14
CASUALTY INSURANCE COVERAGE
 
 
 
 
 
Line of Coverage
Carrier
Policy #
Policy
Term
Limit of Liability
Per Occurrence Deductible/ Retention
Workers Comp and Employers Liability
Employers Preferred Ins. Co.
EIG131061603
3/1/14--3/1/15
Statutory Workers Compensation
$0
 
 
 
 
$500,000 Each Accident
 
 
 
 
 
$500,000 Policy Limit B.l by Disease
 
 
 
 
 
$500,000 Each Employee B.l by Disease
 
General Liability
Employers Ins. Co. of Wausau
TBC Z51-290368-014
6/21/14 to 6/21/15
$2MM General Aggregate
$2MM Products/Completed Ops Agg
$0
 
 
 
 
$1MM Personal Injury/Advertising
$1MM Each Occurrence
$300,000 Premises Damage Limit
$5,000 Medical Expense Limit
 
Hired & Non-Owned Automobile Liability
Wausau Underwriters Ins. Co.
ASJ-Z51-290368-024
6/21/14 to 6/21/15
$1MM Combined Single Limit; Hired Physical damage - ACV
$0
Liquor Liability
Wausau Underwriters Ins. Co.
TOJ-Z51-290368-034
6/21/14 to 6/21/15
$1MM Each Common Cause
$2MM Aggregate
$0
Umbrella Liability
Liberty Ins. Corp.
TH7-Z51-290368-044
6/21/14 to 6/21/15
$10MM Each Occurrence
$10MM Products/Completed Ops Agg
$10MM General Aggregate
$10,000 Self Insured Retention
Professional Liability
Hiscox Insurance Company
MPL121390714
6/1/14 to 6/1/15
$5,000,000 Each Claim
$5,000,000 Aggregate
$25,000 each claim
Crime
Westchester Fire Insurance Co.
G24292125 003
6/21/14 to 6/21/15
$1MM each of employee theft, including theft of client property; money and
secur- ities on premises and in transit; forgery, computer fraud, funds transfer
fraud, money orders & counterfeit currency fraud.
$10,000 each insuring agreements except: $0 for theft from employee benefits
claim.
Employment Practices Liability
Westchester Fire Insurance Co.
G24292125 003
6/21/14 to 6/21/15
$5MM Each Claim; $1MM Additional Aggregate for all costs, charges & expenses,
subject to $6MM maximum aggregate.
$15,000 each employment practice claim; $15,000 each Third
Party claim.
Specialty Risk Protector (Cyber Security)
Illinois National Ins. Co.
04-144-45-13
5/15/14--5/15/15
> $1MM Security/Privacy Liability Ins. & $500K
Regulatory Action Liability sublimit
$25,000 retention
 
 
 
 
 
 
 
 
 
 
> $250K Event Management Ins.
$10,000 retention
 
 
 
 
 
 
 
 
 
 
> $1MM Cyber Extortion Ins.
$25,000 retention
 
 
 
 
 
 
 
 
 
 
> $50K Crisis Fund Ins.
$0 retention
COMMERCIAL PROPERTY INSURANCE COVERAGE
 
 
 
 
 
 
 
 
 
 
Type Coverage
Insurance Co
Policy #
Policy
Term
Limits & Deductibles
 
Commercial Property
Various
See Sch 4.1.22a
5/15/14-5/15/15
See Sch 4.1.22a
 
Federal Flood (NFIP)
Various
See Sch 4.1.22b
See Sch 4.1.22b
See Sch 4.1.22b
 
Wind and Hail Buy Back
Landmark American Ins. Co.
LHD387557
5/15/14-5/15/15
See Sch 4.1.22c
 
Boiler & Machinery
Travelers Property Casualty Co.
 
5/15/15-5/15/15
See Sch 4.1.22d
 
 
 
 
 
 
 




--------------------------------------------------------------------------------




Schedule 4.1.22a
SPRINGMAID BEACH INSURANCE, Continued
At 8/11/1
COMMERCIAL PROPERTY COVERAGE
 
 
 
 
 
Property Layer
Carrier
Policy #
Policy
Term
Limit Per Occurrence
Deductible Per Occurrence
Primary $5,000,000
Westchester Surplus Lines Ins. Co.
D37398767 003
5/15/14-5/15/15
$5,000,000
$10,000 except:
 
 
 
 
 
$250K Springmaid Pier
 
 
 
 
 
$25K Each Movement
 
 
 
 
 
$500K Flood/Building
 
 
 
 
 
$500K Flood/Contents
 
 
 
 
 
$25K Wind & Hail Except 3% for named
 
 
 
 
 
storm subject to $100K minimum
 
 
 
 
 
deductible per occurrence.
 
 
 
 
 
 
50% of $10,000,000 Excess of $5,000,000
Liberty Surplus Ins. Corp.
1.0001E+11
5/15/14-5/15/15
50% OF 10mm Excess of
Primary $5MM
$5,000,000
 
 
 
 
 
 
50% of $10,000,000 Excess of $5,000,000
Alterra Excess & Surplus Ins. Corp.
MKLS11XP001715
5/15/14-5/15/15
50% OF 10mm Excess of
Primary $5MM
$5,000,000
 
 
 
 
 
 
$5,000,000 Excess of $15,000,000
Colony Ins. Corp
XP262215
5/15/14-5/15/15
$5MM Excess of $15MM
$15,000,000
 
 
 
 
 
 
$12,500,000 part of $25,000,000 Excess
First Specialty Ins. Corp
ESP000752802
5/15/14-5/15/15
$12.5MM part if $25MM
$20,000,000
of $20,000,000
 
 
 
excess of $20MM
 
 
 
 
 
 
 
$12,500,000 part of $25,000,000 Excess
Axis Surplus Ins. Co.
EAF762043-14
5/15/14-5/15/15
$12.5MM part if $25MM
$20,000,000
of $20,000,000
 
 
 
excess of $20MM
 
 
 
 
 
 
 
$25,000,000 Excess of $45,000,000
Aspen Specialty Ins. Co.
PXAXXUP14
5/15/14-5/15/15
$25MM Excess of $45MM
$45,000,000
 
 
 
 
 
 
$30,000,000 Excess of $70,000,000
Landmark American Ins. Co.
LHD387558
5/15/14-5/15/15
$30MM Excess of $70MM
$70,000,000
 
 
 
 
 
 
INSURED VALUES/LIMITS OF LIABILITY
 
 
 
 
Total Insured Values
$100MM Blanket real, business personal property, inventory , & business income
including extra expense ($82.36MM TIV for SMB).
 
 
 
 
 
 
Limits of Liability
$100MM per occurrence/annual aggregate
$20MM Flood per occurrence/annual aggregate
$20MM Earthquake per occurrence/annual aggregate
 
 
 
 
 
 
 
 
 
Per Occurrence Deductibles
$10K all perils, except:
 
 
 
$250K Springmaid Beach Pier
 
 
 
 
 
$25K Earthquake
 
 
 
 
 
3% Named windstorm, subject to $100K minimum deductible
 
 
 
$25K all other wind/hail
 
 
 
 
$500K per building for both real & personal property - flood
 
 
 
14 days Flood waiting period for Business Income
 
 
 
 
 
 
 
 
 
Sublimits
$2.5MM Accounts Receivable
 
 
 
 
 
Building ordinance or law: A-Building Limit >> A - undamaged portion; B&C
Combined - $5MM >> B- Demolition, C - increased cost of construction.
 
$2.5MM Debris removal
 
 
 
 
 
$2.5MM Electronic data processing hardware & software
 
 
 
$2.5MM extra expense
 
 
 
 
 
$500K Fine Arts ($1,000 per item)
 
 
 
 
 
$10K Fire department service charge
 
 
 
 
$2.5MM Miscellaneous unnamed locations
 
 
 
$2.5MM Newly acquired buildings/30 days to report
 
 
$1.0MM Off primises utility services - direct damage and time element combined
excluding transmission and distribution lines
 
$100K Pollution cleanup and removal aggregate
 
 
$1.0MM Property in transit
 
 
 
$1.0MM Spoilage
 
 
 
 
 
$1.0MM Valuable papers and records
 
 
 
 
 
 
 
 
Coverage extension
>> Terrorism coverage
 
 
 
>> Blanket loss payee/mortgagee
 
 




--------------------------------------------------------------------------------








Schedule 4.1.22b
SPRINGMAID BEACH INSURANCE, Continued
At 8/11/14




Flood Insurance 2014-2015
Locations
Company
Policy #
Policy Dates
Annual
Premium
NFIP
Current Limits Flood
NFIP Deductible
 
 
 
 
 
Building
Contents
 
 
Cypress Building
American Bankers Ins. Co.
AB00070613
9/4/2014-15
$11,393
$500,000
$500,000
$5,000B,
$5,000C
Cafeteria
American Bankers Ins. Co.
AB00070614
9/4/2014-15
$12,009
$500,000
â
$5,000B,
$5,000C
Conference Center
American Bankers Ins. Co.
AB00067442
8/1/2014-15
$47,613
$500,000
$5,000B,
$5,000C
Palmetto Building
Hartford Ins. Co.
99014031342014
8/1/2014-15
$1,001
$500,000
$5,000B,
$5,000C
Live Oaks
Hartford Ins. Co.
99016226872014
9/7/2014-15
$27,319
$500,000
$5,000B,
$5,000C
Snack Shop
Hartford Ins. Co.
99013689842014
3/11/2014-15
$15,499
$500,000
$157,500
$5,000B,
$5,000C
Tackle Shop
American Bankers Ins. Co.
AB00070615
9/4/2014-15
$14,274
$500,000
$100,000
$5,000B,
$5,000C
Maintenance/Laundry
Nationwide Mutual Ins. Co.
87048598182014
2/26/14-15
$2,436
$500,000
$500,000
$5,000B,
$5,000C
Total
 
 
 
$131,544
 
 
 
 

























Property valuation based on Actual Cash Value
Deductibles apply separately to each structure and to the contents in each
structure




The insurance policy, not this summary of coverages, will form the contract
between the Insured and the insurance companies. All coverages are governed by
the terms, conditions and exclusions of the policy and this summary neither
affirmatively nor negatively amends, extends or alters the coverage afforded by
the policy. In the event of a discrepancy between this summary and the insurance
policy, the policy will dictate the terms of coverage.



--------------------------------------------------------------------------------




Schedule 4.1.22c
SPRINGMAID BEACH INSURANCE, Continued
At 8/11/14
Wind Deductible Buy Back 2014-2015
Locations
 
Policy #
Policy Dates
Annual Premium
Limit Per Occurrence
Deductible Per
Occurrence
 
>
 
 
 
 
 
Live Oaks Building
 
 
 
 
 
Palmetto South/Tower
LHD387557
5/15/14-5/15/15
$127,200
$1,719,452
$100,000
Palmetto New
 
 
 
 
 
Conference Center
 
 
 
 
 
 
 
 
 
 
 



Total Insured Values/Other


Perils Insured     Windstorm or Hail


Valuation    Replacement cost on real & personal property


Coinsurance    None


Total Insured Values    $57,315,072 Blanket real & business personal property


Per Occurrence Deductible    $100K Windstorm or Hall


NOTE: The purpose of Wind Deductible Buy Back is to buy down the %3 named
windstorm deductible subject to $100,000 minimum, included in Commercial
Property coverage to $100,000 for the Live Oaks, Palmetto and Conference Center
buildings.


    


    Value as follows...$57.315K X 3%




The Insurance Policy, not this summary, will form the contract between the
Insured and the Insurance Companies. All coverages are govenned by terms,
conditions, and exclusions of the Policy, and this Summary neigher affirmatively
nor negatively amends, extends or alters coverage afforded by the Policy. In the
event of a discrepancy between this Summary and Insurance Policy, the Policy
dictates the terms of coverage.



--------------------------------------------------------------------------------




Schedule 4.1.22d
SPRINGMAID BEACH INSURANCE, Continued
At 8/11/14


BOILER AND MACHINERY
Insurer
 
Travelers Property Casualty Company of America
 
 
 
Coverage
 
Comprehensive coverage on all pressure, mechanical, and electrical
 
 
apparatus, including production machines and public utility equipment.
 
 
 
Perils Insured
 
Any sudden and accidental breakdown of the "object." At the time the
 
 
breakdown occurs, it must manifest itself by physical damage to the
 
 
object that necessitates repair or replacement.
 
 
 
Valuation
 
Repair of replacement except actual cash value for all cover equipment
 
 
25 years and older.
 
 
 
Limits of Insurance
 
$33MM total limit per breakdown
 
 
$25MM - Property Damage
 
 
$8MM Business Income/Extra Expense
 
 
$100K Expediting Expense
 
 
$15K Fungus, wet rot, and dry rot property damage
 
 
30 days - Fungus, wet rot and dry rot business income or extra expense
 
 
$100K Hazardous substance
 
 
$1MM Newly-acquired locations 90 days to report
 
 
$100K Ordinance or law, demolition, increased cost of construction
 
 
$100K Refrigerant contamination
 
 
$25K Spoilage damage
 
 
$100K Utility interruption time element coverage only/24 hr. waiting period
 
 
$100K Water damage
 
 
 
Deductibles
 
$25K Property damage
 
 
48 Hours - Business Income
 
 
Included in Business Income Deductible - Extra Expense
 
 
10% of Loss Subject to $25K Minimum - Spoilage Damage
 
 
48 hours - Utility Interruption Time Element






--------------------------------------------------------------------------------




As of 8/27/14
Schedule 4.1.24
Intellectual Property


Active Website Domain:


www.springmaidbeach.com (expires 8/26/2021)
www.springmaidpier.com ( expires 2/21/2022)
www.springmaidwatermedia.com (expires 3/16/2022)
www.springmaidpier.com (expires 12/15/2014)


SMB Trade Names:


Springmaid Beach Resort & Conference Center
Springmaid Beach Resort
Springmaid Beach
Springmaid Beach Campground
Springmaid Pier
Marlin's Restaurant
Harbor Oaks Golf


Service Marks:


1.     "Springmaid Beach Resort & Conference Center" (with sea oats graphic)
2.     "Springmaid Beach Resort" ( with sea oats graphic)
3.     "Springmaid Beach" (with palm tree graphic)
4.     "Springmaid Beach Pier" (with arching graphic)
5.     "Marlin's Restaurant" (with marlin fish graphic)
6.     "Harbor Oaks" (with live oak tree graphic)
7.     “Springmaid Watermedia Workshops” (with artist pallet graphic)
8.     “BARnacles” (with cartoon barnacle)
9.     “Fish Tales General Store” Gift Shop
10.     “The Tackle Box” tackle, bait and rentals












NOTE: See Schedule 4.1.14 Service Contracts for software license relationships.





--------------------------------------------------------------------------------




As of 8/21/14


Schedule 5.1.2
Retained Contracts












-NONE



